Case 3:16-md-02738-FLW-LHG Document 11637 Filed 12/23/19 Page 1 of 223 PageID:
                                 103938

                                                                             1796

                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEW JERSEY
                            CIVIL ACTION NO 16-MD-2738(FLW)(LHG)


             __________________________          :
             IN RE JOHNSON & JOHNSON             : DAUBERT HEARING
             POWDER PRODUCTS MARKETING,          : JULY 31, 2019
             SALES PRACTICES.                    : VOLUME 8
             --------------------------          :


           CLARKSON S. FISHER UNITED STATES COURTHOUSE
           402 EAST STATE STREET, TRENTON, NJ 08608


           B E F O R E:      THE HONORABLE FREDA L. WOLFSON, USDJ

           A P P E A R A N C E S:

           BEASLEY ALLEN, ESQUIRES
           BY: P. LEIGH O'DELL, ESQUIRE (ALABAMA)
                MARGARET M. THOMPSON, ESQUIRE (ALABAMA)
                DAVID DEARING, ESQUIRE (ALABAMA)
                   -and-
           ASHCRAFT & GEREL, ESQUIRES
           BY: MICHELLE A. PARFITT, ESQUIRE (VIRGINIA)
           On behalf of Plaintiffs Steering Committee

           DRINKER, BIDDLE & REATH, ESQUIRES
           BY: SUSAN M. SHARKO, ESQUIRE (NEW JERSEY)
                JULIE L. TERSIGNI, ESQUIRE (NEW JERSEY)
                   -and-
           SKADDEN, ARPS, SLATE, MEAGHER & FLOM, ESQUIRES
           BY: JOHN H. BEISNER, ESQUIRE (WASHINGTON, D.C.)
                   -and-
           PROSKAUER ROSE, ESQUIRES
           BY: BART H. WILLIAMS, ESQUIRE (CALIFORNIA)
                   -and-
           WEIL GOTSHAL & MANGES, ESQUIRES
           BY: ALLISON M. BROWN, ESQUIRE
           On behalf of Defendant Johnson & Johnson

                                                   (Continued.)


                                 * * * * *
                         VINCENT RUSSONIELLO, RPR, CRR, CCR
                           OFFICIAL U.S. COURT REPORTER
                               (609) 588-9516
Case 3:16-md-02738-FLW-LHG Document 11637 Filed 12/23/19 Page 2 of 223 PageID:
                                 103939

                                                                             1797




           A P P E A R A N C E S          C O N T I N U E D:




           SEYFARRTH & SHAW, ESQUIRES
           BY: THOMAS L. LOCKE, ESQUIRE (WASHINGTON D.C.)
           On Behalf of Defendant Personal Care Products Council
Case 3:16-md-02738-FLW-LHG Document 11637 Filed 12/23/19 Page 3 of 223 PageID:
                                 103940
                               Saenz  - Direct/Mr. Williams

                                                                             1798

       1                   M O R N I N G         S E S S I O N

       2

       3              (In open court.)

       4              THE DEPUTY CLERK:       All rise.

       5              THE COURT:     Thank you.     Good morning.

       6   Everyone may be seated.

       7              MR. WILLIAMS:      Your Honor, the defense calls

       8   Dr. Cheryl Saenz to the stand.

       9

      10   CHERYL C. SAENZ, sworn.

      11

      12   DIRECT EXAMINATION

      13   BY MR. WILLIAMS:

      14   Q.      Good morning, Dr. Saenz.

      15   A.      Good morning.

      16   Q.      Let me just orient you.         There is a notebook in

      17   front of you.       We will be referring to that from time

      18   to time.     There is also a bound volume that has your

      19   report in it and your CV, and things like that, in

      20   case you have to refer to that more than once.

      21              So let's get started.

      22              Dr. Saenz, what kind of physician are you?

      23   A.      I'm a gynecologic oncologist.

      24   Q.      How long have you been treating woman with

      25   gynecologic cancers?
Case 3:16-md-02738-FLW-LHG Document 11637 Filed 12/23/19 Page 4 of 223 PageID:
                                 103941
                               Saenz  - Direct/Mr. Williams

                                                                             1799

       1   A.      I have been in practice for a little bit over

       2   20 years, and prior to that I did a fellowship in

       3   gynecologic oncology for three years.

       4   Q.      Where do you presently practice medicine?

       5   A.      I presently practice at the University of

       6   California San Diego.

       7   Q.      How long have you been there?

       8   A.      Almost 21 years.

       9   Q.      Let's touch briefly on your educational

      10   background.      Where did you attend medical school?

      11   A.      I went to medical school at the University of

      12   California, Irvine.

      13   Q.      And your residency?

      14   A.      My residency was at the University of

      15   California, San Diego.

      16   Q.      And what was that in?

      17   A.      That was in reproductive medicine, also known as

      18   obstetrics and gynecology.

      19   Q.      And, next, as I understand it, you completed a

      20   fellowship.      Is that right?

      21   A.      Yes, that's correct.        I completed a fellowship

      22   in gynecologic oncology at Memorial Sloan Kettering

      23   Cancer Center.

      24   Q.      How many years was that fellowship program?

      25   A.      That fellowship was three years.
Case 3:16-md-02738-FLW-LHG Document 11637 Filed 12/23/19 Page 5 of 223 PageID:
                                 103942
                               Saenz  - Direct/Mr. Williams

                                                                             1800

       1   Q.       What is your current title at UCSD?

       2   A.       I am a clinical professor in gynecologic

       3   oncology in the Department of Obstetrics, Gynecology

       4   and Reproductive Sciences.

       5   Q.       Does that job involve teaching?

       6   A.       Yes.

       7   Q.       And whom do you teach?

       8   A.       I teach medical students, I teach residents, and

       9   I teach fellows.

      10   Q.       In the course of your teaching, do you discuss

      11   risk factors for developing ovarian cancer with the

      12   medical students and physicians that you are training?

      13   A.       All the time.

      14   Q.       What ovarian cancer risks do you teach them

      15   about?

      16   A.       Specifically, I teach them about risk factors

      17   such as age because ovarian cancer risk increases as

      18   women age.      I teach them about genetic risk factors

      19   which can be inherited.         I teach them about the

      20   familial risk, meaning specifically that if they have

      21   a family member that has cancer, they could be at an

      22   increased risk of developing ovarian cancer as well.

      23   Q.       Go ahead.

      24   A.       Then I teach them about their own personal

      25   history; and, specifically, if they had cancer, they
Case 3:16-md-02738-FLW-LHG Document 11637 Filed 12/23/19 Page 6 of 223 PageID:
                                 103943
                               Saenz  - Direct/Mr. Williams

                                                                             1801

       1   are at an increased risk.

       2              And then we also talk about some other risk

       3   factors, such as endometriosis, hormone replacement

       4   therapy, their own reproductive history, such as

       5   whether or not they've had children or not had

       6   children, and the ages at which they had those

       7   children, as well as factors such as when they first

       8   started having their periods and when they went

       9   through menopause.

      10   Q.       In the course of your teaching, do you ever

      11   mention talc as a risk factor for developing ovarian

      12   cancer?

      13   A.       So in my lectures I do not raise the issue of

      14   talc as a risk factor for developing ovarian cancer

      15   because I do not believe that it is a risk factor for

      16   ovarian cancer.       However, there are some learners that

      17   will ask me:      Well, what about talc?         Because they

      18   have seen news reports or read about it in another

      19   venue.     And I will then discuss with them the state on

      20   the current literature on talc as a risk factor for

      21   developing ovarian cancer.

      22   Q.       When you do that, do you disclose the fact that

      23   you have done some work on behalf of parties in

      24   litigation?

      25   A.       I absolutely do.      And I tell them that I
Case 3:16-md-02738-FLW-LHG Document 11637 Filed 12/23/19 Page 7 of 223 PageID:
                                 103944
                               Saenz  - Direct/Mr. Williams

                                                                             1802

       1   actually have served as an expert witness for the

       2   defense because oftentimes they are actually a little

       3   amazed at the fund of knowledge I have on this

       4   subject, but that's because I have done such a

       5   thorough review of the topic.

       6   Q.      When did you start getting questions from

       7   learners -- I think it's how you put it -- when did

       8   you start getting questions about talc from your

       9   students?

      10   A.      So I would say probably about two or three years

      11   ago is when I was first asked by learners about the

      12   relationship between talc and the development of

      13   ovarian cancer.

      14   Q.      Did that coincide when you started seeing

      15   reports on television?

      16   A.      I believe that it did.

      17   Q.      Could you give us an example of research that

      18   you are currently conducting?

      19   A.      The focus of my practice actually is trying to

      20   develop screening tests for the early detection of

      21   ovarian cancer.       I'm sure there have been other people

      22   up here earlier this week that have testified that

      23   screening for ovarian cancer is really quite

      24   difficult, and actually at the present time, there is

      25   no effective screening for ovarian cancer.
Case 3:16-md-02738-FLW-LHG Document 11637 Filed 12/23/19 Page 8 of 223 PageID:
                                 103945
                               Saenz  - Direct/Mr. Williams

                                                                             1803

       1              So one of the things that I have done is

       2   partner with some of the cellular and molecular

       3   medicine folks at UCSD to try and identify some

       4   different biomarkers that may actually be secreted

       5   into the bloodstream or identified in Pap smears.

       6              Very early on in the development of ovarian

       7   cancer, if we can identify those biomarkers, then we

       8   could save women's lives because the survival rate

       9   with Stage I ovarian cancer is much, much better than

      10   with advanced stage disease.

      11   Q.      During the course of your career, have you

      12   performed epidemiologic research?

      13   A.      I have.

      14   Q.      Can you please provide the Court with some

      15   examples of that type of research that you have done.

      16   A.      So one of the areas that we've focused on in the

      17   Division is actually endometrial cancer, and since

      18   endometrial cancer, unlike ovarian cancer, has a very

      19   good survival rate, mainly because it's detected early

      20   since women present with vaginal bleeding.

      21              We've been focusing our efforts on:            What does

      22   ultimately kill the women that are diagnosed with

      23   endometrial cancer?        Because it's not the cancer --

      24   and we've published in epidemiologic studies, that if

      25   a woman survives after two years after her diagnosis
Case 3:16-md-02738-FLW-LHG Document 11637 Filed 12/23/19 Page 9 of 223 PageID:
                                 103946
                               Saenz  - Direct/Mr. Williams

                                                                             1804

       1   of endometrial cancer, we have found actually it's

       2   her, what we call, comorbid conditions, meaning high

       3   blood pressure, obesity, cardiac disease, which is

       4   most likely going to be her cause of death.

       5              So we've actually taken those epidemiologic

       6   studies that we've published and put together a

       7   survivorship program with the women with endometrial

       8   cancer to try to get them to address those other

       9   comorbid diseases and perhaps reduce their mortality.

      10   Q.      Have you ever written an article specifically on

      11   the topic of talc and ovarian cancer?

      12   A.      I have not.

      13   Q.      Why have you not published such an article?

      14   A.      I have not done any primary research in that

      15   area.    Most of my research has been focused on

      16   clinical trials or things such as we discussed

      17   earlier, trying to identify a screening test for

      18   ovarian cancer.

      19   Q.      In addition to your teaching duties and

      20   research, do you also treat patients?

      21   A.      I do.

      22   Q.      What percentage of your patients are ovarian

      23   cancer patients?

      24   A.      So even though ovarian cancer is not the most

      25   common gynecologic cancer, ovarian cancer patients do
Case 3:16-md-02738-FLW-LHG Document 11637 Filed 12/23/19 Page 10 of 223 PageID:
                                  103947
                                Saenz - Direct/Mr. Williams

                                                                             1805

       1    often recur, and so they stay in your practice for

       2    many, many years.       This means that they end up

       3    composing a much larger percent of my practice, and so

       4    I would say that about 50 percent of my practice is

       5    composed of women that have been diagnosed with

       6    ovarian cancer.

       7    Q.      Over the course of your career, how many ovarian

       8    cancer patients have you treated, just as an estimate?

       9    A.      It's in the thousands, probably close if not

      10    over 2,000.

      11    Q.      Do all of the patients who come to see you

      12    already have a diagnosis of ovarian cancer?

      13    A.      Well, no.     Most women that are ultimately

      14    diagnosed with ovarian cancer first present with a

      15    pelvic mass, and you don't know whether or not it's

      16    cancer.    But there is also other reproductive cancers

      17    that I take care of in women including uterine cancer

      18    and cervical cancer, and then about, I would say,

      19    20 percent of my practice is composed of women that

      20    are known to be high risk for the development of

      21    ovarian cancer but have not been actually diagnosed

      22    with the disease.

      23    Q.      Is prevention of ovarian cancer part of your

      24    role?

      25    A.      Absolutely.
Case 3:16-md-02738-FLW-LHG Document 11637 Filed 12/23/19 Page 11 of 223 PageID:
                                  103948
                                Saenz - Direct/Mr. Williams

                                                                             1806

       1    Q.      How so?

       2    A.      Well, women that present to my practice as high

       3    risk, we place them into a screening program where we

       4    obtain regular pelvic ultrasounds and CA-125s.               That's

       5    a tumor marker that has been associated with ovarian

       6    cancer.    We perform regular pelvic exams on these

       7    women; and if they are not actively trying to

       8    conceive, then I highly recommend that they be placed

       9    on birth control pills to decrease their risk of

      10    developing ovarian cancer because we know that this is

      11    one of the interventions that we could make that will

      12    decrease their risk by about half.

      13              The other thing that we do for them is when

      14    they get -- again, depending on the individual

      15    mutation that they have, when there's somewhere

      16    between 35 to 40 or 40 to 45 years old, we usually

      17    recommend that they have surgery to physically remove

      18    the tubes and ovaries because that's the only

      19    intervention that's actually been shown to improve

      20    survival in these women.

      21    Q.      Do you ask your patients whether they currently

      22    use or have used talcum powder in the perineal area?

      23    A.      I do not.

      24    Q.      Why not?

      25    A.      Because talc is not a known risk factor for the
Case 3:16-md-02738-FLW-LHG Document 11637 Filed 12/23/19 Page 12 of 223 PageID:
                                  103949
                                Saenz - Direct/Mr. Williams

                                                                             1807

       1    development of ovarian cancer.

       2    Q.      Have you ever counseled a patient not to use

       3    talc?

       4    A.      I have not.

       5    Q.      Why not?

       6    A.      Because talc is not a known risk factor for the

       7    development of ovarian cancer, nor does it cause

       8    ovarian cancer.

       9    Q.      Now, if you believed, based on your review of

      10    the scientific literature and your training and

      11    experience as a gynecological oncologist that the

      12    perineal use of talc did in fact cause or contribute

      13    to ovarian cancer, would you tell your patients not to

      14    use talcum powder?

      15    A.      I absolutely would, but it does not cause

      16    ovarian cancer, so I do not tell them that.

      17    Q.      Let's turn to your opinions in this case.

      18              We asked you to consider whether perineal use

      19    of talcum powder products causes ovarian cancer.                Is

      20    that right?

      21    A.      That's correct.

      22    Q.      In your opinion, does the use of talcum powder

      23    in the perineal area cause ovarian cancer?

      24    A.      In my opinion, perineal application of talcum

      25    powder does not cause ovarian cancer.
Case 3:16-md-02738-FLW-LHG Document 11637 Filed 12/23/19 Page 13 of 223 PageID:
                                  103950
                                Saenz - Direct/Mr. Williams

                                                                             1808

       1    Q.      In your experience -- strike that.

       2              In your expert opinion -- let me ask you this.

       3    How did you go about your task of figuring out the

       4    answer to that question?

       5    A.      I went about researching this question as to

       6    whether or not talc is a risk factor for the

       7    development of ovarian cancer, much like I would go

       8    about asking any other question in the field of

       9    gynecologic oncology.        I did a very extensive

      10    literature search.       I reviewed somewhere around 30

      11    case-control studies.        I reviewed the four published

      12    cohort studies.       I reviewed seven meta-analyses and

      13    one pooled analysis.

      14              I went back and looked at the literature

      15    surrounding what are the known established risk

      16    factors for ovarian cancer, and put together a report

      17    based on that research.

      18              I also relied very heavily upon my experience

      19    in the field practicing in the subspecialty of

      20    gynecologic oncology for almost 25 years now, and

      21    considered all of the patients that I have taken care

      22    of that have had the diagnosis of ovarian cancer, as

      23    well as the women that are in my practice and that

      24    I've taken care of that are at high risk for

      25    developing ovarian cancer, including all of the slides
Case 3:16-md-02738-FLW-LHG Document 11637 Filed 12/23/19 Page 14 of 223 PageID:
                                  103951
                                Saenz - Direct/Mr. Williams

                                                                             1809

       1    that I've looked at from their surgeries, all of the

       2    findings that I find when I'm operating.             I relied

       3    upon the breadth and depth of my experience.

       4    Q.      We'll get into some of those findings that

       5    you've had, specifically, with regard to inflammation,

       6    a little bit later.        But for now, I would like to ask

       7    you a question about the limitations or the impact on

       8    your opinions of the asbestos.

       9              Let me ask you just this one question for now.

      10              Now, you understand that the defense in this

      11    case vigorously disputes the methodology and

      12    replicability and reliability of the analyses that

      13    were done by Dr. Longo's analysts.            You understand

      14    that.    Correct?

      15    A.      I understand that.

      16    Q.      If there were in fact trace elements of asbestos

      17    in Johnson's Baby Powder, would that change any of the

      18    opinions that you have given just a few moments ago

      19    that talc does not cause ovarian cancer?

      20    A.      No, it would not.

      21    Q.      Why not?

      22    A.      The literature that is the appropriate

      23    literature and the review that is the appropriate

      24    review to do in this case involves the application of

      25    talcum powder to the perineum, and no matter what is
Case 3:16-md-02738-FLW-LHG Document 11637 Filed 12/23/19 Page 15 of 223 PageID:
                                  103952
                                Saenz - Direct/Mr. Williams

                                                                             1810

       1    in that talcum powder, if that was causing ovarian

       2    cancer, then the literature would show an increased

       3    risk of developing ovarian cancer with perineal

       4    application of talc, and it does not.

       5              So the constituents of the product don't

       6    matter.    The literature that needs to be examined and

       7    the only literature in my opinion that matters is the

       8    talcum powder literature.

       9    Q.      For purposes of your analysis of that

      10    literature, did you focus on considerations of

      11    strength and consistency of this association?

      12    A.      Absolutely.     The same way that I would in my

      13    practice analyzing any other question.             I looked at

      14    the strength of the association.           I looked at the

      15    consistency of the literature, both comparing the

      16    literature to itself, study to study, type of study to

      17    study, as well as the consistency within individual

      18    study reports.

      19              I also looked at the biologic plausibility.

      20    Does it make sense?        What the literature is reporting,

      21    does it actually make sense?          Is there a mechanism by

      22    which this could actually be happening?

      23    Q.      Now, were you familiar with the proposed

      24    association between the use of talc in the perineal

      25    area and ovarian cancer before you began your review
Case 3:16-md-02738-FLW-LHG Document 11637 Filed 12/23/19 Page 16 of 223 PageID:
                                  103953
                                Saenz - Direct/Mr. Williams

                                                                             1811

       1    for this lawsuit?

       2    A.      I was.

       3    Q.      How so?

       4    A.      Well, somewhere along my training at various

       5    times I know that there have been publications on talc

       6    and the risk of developing ovarian cancer.              I know

       7    that Dr. Cramer published the first case-control study

       8    on this back in 1982.        I wasn't in medical school in

       9    1982.    So I don't think I read that.          But I do

      10    remember somewhere along in my training -- be it

      11    medical school, be it residency, reading some of the

      12    literature and having discussions with other learners,

      13    with professors about talc and the risk of developing

      14    ovarian cancer.

      15    Q.      Now, in the course of your career, have there

      16    been other hypotheses put forward in the literature

      17    regarding environmental agents and an increased risk

      18    of ovarian cancer?

      19    A.      Yes.

      20    Q.      Can you give me some examples?

      21    A.      Since ovarian cancer really is such a horrible

      22    disease in terms of killing more than half of the

      23    women that are diagnosed with it every year, many,

      24    many people are trying to identify environmental

      25    agents that may actually increase the risk of ovarian
Case 3:16-md-02738-FLW-LHG Document 11637 Filed 12/23/19 Page 17 of 223 PageID:
                                  103954
                                Saenz - Direct/Mr. Williams

                                                                             1812

       1    cancer in the hopes of somehow impacting the incidence

       2    of this disease.

       3              More recently, there have actually been three

       4    articles, if you will, that I actually put into my

       5    report that have identified environmental agents, such

       6    as television watching, which they have identified and

       7    said doubles the risk of developing ovarian cancer,

       8    eating processed meats, which increases the risk of

       9    developing ovarian cancer by half, and taking Valium,

      10    which has been reported to increase the risk of

      11    developing ovarian cancer by almost 20 percent.

      12              These are published manuscripts in

      13    peer-reviewed literature, but nobody in the

      14    gynecologic oncology community really believes that

      15    these environmental exposures and reducing these

      16    environmental exposures would reduce the incidence of

      17    developing ovarian cancer.

      18    Q.      Now, the studies -- I just want to be a little

      19    bit specific.      The studies you cite in your report,

      20    for example, for television watching, is the odds

      21    ratio there 2.15 with a statistically significant

      22    confidence interval?

      23    A.      Yes.

      24    Q.      And for eating processed meat, is the point

      25    estimate 1.49 with a statistically significant
Case 3:16-md-02738-FLW-LHG Document 11637 Filed 12/23/19 Page 18 of 223 PageID:
                                  103955
                                Saenz - Direct/Mr. Williams

                                                                             1813

       1    confidence interval?

       2    A.      Yes.

       3    Q.      And for the use of anxiety medication, like

       4    Valium, is the risk ratio 1.17 with a statistically

       5    significant confidence interval?

       6    A.      Yes.

       7    Q.      In your counsel -- do you counsel patients not

       8    to watch too much TV or to not eat processed meat or

       9    to not take anxiety medication in the hope of reducing

      10    their risk of getting ovarian cancer?

      11    A.      I may counsel them to do those things, but not

      12    in order to reduce their risk of ovarian cancer.                For

      13    other health reasons I may counsel them to do those

      14    things.    But reducing television watching, not eating

      15    processed meat, not taking too much Valium, I don't

      16    believe there is any biologically plausible mechanism

      17    by which doing those things would reduce their risk of

      18    ovarian cancer.

      19    Q.      Now, we're focused in this litigation on

      20    epithelial ovarian cancer.          Are there different

      21    subtypes of epithelial ovarian cancer?

      22    A.      There are.     And the different subtypes are

      23    called the histologies, and the histology is how the

      24    cells look under the microscope, or at least that's

      25    how we used to limit our discussion.
Case 3:16-md-02738-FLW-LHG Document 11637 Filed 12/23/19 Page 19 of 223 PageID:
                                  103956
                                Saenz - Direct/Mr. Williams

                                                                             1814

       1              Now, we actually know that the different

       2    histologic subtypes actually have different origins,

       3    different molecular pathways by which these different

       4    histologies develop.        Additionally, they responded to

       5    most therapies differently.          So it's not just the

       6    appearance of the cell; it's also how they come about

       7    to be a cancer and the ways that they respond to

       8    treatments.

       9    Q.      Where do ovarian tumors develop?           Do we know

      10    this?

      11    A.      That's a complex question.         It seems that the

      12    different histologic subtypes probably originate in

      13    different areas.       So, for example, the serous subtype,

      14    which is the most common histologic subtype, we now

      15    think, based on research that has been done in the

      16    last 5-to-10 years, that probably 60 to 70 percent of

      17    the serous carcinomas actually come from the fallopian

      18    tube.    But the other 30 percent may actually still

      19    originate in the ovary.

      20    Q.      Is it more accurate to describe ovarian cancer

      21    as a single disease or as a collection of different

      22    unique diseases?

      23    A.      They are definitely different unique diseases.

      24    We know, for example, that the serous carcinomas have

      25    a very different chemo response pattern than, say, the
Case 3:16-md-02738-FLW-LHG Document 11637 Filed 12/23/19 Page 20 of 223 PageID:
                                  103957
                                Saenz - Direct/Mr. Williams

                                                                             1815

       1    mucinous carcinomas which are notoriously insensitive

       2    to chemotherapy.

       3    Q.      Do each of those unique cancers, what you called

       4    the different histologic subtypes, have different risk

       5    factors associated with them?

       6    A.      So collectively, there are certain risk factors

       7    that seem to apply to all of the different histologic

       8    subtypes, but there are definitely certain risk

       9    factors which seem to only impact or have influence or

      10    be associated with certain subtypes.

      11    Q.      What about in terms of treatment; does treatment

      12    vary by histologic subtypes?

      13    A.      Absolutely.     Serous carcinomas are known to be

      14    very sensitive to the platinum agents, and the

      15    mucinous carcinomas don't seem to actually have any

      16    sensitivity or very reduced sensitivity to the

      17    platinum agents, and sometimes we actually change the

      18    chemotherapy from which we typically give for ovarian

      19    cancer to something that you would give for, say, a

      20    gastrointestinal cancer because the mucinous ovarian

      21    cancers act more like a gastrointestinal cancer.

      22    Q.      Let's talk about the risk factors.           You

      23    mentioned a bunch of them earlier today.             What is a

      24    risk factor?

      25    A.      A risk factor is something that has been
Case 3:16-md-02738-FLW-LHG Document 11637 Filed 12/23/19 Page 21 of 223 PageID:
                                  103958
                                Saenz - Direct/Mr. Williams

                                                                             1816

       1    associated with the development of a disease.               It is

       2    not necessarily a causal agent.           For example, if we

       3    take age, age isn't causing ovarian cancer, but we

       4    know that as a woman ages, her risk of developing

       5    ovarian cancer increases.

       6    Q.      To the extent an expert were to testify that

       7    risk factors for a disease and the causes of a disease

       8    are the same thing, would that be correct?

       9    A.      No, that's not correct.

      10    Q.      How does something become an established risk

      11    factor for ovarian cancer?

      12    A.      Something becomes an established risk factor by

      13    epidemiologic studies being conducted to fully explore

      14    the association between the risk factor and the

      15    development of the disease.          Typically, this would

      16    start off with case reports or small series reports

      17    where you might collect data on 10 or 20 patients.

      18    And then a case-control study would be done in order

      19    to determine whether or not there was an odds ratio

      20    that was significant.

      21              With that information you might then go on and

      22    examine a cohort study to again try and solidify the

      23    association between that risk factor and the

      24    development of the disease.

      25    Q.      Now, you've helped us with a slide, and you've
Case 3:16-md-02738-FLW-LHG Document 11637 Filed 12/23/19 Page 22 of 223 PageID:
                                  103959
                                Saenz - Direct/Mr. Williams

                                                                             1817

       1    already mentioned some of these, but I wanted you to

       2    note for the Court that some of the established risk

       3    factors in the right-hand column listed here have a

       4    slightly shaded box, that is the last three,

       5    endometriosis, tobacco smoking, and obesity.               Why did

       6    you ask us to shade that box?

       7    A.      I asked you to shade those boxes because those

       8    risk factors are not known to be associated with the

       9    entity known as epithelial ovarian cancer, but they

      10    are histologic-specific.

      11              So, for example, endometriosis is known to be

      12    associated with the development of endometrioid and

      13    clear cell carcinomas but not high grade serous

      14    carcinomas.

      15              Tobacco smoking is known to be associated with

      16    the development of mucinous carcinomas but not the

      17    other histologic subtypes.

      18    Q.      What, if anything, does the fact that there are

      19    some risk factors that are specific to certain

      20    subtypes of ovarian cancer and not others, what does

      21    that tell us generally about the causes of ovarian

      22    cancer?

      23    A.      So what that tells us and also what we know from

      24    examining the molecular profiles of these different

      25    histologic subtypes is that these different histologic
Case 3:16-md-02738-FLW-LHG Document 11637 Filed 12/23/19 Page 23 of 223 PageID:
                                  103960
                                Saenz - Direct/Mr. Williams

                                                                             1818

       1    subtypes of ovarian cancer are very, very likely to

       2    have different underlying causes.

       3    Q.      You mentioned genetic mutations earlier as a

       4    risk factor.      What is the increased risk associated

       5    with inherited mutations?

       6    A.      So that depends upon what mutation you inherit.

       7    The two most common inherited mutations in ovarian

       8    cancer are mutations in either BRCA 1 or BRCA 2.                The

       9    risk of ovarian cancer with BRCA 1 is a bit higher

      10    than BRCA 2.      With BRCA 1 mutations, increasing the

      11    risk of developing ovarian cancer is somewhere in the

      12    range of 40 to 53 percent over the course of a woman's

      13    lifetime.

      14    Q.      As compared to women who do not have that

      15    mutation?

      16    A.      As compared to women who do not have any known

      17    inherited mutations where the risk of developing

      18    ovarian cancer is 1.3 percent.

      19    Q.      And how about BRCA 2?

      20    A.      So if a woman has inherited a mutation in

      21    BRCA 2, her risk of developing ovarian cancer is in

      22    the range of 22 to 30 percent over the course of her

      23    lifetime.

      24    Q.      Just to put that in perspective, how would the

      25    information you just gave us, which was between
Case 3:16-md-02738-FLW-LHG Document 11637 Filed 12/23/19 Page 24 of 223 PageID:
                                  103961
                                Saenz - Direct/Mr. Williams

                                                                              1819

       1    roughly a 20 percent and a 40 percent risk over the

       2    course of a woman's lifetime, how would that be stated

       3    in terms of a percentage of increased risk?              Are we

       4    talking in the thousands of percent?

       5    A.      Yes, because if somebody has a 1.3 percent risk

       6    of developing ovarian cancer, a 100 percent increase

       7    in developing ovarian cancer, wouldn't she have a two

       8    times risk of the 1.3 percent?           So if you take that

       9    40 percent that we talked about, that's actually

      10    magnifying that 1.3 by about 4,000.

      11    Q.      Now, are all of the genetic mutations that

      12    increase the risk for ovarian cancer found in either

      13    BRCA 1 or 2?      You told us that's not true?

      14    A.      That's not true.       They are the two most common,

      15    and they -- right now in terms of the state of the

      16    science, they account for about 70 percent of the

      17    known inherited mutations which increase the risk of

      18    ovarian cancer.

      19              There is another cluster of genes, if you

      20    will, which accounts for another 29 percent of the

      21    inherited mutations, and these genes individually

      22    don't have a huge amount of responsibility for

      23    inherited ovarian cancers, but together they do, and

      24    that's about another, right now, 15 to 16 different

      25    genes, and then the Lynch syndrome family which
Case 3:16-md-02738-FLW-LHG Document 11637 Filed 12/23/19 Page 25 of 223 PageID:
                                  103962
                                Saenz - Direct/Mr. Williams

                                                                             1820

       1    consists of four genes, accounts for about 1 percent

       2    of the inherited cancers.

       3    Q.      Are there any factors that decrease the

       4    likelihood of getting ovarian cancer that reduce the

       5    risk?

       6    A.      Yes.   As I mentioned before, use of oral

       7    contraceptives for five years or more, contiguous use,

       8    can decrease the risk by about half.

       9              In addition, breast feeding can reduce a

      10    woman's risk of developing ovarian cancer.

      11              Tubal ligation can reduce the risk of

      12    developing ovarian cancer.

      13              Having many children can reduce the risk of

      14    ovarian cancer.

      15    Q.      Now, sometimes the factors that you just

      16    referred to that decrease a woman's risk of developing

      17    ovarian cancer are referred to as protective factors.

      18    Have you seen that sometimes in the literature?

      19    A.      I have seen that, but I don't really use that

      20    word, and I don't like that word being used in that

      21    context because even a woman who has had many

      22    children, breastfed each and every one of them, and

      23    then had a tubal ligation, or even used birth control

      24    pills, can still get ovarian cancer.

      25              So those factors may reduce the risk and have
Case 3:16-md-02738-FLW-LHG Document 11637 Filed 12/23/19 Page 26 of 223 PageID:
                                  103963
                                Saenz - Direct/Mr. Williams

                                                                             1821

       1    been shown in the epidemiologic literature to reduce

       2    the risk, but it is not preventative.             The only thing

       3    that can prevent ovarian cancer is surgical removing

       4    the tubes and ovaries.

       5    Q.      Do you prescribe -- strike that.

       6              You mentioned earlier today you sometimes

       7    prescribe birth control pills to reduce the risk of

       8    ovarian cancer.       Is that true?

       9    A.      That's correct.

      10    Q.      What about NSAIDs or anti-inflammatories?

      11    A.      I don't prescribe aspirin or nonaspirin NSAIDs

      12    as a method to reduce the risk of ovarian cancer.

      13    Q.      Why not?

      14    A.      Because the literature on that is very

      15    inconsistent.      There have been several studies

      16    published that show variances such as low dose daily

      17    aspirin may reduce the risk, but then use of

      18    nonaspirin NSAIDs may actually increase the risk of

      19    ovarian cancer.

      20              So since the epidemiologic literature on this

      21    is very inconsistent, prescribing NSAIDs as a method

      22    to reduce the risk of ovarian cancer is not something

      23    that's accepted by the gynecologic oncology community.

      24    Q.      One of the issues about which there has been a

      25    lot of discussion here over the past two weeks is
Case 3:16-md-02738-FLW-LHG Document 11637 Filed 12/23/19 Page 27 of 223 PageID:
                                  103964
                                Saenz - Direct/Mr. Williams

                                                                             1822

       1    whether or not there is some sort of consensus in the

       2    gynecologic oncology community that perineal talc use

       3    causes ovarian cancer.         And yesterday there was a

       4    whole back and forth between Ms. Brown and

       5    Dr. Clarke-Pearson.        I'm not going to go through all

       6    the different organizations, but I do want to ask you

       7    this:

       8              Is there in your view, based upon all of the

       9    work that you have done, a general consensus within

      10    the gynecologic oncology community that perineal talc

      11    use causes ovarian cancer?

      12    A.      No.     There is no consensus in the gynecologic

      13    oncology community that talc causes ovarian cancer.

      14    Our professional organizations do not support that

      15    hypothesis.

      16    Q.      Now, there has been a lot of testimony regarding

      17    the SGO, ACOG, the NCI, which is part of the NIH,

      18    Center for Disease Control, the FDA, IARC and multiple

      19    different studies that have been done.

      20              My question to you is:         Do any of the health

      21    organizations that I just mentioned assert that the

      22    data supports a causal association between talc and

      23    ovarian cancer?

      24    A.      No, none of them do.

      25    Q.      Good.     I want to be a little bit more specific
Case 3:16-md-02738-FLW-LHG Document 11637 Filed 12/23/19 Page 28 of 223 PageID:
                                  103965
                                Saenz - Direct/Mr. Williams

                                                                             1823

       1    about one of those agencies, the National Cancer

       2    Institute or NCI.

       3              Yesterday Dr. Clarke-Pearson was critical of

       4    the NCI PDQ.

       5              MR. WILLIAMS:      If we could bring that up,

       6    that's Exhibit A 104.

       7              (Pause.)

       8    Q.      If we could turn to page 13 of A 104.

       9              Dr. Saenz, you are familiar with this

      10    description of factors with inadequate evidence of an

      11    association?

      12    A.      I am.

      13    Q.      I want to direct your attention to the perineal

      14    talc exposure paragraph at the bottom of this page

      15    which says:

      16              "The weight of the evidence does not support

      17    an association between perineal talc exposure and an

      18    increased risk of ovarian cancer."

      19              And then it goes on a little bit later to have

      20    some citations there, and later on, on the next page.

      21              Yesterday there was some discussion with

      22    Dr. Clarke-Pearson that the studies here were old

      23    studies, that it was not up to date.

      24              First of all, did you listen to

      25    Dr. Clarke-Pearson's testimony from the other room?
Case 3:16-md-02738-FLW-LHG Document 11637 Filed 12/23/19 Page 29 of 223 PageID:
                                  103966
                                Saenz - Direct/Mr. Williams

                                                                             1824

       1    A.      I did.

       2    Q.      Did you listen to all of it?

       3    A.      I did, except when I had to go to the bathroom.

       4    Q.      Do you agree with the National Cancer Institute

       5    that the evidence concerning talc and ovarian cancer

       6    is inadequate to establish a causal connection?

       7    A.      I agree with the NCI that the literature is

       8    inadequate, that there is no demonstration in the

       9    literature of a causal role of the perineal

      10    application of talc and the development of ovarian

      11    cancer.

      12    Q.      If we could turn to page 18.

      13              There was discussion yesterday concerning this

      14    portion of the PDQ, and specifically the portion that

      15    talks about the purpose of the summary and the

      16    reviewers and updates.

      17              Have you reviewed this document?

      18    A.      Yes, I have.

      19    Q.      You see there and, in particular, the portion

      20    under "Reviewers and Updates" there was some

      21    discussion yesterday, Doctor, with Dr. Clarke-Pearson

      22    when Ms. Brown was cross-examining him that talked

      23    about this portion that refers to the methodology that

      24    is used by the editorial board of the NCI.

      25              Do you recall hearing that?
Case 3:16-md-02738-FLW-LHG Document 11637 Filed 12/23/19 Page 30 of 223 PageID:
                                  103967
                                Saenz - Direct/Mr. Williams

                                                                             1825

       1    A.      I do.

       2    Q.      It refers here in the first sentence under

       3    "Reviewers and Updates," it says:

       4              "This summary is reviewed regularly and

       5    updated as necessary by the PDQ Screening and

       6    Prevention Editorial Board, which is editorially

       7    independent of the NCI."

       8              And it goes on to discuss their meetings and

       9    how often they discuss things.

      10              Have you looked at that link there to the PDQ

      11    Screening and Prevention Editorial Board?

      12    A.      I have not actually looked at that link.             I have

      13    seen this page, but I haven't clicked on that link.

      14    Q.      Let me show you what I'll represent to you what

      15    appears when one clicks on that list, and it just

      16    gives a list of the members of the editorial board.

      17              MR. DEARING:      Your Honor, I object to this.

      18    This is a demonstration where the witness said she

      19    doesn't have any knowledge about this.             It's improper.

      20    It's not in her report, and it wasn't in her

      21    deposition.

      22              MR. WILLIAMS:      The reference to this document

      23    is in her report, the NCI website, your Honor.

      24              THE COURT:     I want to see where the question

      25    goes.    I don't know if we're going to get more
Case 3:16-md-02738-FLW-LHG Document 11637 Filed 12/23/19 Page 31 of 223 PageID:
                                  103968
                                Saenz - Direct/Mr. Williams

                                                                             1826

       1    specific.     I think he's just going to show us what's

       2    on the page.

       3               MR. WILLIAMS:     I'm just going to show her.

       4               THE COURT:    That's what I had a feeling it was

       5    going to be.      If there is no more information on it,

       6    who the Board members are -- is that what you are

       7    representing?

       8               MR. WILLIAMS:     That's all.

       9               THE COURT:    I had a feeling that's what was

      10    coming.     So with that basic representation.

      11    BY MR. WILLIAMS:

      12    Q.      Dr. Saenz, I realize that you have not -- you

      13    have testified, rather, that you have not personally

      14    reviewed this document or gone to this link on the

      15    website.

      16               First, let's take a look at those two pages.

      17    Does that purport to be a listing of the Screening and

      18    Prevention Editorial Board members?

      19    A.      Yes, it does.

      20    Q.      Just browsing through that quickly, do you

      21    recognize the medical centers and organizations with

      22    which the members of that board are affiliated?

      23    A.      Yes, I do.

      24    Q.      Is it fair to say that the organizations and

      25    universities with which those individuals are
Case 3:16-md-02738-FLW-LHG Document 11637 Filed 12/23/19 Page 32 of 223 PageID:
                                  103969
                                Saenz - Direct/Mr. Williams

                                                                             1827

       1    associated are among the best medical organizations in

       2    the country?

       3    A.      They give a fair representation of excellent

       4    cancer centers across the country, yes.

       5    Q.      Very good.     Let's switch topics.

       6              THE COURT:     While you are switching topics, I

       7    want to ask a question of the Doctor.

       8              When did you become involved in these

       9    litigations?

      10              THE WITNESS:      I was first contacted by counsel

      11    in November of 2016.

      12    BY MR. WILLIAMS:

      13    Q.      Let's switch gears and discuss the concept of

      14    biologic plausibility.

      15              Dr. Saenz, what does that concept of biologic

      16    plausibility mean to you?

      17    A.      So to me biologic plausibility means that you

      18    are proposing a hypothesis, and based on that

      19    hypothesis, the concept that whatever it is you are

      20    proposing could actually happen is substantiated by

      21    some science that has been done in the field.

      22    Q.      Now, does the science in your view for biologic

      23    plausibility need to be proof positive?

      24    A.      No, it does not need to be proof positive for

      25    there to be biologic plausibility, nor does it need to
Case 3:16-md-02738-FLW-LHG Document 11637 Filed 12/23/19 Page 33 of 223 PageID:
                                  103970
                                Saenz - Direct/Mr. Williams

                                                                             1828

       1    be an exact representation of whatever is your

       2    hypothesis.     It can just be that there is enough

       3    science to make sense and extend it.

       4              So, for example, if I may, we know that

       5    smoking causes lung cancer.          In terms of evaluating

       6    whether or not secondhand smoke can cause lung cancer,

       7    you don't have to go through the process of repeating

       8    everything that you did for secondhand smoke that you

       9    did with smoking for you to get that it's biologically

      10    plausible that secondhand smoke causes cancer.

      11    Q.      Do you believe there needs to be some sort of

      12    scientific data that moves us from hypothesis into the

      13    realm of a cohesive theory supported by the science

      14    that has been done?

      15    A.      Absolutely.     You can't just say I'm going to

      16    come up with a hypothesis and not have any proof

      17    whatsoever, not have any documentation of mechanism of

      18    some sort that substantiates that hypothesis in order

      19    to say there is biologic plausibility.             That's just

      20    guessing.

      21    Q.      For example, in this case in the last two weeks

      22    there has been discussion about whether scientific

      23    data indicates that talc can cause inflammation.                You

      24    are aware of that.       Right?

      25    A.      Yes.
Case 3:16-md-02738-FLW-LHG Document 11637 Filed 12/23/19 Page 34 of 223 PageID:
                                  103971
                                Saenz - Direct/Mr. Williams

                                                                             1829

       1    Q.      There has been some discussion of the idea that

       2    talc -- excuse me -- that inflammation is associated

       3    with certain types of cancer.          You are aware of that?

       4    A.      Yes.

       5    Q.      Here, based and upon your review, is there data

       6    indicating that with some weight that ovarian cancer,

       7    in particular, is associated with inflammation?

       8    A.      So, the hypothesis that has been put forth in

       9    this case is that chronic inflammation leads to the

      10    development of ovarian cancer, and the weight of the

      11    literature that has been published does not support

      12    that hypothesis.

      13              That means there is not a biologically

      14    plausible explanation for how chronic inflammation

      15    could cause ovarian cancer.

      16    Q.      We'll talk a little more about inflammation a

      17    little later.      Let me ask you now about the topic of

      18    migration.

      19              MR. WILLIAMS:      And if we could go to slide 5.

      20    Q.      Plaintiffs' experts claim that talc migrates

      21    from the perineum to the ovaries.            Based upon your

      22    medical training and experience and your review of the

      23    scientific literature, do you agree with that?

      24    A.      I do not agree with that.

      25    Q.      Can you walk us through the pathway of the
Case 3:16-md-02738-FLW-LHG Document 11637 Filed 12/23/19 Page 35 of 223 PageID:
                                  103972
                                Saenz - Direct/Mr. Williams

                                                                             1830

       1    female reproductive track where talc particles would

       2    have to traverse to get to the ovaries?

       3    A.      So when talcum powder is applied to the

       4    genitalia, it's applied out here on the labia majora,

       5    which are a rather large outer organ.             It's the skin

       6    surface.     And the labia majora are opposed meaning

       7    they are touching each other.          They are naturally

       8    closing off entrance into the inner anatomy.

       9               Once you get past the labia majora, you

      10    encounter the labia minora, which are the inner labia,

      11    and these as well, are opposed, which means they are

      12    closed off.

      13               Beyond that you have to get over the perineal

      14    body, which is a muscle to get entry into the

      15    vestibule and the vagina.         The vagina is naturally

      16    collapsed.     It's not wide open.        It's why we have to

      17    use speculums when we are doing pelvic exams, because

      18    you can't just separate the labia and see into the

      19    vagina.

      20               The vagina itself is naturally about 7 to 8

      21    centimeters long, sometimes a little bit longer, but

      22    it's about as long as my finger, and that entire area

      23    would need to be traversed to get to the cervix.

      24               The cervix is another 3 to 4 centimeters, and

      25    it is filled with mucus.
Case 3:16-md-02738-FLW-LHG Document 11637 Filed 12/23/19 Page 36 of 223 PageID:
                                  103973
                                Saenz - Direct/Mr. Williams

                                                                             1831

       1               The uterus itself has an endometrial cavity,

       2    which it, too, is collapsed and the anterior surface

       3    opposes the posterior surface.           The entry into the

       4    fallopian tubes is way up at the top of the uterus,

       5    and that's a small opening that then leads to the

       6    fallopian tubes.

       7               So there is, No. 1, no literature that has

       8    ever shown any particulate matter migrating from the

       9    outer labia majora to the perineum all the way to the

      10    ovaries.     There are studies that show placing

      11    particles way up here in the posterior vagina that

      12    those particles can end up being found in the

      13    fallopian tubes.       But placing something up here in the

      14    posterior vagina is not the same as applying powder

      15    out here.

      16    Q.      To the extent an expert were to testify that the

      17    vagina is open to the outside world, would that be

      18    accurate?

      19    A.      That is not an accurate description.            It's not

      20    reality.     Otherwise, why would we need to place a

      21    speculum into the vagina in order to see the vaginal

      22    walls and see the cervix?         It is not wide open.        It's

      23    not an open cavity.        It's closed.      It's collapsed, and

      24    the labia are covering it.

      25    Q.      Is there data from the epidemiologic studies
Case 3:16-md-02738-FLW-LHG Document 11637 Filed 12/23/19 Page 37 of 223 PageID:
                                  103974
                                Saenz - Direct/Mr. Williams

                                                                             1832

       1    that you have reviewed that informs your opinion on

       2    whether it matters if talc could migrate all the way

       3    to the ovary?

       4    A.      No, it doesn't really matter because even if

       5    talc was migrating all the way from the perineum to

       6    the ovary, there is still no evidence that chronic

       7    inflammation is the cause of ovarian cancer.               There is

       8    no biologically plausible mechanism by which that

       9    would be causing ovarian cancer.

      10    Q.      Let me ask you about some of the literature.

      11    One study there has been some discussion about, the

      12    Heller 1996 study, which is Exhibit A 60 in your

      13    binder -- and let me grab that pointer from you.

      14              You reviewed this study, Doctor, haven't you?

      15    A.      Yes.

      16    Q.      If we could direct your attention to the top of

      17    the study.

      18              Is this the study that there was an analysis

      19    of 24 women, some of whom reported they used talc and

      20    some of them did not?

      21    A.      Correct.    There were 24 women in this study, 12

      22    of whom reported that they had applied talc to their

      23    perineum and the other 12 reported that they had never

      24    used talc in the perineum.

      25    Q.      Why does it matter that there was talc that was
Case 3:16-md-02738-FLW-LHG Document 11637 Filed 12/23/19 Page 38 of 223 PageID:
                                  103975
                                Saenz - Direct/Mr. Williams

                                                                             1833

       1    found in more of the women who reported that they had

       2    not used talc in the perineal area than the women who

       3    had?

       4    A.      Well, in this study the talc was actually found

       5    in the women that reported no perineal application.

       6    So what it says is that the talc got to those ovaries

       7    somehow other than perineal application.             So it's the

       8    perineal application itself does not account for

       9    finding talc in the ovaries.

      10    Q.      Do we know from the review of the Heller study

      11    whether the talc in the ovaries got there before or

      12    after the tissue was removed from the body?

      13    A.      We do not know that.

      14    Q.      How, if at all, does your opinion about whether

      15    talc can cause ovarian cancer change if talc could

      16    migrate to the ovary?

      17    A.      It doesn't change my opinion because we still

      18    don't have any biologically plausible mechanism by

      19    which talc being in the ovaries would then be causing

      20    ovarian cancer.

      21    Q.      Have you reviewed studies, epidemiological

      22    studies, that have analyzed associations related to

      23    the introduction of talc into the vaginal area by

      24    means of condoms or diaphragms?

      25    A.      Yes.
Case 3:16-md-02738-FLW-LHG Document 11637 Filed 12/23/19 Page 39 of 223 PageID:
                                  103976
                                Saenz - Direct/Mr. Williams

                                                                             1834

       1    Q.      Are those studies listed in your report?

       2    A.      Yes.

       3    Q.      Let's take a look at Cramer 2016, which is

       4    Exhibit A 25.      Let's look at Table 1 on page 4.

       5              There is a table on page 4 entitled "Type,

       6    Timing and Duration of Genital Talc Use."

       7              Do you see that?

       8    A.      Yes, I do.

       9    Q.      What was the finding here with respect to

      10    potential exposure in women with no personal use but

      11    diaphragm only use?

      12    A.      These are women who placed talc on their

      13    diaphragms, and what Cramer found in his manuscript

      14    published in 2016 is that these women actually had a

      15    protective effect against the development of ovarian

      16    cancer in the range of about 27 percent because the

      17    odds ratio for women who dusted their diaphragms with

      18    talc was 0.73 with a significant confidence interval.

      19    Q.      Let me stop you there on the confidence

      20    interval.      You see this confidence interval crosses

      21    the baseline of 1.       Does that tell you this is not a

      22    statistically significant finding?

      23    A.      Actually, Mr. Williams, it does not.

      24    Q.      Excuse me.     I misspoke.     This particular

      25    confidence interval.
Case 3:16-md-02738-FLW-LHG Document 11637 Filed 12/23/19 Page 40 of 223 PageID:
                                  103977
                                Saenz - Direct/Mr. Williams

                                                                             1835

       1               THE COURT:    The next one does.

       2               MR. WILLIAMS:     Yes, I beg your pardon.

       3    Q.       For the diaphragm only use, this specific

       4    confidence interval does not cross 1.             What is the

       5    significance of that?

       6    A.       That means it's a statistically significant

       7    finding, but I don't believe this -- I don't believe

       8    that dusting your diaphragm with talc would help

       9    prevent ovarian cancer.         I'm not going to now go tell

      10    patients that, and the reason for that is the same

      11    thing.     There is a lack of biologically plausible

      12    mechanism by which dusting your diaphragm with talc

      13    would protect you against ovarian cancer.

      14    Q.       What, if anything, does this statistically

      15    significant finding for the introduction of a

      16    diaphragm with talc on it, what does it do for you in

      17    terms of your analysis of the consistency of the

      18    literature on the ultimate question here?

      19    A.       So earlier I commented on how, when I read all

      20    of these studies I look for inconsistencies, even

      21    within an individual study, and to me this is a

      22    perfect example of that.         Conceptually it makes no

      23    sense that putting talc on your diaphragm, which then

      24    goes in and sits at the mouth of your cervix, would

      25    reduce your risk of ovarian cancer; whereas, placing
Case 3:16-md-02738-FLW-LHG Document 11637 Filed 12/23/19 Page 41 of 223 PageID:
                                  103978
                                Saenz - Direct/Mr. Williams

                                                                             1836

       1    talc outside on the perineum, a good 7, 8 centimeters

       2    away would increase your risk of ovarian cancer.

       3    That's where I think the studies conflict within

       4    themselves, and that's part and parcel of the reason

       5    that I do not believe that the literature supports a

       6    causal role of talc in the development of ovarian

       7    cancer.

       8    Q.      Now, the next line, when I prematurely went to

       9    it, that is not statistically significant relates to

      10    condoms with or without diaphragm.            Is that correct?

      11    A.      Right.    And so condoms could theoretically be

      12    dragging talc particles into the vagina or condoms may

      13    actually be dusted with the talc, and, again, the odds

      14    ratio is less than 1, showing potentially a protective

      15    effect, although, as you stated, that confidence

      16    interval is not significant because it crosses 1.

      17    Q.      Let's look at one more study really quickly on

      18    this topic.      It's a study about which we had much

      19    discussion.      It's the Penninkilampi 2018 study,

      20    Exhibit A 109.

      21              Did that study as well look at the question of

      22    diaphragm use?

      23    A.      Yes.

      24    Q.      I'll direct your attention to page 5 of

      25    Penninkilampi, Table 1, entitled "Method of Talc Use."
Case 3:16-md-02738-FLW-LHG Document 11637 Filed 12/23/19 Page 42 of 223 PageID:
                                  103979
                                Saenz - Direct/Mr. Williams

                                                                             1837

       1               First of all, Doctor, can you tell by looking

       2    at this chart how many studies were combined in the

       3    Penninkilampi meta-analysis related to talc dusted

       4    diaphragm use?

       5    A.       So from this meta-analysis, they were able to

       6    identify eight of the studies that reported on

       7    diaphragm use -- on talc being applied to the

       8    diaphragm.

       9    Q.       Does Table 1 have an odds ratio for diaphragm

      10    use?

      11    A.       Yes, it does.     It has an odds ratio of 0.84,

      12    which again, being less than 1 would suggest a

      13    protective effect; but like we've talked about before,

      14    this is not a statistically significant finding

      15    because the confidence interval overlaps 1.

      16    Q.       Now, had the .84 odds ratio been statistically

      17    significant, what kind of effect or association would

      18    that have shown from the use of talc in diaphragms?

      19    A.       Again, that would suggest a protective effect

      20    from dusting your diaphragm with talc and then

      21    inserting it at the mouth of the cervix.

      22    Q.       Now, Table 1 also reports just below on sanitary

      23    napkins with 12 studies being reviewed.             Is that

      24    right?

      25    A.       That's correct.
Case 3:16-md-02738-FLW-LHG Document 11637 Filed 12/23/19 Page 43 of 223 PageID:
                                  103980
                                Saenz - Direct/Mr. Williams

                                                                             1838

       1    Q.      How did this result, both individually and

       2    collectively with what we saw in Cramer 2016, inform

       3    your opinion in this case that the data and the

       4    literature supports a finding that perineal use of

       5    talcum powder does not cause ovarian cancer?

       6    A.      So, again, I find this conflict, if you will,

       7    between putting talc on a diaphragm and placing it at

       8    the mouth of the cervix creating a protective effect

       9    just inconsistent and confusing in terms of why would

      10    that be protective; but then placing it on a sanitary

      11    napkin outside on your vulva increase your risk of

      12    developing ovarian cancer.          It doesn't make sense that

      13    you are placing a talcum powder product even further

      14    away from the ovary when you put it on the sanitary

      15    napkin and increasing the risk, but when you place it

      16    at the cervix on the diaphragm, you are decreasing the

      17    risk.

      18    Q.      New topic.     I want to ask you about your

      19    clinical experience treating patients who have ovarian

      20    cancer.

      21              How many patients with ovarian cancer have you

      22    operated on in the course of your career, roughly?

      23    A.      Again, it's most of the patients that I care

      24    for, I've usually operated on; some patients granted

      25    transfer care after they had surgery, but I would say
Case 3:16-md-02738-FLW-LHG Document 11637 Filed 12/23/19 Page 44 of 223 PageID:
                                  103981
                                Saenz - Direct/Mr. Williams

                                                                             1839

       1    it's somewhere between 1500 to 1800.

       2    Q.      Have you ever seen evidence of an inflammatory

       3    process during any of those procedures?

       4    A.      So during the procedure, the cancer itself is

       5    already developed and can be inflammatory.              But when

       6    we look at the microscope slides, which we do with the

       7    pathologist during a treatment planning conference,

       8    which we have twice a month, we don't see evidence of

       9    foreign body granulomas, evidence of a chronic

      10    inflammatory response that would have been incited by

      11    a foreign body.

      12    Q.      Is part of your practice to review the pathology

      13    slides for the women upon whom you have operated?

      14    A.      I look at the pathology slides on every patient

      15    upon which I perform surgery.

      16    Q.      In your over 20 years of practicing as a

      17    gynecologic oncologist, have you ever seen evidence of

      18    the inflammatory processes that you have mentioned --

      19    granulomas, for example, foreign body giant cells?

      20    Have you ever seen that type of evidence in your

      21    ovarian cancer patients?

      22    A.      I've seen it if somebody had prior surgery, and

      23    there was old suture material there, or if there were

      24    staples that were there, the body has essentially

      25    mounted an immune response to that foreign body.                But
Case 3:16-md-02738-FLW-LHG Document 11637 Filed 12/23/19 Page 45 of 223 PageID:
                                  103982
                                Saenz - Direct/Mr. Williams

                                                                              1840

       1    irrespective of that, I have not seen it.

       2    Q.      In addition to operating on patients who have

       3    already been diagnosed with ovarian cancer, you've

       4    told us that you do preventative work as well.               Is

       5    that right?

       6    A.      That's correct.      I do surgery to remove the

       7    tubes and ovaries of women prior to them being

       8    diagnosed with ovarian cancer.

       9    Q.      Let me ask you about that subset of patients

      10    with whom you have associated.

      11              Those surgeries are conducted on your patients

      12    who are at high risk for developing ovarian cancer?

      13    A.      Correct.

      14    Q.      How many surgeries of that type have you

      15    performed in your career?

      16    A.      I never tallied them, but I do two to three a

      17    month of that type of surgery.           So you could do the

      18    math, but I can't right now.

      19    Q.      You were asked about and testified in your

      20    deposition about precursor lesions.            What are those?

      21    A.      So for the women that have BRCA 1 and 2 lesions,

      22    we know that those women are at an increased risk of

      23    developing serous carcinomas.          Recently -- and by that

      24    I mean in the last five to eight years -- we have

      25    become more sophisticated about being able to identify
Case 3:16-md-02738-FLW-LHG Document 11637 Filed 12/23/19 Page 46 of 223 PageID:
                                  103983
                                Saenz - Direct/Mr. Williams

                                                                             1841

       1    changes in the cells in the fallopian tubes which

       2    appear to be precursor lesions to the women that are

       3    at risk for developing ovarian cancer.

       4               And so in any patients that I'm doing surgery

       5    prophylactically in order to reduce her risk of

       6    cancer, those tissues, the ovaries and the tubes

       7    undergo this special staining process in order to look

       8    for those precursor lesions.

       9    Q.      With respect to those precursor lesions, if

      10    those lesions were not removed, is the scientific

      11    understanding that they would have progressed to

      12    cancer?

      13    A.      Yes.     So there is actually an acronym for those

      14    lesions.       They are called STICs, which stands for

      15    "serous tubal intra-epithelial carcinoma," meaning

      16    that the cancer is beginning to develop but it's not

      17    yet invasive.

      18               Within those STIC lesions we can also stain

      19    for a mutation in the p53 gene.

      20               THE COURT:     You were using stain?

      21               THE WITNESS:     Stain.

      22    Q.      Go ahead.

      23    A.      It's an antibody that is actually tagged with

      24    like a dye, if you will, so that the cells that have

      25    the p53 mutation look a different color than the cells
Case 3:16-md-02738-FLW-LHG Document 11637 Filed 12/23/19 Page 47 of 223 PageID:
                                  103984
                                Saenz - Direct/Mr. Williams

                                                                               1842

       1    that do not have the p53 mutation.

       2    Q.      Is it your practice to review the pathology for

       3    these patients as well?

       4    A.      Yes.

       5    Q.      Have you seen any evidence of inflammation in

       6    these patients with the STIC lesion?

       7    A.      No.

       8              So I've looked at these specimens, if you

       9    will, the tubes and ovaries of these high risk

      10    patients.      I've looked at the tissues that have been

      11    stained to identify cells that contain p53 mutations

      12    and cells that have STIC lesions or tubes that have

      13    STIC lesions, and there is no associated inflammation

      14    with these tissues, even though the cancer is already

      15    in the process of developing.

      16    Q.      Let me ask you about pelvic inflammatory

      17    disease, PID.      There has been testimony about that.

      18    Does PID cause adhesions?

      19    A.      PID can definitely cause adhesions.

      20    Q.      What are adhesions?

      21    A.      Adhesions are essentially scar tissue.             They are

      22    mainly composed of fibrin, which is a type of tissue

      23    that's fibrous, like you would find in a piece of

      24    meat.    They can be thick.       They can be filmy.        They

      25    are essentially leftovers from an inflammatory
Case 3:16-md-02738-FLW-LHG Document 11637 Filed 12/23/19 Page 48 of 223 PageID:
                                  103985
                                Saenz - Direct/Mr. Williams

                                                                             1843

       1    process.

       2    Q.      Have you reviewed the literature on PID and

       3    ovarian cancer?

       4    A.      I have.

       5    Q.      Dr. Clarke-Pearson testified yesterday that PID

       6    causes ovarian cancer.         Did you hear that testimony?

       7    A.      I did.

       8    Q.      Does the literature support that conclusion?

       9    A.      No.   The literature on PID and its relationship

      10    to ovarian cancer is actually fairly inconsistent.

      11    PID in and of itself has not been the associated with

      12    the development of ovarian cancer unless patients have

      13    reported having more than one episode, and then the

      14    type of ovarian cancer is not invasive epithelial

      15    ovarian cancer; it's something called a borderline

      16    tumor, and borderline tumors are a distinct entity

      17    from the types of cancers we have been talking about

      18    here.

      19    Q.      Does the data show that rates of ovarian cancer,

      20    cancer risk increase in women with known inflammatory

      21    conditions?

      22    A.      No.   In fact, it doesn't.        We know women, for

      23    example, with ulcerative colitis or Crohn's disease,

      24    but these women are not at an increased risk for

      25    developing colon cancer, and they are inflammatory
Case 3:16-md-02738-FLW-LHG Document 11637 Filed 12/23/19 Page 49 of 223 PageID:
                                  103986
                                Saenz - Direct/Mr. Williams

                                                                              1844

       1    conditions, but these women are not at an increased

       2    risk for developing ovarian cancer.

       3    Q.      Is one of the cases you've reviewed, the Merritt

       4    2008 study?

       5    A.      That's one of the case-control studies I've

       6    reviewed, yes.

       7    Q.      Let's take a look at P 502.          There has been

       8    testimony about it.        Can we look at page 2.        I just

       9    wanted to point out -- actually, page 3.

      10               Who does this indicate was the sponsor of this

      11    research?

      12    A.      The U.S. Army Medical Research and Materiel

      13    Command.

      14    Q.      Let's look at page 3 of the document in the

      15    second sentence of the second full paragraph.               The

      16    author states -- the first full paragraph:

      17               "The aim of the current study was to further

      18    examine the role of local chronic inflammation in the

      19    development of epithelial ovarian cancer overall by

      20    histologic subtype."

      21               Was that the purpose as you understood it?

      22    A.      Overall and histologic subtype, yes.

      23    Q.      Let's look at page 5 of Exhibit P 502, Table 3.

      24               What do the authors of the Merritt study

      25    conclude about whether chronic inflammation causes
Case 3:16-md-02738-FLW-LHG Document 11637 Filed 12/23/19 Page 50 of 223 PageID:
                                  103987
                                Saenz - Direct/Mr. Williams

                                                                             1845

       1    ovarian cancer?

       2    A.      So the authors of this study, based on actually

       3    trying to examine other inflammatory conditions such

       4    as PID, mumps or even endometriosis, concluded that

       5    inflammation is not a reasonable hypothesis for the

       6    development of ovarian cancer.

       7    Q.      Let's look at page 7 at the end in the

       8    conclusion.     It's on page 7.       Just above the

       9    acknowledgements in the paragraph on the right-hand

      10    column, this says:

      11              "However, experimental evidence that perineal

      12    talc use elicits an inflammatory response in the

      13    ovaries is lacking, and, overall, we conclude that

      14    chronic inflammation does not play a major role in the

      15    development of ovarian cancer."

      16              Is that conclusion consistent with the review

      17    of literature that you have done?

      18    A.      Yes, it is.

      19    Q.      Let me ask you about CA-125.          We've heard

      20    testimony that's a protein that is ubiquitous on

      21    epithelial cells.       What kinds of things elevate CA-125

      22    levels?

      23    A.      Many things elevate a C-125 level.           It's why it

      24    is not a good screening test for ovarian cancer.

      25    Pregnancy can elevate a CA-125 level; pelvic
Case 3:16-md-02738-FLW-LHG Document 11637 Filed 12/23/19 Page 51 of 223 PageID:
                                  103988
                                Saenz - Direct/Mr. Williams

                                                                             1846

       1    inflammatory disease can elevate it; fibroids can

       2    elevate it; pregnancy can elevate it.

       3    Q.      Now, Dr. Saed's experiment, one of the

       4    experiments that he did, purported to find cells

       5    treated with talc produce increased levels of CA-125.

       6               My question is:      Is an increase in CA-125

       7    evidence of malignant transformation?

       8    A.      No.

       9    Q.      What, if anything, does an increased level of

      10    CA-125 tell us about whether talc causes ovarian

      11    cancer?

      12    A.      It doesn't tell us anything about whether talc

      13    causes ovarian cancer because CA-125 is just a protein

      14    that is being shed and can be shed for many, many

      15    reasons.      It doesn't elevate as part of the neoplastic

      16    transformation.       It's a response marker.        It's not

      17    initiating the cancer.

      18    Q.      Last topic.     We're not going to do an exhaustive

      19    review of all the epidemiological studies.

      20               THE COURT:     Excuse me.     Explain what you mean

      21    by "It's a response marker."

      22               THE WITNESS:     So in ovarian cancer, the CA-125

      23    will elevate in about half of the women that have

      24    ovarian cancer when it's just Stage I or Stage II.

      25    But most women that it's found to be elevated in, it
Case 3:16-md-02738-FLW-LHG Document 11637 Filed 12/23/19 Page 52 of 223 PageID:
                                  103989
                                Saenz - Direct/Mr. Williams

                                                                              1847

       1    doesn't elevate until the disease is already Stage III

       2    or Stage IV.

       3              So it's not even an early marker for ovarian

       4    cancer.    It's not there yet.        So it's not elevated

       5    even when the cancer is initiating in over half of the

       6    women.    It's only elevating after the cancer has

       7    already developed.

       8              THE COURT:     Now, you reviewed Dr. Saed's

       9    expert report?

      10              THE WITNESS:      I did.

      11              THE COURT:     Did you review his publication?

      12              THE WITNESS:      I had not, your Honor, by the

      13    time of my deposition, but I have since read his

      14    manuscript, okay.

      15              THE COURT:     Essentially, his report and the

      16    manuscript are very similar and the findings that they

      17    make.

      18              THE WITNESS:      I think the only major

      19    discrepancy I found was that he reported in his report

      20    for this matter that he treated the cells for

      21    72 hours, but then in his manuscript he changed that

      22    to 48 hours.

      23              THE COURT:     I think it's the reverse.          The

      24    report said 48 and the manuscript said 72.              That was

      25    changed at some other point.          Put that aside.
Case 3:16-md-02738-FLW-LHG Document 11637 Filed 12/23/19 Page 53 of 223 PageID:
                                  103990
                                Saenz - Direct/Mr. Williams

                                                                             1848

       1              Did you critique in your report Dr. Saed's

       2    findings?

       3              THE WITNESS:      Not on his experiments, your

       4    Honor.    I really deferred that to Dr. Neel and some of

       5    the other cancer biologists involved in this matter.

       6              THE COURT:      But as to his findings.

       7              THE WITNESS:      I didn't put it in my report,

       8    but I'll be happy to answer any questions now.

       9              THE COURT:      It's not part of what you have in

      10    your report.      Okay.

      11              I think there were some parts of it in her

      12    deposition testimony that she reacted to.

      13              THE WITNESS:      I did get asked questions in my

      14    deposition.

      15              MR. WILLIAMS:      I think there is some reference

      16    in her report as to Dr. Saed's analysis.

      17              THE COURT:      There is some, but I don't know

      18    how complete it is.

      19              THE WITNESS:      If I may, your Honor, in my

      20    report I did comment on his abstract about the CA-125

      21    levels, but I did not comment on the generation of

      22    reactive oxygen species.

      23              THE COURT:      Got it.    So we won't go there.

      24              MR. WILLIAMS:      The CA-125 reference is on page

      25    31 of Dr. Saenz's report.
Case 3:16-md-02738-FLW-LHG Document 11637 Filed 12/23/19 Page 54 of 223 PageID:
                                  103991
                                Saenz - Direct/Mr. Williams

                                                                             1849

       1               THE COURT:    That I saw in there and that's as

       2    far as it went.

       3               Thank you.

       4    BY MR. WILLIAMS:

       5    Q.       So the last topic I wanted to focus in on is the

       6    cohort studies, and, in particular, some of the

       7    testimony that we've heard over the last two weeks on

       8    the Nurses' Health Study, Penninkilampi and Berge.                I

       9    would like to focus on that.

      10               Are you familiar with the Nurses' Health

      11    Study?

      12    A.       Yes, I am.

      13    Q.       How old were the women at the time of

      14    enrollment?

      15               MR. WILLIAMS:     And if we could pull up slide

      16    No. 6.

      17    Q.       Did you help us prepare this summary in the

      18    Nurses' Health study?

      19    A.       I did.

      20    Q.       How old were the women at the time of

      21    enrollment?

      22    A.       So at the time of enrollment in 1976 the women

      23    spanned the ages of 30 to 55.

      24    Q.       In connection with forming your opinions in the

      25    case, did you review Gertig 2000, Gates 2008 and Gates
Case 3:16-md-02738-FLW-LHG Document 11637 Filed 12/23/19 Page 55 of 223 PageID:
                                  103992
                                Saenz - Direct/Mr. Williams

                                                                             1850

       1    2010?

       2    A.      Yes, I did.

       3    Q.      Let's focus on Gertig 2000 first.

       4               Did the Nurses' Health Study obtain

       5    information about perineal exposure to talc from

       6    participants?

       7    A.      Yes, it did, although the initial study started

       8    in 1976.     In 1982 the study authors sent

       9    questionnaires that included questions about the

      10    frequency with which women were applying talc to the

      11    genital area.

      12    Q.      How many women formed the cohort for analysis?

      13    A.      It was almost 79,000 women.

      14    Q.      How long were the women studied?

      15    A.      So the women in this study, this initial Gertig

      16    2000 study, were followed for 14 years.

      17    Q.      Please take a look at Table II on page 3 of

      18    Exhibit A 45.      We'll have it on the slide.

      19               What were the results of Gertig 2000 for ever

      20    never perineal talc use for all subtypes combined?

      21    A.      So Gertig 2000 reported nonstatistically

      22    significant relative risk for ever use of talc in

      23    terms of increasing the risk of developing ovarian

      24    cancer with a value of 1.09, and a nonstatistically

      25    significant confidence interval of 0.86 through 1.37.
Case 3:16-md-02738-FLW-LHG Document 11637 Filed 12/23/19 Page 56 of 223 PageID:
                                  103993
                                Saenz - Direct/Mr. Williams

                                                                             1851

       1    Q.       Now, in Gertig 2000 the authors also analyzed

       2    the findings for serous ovarian cancer specifically.

       3    Right?

       4    A.       Yes, they did.

       5    Q.       If we look down at the bottom on Table 3 on that

       6    page, page 4, I believe, of the exhibit, what was the

       7    finding?

       8    A.       So Gertig 2000 reported for the serous histology

       9    only a statistically significant risk factor of 1.40

      10    with a confidence interval that was significant at

      11    1.02 through 1.91.

      12    Q.       Now, did that statistically significant positive

      13    association fall away with Gates 2010?

      14    A.       It fell away not only with Gates 2010 but also

      15    with Gates 2008.

      16    Q.       Let's focus on 2010 first, and this is Exhibit

      17    A 42.     We prepared a slide for this one as well.

      18               Is Gates 2010 another cohort looking at data

      19    from the Nurses' Health Study?

      20    A.       I wouldn't say it's another cohort.           I would say

      21    it's an extension of the original cohort.              Essentially

      22    10 more years of time elapsed.           During that time, the

      23    authors collected data, again, on how many more women

      24    were developing epithelial ovarian cancer.              So in

      25    2000, I believe there were 307 cases.             By 2010, so,
Case 3:16-md-02738-FLW-LHG Document 11637 Filed 12/23/19 Page 57 of 223 PageID:
                                  103994
                                Saenz - Direct/Mr. Williams

                                                                             1852

       1    now a full 24 years of follow-up on this cohort, there

       2    were an additional almost 600 more cases.              It went

       3    from 307, I believe, to 876 women diagnosed with

       4    epithelial ovarian cancer.

       5    Q.      Let me stop you there.        You indicated earlier

       6    that 1982 was when women were first asked about their

       7    use of talcum powder.        Correct?

       8    A.      Correct.

       9    Q.      Should we assume -- and did you assume in your

      10    analysis that those women started using talc on the

      11    date in 1982 when they filled out the form?

      12    A.      No, not at all, because we know from Cramer 2016

      13    as well as from IARC that reported that most women

      14    that used perineal talc actually usually start in

      15    their twenties.       And so the women in the Gertig study

      16    in 1982, when they were first asked about their use of

      17    talc, were well beyond that age.           So I did make an

      18    assumption but based off of the literature on this

      19    topic, that those women were already habitual users if

      20    they were users.

      21    Q.      Looking at Table 4 of page 8 on Exhibit 842,

      22    what were the talc use categories in Gates 2010?

      23    A.      So in Gates 2010, they did a comparison not of

      24    ever never users, but they did it of women that used

      25    talc greater than one times per week versus women that
Case 3:16-md-02738-FLW-LHG Document 11637 Filed 12/23/19 Page 58 of 223 PageID:
                                  103995
                                Saenz - Direct/Mr. Williams

                                                                             1853

       1    used it less than one time per week, which also

       2    includes the never users.

       3    Q.      And were the results of Gates 2010 -- the Court

       4    heard this before -- that there was not a

       5    statistically significant association for any subgroup

       6    of ovarian cancer or overall?

       7    A.      Correct.

       8    Q.      Now, let's go to the next slide.

       9              Dr. McTiernan told the Court that because

      10    Gertig looked at ever/never use, whereas Gates 2010

      11    looked at that different metric, meaning greater than

      12    once per week versus less than once per week, that you

      13    just testified about, that the risk in Gates 2010 was,

      14    in her words, attenuated.

      15              Let me ask you this:        "Attenuated" in this

      16    context would mean that taking out the women who used

      17    less than once per week and putting them in the

      18    infrequent user category that you mentioned would

      19    decrease the risk ratio for the user category.               That's

      20    what Dr. McTiernan was saying, right?

      21    A.      She's saying that by removing the women that

      22    used it less than once per week from the women that

      23    used it more often decreased that relative risk

      24    number, she's making that assumption.             Correct?

      25    Q.      Is Dr. McTiernan's testimony supported by the
Case 3:16-md-02738-FLW-LHG Document 11637 Filed 12/23/19 Page 59 of 223 PageID:
                                  103996
                                Saenz - Direct/Mr. Williams

                                                                             1854

       1    studies upon which you and she relied?

       2    A.       No.

       3    Q.       Why not?

       4    A.       Actually, it's the opposite of what she assumed

       5    and asserted.        What Gates 2010 did was focus on the

       6    habitual users.        They did not want the risk, if there

       7    was one, that would be associated with the habitual

       8    users to be diluted, if you will, by the infrequent

       9    users.

      10               So they pulled the women out that were using

      11    talc less than once per week and grouped them with the

      12    never users.        The intent of this was to in fact

      13    magnify the risk of habitual users if in fact there

      14    was a risk.

      15    Q.       Let's take a look at Gates 2008 to see what you

      16    are saying.

      17               Did Gates 2008 report on the same cohort of

      18    women from the Nurses' Health Study that we saw in

      19    Gertig 2000?

      20    A.       Yes, they did.

      21    Q.       Let's look at Gates 2008, Table 3.          This is

      22    Exhibit A 43.

      23               What were the results in Gates 2008 in the

      24    category of women that used talc less than once per

      25    week?     Was the result above 1.0 or below?
Case 3:16-md-02738-FLW-LHG Document 11637 Filed 12/23/19 Page 60 of 223 PageID:
                                  103997
                                Saenz - Direct/Mr. Williams

                                                                             1855

       1    A.      So in Gates 2008, what the authors found was

       2    that the women that used talc less than 1 time per

       3    week had a relative risk of 0.98, which meant their

       4    risk was actually even lower than the women that were

       5    never users.

       6              So this is exactly what I was talking about

       7    before.    By grouping the never users with the less

       8    than one time per week women -- you are pulling out

       9    the infrequent users from your more frequent users so

      10    that you could in fact magnify an effect if there was

      11    actually one there.

      12    Q.      Using this table, can you explain to the Court

      13    why the data from this study does not support

      14    Dr. McTiernan's assumption about attenuation?

      15    A.      Dr. McTiernan is making the assumption that any

      16    exposure to talc will increase your risk of ovarian

      17    cancer.    What this data shows is, actually, that if

      18    you use talc less than one time per week, your risk is

      19    no different than a never user.

      20              So had these women that used less than one

      21    time per week been left in the classification with the

      22    users that used it one to six times per week, or more

      23    often, the reported relative risk would have actually

      24    been lower than what was reported in the 2010

      25    publication, not higher like what was suggested by
Case 3:16-md-02738-FLW-LHG Document 11637 Filed 12/23/19 Page 61 of 223 PageID:
                                  103998
                                Saenz - Direct/Mr. Williams

                                                                             1856

       1    Dr. McTiernan.

       2    Q.       And was that true for the serous subtype as

       3    well?

       4    A.       That was true for the serous subtype as well.

       5    In fact, the -- quote, unquote -- protective effect --

       6    because, again, I don't believe that's really

       7    protective, but the relative risk for the women that

       8    used talc less than one time per week of developing

       9    ovarian cancer was only 0.79.          So the magnitude of

      10    reduction was even greater in the women with serous

      11    ovarian cancer.

      12    Q.       Now, is this grouping of infrequent users with

      13    the never users unique to Gates 2010?

      14    A.       No.   That attempt, if you will, with the study

      15    to focus on grouping infrequent users with the never

      16    users and trying to really only focus on the habitual

      17    users was also done in a few of the case-control

      18    studies, specifically in Schildkraut 2016, and I

      19    believe in Wu 2015.        Both of those study authors did

      20    similar groupings of infrequent users along with the

      21    never users.

      22    Q.       And you are familiar with the Penninkilampi

      23    study?

      24    A.       I've am.

      25    Q.       Were both Wu 2015 and Schildkraut 2016 with that
Case 3:16-md-02738-FLW-LHG Document 11637 Filed 12/23/19 Page 62 of 223 PageID:
                                  103999
                                Saenz - Direct/Mr. Williams

                                                                             1857

       1    different sort of category usage analyzed by the

       2    Penninkilampi authors?

       3    A.      They were.     Basically looking at what's called

       4    -- quote, unquote -- ever users versus never users,

       5    but they really weren't never users.            It was more

       6    never/infrequent users in both Wu 2015 and Cramer

       7    2016.

       8    Q.      Her Honor asked the question yesterday about the

       9    differences between the Penninkilampi study and the

      10    Berge study.      Did the Penninkilampi study even

      11    consider the study that we've just gone through in

      12    Gates 2010?

      13    A.      No.   Penninkilampi did not include that cohort

      14    study at all, and I don't really understand that.

      15    Gertig had 14 years of follow-up.            Gates 2010 had

      16    24 years of follow-up.         I don't know why you wouldn't

      17    want to report data on a more mature study that

      18    collected more cases.        The authors never explained it.

      19    Q.      Were there other differences with respect to the

      20    underlying studies used and analyzed by Penninkilampi

      21    and Berge?

      22    A.      So with respect to the case-control studies,

      23    Berge did not report -- or, I should say, Berge did

      24    not include case-control studies, that the data from

      25    that study had been subsumed into a later publication,
Case 3:16-md-02738-FLW-LHG Document 11637 Filed 12/23/19 Page 63 of 223 PageID:
                                  104000
                                Saenz - Direct/Mr. Williams

                                                                               1858

       1    but Penninkilampi did.

       2               So, for example, Purdie, which was published

       3    in 1995, those cases were actually subsumed into Green

       4    1997, and Penninkilampi included both of those studies

       5    in their analysis.       Berge only included the Green

       6    study because that was the later publication.

       7    Q.       And so we see here on the slide that's on the

       8    board there is a reference here to Purdie 1995.               Do

       9    you see that, and Green 1997?

      10    A.       Yes.

      11    Q.       And the slide on the board is summarizing a

      12    chart from the Penninkilampi study?

      13    A.       Yes.

      14    Q.       Finally, Berge -- we've gone through this

      15    before.     Let's take a look at Table II on page 7 of

      16    that study.

      17               What did the Berge study find with respect to

      18    whether there was a positive association between

      19    perineal talc use and ovarian cancer in the cohort

      20    study?

      21    A.       So Berge found in the cohort studies that the

      22    perineal application of talc did not increase the risk

      23    of developing ovarian cancer.          This was utilizing all

      24    three of the cohort studies and specifically not

      25    utilizing the Gertig study but using the more mature
Case 3:16-md-02738-FLW-LHG Document 11637 Filed 12/23/19 Page 64 of 223 PageID:
                                  104001
                                Saenz - Direct/Mr. Williams

                                                                             1859

       1    study in the Gates 2010 study.

       2    Q.      Over the past few days there has been a fair

       3    amount of discussion on the subject of power as it

       4    relates to case control and cohort studies.

       5              What did the Berge 2018 authors conclude with

       6    respect to the power of the cohort studies?

       7    A.      So in an attempt to try to understand I think

       8    perhaps why there was a difference in the odds ratios

       9    with the case-control studies versus the cohort

      10    studies, the authors did a power analysis on the

      11    meta-analysis of just the three cohort studies, and

      12    they found that by grouping those three studies

      13    together, the cohort studies were actually

      14    sufficiently powered to detect a relative risk of at

      15    least 1.25 if one actually existed, and this was to a

      16    certainty of 0.99, which meant there is a less than

      17    1 percent chance that the grouping of the cohort

      18    studies together would not be capable of finding that

      19    relative risk, but it means that there is a 99 percent

      20    chance that these studies are actually powered to

      21    detect that relative risk if it exists.

      22              So the authors concluded that you can't simply

      23    say that the power of the cohort studies is too low to

      24    find that that's not the reason that the cohort

      25    studies are not finding a statistically significant
Case 3:16-md-02738-FLW-LHG Document 11637 Filed 12/23/19 Page 65 of 223 PageID:
                                  104002
                                Saenz - Direct/Mr. Williams

                                                                             1860

       1    increased risk.

       2    Q.      To summarize that finding in Berge, the cohort

       3    studies had a 1.02 relative risk.            Is that right?

       4    A.      That's correct.

       5    Q.      Dr. Carson testified that because the cohorts

       6    were not able to find a statistically significant

       7    association, that they must not have been well

       8    powered.

       9               My question to you is:        Does that comport with

      10    your understanding of the scientific method?

      11    A.      That's not how it works.

      12    Q.      Why not?

      13    A.      Because that would mean that any time you don't

      14    have a positive finding, you are just saying the study

      15    has no power.      That's not how it works.

      16    Q.      Is that sort of like saying heads I win, tails

      17    you lose?

      18    A.      It's kind of saying I'm going to have a positive

      19    result; and if I don't get it, then I'm not getting it

      20    because the study is not good.           That's cherry-picking

      21    your results.

      22    Q.      Now there has been testimony about clearance

      23    from the ovary.       Simple question:       If something gets

      24    to the ovary, for example, a talc particle or

      25    bacteria, can it exit?
Case 3:16-md-02738-FLW-LHG Document 11637 Filed 12/23/19 Page 66 of 223 PageID:
                                  104003
                                Saenz - Direct/Mr. Williams

                                                                             1861

       1              MR. DEARING:      Objection.     There is no evidence

       2    in the report, no statements in the report about

       3    clearance from the ovary.

       4              MR. WILLIAMS:      I believe she's qualified.          She

       5    didn't know people were going to make that statement

       6    here, your Honor.

       7              THE COURT:     I know.     But I am limiting

       8    everyone to the opinions they have already given.

       9              MR. WILLIAMS:      Very well.

      10    BY MR. WILLIAMS:

      11    Q.      Then my last question is:         Could you, Doctor,

      12    summarize your conclusions regarding whether the

      13    literature supports a causal finding that talc causes

      14    ovarian cancer with particular attention to the

      15    consistency factor that you mentioned at the top?

      16    A.      So in my opinion the literature on whether or

      17    not perineal application of talc is associated or

      18    causes ovarian cancer is that the literature is

      19    inconsistent.      There are several case-control studies

      20    that have been performed which do show an elevated

      21    odds ratio in the range of 1.2 to 1.4.             But there are

      22    also multiple case-control studies that do not show a

      23    statistically significant difference; and the analysis

      24    of the cohort studies does not support, it's not

      25    consistent, with the findings within the case-control
Case 3:16-md-02738-FLW-LHG Document 11637 Filed 12/23/19 Page 67 of 223 PageID:
                                  104004
                                Saenz - Direct/Mr. Williams

                                                                             1862

       1    studies.

       2               So I do not believe that the perineal

       3    application of talc causes ovarian cancer.

       4               MR. WILLIAMS:     No further questions, your

       5    Honor.

       6               THE COURT:    Thanks.

       7               We'll take our break now.

       8               THE DEPUTY CLERK:       All rise.

       9               (Recess.)

      10               (Continued on the next page.)

      11    ///

      12

      13

      14

      15

      16

      17

      18

      19

      20

      21

      22

      23

      24

      25
Case 3:16-md-02738-FLW-LHG Document 11637 Filed 12/23/19 Page 68 of 223 PageID:
                                  104005
                                 Saenz - Cross/Mr. Dearing

                                                                             1863

       1               THE DEPUTY CLERK:      All rise.

       2               THE COURT:     Thank you.

       3

       4    CHERYL C. SAENZ, resumed.

       5

       6    CROSS-EXAMINATION

       7    BY MR. DEARING:

       8    Q.      Good morning.

       9               Dr. Saenz, you don't have any degrees in

      10    epidemiology, do you?

      11    A.      No, I do not.

      12    Q.      You are not formally trained in epidemiology,

      13    are you?

      14    A.      I don't believe that's entirely true because, as

      15    a composite part of my fellowship training in

      16    gynecologic oncology, I do need to know the

      17    epidemiology literature, and I do actually publish in

      18    epidemiology on gynecologic cancers.

      19    Q.      Did you hear my question?         My question was:       You

      20    don't have any formal training in epidemiology.

      21    Correct?

      22    A.      And I disagree with that, sir.

      23               MR. DEARING:     Your Honor, permission to read

      24    from her deposition?

      25               THE COURT:     Yes.
Case 3:16-md-02738-FLW-LHG Document 11637 Filed 12/23/19 Page 69 of 223 PageID:
                                  104006
                                 Saenz - Cross/Mr. Dearing

                                                                             1864

       1    Q.      Page 129, line 12.

       2               MR. WILLIAMS:     Your Honor, we would object.

       3    It is not proper impeachment.          The questions are

       4    different and, therefore, the answers are different.

       5               THE COURT:     That is a different question.

       6    Perhaps you have the wrong cite.

       7               MR. DEARING:     I may.

       8               THE COURT:     Okay.

       9    BY MR. DEARING:

      10    Q.      Do you hold yourself out as an epidemiologist?

      11    A.      I do not.

      12    Q.      Is it true you are not formally trained in

      13    epidemiology?

      14    A.      I do have training in epidemiology as it

      15    pertains to the GYN field.

      16               THE COURT:     Keep your voice up.       You were

      17    doing great this morning.

      18    Q.      You are not a toxicologist, are you?

      19    A.      No, sir.

      20    Q.      And you don't have any formal training in cancer

      21    biology?

      22    A.      I don't exactly agree with that.           I actually

      23    have worked as a WRHR scholar for 4 1/2 years in a

      24    cancer biology laboratory, and I published in cancer

      25    biology.
Case 3:16-md-02738-FLW-LHG Document 11637 Filed 12/23/19 Page 70 of 223 PageID:
                                  104007
                                 Saenz - Cross/Mr. Dearing

                                                                             1865

       1    Q.      You don't hold yourself out as a cancer

       2    biologist, do you?

       3    A.      That's correct.

       4    Q.      And you've never published any research on the

       5    issue of talc and ovarian cancer.            Is that right?

       6    A.      That's correct.

       7    Q.      And you have not conducted any experiments on

       8    talc and its effect on cells?

       9    A.      That's correct.

      10    Q.      And you have no opinions whether Johnson &

      11    Johnson's Baby Powder or Johnson & Johnson's Shower

      12    To Shower products contain asbestos.            Right?

      13    A.      I am not giving you my opinions today, sir,

      14    based on what the constituents are of the product.

      15    That's correct.

      16    Q.      And you are not an expert on asbestos, are you?

      17    A.      That's correct.

      18    Q.      And you have no opinion whether asbestos

      19    exposure can cause ovarian cancer.            Right?

      20    A.      No, that's not entirely true.          I do know that

      21    IARC has published and stated that with heavy

      22    occupational exposure there is an increased risk of

      23    developing ovarian cancer.

      24    Q.      And you don't intend to offer any opinions about

      25    the components of the Johnson & Johnson talc products.
Case 3:16-md-02738-FLW-LHG Document 11637 Filed 12/23/19 Page 71 of 223 PageID:
                                  104008
                                 Saenz - Cross/Mr. Dearing

                                                                              1866

       1    I just mentioned their chemical compositions.

       2    A.       I do not.

       3    Q.       You don't have any opinions about whether

       4    Johnson & Johnson's talc contains carcinogenic heavy

       5    metals or carcinogenic fragrance chemicals.              Right?

       6    A.       I will not be giving opinions on the

       7    constituents, products or components of Johnson &

       8    Johnson Baby Powder.

       9    Q.       And you have no opinion whether Johnson &

      10    Johnson talc products contain asbestiform fibrous

      11    talc.     Right?

      12    A.       That's correct.

      13    Q.       And you have no opinions whether fibrous talc is

      14    an established carcinogen.          Right?

      15    A.       So I do know that IARC has published on fibrous

      16    talc I believe in the asbestos monograph and grouped

      17    it there, but beyond that I have no opinions.

      18    Q.       Are you aware that IARC has grouped fibrous talc

      19    as a 1-A carcinogen, that's a known human carcinogen.

      20    Right?

      21               MR. WILLIAMS:     Objection.      Assumes facts and

      22    misstates what IARC does.

      23               MR. DEARING:     I'm trying to clarify what she

      24    just said, your Honor.

      25               THE COURT:     She's suggesting that's not
Case 3:16-md-02738-FLW-LHG Document 11637 Filed 12/23/19 Page 72 of 223 PageID:
                                  104009
                                 Saenz - Cross/Mr. Dearing

                                                                             1867

       1    exactly the finding of IARC.          If you want to direct

       2    her to something, why don't you direct her to the

       3    document and what you are relying on.

       4              MR. DEARING:      I will come back to the

       5    document.     I'll lay a foundation for where we are

       6    going to go today.

       7              THE COURT:     Okay.

       8    BY MR. DEARING:

       9    Q.      Let me ask you some questions about migration.

      10              First of all, I put up two anatomy boards

      11    here.    First of all, where did you get the anatomy

      12    slide image you talked about earlier today?              Where did

      13    that come from?

      14    A.      Counsel.

      15    Q.      Do you know whether it came from a textbook or a

      16    Google search?

      17    A.      I actually helped develop that slide with

      18    counsel with a medical artist.

      19    Q.      So that image isn't published anywhere.             That's

      20    an image you created?

      21    A.      Yes, based on what I think about female anatomy.

      22    Q.      Here are two other images of the female

      23    reproductive tract.        I just want to ask you some

      24    questions about it.

      25              Is it true that one of the foundational
Case 3:16-md-02738-FLW-LHG Document 11637 Filed 12/23/19 Page 73 of 223 PageID:
                                  104010
                                 Saenz - Cross/Mr. Dearing

                                                                             1868

       1    building blocks of your causation opinion is that talc

       2    and whatever is in talc cannot migrate from the

       3    perineum to the ovaries?         Is that sort of the

       4    foundational pillar of your opinion?

       5    A.      I would not call that the foundation of my

       6    opinion.       I believe it's one of my opinions.

       7    Q.      Well, and to be more precise, what you are

       8    saying is that the materials sprinkled on the external

       9    genitalia can never enter the vagina.             Is that your

      10    opinion?

      11    A.      No.     My opinion is that there's never been a

      12    study that demonstrates application of any particulate

      13    matter to the perineum can then be demonstrated to

      14    show migration of that particulate matter all the way

      15    to the ovary.

      16    Q.      Let's break that down.

      17               Is it your opinion that talcum powder

      18    particles sprinkled on the exterior genitalia of a

      19    woman can penetrate through some circumstance into the

      20    vagina?

      21    A.      Do I think that could happen?

      22    Q.      Yes.

      23    A.      I think that probably could happen if those

      24    particles are dragged in there, say, through

      25    intercourse.       But I don't think there is any
Case 3:16-md-02738-FLW-LHG Document 11637 Filed 12/23/19 Page 74 of 223 PageID:
                                  104011
                                 Saenz - Cross/Mr. Dearing

                                                                             1869

       1    literature that has demonstrated the main hypothesis

       2    here in this case that something that is applied to

       3    the external genitalia can migrate all the way to the

       4    ovaries.

       5    Q.       I'm going to get to the ovaries in a few

       6    minutes.     What I'm trying to do right now is discern

       7    very clearly what your opinion is with regard to

       8    whether powder sprinkled on the external genitalia can

       9    enter the vagina.       Are you saying now that is

      10    possible?

      11    A.       I think it's possible, but I don't know of any

      12    studies that have demonstrated that.

      13    Q.       If a woman used Johnson's baby powder on herself

      14    every day, is it your opinion that if she were to have

      15    intercourse that day, that some of those particles

      16    might enter the vagina?

      17    A.       I think that's possible.

      18    Q.       And you do acknowledge some particle matter,

      19    when placed in the vagina, can migrate to the ovaries.

      20    Right?

      21    A.       Yes, I've seen some studies that have

      22    demonstrated that.

      23    Q.       And in terms of biologic plausibility, there is

      24    some data there could be particulate matter that can

      25    make it to the ovaries once it gets into the vagina?
Case 3:16-md-02738-FLW-LHG Document 11637 Filed 12/23/19 Page 75 of 223 PageID:
                                  104012
                                 Saenz - Cross/Mr. Dearing

                                                                             1870

       1    A.       There are a couple of studies that have

       2    demonstrated that particulates in a slurry can then be

       3    found in the fallopian tubes and ovaries under certain

       4    experimental conditions.

       5    Q.       Would you agree with me both of these diagrams

       6    demonstrate an open conduit from the vagina to the

       7    ovaries?

       8    A.       I can't actually see that one, sir.

       9    Q.       I brought two diagrams because I couldn't decide

      10    which one to use, and I think they both demonstrate

      11    the same point.       But the point is, these are

      12    cross-sections of a woman's reproductive tract.

      13    Right?

      14    A.       Yes.

      15    Q.       So when you look at a cross-section, you could

      16    see very plainly that it's an open conduit from the

      17    vagina all of the way to the fallopian tubes.

      18    Correct?

      19    A.       So I disagree with your drawings here, sir,

      20    because they do not include at all the external

      21    genitalia.

      22    Q.       I've moved past the external genitalia to the

      23    internal reproductive.

      24    A.       But that's part and parcel of why it is not an

      25    open conduit.
Case 3:16-md-02738-FLW-LHG Document 11637 Filed 12/23/19 Page 76 of 223 PageID:
                                  104013
                                 Saenz - Cross/Mr. Dearing

                                                                              1871

       1    Q.      That's why I'm breaking this down into two

       2    sections.

       3               We just talked about powder sprinkled on the

       4    outside can get inside under certain circumstances

       5    such as intercourse; and now I'm talking about

       6    particles, once they get inside the vagina, there is

       7    an open conduit all the way to the ovaries.              Right?

       8    A.      So, again, the vagina is not wide open like

       9    that.     It is collapsed.      And the studies that you drew

      10    my attention to earlier involve placing particles in

      11    the posterior fornix at the mouth of the cervix in a

      12    slurry.       That's not the same thing as what your

      13    drawings are showing.

      14    Q.      We'll talk about some of those studies in a

      15    minute.       I'm trying to get a foundation to figure out

      16    where we are starting from.

      17               Have you read the expert report of Dr. Laura

      18    Plunkett in this case?

      19    A.      No.

      20               MR. DEARING:     Can you pull up 54, please.

      21    Q.      Dr. Plunkett identified 24 migration studies on

      22    the topic of particles and their ability to migrate

      23    from the vagina to the ovaries.

      24               How many migration studies have you looked at?

      25    A.      In humans?
Case 3:16-md-02738-FLW-LHG Document 11637 Filed 12/23/19 Page 77 of 223 PageID:
                                  104014
                                 Saenz - Cross/Mr. Dearing

                                                                             1872

       1    Q.      In humans.

       2    A.      Three.

       3               MR. DEARING:     Can you pull up slide 5, please.

       4    Q.      Of course Dr. Carson and Dr. Clarke-Pearson

       5    discussed six migration studies just in the last two

       6    days.    Are the three that you reviewed any of these

       7    six?

       8    A.      So first I would disagree with your

       9    characterization that all six of these are migration

      10    studies.     The talc found in tissue, 1996, which is the

      11    Heller study, does not demonstrate migration.               It

      12    simply identifies talc in the ovaries.

      13    Q.      Fair enough.      I didn't mean to categorize it

      14    that way.

      15               Let's talk about the Heller study since you

      16    mentioned it.      This is a study that found talc

      17    particles in women who both acknowledge using talc for

      18    female hygiene and women who did not.             Do you agree?

      19    A.      Well, the women stated they applied talc to

      20    their perineum.       I don't know that they said they used

      21    it for female hygiene.

      22               But, yes, the study examined the ovaries of

      23    women that applied talc to the perineum and compared

      24    them to the ovaries of women that stated they did not

      25    apply talc to the perineum.
Case 3:16-md-02738-FLW-LHG Document 11637 Filed 12/23/19 Page 78 of 223 PageID:
                                  104015
                                 Saenz - Cross/Mr. Dearing

                                                                             1873

       1    Q.      I just presumed they were doing that for

       2    feminine hygiene.       But my mistake.

       3               Did the scientists in the Heller study

       4    actually look at the ovarian tissue under a microscope

       5    and detect talc particles?

       6    A.      I don't recall exactly how they did that

       7    analysis off the top of my head, but I would be happy

       8    to look at that study, sir.

       9    Q.      We will.    I want to stay focused on migration

      10    for the time being.

      11               Were any of these six studies among the three

      12    that you just told me that you looked at when you

      13    formed your migration opinion?

      14    A.      So when I told you three, there were three

      15    before I read my report.         I've since read a couple

      16    other of these studies.         But prior to writing my

      17    report, I did read the 1961 and the 1979 study.

      18    Q.      Okay.

      19               MR. DEARING:     Can you put up 56.

      20    Q.      Would you agree with me both the FDA and Health

      21    Canada have determined that the ability for particles

      22    applied to the perineum -- I'm sorry -- particles

      23    applied to the perineum can in fact migrate to the

      24    ovaries?

      25    A.      So I would say that the FDA and Health Canada
Case 3:16-md-02738-FLW-LHG Document 11637 Filed 12/23/19 Page 79 of 223 PageID:
                                  104016
                                 Saenz - Cross/Mr. Dearing

                                                                             1874

       1    have not determined that because this is not primary

       2    science.     But they do make those statements, yes.

       3    Q.      To be specific, the FDA said:

       4               "While there exists no direct proof of talc

       5    and ovarian carcinogenesis, the potential for

       6    particulates to migrate from the perineum and vagina

       7    to the peritoneal cavity is indisputable.              It is

       8    therefore plausible that perineal talc and other

       9    particulate that reaches the endometrial cavity, the

      10    fallopian tubes, ovaries and peritoneum may elicit a

      11    foreign body-type reaction and inflammatory response

      12    that in some exposed women may progress to epithelial

      13    cancers.     However, there has been no conclusive

      14    evidence to support causality."

      15               So if the author of this statement has -- no

      16    doubt he used the word "indisputable" as to whether

      17    talcum powder applied perineally can ascend to the

      18    ovaries.     Correct?

      19    A.      That's what they say.

      20    Q.      Health Canada also looked at the issue and they

      21    said:

      22               "Biological plausibility: Particles of talc

      23    are hypothesized to migrate into the pelvis and

      24    ovarian tissue causing irritation and inflammation.

      25    The presence of talc in the ovaries has been
Case 3:16-md-02738-FLW-LHG Document 11637 Filed 12/23/19 Page 80 of 223 PageID:
                                  104017
                                 Saenz - Cross/Mr. Dearing

                                                                              1875

       1    documented," and that's the Heller study.              "This

       2    evidence of retrograde transport supports the biologic

       3    plausibility of the association between perineal talc

       4    application and ovarian exposure, however, the

       5    specific mechanisms and cascade of molecular events by

       6    which talc might cause ovarian cancer have not been

       7    identified."

       8              And that's the Taher study.          Have you read the

       9    Taher study?

      10    A.      I have.

      11    Q.      Do you believe the author on behalf of Health

      12    Canada also says it's biologically plausible talc used

      13    on the perineum can ascend to the ovaries and actually

      14    cause an inflammatory response?

      15    A.      Well, what they actually say is that it's a

      16    hypothesis, and that's in the very first line.                 They

      17    don't have the same conclusion that you are drawing

      18    that it necessarily happens.          They are putting forth

      19    that it's a hypothesis.

      20    Q.      Do you agree with them that evidence of talc in

      21    the ovaries has been documented?

      22    A.      Yes, and I believe that Heller showed that.               But

      23    even Heller didn't know how that got there because the

      24    women that did not report perineal application of talc

      25    had shown talc in their ovaries.
Case 3:16-md-02738-FLW-LHG Document 11637 Filed 12/23/19 Page 81 of 223 PageID:
                                  104018
                                 Saenz - Cross/Mr. Dearing

                                                                             1876

       1    Q.      And the women who did not report using perineal

       2    talc, I think a half dozen or so, isn't it true --

       3    A.      I'm sorry.     It was actually 12.

       4    Q.      Okay.   Isn't it true of those 12 women who did

       5    not report using talc perineally, that they either

       6    gave a positive history of being diapered with talcum

       7    powder or they didn't know whether they were diapered

       8    with talcum powder?

       9    A.      So what Heller reported was that since they

      10    denied using perineal application of talc, she

      11    hypothesized that perhaps they had been diapered when

      12    they were children with talc.

      13    Q.      Well, six of the women actually stated

      14    affirmatively that they knew they were diapered with

      15    talc.    Do you remember that?

      16    A.      No, not specifically.

      17    Q.      Can you pull up PSC 80.        This was the IARC 2012

      18    monograph excerpt.

      19              Are you familiar with this monograph?

      20    A.      No.

      21    Q.      Would you turn to page 232.          This is in your

      22    binder, if you prefer to look at it there.              I'm going

      23    to show you a short excerpt.          Hopefully you could see

      24    it from there.

      25              Down at the bottom left-hand corner, where it
Case 3:16-md-02738-FLW-LHG Document 11637 Filed 12/23/19 Page 82 of 223 PageID:
                                  104019
                                 Saenz - Cross/Mr. Dearing

                                                                             1877

       1    says "human exposure," that this is IARC explaining

       2    human exposure to cosmetic talc, and I would like to

       3    read this to you.       They are describing exposure of the

       4    general population, and what they are saying is:

       5               "Consumer products, cosmetics and

       6    pharmaceuticals are the primary sources of exposure to

       7    talc for the general population.           Inhalation and

       8    dermal contact through perineal application of talcum

       9    powders are the primary routes of exposure."

      10               Do you agree with that statement of IARC that

      11    the primary route of exposure for women would be

      12    either inhalation or perineal application of talcum

      13    powders?

      14    A.      So I've not studied, nor do I have an opinion on

      15    the inhalation of talc.

      16    Q.      Okay.

      17    A.      I only focused my review on the perineal

      18    application of talc.

      19    Q.      And I knew that.       I only mentioned inhalation

      20    because they do.       I'm more focused on the perineal

      21    application.

      22               Do you disagree with IARC that the perineal

      23    application would be the primary exposure source for a

      24    woman for talcum powder?

      25    A.      I have no reason to disagree with this
Case 3:16-md-02738-FLW-LHG Document 11637 Filed 12/23/19 Page 83 of 223 PageID:
                                  104020
                                 Saenz - Cross/Mr. Dearing

                                                                             1878

       1    statement.      But I've not studied any other type of

       2    application.

       3               MR. DEARING:     Would you pull up PSC 5, please.

       4    That's the Langseth study.

       5    Q.       Are you familiar with the Langseth study?

       6    A.       Which one?

       7               MR. DEARING:     Can you blow up the title and

       8    the date, please.

       9    Q.       Are you familiar with this study?

      10    A.       May I see the abstract to see if this is one

      11    that I've reviewed?

      12    Q.       It's in your binder.       It's PSC General Causation

      13    Exhibit 5.      In my second binder it's the first study.

      14               Can you read the abstract?

      15    A.       Yes.

      16               I don't know that I've actually seen this

      17    particular paper.       If it's in my report, then I have,

      18    or in my additional lists, but I don't know that I've

      19    actually seen this particular paper.

      20    Q.       As you sit here right now, you don't remember

      21    this paper, is that what you are saying?

      22    A.       As I sit here right now, I don't remember this

      23    paper.

      24    Q.       Look at the second paragraph of this first page.

      25    What it says is:
Case 3:16-md-02738-FLW-LHG Document 11637 Filed 12/23/19 Page 84 of 223 PageID:
                                  104021
                                 Saenz - Cross/Mr. Dearing

                                                                              1879

       1               "From pathological studies it is known that

       2    particles and fibers that enter the body can migrate

       3    to distant organs.        For instance, asbestos fibers have

       4    been found in ovaries from women exposed to asbestos.

       5    Analogously following perineal application, talc

       6    particles can migrate from the vagina to the

       7    peritoneal cavity and the ovaries."

       8               Did I read that correctly?

       9    A.      Yes.

      10    Q.      It goes on to say:

      11               "A majority of woman experience retrograde

      12    menstruation.       This suggests a mechanism by which talc

      13    particles can travel through the female reproductive

      14    tract to the ovaries.        Furthermore, epidemiological

      15    studies have shown decreased risks of ovarian cancer

      16    after tubal ligation and for hysterectomy suggesting

      17    that removing a pathway by which carcinogenic

      18    substances can reach the ovaries reduces the risk."

      19               Do you agree with the statements in that

      20    paragraph?

      21               MR. WILLIAMS:     May I interpose an objection?

      22    My book from plaintiffs does not have PSC 5.               It's

      23    missing.       I want to make sure I know which Langseth

      24    we're talking about.

      25               MR. DEARING:     I'll give you mine.
Case 3:16-md-02738-FLW-LHG Document 11637 Filed 12/23/19 Page 85 of 223 PageID:
                                  104022
                                 Saenz - Cross/Mr. Dearing

                                                                             1880

       1    BY MR. DEARING

       2    Q.      Do you agree with the paragraph I just read?

       3    A.      So what the authors are putting forth here in

       4    their introduction is, again, more of the hypothesis

       5    that talc applied to the perineum can make it to the

       6    vagina and the ovaries.         That's a hypothesis.        There

       7    is no data, if you will, that that actually occurs.

       8               I do agree that retrograde menstruation

       9    exists, but this is the authors putting forth the same

      10    hypothesis that we discussed earlier.

      11    Q.      Well, would you agree with me the first sentence

      12    is not a hypothesis; it's a statement of fact from

      13    pathological studies: "It is known that particles and

      14    fibers that enter the body can migrate to distal

      15    organs."

      16               You agree with that statement, don't you?

      17    A.      I agree with that statement, but I don't know

      18    where those things are getting in because they are not

      19    specific about talking about the entry.

      20    Q.      Are you aware that the talc particles that are

      21    found in the bottles of Johnson & Johnson Baby Powder

      22    and Shower To Shower average to be about 5-to-10

      23    microns in size?       Are you aware of that?

      24    A.      No.   I have no opinion on the size of talc

      25    particles.
Case 3:16-md-02738-FLW-LHG Document 11637 Filed 12/23/19 Page 86 of 223 PageID:
                                  104023
                                 Saenz - Cross/Mr. Dearing

                                                                             1881

       1    Q.      Just to show you I'm not making this up --

       2              MR. DEARING:      -- can you pull up plaintiffs'

       3    PSC Exhibit 76.       This is the Cramer 2007 study.

       4    Q.      And I think you may have referenced it in your

       5    direct examination.

       6    A.      I don't believe so, sir.

       7              THE COURT:     She did, 2016.

       8              MR. DEARING:      Okay.    I'm sorry.

       9    Q.      If you would, please, take a look at the second

      10    page of this study.        It's also in your binder.         All of

      11    these will be in your binder.

      12              MR. DEARING:      The second page of the study,

      13    and if you could highlight on the left-hand column

      14    about two thirds of the way down in that paragraph

      15    where the sentence starts "scanning electron

      16    microscopy."

      17    Q.      Now, these are scientists from Harvard, right?

      18    Dan Cramer, Dr. William Welch, Dr. John Godleski. Are

      19    you familiar with those names?           They've published

      20    several times in this area.

      21    A.      I'm familiar with Dr. Cramer's name, and I'm

      22    familiar with Dr. Godleski's name.            I'm not familiar

      23    with Dr. Welch.

      24              MR. WILLIAMS:      Your Honor, may we have the

      25    exhibit number again?
Case 3:16-md-02738-FLW-LHG Document 11637 Filed 12/23/19 Page 87 of 223 PageID:
                                  104024
                                 Saenz - Cross/Mr. Dearing

                                                                             1882

       1              THE COURT:      It's 76.

       2              MR. WILLIAMS:      Thank you.

       3    BY MR. DEARING:

       4    Q.      Dr. Godleski's name is familiar to you because

       5    the two of you have actually testified in two of the

       6    same cases.     Right?

       7    A.      I've never seen Dr. Godleski testify, but I have

       8    no reason to not believe you, sir.

       9    Q.      He's a pulmonary pathologist, but he's also an

      10    analytical microscopist.         He specializes in scanning

      11    electron microscopy.        And, so, in this study they were

      12    looking at the presence of talc in the pelvic lymph

      13    nodes of a woman, and what they observed was that the

      14    talc particles they saw they averaged in range from

      15    5-to-10 microns in size.

      16              So to read from the study, it says:

      17              "Scanning electron microscopy revealed

      18    plate-like particulates in the 5-to-10-micron range

      19    within the lymph node, in which energy dispersive

      20    X-ray spectroscopy showed a magnesium and silicate

      21    signature compatible with talc."

      22              What he's saying is they observed talc

      23    particles in the pelvic lymph nodes that were in the

      24    5-to-10-micron range of a woman with a history of

      25    genital talc use.        Are we in agreement on that?
Case 3:16-md-02738-FLW-LHG Document 11637 Filed 12/23/19 Page 88 of 223 PageID:
                                  104025
                                 Saenz - Cross/Mr. Dearing

                                                                               1883

       1    A.      I agree that it says what you just read.             For

       2    purposes of time, I'll agree with you she might have

       3    used perineal talc, but you have not actually shown me

       4    that.

       5    Q.      The talc particles, the size of them in this

       6    study were 5-to-10 microns.          Do you agree that's their

       7    finding?

       8    A.      That is their finding.

       9    Q.      And I'd also like to direct your attention to

      10    Exhibit P-SC 56.       That's the Health Canada report.

      11               Have you seen this assessment?

      12    A.      Yes.

      13    Q.      It's been talked about a lot during these

      14    proceedings.      They say something interesting on page

      15    23 in the second paragraph.

      16               So when they studied the size of these talcum

      17    powder particles, they discovered that the median

      18    particle sizes were ranges from 1.7 to 2 microns.

      19               See where they found that right in the middle

      20    of that paragraph?       The overall range was anywhere

      21    from half a micron to 8 microns, but the median range

      22    was 1.7 to 2 microns.

      23               Is that a fair reading of that?

      24    A.      Yes.

      25    Q.      Here is where I'm going with all that.             For
Case 3:16-md-02738-FLW-LHG Document 11637 Filed 12/23/19 Page 89 of 223 PageID:
                                  104026
                                 Saenz - Cross/Mr. Dearing

                                                                             1884

       1    purposes of reference, a human hair is about 50

       2    microns in diameter.        Right?

       3    A.      I have no idea.

       4    Q.      You can Google it.       It will say that I promise.

       5    A.      I don't have my phone.

       6    Q.      Here is the point.       These talc particles that

       7    the women are sprinkling on their external genitalia

       8    are extremely small fractions of the diameter of a

       9    human hair.     Would you agree with that?

      10    A.      I'll go with you on this.

      11    Q.      The reason I'm saying that's important is

      12    because with each application, a woman is pouring

      13    millions, perhaps billions of talc particles on her

      14    genitals.     Right?

      15              MR. WILLIAMS:      Assumes facts.       Lacks

      16    foundation.

      17              THE COURT:     Sustained.

      18    BY MR. DEARING:

      19    Q.      Knowing now what the size of these particles

      20    are, is it still your opinion that this closed system

      21    prevents talcum powder particles from entering the

      22    vagina?

      23              MR. WILLIAMS:      Same objection.

      24              THE COURT:     Well, assuming that the size is as

      25    reflected in this report -- now ask your question.
Case 3:16-md-02738-FLW-LHG Document 11637 Filed 12/23/19 Page 90 of 223 PageID:
                                  104027
                                 Saenz - Cross/Mr. Dearing

                                                                             1885

       1    BY MR. DEARING:

       2    Q.      Assuming that the size is as reflected in this

       3    Health Canada report and this lymph node study by Dr.

       4    Cramer and Dr. Godleski, is it still your opinion that

       5    talc particles cannot enter -- that talcum powder

       6    placed on the external genitalia cannot enter the

       7    vagina?

       8              THE COURT:     I'm not sure this is where the

       9    size came from.       Did it come from Cramer?

      10              MR. DEARING:      This is Health Canada.

      11              THE COURT:     I'm confused.       Why don't you start

      12    your question again.

      13    Q.      My question was:       Now that you had an

      14    opportunity to review Dr. Cramer and Dr. Goldleskit's

      15    lymph node study where they identify the size of

      16    particles they found and --

      17              THE COURT:     I don't think that's fair to say

      18    now that she reviewed the study.           She said she didn't.

      19    Ask the question as presented and the excerpt you had,

      20    assuming that to be the case.

      21              MR. DEARING:      Okay.

      22    Q.      Can we go back to the Health Canada, please.

      23              Assuming that these measurements are accurate

      24    and the median particle size of cosmetic talc is 1.7

      25    to 2 microns.      Is it still your opinion that these
Case 3:16-md-02738-FLW-LHG Document 11637 Filed 12/23/19 Page 91 of 223 PageID:
                                  104028
                                 Saenz - Cross/Mr. Dearing

                                                                             1886

       1    talc particles cannot enter the vagina after they have

       2    been applied to the external genitalia?

       3    A.      So two things:      One, I believe you are

       4    misstating my earlier testimony where you asked me if

       5    it was possible, after the perineal application of

       6    talc, if a woman has sex, could a talc particle get

       7    dragged into the vagina, and I said I think that's

       8    possible.

       9              And, two, nothing that you have presented to

      10    me with these two papers or the IARC monograph section

      11    that we just saw changes the opinions in my report or

      12    that I gave at deposition or that I have given here

      13    this morning.

      14    Q.      Okay.   Is it your testimony that talcum powder

      15    applied to the external genitalia cannot enter the

      16    vagina just through normal movements throughout the

      17    day that a woman might make?

      18    A.      I do not believe that it does, sir, and I do not

      19    know of any study that shows me that particulate

      20    matter applied to the external genitalia moves into

      21    the vagina with normal activity.

      22    Q.      Is it your opinion that intercourse is the only

      23    way that talc applied externally can get into the

      24    vagina?

      25    A.      So I would say that any talc or particulate
Case 3:16-md-02738-FLW-LHG Document 11637 Filed 12/23/19 Page 92 of 223 PageID:
                                  104029
                                 Saenz - Cross/Mr. Dearing

                                                                             1887

       1    that's placed on the external genitalia, if you then

       2    convert that external exam into an internal exam by

       3    entering the vagina with a substance, either

       4    intercourse or speculum or your fingers, that would be

       5    a vehicle by which the talc could be dragged in.

       6              Short of that, where you are moving from an

       7    external application without actually doing some sort

       8    of internal penetrance into the vagina, I do not

       9    believe that the talc gets into the vagina.

      10    Q.      So are you saying that the author of the FDA

      11    statement we read a minute ago, who used the word

      12    "indisputable" and the scientists at IARC just got

      13    that wrong; that perineally-applied talcum powder

      14    can't enter the vagina?

      15    A.      So IARC actually says in the talc monograph that

      16    the evidence for migration is weak.            So I'm not

      17    disagreeing with that.         The statement by the FDA that

      18    migration is indisputable, I don't honestly know where

      19    that comes from.       And from my research, I don't see

      20    any evidence of what we have been talking about here

      21    all morning long.

      22    Q.      Would you agree that studies that suggest that

      23    the perineally-applied talcum powder can enter the

      24    vagina and migrate to the ovaries?            Would you agree

      25    that by concluding that it can migrate, they are
Case 3:16-md-02738-FLW-LHG Document 11637 Filed 12/23/19 Page 93 of 223 PageID:
                                  104030
                                 Saenz - Cross/Mr. Dearing

                                                                             1888

       1    presuming that it can enter the vagina from the

       2    external genitalia?

       3               MR. WILLIAMS:     Calls for speculation.

       4               THE COURT:     I'm not even sure what the

       5    question asked.       Could you rephrase the question.

       6               MR. DEARING:     Sure.

       7    Q.      We talked about some studies that opine that

       8    perineally-applied talcum powder can migrate to the

       9    ovaries.     But not many of the studies say it can get

      10    from the outside of the vagina to the inside of the

      11    vagina.

      12               My question is:      Based on your reading of

      13    those studies, isn't it presumed by those authors that

      14    it can get from the outside of the vagina to the

      15    inside of the vagina before it migrates?

      16    A.      I think that's their hypothesis.           But no one has

      17    any data.     So to actually I think correct what you

      18    just said, I think you said not many studies show that

      19    it gets from the perineum to the vagina when, in fact,

      20    there are no studies that show that.

      21               So I think the hypothesis is that it must get

      22    from the outside, i.e., the external genitalia to the

      23    vagina in order to again further migrate to the

      24    ovaries.

      25    Q.      Is the reason you are not willing to accept the
Case 3:16-md-02738-FLW-LHG Document 11637 Filed 12/23/19 Page 94 of 223 PageID:
                                  104031
                                 Saenz - Cross/Mr. Dearing

                                                                               1889

       1    proposition that externally-applied talc can get

       2    inside absent being forced in there by the way that

       3    you have described, is the reason that's your position

       4    because there are no studies that show that talcum

       5    powder applied to the outside of the vagina can get to

       6    the inside of the vagina?

       7    A.      It's not simply that.        It's also that the female

       8    genitalia in toto, starting with the lower genital

       9    tract and the labia minora, women are not an open

      10    conduit.     When we go to the ocean and swim in the

      11    ocean, you don't get out of the water and have a big

      12    gush of ocean water come out of your vagina.               It's not

      13    an open system.       That's not what it is.        It's only an

      14    open system when we separate the labia and put

      15    something physically into the vagina to expand it.

      16               So it's not just that there is not a study.

      17    It's my experience as a gynecologist, as a GYN

      18    oncologist, and honestly as a woman.

      19    Q.      Are you aware that several Johnson & Johnson

      20    experts have affirmed that particles can migrate from

      21    the perineum to the ovaries?

      22    A.      What do you mean by "affirm"?

      23    Q.      Doctor Michael Birrer, are you familiar with

      24    him?

      25               MR. WILLIAMS:     Objection.      Relevance.     It's
Case 3:16-md-02738-FLW-LHG Document 11637 Filed 12/23/19 Page 95 of 223 PageID:
                                  104032
                                 Saenz - Cross/Mr. Dearing

                                                                             1890

       1    not before the Court.

       2    BY MR. DEARING:

       3    Q.      Doctor Birrer is an expert in the MDL.             He

       4    offered a report in this case.           His opinions are

       5    before the Court.

       6              MR. WILLIAMS:      I'm waiting to see what they

       7    read from.

       8              THE COURT:     I'll wait too.

       9              MR. DEARING:      I was going to offer opinions

      10    from other proceedings from that expert on this topic.

      11              MS. O'DELL:      Your Honor, if the issue is

      12    testimony from a state court case, certainly in the

      13    examination of Dr. Longo, I think the entire

      14    examination essentially was reading testimony from

      15    other proceedings.       So I think it is certainly in

      16    keeping with that examination.

      17              MR. WILLIAMS:      The difference --

      18              THE COURT:     It was Dr. Longo as the witness

      19    reading his prior testimony.          We're talking about

      20    presenting her with testimony of another expert that

      21    is not her, and what that person said and trying to

      22    cross her about that.        Presenting a witness on the

      23    stand, an expert with his own testimony is absolutely

      24    permissible.      That's not what we have here.          If he

      25    presented testimony from her in another case, that
Case 3:16-md-02738-FLW-LHG Document 11637 Filed 12/23/19 Page 96 of 223 PageID:
                                  104033
                                 Saenz - Cross/Mr. Dearing

                                                                             1891

       1    would be fine.

       2               MS. O'DELL:     I understand.

       3               MR. DEARING:     Okay.

       4    BY MR. DEARING:

       5    Q.      Can you turn your attention to Plaintiffs'

       6    Exhibit 14.     This is Blaustein's "Pathology of the

       7    Female Genital Tract."         Are you familiar with this

       8    textbook?

       9    A.      I'm not sure I'm familiar with that edition, but

      10    I am familiar with one of the editions.

      11    Q.      This is the most current edition, the 6th

      12    Edition.

      13    A.      I know I don't have that.

      14    Q.      If you look in the 6th Edition on page 681 --

      15               (Pause.)

      16    A.      Okay.

      17    Q.      This is in Chapter 14.        This is the textbook,

      18    incidentally, the primary editor is Dr. Robert Kurman.

      19    Do you know Dr. Kurman?

      20    A.      Not personally.

      21    Q.      You know he is an expert for Johnson & Johnson

      22    in this litigation.        Right?

      23    A.      Yes.

      24    Q.      If you turn to Chapter 14, the title of this

      25    chapter is "Surface Epithelial Tumors of the Ovary."
Case 3:16-md-02738-FLW-LHG Document 11637 Filed 12/23/19 Page 97 of 223 PageID:
                                  104034
                                 Saenz - Cross/Mr. Dearing

                                                                             1892

       1    That's what we are talking about, right, ovarian

       2    cancers?

       3    A.      Yes.

       4    Q.      If you turn to page 681, in the section,

       5    "Reproductive Factors" he talks about several things.

       6    Then he talked about -- he also talks about

       7    "surgically induced protective factors that include

       8    hysterectomy, tubal ligation, and bilateral salpingo

       9    oophorectomy."

      10               Doctor, I know you are not fond of the term

      11    "protective factors," but you know what he's talking

      12    about are factors reducing a woman's risk of getting

      13    ovarian cancer?

      14    A.      Ovarian cancer has been shown to be at a

      15    decreased incidence in women with some of these

      16    factors.       But I would offer that the literature on

      17    hysterectomy is inconsistent.          I would agree with

      18    tubal ligation and bilateral salpingo oophorectomy.

      19    Q.      So what Dr. Kurman writes is that,

      20               "In addition, hysterectomy and tubal ligation

      21    prevent the introduction of a variety of potential

      22    environmental carcinogens from entering the peritoneal

      23    cavity and thereby coming into contact with tubal and

      24    ovarian tissue."

      25               Doctor, do you agree with me that what Dr.
Case 3:16-md-02738-FLW-LHG Document 11637 Filed 12/23/19 Page 98 of 223 PageID:
                                  104035
                                 Saenz - Cross/Mr. Dearing

                                                                              1893

       1    Kurman is saying, if you close off the fallopian

       2    tubes, it protects a woman from environmental

       3    exposures that make it into the vagina?             Right?

       4    A.      I think you might want to -- that make it into

       5    the vagina?

       6    Q.      By closing off the fallopian tube, what he is

       7    saying here is that you are protecting the woman from

       8    environmental carcinogens.          Environmental carcinogens

       9    means carcinogens outside of the body that are getting

      10    into the vagina.       Right?    That is what he is talking

      11    about, and then into the reproductive tract.

      12    A.      So that's a hypothesis.        And there isn't a

      13    single citation there for that statement.              There is

      14    some other literature, specifically, on tubal

      15    ligations and why tubal ligations may actually reduce

      16    the risk of developing ovarian cancer other than it

      17    simply being due to retrograde migration.

      18    Q.      Okay.   You say this is a hypothesis.           But this

      19    is the explanation he is offering in a well-recognized

      20    textbook for medical students and residents.               Right?

      21    A.      Hypotheses exist in well-recognized textbooks

      22    all the time.      That's not a statement of fact and

      23    there is no citation there.

      24    Q.      Okay.   While I have this book open, I want to

      25    point to some other things that I want to talk about
Case 3:16-md-02738-FLW-LHG Document 11637 Filed 12/23/19 Page 99 of 223 PageID:
                                  104036
                                 Saenz - Cross/Mr. Dearing

                                                                             1894

       1    in a few minutes.

       2               The very next page in this chapter he talks

       3    about inflammation.        Do you see that section on

       4    inflammation that I've marked?

       5    A.      Yes.

       6    Q.      It says:

       7               "It has been suggested that inflammation

       8    potentially incited by ovulation-induced surface

       9    damage, by retrograde menstruation, induced

      10    salpingitis, or by the introduction of foreign

      11    material through the vagina and uterine cavity plays

      12    an important role in ovarian carcinogenesis."

      13               Did I read that correctly?

      14    A.      Yes, you did.

      15    Q.      So Dr. Kurman is suggesting there is that --

      16    there are suggestions among the gynecologic community

      17    and pathologic community that inflammation can occur

      18    because of the introduction of foreign material

      19    through the vagina and uterine cavity, and that it

      20    plays an important role in ovarian carcinogenesis.                Do

      21    you agree with me that is what he is trying to

      22    explain?

      23    A.      Well, I agree that, again, he is putting forth

      24    that hypothesis.       But, in particular, for the

      25    component of the sentence that refers to the
Case 3:16-md-02738-FLW-LHG Document 11637 Filed 12/23/19 Page 100 of 223 PageID:
                                  104037
                                 Saenz  - Cross/Mr. Dearing

                                                                              1895

        1   migration, again, there is no citation.              And he even

        2   uses the word "suggested."          Suggestion is a

        3   hypothesis.      That's not primary science.

        4   Q.      While I'm on this page, the very next section

        5   says "other risk factors" and it reads:

        6              "Other potential risk factors have been

        7   studied, but associations with ovarian cancer risk are

        8   weak or inconclusive.         These include the body mass

        9   index."

       10              That's the obesity you were talking about

       11   before?

       12   A.      Yes.

       13   Q.      (Reading continued.)

       14              "Age at birth of first child, breastfeeding,

       15   weight, diet, talc, smoking, certain types of viral

       16   infections in childhood, and ionized radiation."

       17              Do you agree that those with the exception of

       18   talc are recognized risk factors for ovarian cancer?

       19   A.      All of those factors have been evaluated in the

       20   literature at one point or another, and there have

       21   been different calculated odds ratios, yes.

       22   Q.      I have a whole other section on risk factors.

       23              THE COURT:     If you are going to a new section,

       24   we'll break now for lunch.

       25              45 minutes, please.
Case 3:16-md-02738-FLW-LHG Document 11637 Filed 12/23/19 Page 101 of 223 PageID:
                                  104038
                                 Saenz  - Cross/Mr. Dearing

                                                                              1896

        1              THE DEPUTY CLERK:       All rise.

        2              (The luncheon recess is taken.)

        3              (Continued on the next page.)

        4   ///

        5

        6

        7

        8

        9

       10

       11

       12

       13

       14

       15

       16

       17

       18

       19

       20

       21

       22

       23

       24

       25
Case 3:16-md-02738-FLW-LHG Document 11637 Filed 12/23/19 Page 102 of 223 PageID:
                                  104039
                                 Saenz  - Cross/Mr. Dearing

                                                                              1897

        1              A F T E R N O O N         S E S S I O N

        2

        3              (In open court.)

        4              THE DEPUTY CLERK:       All rise.

        5              THE COURT:     Thank you.

        6

        7   CHERYL C. SAENZ, resumed.

        8

        9   CROSS-EXAMINATION (Continued)

       10   BY MR. DEARING:

       11   Q.      Dr. Saenz, where we left off, I was just showing

       12   you where Dr. Robert Kurman, one of Johnson &

       13   Johnson's experts in this litigation, identified in

       14   his textbook perineal talc use as a potential risk

       15   factor in ovarian cancer.

       16              You said one example of a way talcum powder

       17   can get from the outside of the vagina to the inside

       18   is intercourse, or some forceful mechanisms.                 I don't

       19   think those were your words, but that's what I

       20   understood you to say.

       21              Would that also include tampon insertion?

       22   A.      I think I used the word penetration.            So

       23   theoretically, yes.        And as we actually saw earlier

       24   this morning, we know that talc can be on diaphragms

       25   and women put those in.         That would be a way of
Case 3:16-md-02738-FLW-LHG Document 11637 Filed 12/23/19 Page 103 of 223 PageID:
                                  104040
                                 Saenz  - Cross/Mr. Dearing

                                                                              1898

        1   getting it into the vagina as well, so Blaustein's

        2   Pathology book is not the only book that suggests a

        3   woman's reproductive tract is an open conduit.

        4              I would like to show you what is marked as

        5   Exhibit P-SC 34.        This is a medical illustration.           Are

        6   you familiar with Netter?

        7   A.      Not in the last 20 years have I looked at

        8   Netter.

        9   Q.      Netter describes the vagina from the Latin,

       10   "literally sheath or scabbard, serves as the portal to

       11   the internal female reproductive tract and the route

       12   of egress for the fetus during delivery."

       13              So Dr. Netter describes it as a portal from

       14   the outside world to the inside.

       15              Are you familiar with Baggish and Karram?

       16              THE COURT:     Was there a question?        You just

       17   read from that book but you didn't ask anything.

       18   Q.      Do you agree the vagina serves as a portal from

       19   the outside world to the inside of a woman's

       20   reproductive tract?

       21   A.      The vagina serves as an organ that is in between

       22   the outside world, i.e., the external genitalia, and

       23   the upper genital tract, and it is an organ that

       24   babies pass through as they are born.

       25   Q.      Some of these questions seem elementary, and I
Case 3:16-md-02738-FLW-LHG Document 11637 Filed 12/23/19 Page 104 of 223 PageID:
                                  104041
                                 Saenz  - Cross/Mr. Dearing

                                                                              1899

        1   apologize for that, but I want to make sure that we

        2   are clear on what your testimony is.

        3              Are you familiar with the Atlas of Pelvic

        4   Anatomy and Gynecological Surgery?

        5   A.      No.

        6   Q.      By Baggish and Karram.         This is PSC 33?

        7   A.      No.

        8   Q.      This is a current textbook.          If you turn to the

        9   chapter on the anatomy of the vagina, the first

       10   sentence says:

       11              "The vagina is a potential space that connects

       12   the lower portion of the uterus, cervix to the outside

       13   environment."

       14              Do you agree with that statement?

       15   A.      I agree with it.       But just so that we are sure

       16   what we are saying, "potential space" means it is not

       17   an open space.       So that actually substantiates what I

       18   have testified to before, which is that the walls of

       19   the vagina are collapsed on themselves; and the vagina

       20   is part of the lower genital tract.             That's what that

       21   sentence says.

       22   Q.      It's not your testimony today all vaginas are

       23   the same, they are just alike.           I can't believe I'm

       24   asking this question.

       25   A.      I think you need to specify a little bit more
Case 3:16-md-02738-FLW-LHG Document 11637 Filed 12/23/19 Page 105 of 223 PageID:
                                  104042
                                 Saenz  - Cross/Mr. Dearing

                                                                              1900

        1   what you are asking me.

        2   Q.       Are you familiar with Crum's Diagnostic

        3   Gynecologic and Obstetric Pathology?

        4   A.       No.

        5   Q.       This is the 2018 version of this textbook.             If

        6   you turn to Chapter 24, entitled "Assessing Pelvic

        7   Epithelial Cancer Risk."

        8              THE COURT:     Do you have an exhibit number?

        9              MR. DEARING:     S 35.

       10   Q.       Chapter 24 is entitled, "Assessing Pelvic

       11   Epithelial Cancer Risk and Intercepting Early

       12   Malignancy."

       13   A.       Can you show me the title, please.

       14   Q.       Sure.

       15   A.       Thank you.

       16   Q.       There is a section on talc exposure here.             What

       17   it says is:

       18              "Talc placed on the perineum may enter the

       19   vagina and ascend to the upper genital tract.

       20   Structurally similar to asbestos, there is theoretical

       21   concern talc may potentially increase ovarian cancer

       22   risk."

       23              Do you agree with that statement that talc

       24   placed on the perineum may enter the vagina and ascend

       25   to the upper genital tract?
Case 3:16-md-02738-FLW-LHG Document 11637 Filed 12/23/19 Page 106 of 223 PageID:
                                  104043
                                 Saenz  - Cross/Mr. Dearing

                                                                              1901

        1   A.       No, and there is no citation there.           That's just

        2   a statement.      Additionally, the second sentence that

        3   you read had in it the word "theoretical" which is a

        4   hypothesis.

        5   Q.       The word theoretical had to do with what happens

        6   to the tissue when the talc ascends.             That wasn't

        7   applying to whether it can ascend.            Right?

        8   A.       No.   The word "theoretical" applied to whether

        9   or not talc is associated with increased risk of

       10   developing ovarian cancer.

       11   Q.       The first sentence that I read says:

       12              "Talc placed on the perineum may enter the

       13   vagina and ascend to the upper genital tract."

       14              Do you agree with that statement?

       15   A.       No.

       16   Q.       So what I'm hearing you say is absent some

       17   forced penetration, there is no way for talcum powder

       18   particles to enter the vagina from the external

       19   genitalia.      Is that what you are saying?

       20              MR. WILLIAMS:      Misstates testimony, your

       21   Honor.

       22              MR. DEARING:     I'm asking her if that is her

       23   testimony.

       24              THE COURT:     Do you understand the question?

       25              THE WITNESS:     Yes, your Honor.
Case 3:16-md-02738-FLW-LHG Document 11637 Filed 12/23/19 Page 107 of 223 PageID:
                                  104044
                                 Saenz  - Cross/Mr. Dearing

                                                                              1902

        1              THE COURT:     Can you answer it?

        2              THE WITNESS:     Yes, your Honor.

        3              THE COURT:     Go ahead.

        4              THE WITNESS:     Sir, I never used the word

        5   "forced."     I said that there must be something that

        6   actually penetrates into the vagina if there is going

        7   to be the possibility of carrying a talc particle with

        8   it from the external genitalia into the vagina.

        9   "Forced," is your adjective.

       10   BY MR. DEARING:

       11   Q.      I'm trying to understand what you mean by

       12   "penetrate."      Can you explain in layman's terms what

       13   you are talking about.

       14   A.      Put into.

       15   Q.      Are you saying if the talc particles are not put

       16   into the vagina, they can't get in there just through

       17   natural activities?

       18   A.      What do you mean by "natural activities"?

       19   Q.      Walking, sleeping, running, sitting.

       20   A.      I do not believe that any of those activities

       21   would carry a talc particle from the external

       22   genitalia into the vagina, and I do not know of any

       23   studies that would support that hypothesis.

       24   Q.      Is it your opinion talcum powder is safe to use

       25   on the perineum for women?
Case 3:16-md-02738-FLW-LHG Document 11637 Filed 12/23/19 Page 108 of 223 PageID:
                                  104045
                                 Saenz  - Cross/Mr. Dearing

                                                                              1903

        1   A.      Yes.

        2   Q.      If talcum powder was 50 percent asbestos, would

        3   you still say it was safe for women to use?

        4   A.      If it were 50 percent asbestos?

        5   Q.      Yes.

        6   A.      No.

        7   Q.      You would not say it's safe to use?

        8   A.      I don't know what the constituent particles are

        9   within talcum powder.         But if you are giving me a

       10   hypothetical, I would say I wouldn't advocate for

       11   anybody to put anything that's 50 percent asbestos on

       12   their body.      But the literature, as it stands now on

       13   this particular topic, does not support a causal

       14   association between perineal application of talc and

       15   the development of ovarian cancer.

       16   Q.      So is the reason that you will not recommend

       17   someone to use powder that was 50 percent asbestos on

       18   the perineum is because it might get into the

       19   reproductive tract?

       20   A.      No.    I wouldn't recommend anybody use anything

       21   that's 50 percent asbestos in any aspect of their

       22   life.

       23   Q.      I asked a minute ago whether all vaginas are

       24   designed -- or whether they all are anatomically the

       25   same.    I don't remember what you said.           I'm sorry.
Case 3:16-md-02738-FLW-LHG Document 11637 Filed 12/23/19 Page 109 of 223 PageID:
                                  104046
                                 Saenz  - Cross/Mr. Dearing

                                                                              1904

        1   A.      I asked you to define that a little better.

        2   Q.      Are they all anatomically shaped the same?

        3   A.      No.

        4   Q.      Would you agree some are more open than others?

        5   A.      Open to what?

        6   Q.      Just open, like not overlapping where the labia

        7   is not overlapping.

        8   A.      No, the labia are opposed.

        9   Q.      I would like to show you my least favorite

       10   study, that's PSC 31.         This is a study by a British

       11   scientist.      It's called Lloyd from 2005.          Are you

       12   familiar with it.

       13   A.      No.

       14   Q.      So you get a sense of what this study was about,

       15   they were actually measuring -- they were taking

       16   dynamics, measurements of external genitalia of women,

       17   and it was to benefit surgeons contemplating cosmetic

       18   surgery for patients or other types of surgery.                 But

       19   it was a population of 50 premenopausal women having

       20   gynecological procedures not involving the external

       21   genitalia and under general anesthetic.

       22              So they are very graphic in this study to

       23   point out several anatomic features of the normal

       24   vagina.

       25              Can you go to the next page and pull up that
Case 3:16-md-02738-FLW-LHG Document 11637 Filed 12/23/19 Page 110 of 223 PageID:
                                  104047
                                 Saenz  - Cross/Mr. Dearing

                                                                              1905

        1   diagram.     This is the diagram they chose to use to

        2   show how they were measuring the anatomic points of

        3   the vagina.      Would you agree with me that's not

        4   overlapping labia at all?

        5   A.      What position are these women in?

        6              MR. DEARING:     Well, can you zoom back out.

        7   Can you go to the results section.

        8   Q.      I'm not sure what position that woman was in,

        9   but they were using it to show what they were

       10   measuring, what dimensions, top to bottom.

       11              Does it make a difference?

       12   A.      Absolutely.

       13   Q.      Explain that to me.

       14   A.      If they are lying supine, and I assume they are

       15   because these women were under general anesthesia, and

       16   their legs are up in a lithotomy position, that's

       17   going to extend their external genitalia and

       18   physically pull them apart even without somebody

       19   separating them with their fingers.

       20              So that is not the way that the external

       21   genitalia rest on each other in a woman that's sitting

       22   or standing.

       23   Q.      Wouldn't you agree with me there are certain

       24   movements in everyday life of a woman that would allow

       25   for that separation you are talking about, maybe not
Case 3:16-md-02738-FLW-LHG Document 11637 Filed 12/23/19 Page 111 of 223 PageID:
                                  104048
                                 Saenz  - Cross/Mr. Dearing

                                                                              1906

        1   to the extent you are describing, but just some

        2   separation just in every day movement?

        3   A.       What types of movements?

        4   Q.       Running.    Wouldn't that cause some kind of

        5   separation?

        6   A.       No.

        7   Q.       What about sleeping with your legs apart?

        8   A.       No.

        9   Q.       What about sleeping with a pillow between your

       10   knees?

       11   A.       No.

       12   Q.       Is it your testimony under no circumstance does

       13   a vagina open significantly enough for talcum powder

       14   particles to get in, unless they are being penetrated,

       15   to use your words?

       16   A.       Or if, as I suspect in this diagram, this photo

       17   you just showed, they are in a lithotomy position

       18   where their legs are extended, elevated, and the

       19   external genitalia are being separated physically.

       20   Q.       Would you agree with me invasive serous ovarian

       21   carcinomas are by far the most common of all the

       22   epithelial ovarian cancers?

       23   A.       Yes.

       24   Q.       Would you agree with me they make up 80 to

       25   90 percent of the epithelial ovarian cancers?
Case 3:16-md-02738-FLW-LHG Document 11637 Filed 12/23/19 Page 112 of 223 PageID:
                                  104049
                                 Saenz  - Cross/Mr. Dearing

                                                                              1907

        1   A.      I think that number is a little high.             I would

        2   say more in the range of 60 to 70 percent, but there

        3   are variances depending on what published study you

        4   are looking at.

        5   Q.      Would you be surprised the NCI Cancer Genome

        6   Atlas identified invasive serous ovarian carcinomas as

        7   making up 80 to 90 percent of the epithelial ovarian

        8   cancers?

        9   A.      I would need to see the reference for that

       10   because I think what that is referring to is specimens

       11   that were submitted for the goal of molecular

       12   profiling them.       So I'm not entirely sure that's

       13   reflective of the disease incidence.

       14              MR. DEARING:     Can you pull up Plaintiffs'

       15   Exhibit 51 -- that's not right.           That's wrong.

       16              It's PSC Saenz 5.       It's in your binder.

       17              Can you pull up that first paragraph.

       18   Q.      This is from the National Cancer Institute, and

       19   it's from The Cancer Genome Atlas.            That's the TCGA.

       20   Midway through it says:

       21              "Ovarian serous adenocarcinoma, the cancer

       22   studied by TCGA, is a type of epithelial ovarian

       23   cancer and it accounts for about 90 percent of all

       24   ovarian cancers."

       25              Do you see that?
Case 3:16-md-02738-FLW-LHG Document 11637 Filed 12/23/19 Page 113 of 223 PageID:
                                  104050
                                 Saenz  - Cross/Mr. Dearing

                                                                              1908

        1   A.      Yes.

        2   Q.      Do you agree with that statement?

        3   A.      I think that's fine.        I said, depending on what

        4   study you are looking at, the rate varies a little

        5   bit.

        6   Q.      Would you agree with me, high grade serous

        7   carcinoma is the most aggressive of the epithelial

        8   ovarian cancers?

        9   A.      I need you to define "aggressive."            The reason

       10   for that is that high grade serous carcinomas are not

       11   as chemoresistant as some of the other tumors.                So the

       12   adjective "aggressive" --

       13   Q.      How about most likely to metastasize?

       14   A.      I can't agree with that.         I think all the

       15   ovarian cancers are likely to metastasize except for

       16   perhaps to the same degree the borderline tumors.

       17   Q.      Would you agree with me the five-year survival

       18   rate for invasive serous carcinomas for Stage III and

       19   IV is less than 15 percent?

       20   A.      Five-year survival?

       21   Q.      For Stage III and IV disease?

       22   A.      That's not the current statistics, no.

       23   Q.      Would you agree with me Stage III and IV serous,

       24   high grade serous has about an 80 percent recurrence

       25   rate?
Case 3:16-md-02738-FLW-LHG Document 11637 Filed 12/23/19 Page 114 of 223 PageID:
                                  104051
                                 Saenz  - Cross/Mr. Dearing

                                                                              1909

        1   A.      Yes.

        2   Q.      The point I'm trying to make is high grade

        3   serous carcinomas are the most common and possibly the

        4   most dangerous of the epithelial ovarian cancers.

        5   Would you agree?

        6   A.      No.     Again, that's primarily because high grade

        7   serous carcinomas -- actually, at least on the first

        8   go-around of treatment -- are very sensitive to

        9   chemotherapy.       So most women with that cancer will

       10   actually go into remission for some period of time.

       11   They are not as hard to treat as, say, the mucinous or

       12   the clear cell histology.

       13   Q.      With an 80 percent recurrence rate, they are

       14   almost impossible to cure, aren't they?

       15   A.      All of the ovarian cancers, if they are first

       16   diagnosed at Stage III and IV are almost impossible to

       17   cure.

       18   Q.      Where I'm going with all of that is you cited

       19   the Gertig study and you discussed it earlier in your

       20   direct examination.        Do you agree with me -- let me

       21   back up.       In your report, you said you prefer the

       22   cohort studies to case-control studies because they

       23   were more, I think you used the term, maybe

       24   scientifically reliable for something like that.

       25   A.      I might have said credible because they are not
Case 3:16-md-02738-FLW-LHG Document 11637 Filed 12/23/19 Page 115 of 223 PageID:
                                  104052
                                 Saenz  - Cross/Mr. Dearing

                                                                              1910

        1   as subject to selection bias and recall bias.

        2   Q.      And so Gertig was one of the cohort studies you

        3   used to support your opinions.           Right?

        4   A.      Gertig was the first cohort that was published

        5   in the year 2000, yes.

        6   Q.      Would you agree with me the Gertig study showed

        7   that women who applied talc one-to-six times per week

        8   had a statistically significant relative risk or

        9   increased risk of 49 percent?

       10   A.      Can you please show me that table, sir?

       11   Q.      Certainly.

       12              MR. DEARING:     Can you pull up PSC Exhibit 51,

       13   please.     Can you blow up the title and the author.

       14   Q.      This is the Gertig 2000 study.            Right?

       15   A.      Yes.

       16   Q.      If you will, look in the bottom of the first

       17   column.     It states one of the findings, starting with

       18   the sentence:

       19              "There was a modest elevation in risk for ever

       20   talc use and invasive serous ovarian cancer with a

       21   multivariate relative risk of 1.40 with a confidence

       22   interval of 1.02 to 1.91."

       23              That's showing a statistically significant

       24   40 percent increased risk for invasive serous ovarian

       25   cancer.     Right?
Case 3:16-md-02738-FLW-LHG Document 11637 Filed 12/23/19 Page 116 of 223 PageID:
                                  104053
                                 Saenz  - Cross/Mr. Dearing

                                                                              1911

        1   A.      Yes.

        2   Q.      And then, if you will, turn the page and go down

        3   beneath the chart.        In the very right-hand corner of

        4   that page, they discuss some other relative risks, and

        5   what they specifically look at is women who used talc

        6   at least once a week, which is essentially the women

        7   in this MDL, and it says:

        8              "The relative risk for ever talc users less

        9   than once a week and one to six times per week were

       10   noted 1.29" -- that's for the less than once per week

       11   -- "and 1.49 for one to six times per week."

       12              Did I read that correctly?

       13   A.      Yes, you did.

       14   Q.      So this Gertig study that you relied on that you

       15   said is more scientifically reliable than the

       16   case-control studies actually says that women who used

       17   perineal talc use, at least once a week, have a

       18   statistically significant increased -- I'm sorry --

       19   have an increased risk of 1.40 -- a 40 percent

       20   increased risk.       Right?

       21   A.      Are we going back to the 1.4 or are we

       22   discussing the numbers you have up on the marquis

       23   right now?

       24   Q.      Let me back up.        The 1.49, you see the

       25   confidence interval crosses 1.           Does that mean you
Case 3:16-md-02738-FLW-LHG Document 11637 Filed 12/23/19 Page 117 of 223 PageID:
                                  104054
                                 Saenz  - Cross/Mr. Dearing

                                                                              1912

        1   absolutely should discard the results if the

        2   confidence interval crosses 1?

        3   A.       If the confidence interval crosses 1, it means

        4   the finding is not statistically significant, and what

        5   that means is that you can't tell that there is really

        6   a difference between your study group and your control

        7   group.

        8   Q.       The point is:     This Gertig study that you rely

        9   on, that you said is scientifically reliable because

       10   it's a cohort study and not a case-control study,

       11   suggests that for invasive serous carcinomas, the most

       12   common type of epithelial ovarian cancers with an

       13   80 percent recurrence rate increases a woman's risk by

       14   40 percent.      Right?

       15   A.       So, one, I think you are misstating my

       16   testimony.      I did not say the cohorts were more

       17   reliable.     I said I think they are more scientifically

       18   credible because they are not as subject to the biases

       19   of the case-control studies.

       20              I also never said I don't find the

       21   case-control studies informative.            You are correct,

       22   that in this Gertig study, which was the 2000

       23   publication, there was a statistically significant

       24   finding for ever use of perineal talc and an increased

       25   risk of serous ovarian cancer.
Case 3:16-md-02738-FLW-LHG Document 11637 Filed 12/23/19 Page 118 of 223 PageID:
                                  104055
                                 Saenz  - Cross/Mr. Dearing

                                                                              1913

        1              But as we discussed earlier this morning, this

        2   study had a follow-up study 10 years later in which

        3   this particular finding did not withstand the test of

        4   time.     So as more women developed ovarian cancer,

        5   there was no unique finding in the serous ovarian

        6   cancers, which speaks to the likelihood that this was

        7   a random finding within the Gertig study because there

        8   is no latency in the Gates study.

        9              MR. DEARING:     Can you pull up slide 10.

       10   Q.       This is a slide that has been used several

       11   times.     This was shown to several witnesses already,

       12   but I wanted to go over it with you real quickly.

       13              This is a summary of the meta-analyses and

       14   pooled analyses of the talcum powder ovarian cancer

       15   risk.     I want to make one observation about it because

       16   the Court has seen this quite a bit.

       17              Do you agree the forest plot confidence

       18   intervals shown on this chart are all statistically

       19   significant and that they are all right of 1?

       20   A.       Yes.

       21   Q.       Do you also agree these are in somewhat

       22   chronological order?        But the 2018 studies are at the

       23   top.     So the more these meta-analyses combine data

       24   subjects and the bigger the studies get, the smaller

       25   the confidence intervals get.           Do you agree with that
Case 3:16-md-02738-FLW-LHG Document 11637 Filed 12/23/19 Page 119 of 223 PageID:
                                  104056
                                 Saenz  - Cross/Mr. Dearing

                                                                              1914

        1   observation?

        2   A.       It would appear from the forest plot that that

        3   is the case.

        4   Q.       And what that means, when the confidence

        5   interval is shrinking is that there is less and less

        6   chance that the results are the product of chance.

        7   Right?

        8   A.       That's correct.      That's the definition.

        9   Q.       And would you agree, based on this forest plot,

       10   that the relative risk from these meta-analyses and

       11   pooled studies all fall within 1.2 to 1.4?

       12   A.       Yes.

       13   Q.       And when you put up a slide earlier today, or

       14   Mr. Williams put up a slide, and you were suggesting

       15   watching TV and taking Valium and eating processed

       16   meat increases the woman's risk of ovarian cancer, the

       17   literature on those things is not as robust as the

       18   literature on talc and ovarian cancer, is it?

       19              MR. WILLIAMS:      Objection to the preamble, your

       20   Honor.     It misstates the evidence.

       21              THE COURT:     It wasn't exactly the testimony.

       22   Those were identified as things, and she explained why

       23   they are not precisely risks.

       24              We'll go on.

       25   BY MR. DEARING:
Case 3:16-md-02738-FLW-LHG Document 11637 Filed 12/23/19 Page 120 of 223 PageID:
                                  104057
                                 Saenz  - Cross/Mr. Dearing

                                                                              1915

        1   Q.      Let's talk about risk factors.           As I understand

        2   it, your opinion is that there are known risk factors

        3   that increase or perhaps decrease the risk of the

        4   development of ovarian cancer but genital talc use is

        5   not one of them.       Is that a fair summary of your

        6   opinion?

        7   A.      Yes.

        8   Q.      When we're talking about a risk factor, we're

        9   talking about some exposure that increases the chance

       10   of developing a disease.          Right?

       11   A.      Not always.

       12   Q.      Well, for purposes of talcum powder and whether

       13   talcum powder causes ovarian cancer and the risk

       14   factors for ovarian cancer that you talked about, are

       15   you referring to when you use the term, "risk factor,"

       16   are you referring to exposures that will increase a

       17   woman's risk of getting ovarian cancer?

       18   A.      But not all risk factors are exposures.

       19   Q.      Okay.    Well, that's maybe not a good word then.

       20   Is a risk factor something that increases a woman's

       21   risk of getting ovarian cancer?

       22   A.      I would say a risk factor is something that has

       23   been identified as being associated with the

       24   development of a disease.

       25   Q.      And you identified several risk factors in your
Case 3:16-md-02738-FLW-LHG Document 11637 Filed 12/23/19 Page 121 of 223 PageID:
                                  104058
                                 Saenz  - Cross/Mr. Dearing

                                                                              1916

        1   report.     I'm not going to go through all of them.

        2              You mentioned endometriosis, and you said

        3   endometriosis is a risk factor for endometrioid and

        4   clear cell carcinoma.          Is that accurate?

        5   A.      Yes.

        6   Q.      And you said tobacco use is a risk factor for

        7   mucinous carcinoma.          Right?

        8   A.      It's weak, but it has been associated with the

        9   development of mucinous ovarian carcinoma, yes.

       10   Q.      You said obesity increases a woman's risk for

       11   borderline tumors, clear cell, mucinous and

       12   endometrioid.       Right?

       13   A.      Right. Again, that's another weak factor, but it

       14   has been associated with the development of those

       15   different histologic subtypes.

       16   Q.      So in identifying endometriosis, smoking and

       17   obesity as a risk factor, are you stating that those

       18   are things -- that those are biologically plausible

       19   contributors to ovarian cancer?

       20              In other words, is it biologically plausible

       21   that obesity increases a woman's risk of ovarian

       22   cancer?

       23   A.      So I don't know that a biologically plausible

       24   mechanism has been attached to the development of

       25   ovarian cancer for each and every one of those risk
Case 3:16-md-02738-FLW-LHG Document 11637 Filed 12/23/19 Page 122 of 223 PageID:
                                  104059
                                 Saenz  - Cross/Mr. Dearing

                                                                              1917

        1   factors.

        2   Q.       But you are still willing to suggest that

        3   obesity is a risk factor for each of those four

        4   histologies?

        5   A.       Yes.   That's because the epidemiological

        6   literature on that risk factor across case-control

        7   studies and cohort studies has found that consistent

        8   albeit weak odds ratio.

        9   Q.       You would agree with me that scientists don't

       10   know exactly how obesity increases a woman's risk for

       11   ovarian cancer.       Right?

       12   A.       Yes.

       13   Q.       You cite Olsen, the Olsen study to support your

       14   inclusion of obesity in your list of risk factors.

       15   It's the Olsen 2013 study.          Do you remember that?

       16   A.       I don't think -- if I recall, and I could be

       17   mistaken, I think Olsen is a review article.               But if

       18   you have it and we can look at it, that would be

       19   great.

       20   Q.       Would you agree you cited it in your report to

       21   support your inclusion of obesity in the risk factor

       22   list?

       23   A.       Yes.

       24              MR. DEARING:     Will you pull up Saenz 2,

       25   please.
Case 3:16-md-02738-FLW-LHG Document 11637 Filed 12/23/19 Page 123 of 223 PageID:
                                  104060
                                 Saenz  - Cross/Mr. Dearing

                                                                              1918

        1   Q.      This is a review from an ovarian cancer

        2   consortium of about 50 scientists.            Right?

        3   A.      Well, they reference at least 25 different

        4   institutions.       So I would be guessing.        If you counted

        5   all those authors, I'll give it to you.

        6   Q.      I have not.      I was guessing.

        7   A.      Okay.

        8   Q.      I want to look at the results section, which is

        9   page 5, and here is where they identified the results

       10   having stratified the different histologies.               What

       11   they say is that the odds ratio for borderline tumors

       12   was 1.24.       Clear cell was 1.06 --

       13   A.      Where are you, sir?

       14   Q.      Let me come back to this study and I'll find the

       15   data when I have more time to look at that.

       16              Do you have any recollection as to whether the

       17   odds ratio for obesity in this Olsen study or any of

       18   the studies you have seen rise to the level of 1.49 as

       19   was identified in the last cohort study we just

       20   discussed for serous invasive?

       21   A.      So the relative risk in the Gertig study that

       22   was statistically significant was for ever versus

       23   never use and it was not 1.49.           It was 1.40.

       24   Q.      I'm sorry.     I misspoke.

       25   A.      And my read on the literature on obesity and the
Case 3:16-md-02738-FLW-LHG Document 11637 Filed 12/23/19 Page 124 of 223 PageID:
                                  104061
                                 Saenz  - Cross/Mr. Dearing

                                                                              1919

        1   literature that I've cited is that the relative risk

        2   on obesity is in the range of about 1.2 to 1.3.                But

        3   if you have something showing me that there is

        4   something higher, I would be happy to look at it.

        5   Q.      That's exactly right.        That was my point.

        6              You testified earlier about genetic mutations,

        7   and probably the most influential risk factor I

        8   suppose is a genetic predisposition of ovarian cancer.

        9   Do you agree?

       10   A.      Yes.

       11   Q.      Would you also agree genetic mutations only make

       12   up about 1 percent of diagnosed ovarian cancers?

       13   A.      Epithelial ovarian cancers?

       14   Q.      Yes.

       15   A.      No, I would not agree with that at all.

       16   Q.      Would you agree only about one in 500 women test

       17   positive for the BRCA gene?

       18   A.      In the general population?

       19   Q.      In the general population, yes.

       20   A.      The data on that is quite variable because it

       21   depends upon identifying certain founder populations.

       22   For example, Ashkenazi Jewish women have the incidence

       23   of 11 percent for being positive for BRCA 1 and 2

       24   mutations.      There is a known Polish mutation, a French

       25   Canadian mutation.        So I don't actually look at
Case 3:16-md-02738-FLW-LHG Document 11637 Filed 12/23/19 Page 125 of 223 PageID:
                                  104062
                                 Saenz  - Cross/Mr. Dearing

                                                                              1920

        1   general population statistics.           I think the more

        2   useful metric is to look at women who have been

        3   diagnosed with ovarian cancer and what percentage of

        4   those women are found to be positive for a genetic

        5   mutation that has been inherited.

        6   Q.      So that I'm clear, is it your opinion that talc

        7   may be a risk factor for ovarian cancer, or it's

        8   absolutely no way it's not possible, it's not a risk

        9   factor for ovarian cancer?

       10   A.      So based on the current state of the science, it

       11   is not a risk factor for the development of ovarian

       12   cancer.

       13   Q.      Would you agree with me many reputable

       14   scientists disagree with you on that; many different

       15   reputable scientists and researchers do believe

       16   perineal talc use increases a woman's risk for ovarian

       17   cancer?

       18   A.      I know even based on this hearing that there are

       19   people that disagree with that opinion, but I don't

       20   think that they are looking at the literature

       21   correctly because it would not support the position

       22   that talc is a risk factor for developing ovarian

       23   cancer.

       24   Q.      It's been discussed in this hearing there are

       25   some institutions that failed to list talc as a risk
Case 3:16-md-02738-FLW-LHG Document 11637 Filed 12/23/19 Page 126 of 223 PageID:
                                  104063
                                 Saenz  - Cross/Mr. Dearing

                                                                              1921

        1   factor for ovarian cancer.          I'm sure you are familiar

        2   with some of them.        You talked about some earlier.

        3   Right?     Organizations, I should say.

        4   A.       I still wouldn't characterize it as they failed

        5   to list it because inherent in that statement is a

        6   bias that they are not doing what they are supposed to

        7   do.    They don't list it.

        8   Q.       Okay.   Would you also agree with me there are

        9   academic institutions that do list talc as a risk

       10   factor for ovarian cancer?

       11   A.       There may be but I don't know what they are

       12   basing that determination on.

       13   Q.       You've been an attending physician at the

       14   University of California San Diego for about 20 years.

       15   Right?

       16   A.       Almost 21.

       17   Q.       And, specifically, you work at the Moores Cancer

       18   Center at UCC San Diego, right?

       19   A.       That's where my clinic and academic offices are.

       20   Q.       I took this quote from your report.           We can look

       21   it up if you like.

       22              The Moore Cancer Center, you described it as a

       23   comprehensive high quality patient center care.

       24   That's how you described the care that's being offered

       25   there.     Would you agree with that description?
Case 3:16-md-02738-FLW-LHG Document 11637 Filed 12/23/19 Page 127 of 223 PageID:
                                  104064
                                 Saenz  - Cross/Mr. Dearing

                                                                              1922

        1   A.      Well, an NCI designated comprehensive cancer

        2   center.

        3   Q.      Part of that comprehensive high quality care is

        4   to give information to the public when they are

        5   curious about certain topics on cancer.              Right?

        6   A.      Yes.

        7   Q.      They maintain a website to do that, right?

        8   A.      UCSD and the Moores Cancer Center maintains

        9   several different websites.

       10   Q.      The website offered by Moores Cancer Center, it

       11   offers current accurate information about risk factors

       12   pertaining to ovarian cancer.           Right?

       13   A.      I don't know the answer to that.

       14              MR. DEARING:     Well, can you pull up slide PSC

       15   3, please.      Actually it's slide 1.

       16   Q.      This is from the website from U.C. San Diego

       17   Health and the Moores Cancer Center.

       18              If you click on, "What Do You Know About

       19   Reproductive Cancers?", they have you take a little

       20   test.     I thought it was interesting, the answer to No.

       21   6.

       22              MR. DEARING:     Can you blow up the right side

       23   of that slide.

       24   Q.      The answer to No. 6, and the question is in the

       25   answer:
Case 3:16-md-02738-FLW-LHG Document 11637 Filed 12/23/19 Page 128 of 223 PageID:
                                  104065
                                 Saenz  - Cross/Mr. Dearing

                                                                              1923

        1              "A woman's lifetime chance of getting invasive

        2   ovarian cancer is about one in 78.            What are the

        3   factors that put a woman at risk for this cancer?"

        4              They identify several of the risk factors:

        5   Family history, age, child bearing, personal history.

        6   Then it goes on to name some others.             It says:

        7              "Other possible factors include taking

        8   fertility medicines.        These may slightly increase the

        9   risk of ovarian cancer.         Talc may be a risk factor.

       10   Some studies suggest that women who use talc in the

       11   genital area for many years may be at risk.               Hormone

       12   therapy may also raise the risk."

       13              The last sentence says:

       14              "Having one or more risk factors mentioned

       15   here does not mean that a women is sure to develop

       16   ovarian cancer, but the chance may be higher than

       17   average."

       18              The fact that U.C. San Diego and Moores Center

       19   put this information about risk factors and this

       20   information about talc specifically in their website

       21   means that they have a different position on talc and

       22   risk factors than you do.          Correct?

       23   A.      No, that's not correct.

       24   Q.      Do you agree with the statement that's up there

       25   that talc may be a risk factor?
Case 3:16-md-02738-FLW-LHG Document 11637 Filed 12/23/19 Page 129 of 223 PageID:
                                  104066
                                 Saenz  - Cross/Mr. Dearing

                                                                                1924

        1   A.      No, I do not.

        2   Q.      If the institution is putting this information

        3   out there that says talc may be a risk factor and you

        4   are saying you don't believe that, don't you have a

        5   difference of opinion here?

        6   A.      May I explain?

        7   Q.      Sure.

        8   A.      So the information that is posted on the patient

        9   friendly websites, if you will, is posted by the

       10   marketing and communications department.              They do not

       11   consult any of the physicians at UCSD.             They contract

       12   with a third-party vendor and post what that

       13   third-party vendor posts at multiple institutions

       14   across the country.

       15   Q.      Are you telling me there is no one at Moores

       16   Cancer Center that monitors what goes on their website

       17   to the public?

       18   A.      That's what I'm telling you.

       19   Q.      That seems very risky.

       20   A.      I don't disagree with you.          It doesn't make me

       21   happy but it is the way the marketing and

       22   communications department functions.

       23   Q.      Apparently, there is at least one medical

       24   physician and one nurse who oversees it, right; an

       25   online medical reviewer, Dr. Richard Lo Cicero.                Do
Case 3:16-md-02738-FLW-LHG Document 11637 Filed 12/23/19 Page 130 of 223 PageID:
                                  104067
                                 Saenz  - Cross/Mr. Dearing

                                                                              1925

        1   you see that?

        2   A.      He's not a UCSD physician.

        3   Q.      Do you know him?

        4   A.      I don't know him.       He is not in our division.

        5   He is not in the Moores Cancer Center.

        6              MR. DEARING:     Will you pull up PSC Saenz 8,

        7   please.

        8   Q.      Are you familiar -- this is a publication from

        9   Gynecologic Oncology.         Do you subscribe to this

       10   journal Gynecologic Oncology?

       11   A.      Online.

       12   Q.      Do you recall if you have ever seen this -- this

       13   is called "Opportunities and Challenges in Ovarian

       14   Cancer Research," a perspective from the 11th ovarian

       15   cancer action HHMT forum in Lake Como in March 2007.

       16   Do you remember ever seeing that?

       17   A.      No.

       18   Q.      If you will, scroll down to the first page, the

       19   abstract.     What this is, this is 50 or more of the

       20   world's leading ovarian cancer researchers --

       21   A.      Can you say that again?

       22   Q.      This is a list of the coordinators of this

       23   conference.       One is them is Dr. Jeff Boyd, who is a

       24   defense expert.       At this conference there were 50 or

       25   more leading researchers and --
Case 3:16-md-02738-FLW-LHG Document 11637 Filed 12/23/19 Page 131 of 223 PageID:
                                  104068
                                 Saenz  - Cross/Mr. Dearing

                                                                              1926

        1   A.       I don't believe there are 50 authors, sir.

        2   Q.       I'm having a hard time seeing it up there.             So

        3   let me look in my binder real quick.

        4              (Pause.)

        5              So on page 656, in the bottom right-hand

        6   corner, this is a list of the attendees.              There are

        7   probably more than 50, I was estimating.

        8   A.       That's not necessarily who authored this paper.

        9   Right?

       10   Q.       I agree with you.

       11              These are the attendees that are attending

       12   this consortium.       Okay?

       13   A.       Okay.

       14   Q.       I suspect the authors are listed on the next

       15   page, and there are eight or nine of them.              See them

       16   on the right?

       17   A.       Yes.

       18   Q.       What they say, if you go to the first page,

       19   second paragraph in the right column:

       20              "A combination of demographic, reproductive

       21   and environmental risk factors might be used to

       22   develop a model that would more accurately predict

       23   risk," when they are talking about risk of ovarian

       24   cancer.

       25              "One preliminary algorithm using seven risk
Case 3:16-md-02738-FLW-LHG Document 11637 Filed 12/23/19 Page 132 of 223 PageID:
                                  104069
                                 Saenz  - Cross/Mr. Dearing

                                                                              1927

        1   factors: age over 45, long-term genital talc use,

        2   family risk of ovarian cancer, or early onset breast

        3   cancer," and some other things, "showed that women

        4   with six to seven of these events have an odds ratio

        5   of 7.59."

        6              The point I'm making here is this consortium

        7   back in 2007 seem to be identifying long-term genital

        8   talc use as a risk factor for ovarian cancer.               Would

        9   you agree?

       10   A.      Well, they put that into an algorithm that they

       11   created in 2007.       But as we sit here now, in 2019, no

       12   such algorithm exists in clinical practice.

       13   Q.      My point is all the way back in 2007, talc was

       14   being discussed as a risk factor for ovarian cancer.

       15   Do you agree?

       16   A.      Talc is being discussed as a risk factor for

       17   ovarian cancer since 1982, but that doesn't mean that

       18   it causes it.       In fact, after this was published is

       19   when the Gates 2010 study came out.             So the fact that

       20   this was proposed in 2007, I haven't stated that it

       21   wasn't being discussed back then.            But we're now

       22   12 years into the future, and there is no algorithm in

       23   clinical practice that plugs genital use of talcum

       24   powder into calculating a woman's risk of developing

       25   ovarian cancer.
Case 3:16-md-02738-FLW-LHG Document 11637 Filed 12/23/19 Page 133 of 223 PageID:
                                  104070
                                 Saenz  - Cross/Mr. Dearing

                                                                              1928

        1   Q.      Okay.    But there are many institutions and

        2   consortiums like this that continue to include

        3   perineal use of talcum powder a risk factor for

        4   ovarian cancer in their general discussions.               Right?

        5   A.      I don't know what you are referencing.

        6   Q.      You offered some opinions about causation and

        7   inflammation on direct.         I want to ask you a couple of

        8   questions about that.

        9              I think you said there was no evidence that

       10   inflammation contributes to ovarian cancer, and to say

       11   that you were relying on the Merritt study.               Am I

       12   recalling that correctly?

       13   A.      What I believe I said is that there is no data

       14   that chronic inflammation leads to the development of

       15   ovarian cancer.       Merritt is only one of the studies

       16   that I looked at to support my opinion.

       17   Q.      Would you agree that inflammation does play a

       18   role in the initiation and development of many types

       19   of cancers?

       20   A.      Not ovarian cancer.

       21   Q.      But it does for others?

       22   A.      It does for certain cancers such as colon

       23   cancer.

       24   Q.      Are you familiar with the Savant 2018 study?

       25   A.      I think I've seen a review article by them.
Case 3:16-md-02738-FLW-LHG Document 11637 Filed 12/23/19 Page 134 of 223 PageID:
                                  104071
                                 Saenz  - Cross/Mr. Dearing

                                                                              1929

        1              MR. DEARING:     Would you pull up PSC 115,

        2   please.

        3   Q.      Does this study look familiar?

        4   A.      It's not a study.       It's a review article.         It's

        5   not primary science.

        6   Q.      Does this review article look familiar?

        7   A.      Yes.

        8   Q.      Would you look at the abstract, please.

        9              First of all, this is June 14th, 2018,

       10   actually published July 30th, 2018.

       11              Do you see that?

       12   A.      Yes.

       13   Q.      It's by three scientists from the University of

       14   Indiana.

       15              MR. DEARING:     And if you would highlight the

       16   abstract, please.

       17   Q.      The first sentence of the abstract reads:

       18              "Inflammation plays a role in the initiation

       19   and development of many types of cancers, including

       20   epithelial ovarian cancer, in high grade serous

       21   ovarian cancer, a type of epithelial ovarian cancer."

       22              Do you see that?

       23   A.      I see that they wrote that.

       24   Q.      Do you disagree with them?

       25   A.      I don't see any citations for that.            I don't see
Case 3:16-md-02738-FLW-LHG Document 11637 Filed 12/23/19 Page 135 of 223 PageID:
                                  104072
                                 Saenz  - Cross/Mr. Dearing

                                                                              1930

        1   this is as primary science, and I don't know of any

        2   primary science that supports that chronic

        3   inflammation initiates ovarian cancer.

        4   Q.      Would you go to the next page, please, top of

        5   the page, second line down, the sentence starts:

        6              "Chronic inflammation is an important risk

        7   factor associated with epithelial ovarian cancer in

        8   high grade serous ovarian cancer, the most malignant

        9   subtype of epithelial ovarian cancers."

       10              Do you see that?

       11   A.      I do see that.

       12   Q.      You still disagree with them?

       13   A.      Yes.    And there is no citation.

       14   Q.      Would you go to page 3 of 30, first sentence of

       15   that inflammation section, it says:

       16              "Amongst other factors, such as hereditary,

       17   environmental, and lifestyle, inflammation emerges as

       18   an important risk factor for epithelial ovarian

       19   cancer."

       20              Still disagree with them?

       21   A.      Again, sir, there is no citation.            This is a

       22   statement that's made without referring to any primary

       23   science.

       24   Q.      Let's look at some primary science.

       25              Would you go to the next page, please, 2.2,
Case 3:16-md-02738-FLW-LHG Document 11637 Filed 12/23/19 Page 136 of 223 PageID:
                                  104073
                                 Saenz  - Cross/Mr. Dearing

                                                                              1931

        1   where it says "infection."

        2              It says:

        3              "Pelvic inflammatory disorder is the infection

        4   of the female reproductive organs, like the cervix,

        5   uterus, fallopian tubes, and ovaries, it is a

        6   significant risk factor for ovarian cancer."

        7              You disagree with that?

        8   A.      There is literature to show pelvic inflammatory

        9   disease, one episode specifically does not increase a

       10   woman's risk of developing ovarian cancer.              There is

       11   literature to also show that with two or more episodes

       12   of PID, that there is an increased risk specifically

       13   for borderline ovarian cancers.

       14              So I don't just blanket disagree with that

       15   statement because there is some literature to support

       16   it in terms of women with repeated episodes of PID but

       17   for a very specific type of ovarian cancer.

       18   Q.      Okay.    I know this question is obvious, but

       19   pelvic inflammatory disorder or PID is an inflammatory

       20   condition.      Right?

       21   A.      It's an infection that leads to inflammation,

       22   correct.

       23   Q.      In the next paragraph it discusses other sources

       24   of inflammation, and it says:

       25              "The other causes" -- let's go back up to
Case 3:16-md-02738-FLW-LHG Document 11637 Filed 12/23/19 Page 137 of 223 PageID:
                                  104074
                                 Saenz  - Cross/Mr. Dearing

                                                                              1932

        1   infection.      It cites studies there in the next few

        2   lines.     Since we are in agreement about that, I think

        3   I'm just going to move on.

        4              Now, in the next section "other sources of

        5   inflammation," it says, quote:

        6              "The other causes of inflammation in the

        7   ovaries and/or fallopian tubes are endometriosis,

        8   obesity, polycystic ovarian syndrome and talc

        9   exposure."

       10              Do you believe that endometriosis causes an

       11   inflammatory reaction that may lead to some type of

       12   ovarian cancer?

       13   A.       So I think that endometriosis as a risk factor

       14   for developing ovarian cancer is a really complex

       15   issue.     I don't think it's necessarily a yes or no

       16   answer because endometriosis in and of itself, which

       17   involves the implanting of endometrial glands on other

       18   organs in the pelvis, that implanting of the glands

       19   can cause a localized inflammatory reaction.

       20              But the actual precursor lesion for the

       21   development of the cancer seems to be that those

       22   endometrial cells start to develop atypia which is a

       23   precursor lesion of the cancer itself and it's also

       24   found within the uterus within the endometrial cavity

       25   as endometrial cancer is developing.
Case 3:16-md-02738-FLW-LHG Document 11637 Filed 12/23/19 Page 138 of 223 PageID:
                                  104075
                                 Saenz  - Cross/Mr. Dearing

                                                                              1933

        1              So I think it's a complex issue.

        2   Q.      The sort of misplacement of those endometrial

        3   cells causes an inflammatory response, doesn't it?

        4   A.      It can, but it's not necessarily the cancer is

        5   developing from that inflammatory response as much as

        6   those endometrial cells are becoming precancerous

        7   themselves.

        8   Q.      These authors also ascribe an inflammatory

        9   process to the obesity risk factor, and it's a lengthy

       10   explanation I don't think we really have time for.

       11              In the next paragraph they say:

       12              "Obese women have higher risks of epithelial

       13   ovarian cancer and high grade serous carcinoma and

       14   pro-inflammatory cytokines are associated with higher

       15   body mass index levels."

       16              Do you agree inflammation may play a role in

       17   the risk factor of obesity?

       18   A.      I don't think that has been worked out.             I think

       19   that's a hypothesis.

       20   Q.      These authors also say that polycystic ovarian

       21   syndrome is a risk factor and a source of

       22   inflammation.       Do you agree with that?

       23   A.      In and of itself I don't know, nor do I

       24   necessarily agree that polycystic ovarian syndrome is

       25   a risk factor for ovarian cancer.            I think that gets
Case 3:16-md-02738-FLW-LHG Document 11637 Filed 12/23/19 Page 139 of 223 PageID:
                                  104076
                                 Saenz  - Cross/Mr. Dearing

                                                                              1934

        1   subsumed into women that are nulliparous.              PCOS is a

        2   cause of infertility, and we know that infertility is

        3   a risk factor for developing ovarian cancer.               So I

        4   think that's part and parcel of the infertility risk

        5   factor and not necessarily associated with an

        6   inflammatory condition.

        7   Q.      Okay.     And the last source of inflammation they

        8   recognize that increases a woman's risk for ovarian

        9   cancer is talc exposure is 2.3, the first sentence.

       10              I'm on 430, Section 2.3, at the very beginning

       11   of section -- it's page 4 of 30.

       12              Of course you disagree with them on that as

       13   well.    Right?

       14   A.      Well, yes.     And, also, what you were looking at

       15   before, actually, really, got it wrong because I think

       16   the last paragraph that you highlighted, it said that

       17   talc could get to the ovaries from diaphragm use, and

       18   we know from what we looked at earlier this morning,

       19   having your diaphragm dusted with talc and using your

       20   diaphragm decreases the odds ratio.

       21   Q.      Isn't it true the instructions that come with

       22   the diaphragm tell you to rinse off the diaphragm

       23   before you use it?

       24   A.      I don't know.      I've never used a diaphragm.

       25   Q.      The next page, 5 of 30, Sections 2.4, you were
Case 3:16-md-02738-FLW-LHG Document 11637 Filed 12/23/19 Page 140 of 223 PageID:
                                  104077
                                 Saenz  - Cross/Mr. Dearing

                                                                              1935

        1   also asked some questions about this on direct

        2   examination, and that's nonsteroidal anti-

        3   inflammatory drugs, and what these authors say in the

        4   first sentence is:

        5              "Further connecting inflammation to EOC,

        6   epithelial ovarian cancers, are several studies that

        7   demonstrate that intake of nonsteroidal anti-

        8   inflammatory drugs, NSAIDs, specifically of aspirin,

        9   correlates inversely with risk of ovarian cancer and

       10   endometrial cancer."        And they cite four studies.

       11              Do you agree there are studies that show

       12   NSAIDs do reduce a woman's risk of ovarian cancer?

       13   A.      So what you've highlighted here agrees

       14   completely with what I said this morning, but that

       15   only further demonstrates the inconsistencies within

       16   the NSAIDs, the literature, right, because using low

       17   dose aspirin daily decreased the risk of a woman

       18   getting cancer.       But in some studies, using the

       19   non-aspirin NSAIDs actually increased her risk of

       20   getting cancer.

       21              So if we're talking specifically about

       22   aspirin, it does.        But then when we expand the

       23   conversation to the non-aspirin NSAIDs, which also are

       24   anti-inflammatory drugs, the risk of ovarian cancer

       25   has been shown to increase.
Case 3:16-md-02738-FLW-LHG Document 11637 Filed 12/23/19 Page 141 of 223 PageID:
                                  104078
                                 Saenz  - Cross/Mr. Dearing

                                                                              1936

        1   Q.       At the time that you were formulating your

        2   opinions about whether talc can cause ovarian cancer

        3   and whether it would cause an inflammatory reaction in

        4   cells, you had not considered five seminal cell

        5   studies.     You had not considered the Buz'Zard study.

        6   Correct?

        7   A.       Are you asking about when I wrote my report?

        8   Q.       I've got your report and your deposition.             And

        9   according to your deposition, you hadn't considered

       10   any of these five I'm about to read.             Tell me if I'm

       11   wrong.

       12   A.       I wouldn't say I hadn't considered.           I hadn't

       13   read them.      That's true.      But I knew of the studies

       14   and knew what their findings were based on reading

       15   plaintiffs' expert reports.

       16   Q.       So at the time of your formulation of your

       17   causation opinions, and at the time of your deposition

       18   even, you had not read the Buz'Zard 2007 study, right?

       19   A.       That's correct.

       20   Q.       And you had not read the Shukla 2009 study,

       21   right?

       22   A.       That's correct.

       23   Q.       And you had not read the Fletcher Saed 2019

       24   study, right?

       25   A.       So that's not exactly correct because I did not
Case 3:16-md-02738-FLW-LHG Document 11637 Filed 12/23/19 Page 142 of 223 PageID:
                                  104079
                                 Saenz  - Cross/Mr. Dearing

                                                                              1937

        1   read the published manuscript, but I had read

        2   Dr. Saed's report for this matter which he himself

        3   said in deposition testimony was the same thing as his

        4   manuscript.

        5   Q.      Okay.    And you hadn't read the Akhtar 2010 or

        6   the 2014 studies?

        7   A.      Correct.

        8   Q.      And is it your testimony today, reading about

        9   studies gives you enough information to testify on the

       10   subject or the topic of these five studies beyond your

       11   expertise?

       12   A.      I would not say the topic of these five studies

       13   is beyond my expertise in terms of who I am as a

       14   gynecologic oncologist.         But the topic of those five

       15   studies is not what I was retained to do in this

       16   matter.

       17              Other investigators, if you will, M.D.s,

       18   Ph.D.s were being retained in this matter to weigh in

       19   on if the cancer biology, and that was not my

       20   understanding of what I was being asked to do in this

       21   matter.

       22   Q.      Could you put up 515, please?           These are the

       23   five studies I'm referring to.           I should have put this

       24   up earlier so you could see it.

       25              I think you said you did know about the
Case 3:16-md-02738-FLW-LHG Document 11637 Filed 12/23/19 Page 143 of 223 PageID:
                                  104080
                                 Saenz  - Cross/Mr. Dearing

                                                                              1938

        1   studies.     You just chose not to read them because you

        2   weren't asked to offer opinions on this topic.                Am I

        3   understanding that right?

        4   A.      I knew about the studies, and I knew from

        5   reading the expert reports that none of these studies

        6   actually showed malignant transformation.

        7              So reading them I did not feel was important

        8   to my opinion, and I knew that other people that

        9   basically are cancer biologists were going to be asked

       10   to evaluate the cancer biology questions in this

       11   matter.

       12   Q.      With the exception of Dr. Saed, because you read

       13   his report, someone told you about the results of

       14   these studies and how you deemed they were unnecessary

       15   for your opinions?

       16   A.      What I said was I read your expert reports, and

       17   they described these studies in their reports, and I

       18   knew from your experts' reports that none of these

       19   studies demonstrated malignant transformation.

       20              MR. DEARING:     Can you put up slide 9.

       21   Q.      Some other things you did not consider in

       22   forming your opinions, isn't it true you did not

       23   consider whether talcum powder contains asbestos in

       24   determining whether talcum powder use might contribute

       25   to cause cancer?
Case 3:16-md-02738-FLW-LHG Document 11637 Filed 12/23/19 Page 144 of 223 PageID:
                                  104081
                                 Saenz  - Cross/Mr. Dearing

                                                                              1939

        1   A.      That's true.

        2   Q.      And you did not consider whether fibrous talc is

        3   contained in the powders and might contribute to cause

        4   cancer.     Right?

        5   A.      Might contribute to cause ovarian cancer.

        6   Q.      Ovarian cancer, right.

        7   A.      That's true.

        8   Q.      And you did not consider the carcinogenic heavy

        9   metals in talcum powder in your analysis as to whether

       10   it could cause ovarian cancer.           Right?

       11   A.      If talc is the vehicle by which you are saying

       12   all of these other things are getting to the women,

       13   then that is true, I did not consider the components

       14   within the talc.       I focused on the baby powder itself,

       15   the perineal application of the baby powder.

       16   Q.      If the baby powder contains asbestos and/or

       17   fibrous talc and/or carcinogenic heavy metals and

       18   potentially carcinogenic fragrance chemicals, and you

       19   didn't consider those constituents, then you didn't

       20   consider baby powder in its entirety, did you?

       21   A.      Yes, I did because I focused on the literature

       22   that examined the perineal application of talc and

       23   whether or not the risk of ovarian cancer is

       24   increased.      If talc contains all of these elements

       25   that you are purporting are in there, and that would
Case 3:16-md-02738-FLW-LHG Document 11637 Filed 12/23/19 Page 145 of 223 PageID:
                                  104082
                                 Saenz  - Cross/Mr. Dearing

                                                                              1940

        1   make the talc carcinogenic, there would be an

        2   increased risk of developing ovarian cancer with the

        3   perineal application, and that is not supported by the

        4   literature.

        5   Q.      If asbestos was in talc, and if it migrated to

        6   the ovaries, do you believe that it would cause an

        7   inflammatory reaction there?

        8   A.      Are we talking pure hypothetical?

        9   Q.      Yes.

       10   A.      Asbestos is a Group 1 carcinogen by IARC.              I do

       11   not believe there is a risk, an increased risk with

       12   baby powder, the way that it is now, the way that it

       13   has been used since, it's been studied since 1982.

       14              So I assume asbestos could cause an

       15   inflammatory response someplace, but it's not

       16   something I've studied.

       17   Q.      Do you have an opinion about whether asbestos

       18   can cause ovarian cancer?

       19   A.      So I know that IARC has published and stated

       20   that there is an increased risk of ovarian cancer in

       21   woman that have had heavy occupational exposure to

       22   asbestos, but I think there are problems with those

       23   studies.       But that is what IARC said.

       24   Q.      And I'm asking Dr. Saenz's opinion, do you have

       25   an opinion on whether asbestos can cause ovarian
Case 3:16-md-02738-FLW-LHG Document 11637 Filed 12/23/19 Page 146 of 223 PageID:
                                  104083
                                 Saenz  - Cross/Mr. Dearing

                                                                               1941

        1   cancer?

        2   A.      It's unfortunately not a yes or no answer for me

        3   because I think that I acknowledge what IARC has

        4   published, but I think there are some problems with

        5   the studies that have been done, and not all the

        6   studies have shown an increased risk of developing

        7   ovarian cancer with heavy occupational exposure to

        8   asbestos.     So I don't think it's as clear an issue as

        9   IARC has stated.

       10   Q.      That's exactly why we talk in terms of biologic

       11   plausibility.       So let me ask you this question:

       12              In your opinion, is it biologically plausible

       13   if talc contains asbestos and fibrous talc, or

       14   carcinogenic heavy metals, or carcinogenic fragrances,

       15   and it does reach the ovaries, isn't it biologically

       16   plausible that could cause an inflammatory reaction

       17   that may set in motion a cascade of a reaction that

       18   turns into cancer?

       19              MR. WILLIAMS:      Objection, your Honor.        That's

       20   clearly not something Dr. Saenz has been asked to

       21   opine on in the matter.         She already testified as to

       22   the limitations on her knowledge in that area.                We

       23   don't think it's appropriate for counsel to ask her, a

       24   person who has indicated she is not an expert in

       25   asbestos to provide that opinion.
Case 3:16-md-02738-FLW-LHG Document 11637 Filed 12/23/19 Page 147 of 223 PageID:
                                  104084
                                 Saenz  - Cross/Mr. Dearing

                                                                              1942

        1              MR. DEARING:     I believe that was asked on

        2   direct about biologic plausibility of talc, and if

        3   she's going to talk about talc, we have to talk about

        4   the constituents that are in talc.

        5              THE COURT:     I'll let the Doctor answer

        6   herself.     I think she said she did not consider

        7   components.      She's not an expert in heavy metals and

        8   asbestos.     She considered talc as a whole, whatever

        9   may be in it.

       10              I think that was your answer this morning?

       11              THE WITNESS:     Yes, your Honor.

       12              THE COURT:     That has been her testimony

       13   throughout, regardless of what she's looking at as a

       14   whole, but we can ask her that question and have her

       15   clarify at this time.

       16              MR. DEARING:     Let me ask the inverse of the

       17   question.

       18   Q.      Is it your opinion it's not biologically

       19   plausibility that talc can cause ovarian cancer, and

       20   is that opinion without regard to whether the talc

       21   contains asbestos, fibrous talc, carcinogenic heavy

       22   metals, or fragrances?

       23   A.      That's correct.

       24   Q.      You don't know whether if talc did contain those

       25   things, that would change your opinion because you are
Case 3:16-md-02738-FLW-LHG Document 11637 Filed 12/23/19 Page 148 of 223 PageID:
                                  104085
                                 Saenz  - Cross/Mr. Dearing

                                                                              1943

        1   not an expert in that field?

        2   A.      It would not change my opinion because the

        3   literature I looked at, talc literature, so if there

        4   were components within the talc that are getting to

        5   the woman via the talc, the talc literature would show

        6   an increased risk of ovarian cancer, and it does not.

        7              So my opinion is regardless of the

        8   constituents that are in the talc, regardless,

        9   perineal application of talcum powder does not

       10   increase the risk, nor does it cause ovarian cancer.

       11   Q.      Did I just hear you say there is no literature

       12   to suggest that perineal talc use increases a woman's

       13   risk of ovarian cancer?

       14   A.      The sum of the literature, the sum of everything

       15   we have been discussing here, looking at the sum of

       16   the case-control studies, looking at the cohort

       17   studies, the inconsistencies within the case-control

       18   studies, between the case-control studies and the

       19   cohort studies, the inconsistencies within the

       20   individual case-control studies, all of that, all of

       21   that is what I've examined as well as the literature

       22   on inflammation, the literature on NSAIDs, the slides

       23   on patients that have surgery, that have precursor

       24   lesions for ovarian cancer that do not show

       25   inflammation, all of that is what I have used to form
Case 3:16-md-02738-FLW-LHG Document 11637 Filed 12/23/19 Page 149 of 223 PageID:
                                  104086
                                 Saenz  - Cross/Mr. Dearing

                                                                              1944

        1   my opinion.

        2   Q.       With regard to those slides, isn't it true that

        3   if you are looking at a slide of tumor tissue, you

        4   will not expect to see the precursor lesion that

        5   initiated that cancer process because it's obliterated

        6   by the tumor?

        7   A.       I'm not talking about the slides where the

        8   cancer already developed.          I'm talking about the

        9   slides that are on the women who have had prophylactic

       10   surgery, and we can identify the STIC lesions and the

       11   p53 signatures which are the precursors to the high

       12   grade serous carcinomas.          There is no inflammation

       13   there.

       14              So if those cancers are in the process of

       15   developing and you are proposing that chronic

       16   inflammation is the inciting event, that should be

       17   there, where the precancer is, and it's not.

       18   Q.       Are you screening the women that you are

       19   prophylactically giving oophorectomies to, whether

       20   they are talc users?        Are you asking them that

       21   question?

       22   A.       No, but your hypothesis is that even exclusive

       23   of talc, that chronic inflammation is causing ovarian

       24   cancer.     And what I'm saying is talc or not, chronic

       25   inflammation is not causing the high grade serous
Case 3:16-md-02738-FLW-LHG Document 11637 Filed 12/23/19 Page 150 of 223 PageID:
                                  104087
                                 Saenz  - Cross/Mr. Dearing

                                                                              1945

        1   carcinoma.      The biology doesn't bare that out.

        2   Q.      But you can tell postmenopausal, by looking at

        3   pathology slides of an ovarian cancer tumor?

        4   A.      That's not what I'm saying.          What I'm saying is

        5   I'm looking at the precursor lesions, and there is no

        6   inflammation.

        7   Q.      I guess my problem is, if you remember looking

        8   at what you are calling precursor lesions, but you can

        9   never take the tumor and trace it back to those

       10   precursor lesions, because the precursor lesion here

       11   gets destroyed and subsumed in the tumor.              So you are

       12   speculating whether those precursor lesions will morph

       13   into a cancer.       Right?

       14   A.      Not entirely true and not supported by the

       15   science.

       16              So one of the criteria for diagnosing

       17   fallopian tube cancer as opposed to cancer that

       18   originated in the ovary is that somewhere in that

       19   fallopian tube, as you examine the entire fallopian

       20   tube, you need to find that STIC lesion.              That's how

       21   the pathologists said this came from the fallopian

       22   tube as opposed to the ovary.

       23              So not entirely true.        It's a precursor lesion

       24   that allows you to call out and say this is fallopian

       25   tube carcinoma.       So you might have a big old tumor but
Case 3:16-md-02738-FLW-LHG Document 11637 Filed 12/23/19 Page 151 of 223 PageID:
                                  104088
                                 Saenz  - Cross/Mr. Dearing

                                                                              1946

        1   you also have to have evidence of the spectrum, if you

        2   will, of development.

        3   Q.      You talked some about the Society of Gynecologic

        4   Oncology, the SGO.        You are a member of SGO.         Right?

        5   A.      Yes.

        6   Q.      You are a member of ACOG.         Right?

        7   A.      I'm a fellow, yes.

        8   Q.      You are a member of the American Congress of

        9   Obstetrics and Gynecology?

       10   A.      Yes.

       11   Q.      Are you Board Certified in OBGYN?

       12   A.      Yes.

       13   Q.      Are you Board Certified in gynecologic oncology?

       14   A.      Yes.

       15   Q.      When did you become Board Certified in

       16   gynecologic oncology?

       17   A.      2001.

       18   Q.      How do you become Board Certified in gynecologic

       19   oncology?

       20   A.      Well, you have to complete a fellowship

       21   successfully, and then at the completion of your

       22   fellowship, you take a written exam, and then you --

       23   it's different now than when I did it.             You don't have

       24   to -- I think for me, when I did it, I had to wait

       25   1 1/2 to two years before I could collect cases to sit
Case 3:16-md-02738-FLW-LHG Document 11637 Filed 12/23/19 Page 152 of 223 PageID:
                                  104089
                                 Saenz  - Cross/Mr. Dearing

                                                                              1947

        1   for my oral examinations.

        2   Q.      Once you become Board Certified, what do you

        3   have to do to maintain it?          Do you have continuing

        4   education requirements?

        5   A.      We do.

        6   Q.      Is that the only thing you have to do to

        7   maintain it?

        8   A.      I think you have to maintain hospital privileges

        9   in good standing and submit to the Board that you have

       10   that, and your maintenance of Certification means that

       11   you have to read 30 articles a year that are posted

       12   online, answer test questions about those articles,

       13   and receive a passing score, and you have to every

       14   year do at least two different chart pulls, if you

       15   will, to make sure your practice is consistent with

       16   certain objectives of the field.

       17   Q.      Who makes up the American Board of Obstetrics

       18   and Gynecology?       Is it other gynecologic oncologists

       19   around the country?

       20   A.      No, it's general OBGYNs, maternal, fetal,

       21   medicine specialists, some gyne-oncologists --

       22   Q.      Is there a subspecialty you can be Board

       23   Certified in, and that's gynecologic oncology?

       24   A.      Yes.

       25   Q.      Is it the same Board that oversees both the
Case 3:16-md-02738-FLW-LHG Document 11637 Filed 12/23/19 Page 153 of 223 PageID:
                                  104090
                                 Saenz  - Cross/Mr. Dearing

                                                                              1948

        1   General American Board of Obstetrics and Gynecology

        2   and the Gynecologic Oncology Board Certified?

        3   A.      Yes.

        4   Q.      Have you ever served on the American Board of

        5   Obstetrics and Gynecology?

        6   A.      No.

        7   Q.      Have you ever served on any of their committees?

        8   A.      Not on the Board's committees, no.

        9   Q.      Do you know Dr. Steve Plaxe at UC San Diego

       10   School of Medicine?        I only ask because I noticed he

       11   sits on the GYN Oncology Committee.             Do you know him?

       12   A.      He is one of my partners.

       13   Q.      So being Board Certified in Gynecologic Oncology

       14   sort of sets you apart from, I guess, other non-Board

       15   Certified physicians as having demonstrated a certain

       16   expertise in that area.         Would you agree?

       17   A.      Well, it means I have specialty training.              But

       18   many people have specialty training.             They are just

       19   boarded in their specialties.           What you said sounds a

       20   bit elitest, and I'm trying not to sound elitest.

       21   Q.      Do you know whether the American Board of

       22   Obstetrics and Gynecologists recognizes talc as a

       23   contaminant that might cause cancer?

       24   A.      I don't believe the Board considers it a risk

       25   factor per se in the situation by which posting risk
Case 3:16-md-02738-FLW-LHG Document 11637 Filed 12/23/19 Page 154 of 223 PageID:
                                  104091
                                 Saenz  - Cross/Mr. Dearing

                                                                              1949

        1   factors because that's not the responsibility of the

        2   Board.     I do know that the Board has this list of

        3   learning objectives per se that it puts forth for

        4   fellowship candidates to learn, and one of the

        5   subjects it talks about is talking about potential

        6   risk factors that are out there being discussed, and

        7   one of the learning objectives in terms of talking

        8   about environmental exposures, the Board does list

        9   talc as one of them.

       10   Q.       Let's look at Plaintiffs' Exhibit 13, slide 3.

       11   This is the guide to learning in gynecologic oncology.

       12   This gives you sort of an outline of the things you

       13   are expected to know about for the exam and be board

       14   certified.      Right?

       15   A.       It's kind of a listing of topics that the fellow

       16   should be prepared to discuss in their oral

       17   examination. Can you go to the next page, please.

       18   That explains more in detail what it is.

       19              Then if you would go to page 13, please.             If

       20   you look at Roman numeral III, 8, subsection B 1(e).

       21   Q.       It says:

       22              "The fellow should understand and be able to

       23   describe" and it lists all these things, and one is

       24   "environmental contaminants such as the relationship

       25   of talc and asbestos to ovarian and other malignancies
Case 3:16-md-02738-FLW-LHG Document 11637 Filed 12/23/19 Page 155 of 223 PageID:
                                  104092
                                 Saenz  - Cross/Mr. Dearing

                                                                              1950

        1   and smoking to lower genital track cancer."

        2              Do you agree this is one of the topics the

        3   American Board of Obstetrics and Gynecologists

        4   specifically requires their physicians to know things

        5   about in order to become Board Certified?

        6   A.      So this listing is a list of topics that the

        7   fellowship candidate should be prepared to discuss and

        8   review the literature in order to be a responsible

        9   gyne-oncologist, yes.

       10   Q.      The topic suggests that "environmental

       11   contaminants such as the relationship of talc and

       12   asbestos to ovarian cancer and other malignancies" --

       13   there is an implication in that statement those things

       14   are not theoretical, that there is an established

       15   relationship, and that's what it says.             Right?

       16              MR. WILLIAMS:      That misstates the document,

       17   your Honor.

       18              THE COURT:     Let me have her answer the

       19   question, please, as to what she thinks that's saying.

       20   A.      I think that's your interpretation, because, in

       21   fact, what the Board wants is fellows and fellowship

       22   candidates to be responsible by doing a comprehensive

       23   review of the literature to come to appropriate

       24   conclusions.      So, for example, right above the segment

       25   that you've highlighted they talk about viruses
Case 3:16-md-02738-FLW-LHG Document 11637 Filed 12/23/19 Page 156 of 223 PageID:
                                  104093
                                 Saenz  - Cross/Mr. Dearing

                                                                              1951

        1   including herpes.        This is for GYN oncology.         Herpes

        2   is not associated with the development of gynecologic

        3   malignancies.       It used to be thought cervical cancer

        4   was caused by herpes, but now we know that's not true.

        5   So in the same vein, I think the Board is putting out

        6   there talc and discussed its relationship to ovarian

        7   and other malignancies because fellowship candidates

        8   should be prepared to have that discussion.

        9   Q.      HPV virus, that's not a theoretical cause of

       10   cervical cancer, is it?

       11   A.      No, but herpes is, and that's still listed

       12   because the Board wants the fellows to be able to have

       13   a discussion where they can say, we once thought this

       14   was the case for cervical cancer, but now we know it's

       15   not true.     Likewise, the board would want educated

       16   fellows to be able to have a discussion about the

       17   relationship between talc and the development of

       18   ovarian cancer.       They want their fellows to stay

       19   current.

       20   Q.      And just beneath that it says:

       21              "Genetic mutations"-- and genetic mutations

       22   are not a theoretical cause of ovarian cancer, are

       23   they?

       24   A.      No, they are not.

       25   Q.      Where it says:
Case 3:16-md-02738-FLW-LHG Document 11637 Filed 12/23/19 Page 157 of 223 PageID:
                                  104094
                                 Saenz  - Cross/Mr. Dearing

                                                                              1952

        1              "Environmental contaminants such as the

        2   relationship of talc and asbestos," it doesn't say

        3   such as the theoretical relationship of talc and

        4   asbestos, does it?

        5   A.      It doesn't say that with the herpes either, but

        6   that is the case.

        7   Q.      It says that fellows should be prepared to have

        8   a discussion about talc and ovarian cancer.               Yet

        9   you've told us you don't have that discussion with

       10   your patients.       Right?

       11   A.      This is to be prepared for the board exam, sir.

       12   That's not the intent of this document.

       13   Q.      What's the purpose of learning about the

       14   relationship of talc and ovarian cancer if you are not

       15   going to share it with your patients?

       16   A.      If you get asked a question you can answer it in

       17   an educated format which I have said I do with my

       18   patients if asked.

       19              MR. DEARING:       That's all I have, your Honor.

       20   Thank you.

       21              THE COURT:     Let's take a break.

       22              THE DEPUTY CLERK:       All rise.

       23              (Recess.)

       24

       25
Case 3:16-md-02738-FLW-LHG Document 11637 Filed 12/23/19 Page 158 of 223 PageID:
                                   104095
                                Saenz - Redirect/Mr. Williams

                                                                              1953

        1              THE DEPUTY CLERK:       All rise.

        2              THE COURT:     Thank you.

        3

        4   CHERYL C. SAENZ, resumed.

        5

        6   REDIRECT EXAMINATION

        7   BY MR. WILLIAMS:

        8   Q.      Dr. Saenz, I just have a few clarifying

        9   questions if I could.

       10              The first topic is the Savant study from 2018.

       11   It's an MDL Exhibit P-527.          Plaintiffs' counsel showed

       12   you that article.        Do you recall that?

       13   A.      Yes, I do.

       14   Q.      And you mentioned that it was a review article.

       15   Is that right?

       16   A.      That's correct.

       17   Q.      And what was the significance of your saying

       18   this is a review article?

       19   A.      Well, review articles are not peer-reviewed in

       20   the same sense as a primary study might be.               So they

       21   are reading a bunch of different articles and putting

       22   together a summary.        A review article is not bringing

       23   anything additional to the science itself because it's

       24   just summarizing what's already been published.

       25   Q.      Let me direct your attention to the portion of
Case 3:16-md-02738-FLW-LHG Document 11637 Filed 12/23/19 Page 159 of 223 PageID:
                                   104096
                                Saenz - Redirect/Mr. Williams

                                                                              1954

        1   the article that related to talc in particular.                It's

        2   on page 5.       There's a paragraph that begins with the

        3   word "talc."       Do you see that?

        4   A.      Yes.

        5   Q.      What it says is:

        6              "Talc is a silicate mineral, and exposure to

        7   it can cause inflammation of the ovaries and poses a

        8   risk hazard for development of EOC."

        9              And there is a citation.         Do you see that?

       10   A.      Yes.

       11   Q.      That citation No. 45, if we go to page 20 of

       12   Exhibit P-527, is to the Heller study.             Is that right?

       13   A.      That's correct.

       14   Q.      That's the same Heller study we talked about a

       15   lot.    Right?

       16   A.      That's correct.

       17   Q.      Does the Heller study provide evidence that talc

       18   causes ovarian cancer?

       19   A.      No, it does not.

       20   Q.      How about the second portion -- the first

       21   portion of the sentence that talc causes inflammation

       22   of the ovaries.       Did the Heller study say anything

       23   about that?

       24   A.      No.    In fact, the Heller study is that study you

       25   recall that looked at 24 women, 12 of whom reported
Case 3:16-md-02738-FLW-LHG Document 11637 Filed 12/23/19 Page 160 of 223 PageID:
                                   104097
                                Saenz - Redirect/Mr. Williams

                                                                              1955

        1   perineal application of talc, 12 of whom denied they

        2   had applied talc to their genitalia and found talc in

        3   the ovaries of all 24 women.           Heller then went on to

        4   examine microscopically one of the ovaries for

        5   evidence of inflammation and found none.

        6   Q.      There was some discussion about diapering with

        7   respect to the Heller study.           Do you remember that?

        8   A.      Yes.

        9              MR. WILLIAMS:      If we can pull up A 60, the

       10   Heller study, page 4 of 5, Table II, A 60 page 4,

       11   Table II.

       12   Q.      First a preliminary question:           Do you happen to

       13   know, Doctor, the latency period for ovarian cancer --

       14   20, 30, 40 years?        Do you happen to know what the

       15   literature says on that latency necessarily means to

       16   talk about whatever particular exposure you are

       17   talking about?

       18   A.      We don't really know what the latency is for any

       19   environmental exposure, and ovarian cancer, other than

       20   there is some suggestion from the asbestos literature

       21   that the latency for asbestos and the risk of ovarian

       22   cancer is somewhere around 20 to 25 years.

       23   Q.      If we look at this chart, if it were 20 to

       24   25 years, and we look at the ages of the women

       25   involved in the study, that would suggest that they
Case 3:16-md-02738-FLW-LHG Document 11637 Filed 12/23/19 Page 161 of 223 PageID:
                                   104098
                                Saenz - Redirect/Mr. Williams

                                                                                1956

        1   were being diapered well after their infancy.               Would

        2   that be accurate to say assuming a 20- to 30-year

        3   latency?

        4              Let me back up.      This is the Heller study and

        5   Table II listed the ages of the women who were

        6   studied.       It said they had talc in their ovaries, some

        7   of them did and some of them didn't.             Do you recall

        8   that?

        9   A.      Yes.

       10   Q.      Counsel on cross-examination suggested, isn't it

       11   true there are six of the women who said they

       12   remembered they were diapered in their infancy?                Do

       13   you recall that cross-examination?

       14   A.      I recall that he said that.          I don't remember

       15   that fact, but that's okay.

       16   Q.      Assume for purposes of the question that the

       17   study says that there were six women who said they

       18   were diapered in their infancy.           If the latency period

       19   as you just described for asbestos that you've heard

       20   is 20 years --

       21              THE COURT:     You mean being diapered with baby

       22   powder.

       23              MR. WILLIAMS:      Yes, being diapered with baby

       24   powder.

       25              THE COURT:     They're all diapered I'm sure.
Case 3:16-md-02738-FLW-LHG Document 11637 Filed 12/23/19 Page 162 of 223 PageID:
                                   104099
                                Saenz - Redirect/Mr. Williams

                                                                              1957

        1              MR. WILLIAMS:      Thank you, your Honor.

        2   BY MR. WILLIAMS:

        3   Q.      If the women were the ages that are listed in

        4   Table No. 2 and the latency period, were as you

        5   described, that would mean they would have been

        6   diapered well after their infancy.            Is that accurate?

        7   A.      You can say that or you can flip this and say

        8   many of these women, if they were diapered with baby

        9   powder, they are now of the age that at least 25 years

       10   have passed and we would expect to see in their

       11   ovaries either inflammation or ovarian cancer, if,

       12   indeed, that is the mechanism by which talc is

       13   inducing ovarian cancer.

       14   Q.      And what we do know about the Heller study is

       15   that half of the women reported that they had never

       16   used talc in the perineal area, but there was talc in

       17   their ovaries nevertheless.           Correct?

       18   A.      That's correct.

       19   Q.      You were asked questions about the IARC

       20   monograph, and, specifically, it's Exhibit A 58.                You

       21   read the monograph.        Correct?

       22   A.      Which one are we talking about?

       23   Q.      You were asked questions about the Health Canada

       24   draft assessment.        That's what I'm talking about now.

       25   Did you read that?
Case 3:16-md-02738-FLW-LHG Document 11637 Filed 12/23/19 Page 163 of 223 PageID:
                                   104100
                                Saenz - Redirect/Mr. Williams

                                                                              1958

        1   A.       Yes.

        2   Q.       It's Exhibit A 58.       Let me call up page 12, if I

        3   could.     Do you recall reading this portion, the third

        4   paragraph, second full paragraph, that speaks about

        5   all of the various exposures that we have to talc.

        6   A.       Yes.

        7   Q.       It references here chewing gum, dried lagumes,

        8   rice, all the ways that we are exposed to talc in our

        9   lives.     Do you remember that?

       10   A.       Yes.

       11   Q.       In the next paragraph it says that talc is

       12   present in approximately 8500 self-care products?

       13              Do you see that?

       14   A.       Yes.

       15   Q.       Do you have an understanding as to whether talc,

       16   based upon your reading, talc is contained in vitamins

       17   or supplement pills that we take?

       18   A.       Talc is in almost every pill that we take,

       19   actually every prescribed medication.             It's a

       20   component of all of those medications.

       21   Q.       What I'm getting at is, is there any basis for

       22   believing that the existence of talc in the body is

       23   necessarily associated with a woman's perineal use of

       24   talcum powder as opposed to the other manners in which

       25   we are all exposed to talc?
Case 3:16-md-02738-FLW-LHG Document 11637 Filed 12/23/19 Page 164 of 223 PageID:
                                   104101
                                Saenz - Redirect/Mr. Williams

                                                                               1959

        1   A.       Right.     There is no data, as we discussed really

        2   throughout most of the day today, that talc applied to

        3   the genital region makes it to the ovaries, and there

        4   are many other applications of talc that we put into

        5   our bodies on a daily basis.

        6   Q.       One of the exhibits that you were shown was the

        7   Langseth 2007 exhibit.

        8              MR. WILLIAMS:      For the record, your Honor, it

        9   was PSC Opposition Exhibit 5.

       10   Q.       Counsel showed it to you on the topic of

       11   migration.        Do you recall that?

       12   A.       Yes.

       13   Q.       Let me direct you to the conclusion of the

       14   study.     I'll just use the ELMO for this.           This is PSC

       15   Opposition Exhibit 5, page 359.

       16   A.       Counsel, if I may, I believe that based on

       17   reading the abstract before, I told Mr. Dearing that I

       18   had no recollection, I couldn't recall as I sat here

       19   whether or not I had seen this paper before.               And as I

       20   look at this table, it refreshes my memory.               I have

       21   seen this paper before.         I just want to clean up the

       22   record for that.

       23   Q.       I just wanted to direct your attention to the

       24   end of the paper that talks about it as a proposal to

       25   the research community.         Is this the Langseth study
Case 3:16-md-02738-FLW-LHG Document 11637 Filed 12/23/19 Page 165 of 223 PageID:
                                   104102
                                Saenz - Redirect/Mr. Williams

                                                                              1960

        1   that you read that concluded here:

        2              "The current body of experimental and

        3   epidemiological evidence is insufficient to establish

        4   a causal association between perineal use of talc and

        5   ovarian cancer risk."

        6   A.      Yes.

        7   Q.      Counsel showed you a Daniel Cramer study from I

        8   believe 2007.       It's one you will recall he co-authored

        9   with Dr. Godleski from Harvard.           Do you remember that

       10   line of questioning?

       11   A.      Yes.

       12   Q.      For the record, it's Exhibit P-SC Opposition

       13   Exhibit 76.      Here is the cover page, Dr. Saenz.

       14              I want to direct your attention to a statement

       15   contained on page 500 here.          Do you see over in the

       16   right-hand column the authors wrote:

       17              "Also we are not claiming that a causal

       18   relationship between ovarian cancer and talc use is

       19   proven for this case or in general."

       20              Is that part of the same study that was put in

       21   front of you?

       22   A.      Yes, it is.

       23   Q.      Counsel put in front of you Blaustein's

       24   "Pathology of the Female Genital Tract."              That was PSC

       25   Saenz 14.
Case 3:16-md-02738-FLW-LHG Document 11637 Filed 12/23/19 Page 166 of 223 PageID:
                                   104103
                                Saenz - Redirect/Mr. Williams

                                                                              1961

        1              I want to direct your attention to this page

        2   which counsel showed you under the heading

        3   "Inflammation."       Counsel read the first few sentences

        4   here down to the word "carcinogenesis."              You drew

        5   counsel's attention to the very first line that said

        6   "It has been suggested," and you pointed out that

        7   word.    Do you remember that?

        8   A.      Yes, I do.

        9   Q.      I want to direct your attention to the sixth

       10   line, the sentence that begins "Evidence of pro-

       11   inflammatory microenvironment in endometriosis

       12   supports this hypothesis for Type I tumors."

       13              Does the use of the word "hypothesis" make the

       14   point that you were making about this section on

       15   inflammation?

       16   A.      It does.     I think what I stated was something

       17   very much along the lines of a suggestion is a

       18   hypothesis.

       19   Q.      And then below, under "Other Risk Factors,"

       20   counsel read this portion that said:

       21              "Other potential risk factors have been

       22   studied but associations with ovarian cancer risk are

       23   weak or inconclusive," and then it goes on to list a

       24   number of things.

       25              My question to you is, is that consistent with
Case 3:16-md-02738-FLW-LHG Document 11637 Filed 12/23/19 Page 167 of 223 PageID:
                                   104104
                                Saenz - Redirect/Mr. Williams

                                                                              1962

        1   your reading of the literature with respect to talc in

        2   particular, that is, that any sort of an association

        3   is indeed weak and inconclusive with respect to

        4   causation?

        5   A.       I would take it further, counsel.           I believe the

        6   odds ratio from the case control literature has shown

        7   a weak association in the range of 1.2 to 1.4.                But I

        8   don't consider the literature inconclusive.               I believe

        9   that it is conclusive right now in terms of the state

       10   of the science, and this is in part due to the fact

       11   that the cohort studies do not show an association.

       12   The case-control studies are inconsistent within and

       13   of themselves.       There is no biologically plausible

       14   mechanism by which the talc would be inducing chronic

       15   inflammation.

       16   Q.       You were asked some questions about the U.C. San

       17   Diego website.       Do you recall that?

       18   A.       About the U.C. San Diego website that they put

       19   up the questionnaire?

       20   Q.       That's right.

       21   A.       Yes.

       22   Q.       In the questionnaire that was put up counsel

       23   directed your attention to the name of a Dr.               Richard

       24   J. LoCicero.      Do you remember when that was placed up

       25   there?
Case 3:16-md-02738-FLW-LHG Document 11637 Filed 12/23/19 Page 168 of 223 PageID:
                                   104105
                                Saenz - Redirect/Mr. Williams

                                                                              1963

        1   A.      He is not UCSD faculty.

        2   Q.      You know that because you know the UCSD faculty

        3   tree.    Is that true?

        4   A.      That's true.

        5   Q.      Now, we looked over the break for Dr. LoCicero,

        6   Richard J. LoCicero.        This indicates that he is from

        7   the Vanderbilt University.          That's where he got his

        8   medical degree, and that he is affiliated, that he's

        9   an oncologist and hematologist.           Do you see that?

       10   A.      Yes.

       11   Q.      Under hospital privileges down at the bottom, it

       12   references that he works out of Georgia.              Right?

       13   A.      Right.     So someone like him would be contacted

       14   by, say, a third-party vendor to write a document such

       15   as that, which has been posted on the UCSD website.

       16   He's essentially contracted to write those things.

       17   It's not reflective of what the UCSD faculty believes.

       18   Q.      Let me ask you some questions about the website,

       19   not the questionnaire portion, but the website that

       20   lists risk factors itself, if I could.

       21              MR. WILLIAMS:      If we can bring up exhibit

       22   Saenz 505?

       23   Q.      This document is not a quiz, is it?            This is

       24   just a listing of risk factors?

       25   A.      Correct.
Case 3:16-md-02738-FLW-LHG Document 11637 Filed 12/23/19 Page 169 of 223 PageID:
                                   104106
                                Saenz - Redirect/Mr. Williams

                                                                               1964

        1   Q.      And it describes "a risk factor is anything that

        2   may increase your chance of having a disease.               Risk

        3   factors for certain types of cancer might include

        4   smoking, diet, family history, or many other things,"

        5   and it lists things you should know about the risk for

        6   cancer.       And there are three bullet points.          See that?

        7   A.      Yes.

        8   Q.      None of those reference talc.           Is that right?

        9   A.      That's correct.

       10   Q.      Down below there is a separate paragraph that

       11   says:

       12              "Some risk factors, such as family history,

       13   may not be in your control, but other things you can

       14   change.       Knowing the risk factors can help you to make

       15   choices that might lower your risk.             For example, if

       16   an unhealthy diet is a risk factor, you may chose to

       17   eat healthy food," and it references weight and so on.

       18   Correct?

       19   A.      Yes.

       20   Q.      Under this portion of the website that lists

       21   risk factors for ovarian cancer, is talc listed?

       22   A.      No.

       23   Q.      Let me end by talking about the Berge case.

       24   Counsel asked you some questions.

       25              For the record, it's Exhibit A 11.
Case 3:16-md-02738-FLW-LHG Document 11637 Filed 12/23/19 Page 170 of 223 PageID:
                                   104107
                                Saenz - Redirect/Mr. Williams

                                                                              1965

        1              I would like to direct your attention to page

        2   9 of Berge and ask you this:

        3              You have described how -- and counsel has put

        4   in front of you the forest plot where the point

        5   estimates are to the right of 1.            Do you recall that?

        6   A.      Were we looking at Penninkilampi for that, I

        7   thought?

        8   Q.      Yes, we were.      I'm not suggesting Berge did it.

        9   If we could go to the ELMO very quickly.              This is the

       10   forest plot I believe that counsel placed in front of

       11   you on cross-examination.          Do you recall that?

       12   A.      Yes.

       13   Q.      And he pointed to the odds ratios being to the

       14   right of 1.      You remember that, right?

       15   A.      Right.

       16   Q.      My question going back to Berge, do you remember

       17   that Berge -- and this is page 9 of Exhibit A 11, left

       18   column.

       19              Do you recall that that study talks about the

       20   notion of the predominance of the retrospective

       21   case-control studies as it relates to a meta-analysis?

       22   A.      Yes.

       23   Q.      And you see the sentence here, it says:

       24              "Also, there were limitations not specific to

       25   our study, including" -- and then there is a list of a
Case 3:16-md-02738-FLW-LHG Document 11637 Filed 12/23/19 Page 171 of 223 PageID:
                                   104108
                                Saenz - Redirect/Mr. Williams

                                                                              1966

        1   few things, "the predominance of retrospective

        2   case-control studies."

        3              Do you see that?

        4   A.      Yes.

        5   Q.      What do understand that to mean?

        6   A.      What that discussion is pertaining to is that

        7   there were many more women in the case-control studies

        8   than there were in the cohort studies.             The volume of

        9   cases was in the case-control studies.             The authors

       10   are also acknowledging that there was no external

       11   validation data, meaning that these women

       12   self-reported their main exposure of interest.                They

       13   weren't interviews per se.          They were women simply

       14   answering retrospectively about their talc use, and,

       15   essentially, the authors are basically discussing the

       16   biases that are inherent to the case-control studies.

       17   Q.      Just the sheer numbers, right.           If there are 20

       18   something case-control studies, then there are only a

       19   few of the cohort studies.          Does that have an impact

       20   on this notion of predominance?

       21   A.      It does.     It's dependent on not just the number

       22   of studies per se, although that influences it, but

       23   the women that were in -- the numbers of women in each

       24   of those studies as well, and the predominance favored

       25   the case-control studies.
Case 3:16-md-02738-FLW-LHG Document 11637 Filed 12/23/19 Page 172 of 223 PageID:
                                   104109
                                Saenz - Redirect/Mr. Williams

                                                                              1967

        1   Q.      Now, let's end with the last page of this

        2   exhibit.       It's actually page 10, just before the

        3   acknowledgements.

        4              In the Berge study, after going through its

        5   analysis of which study to include and which not, the

        6   analysis of the cohort studies as well as the

        7   case-control study concluded:

        8              "Several aspects of our results, including the

        9   heterogeneity of results between case control and

       10   cohort studies, however, do not support a causal

       11   interpretation of the association."

       12              Did I read that right?

       13   A.      Yes.

       14   Q.      Based upon your review of the studies, the data,

       15   the information from the cancer watchdogs, if you

       16   will, and the organizations that you have reviewed,

       17   and based upon your experience for the last 25 years,

       18   is there a way reasonably to read that data as

       19   suggesting that there is a causal association between

       20   talc use and ovarian cancer that is consistent, that

       21   is strong, as opposed to weak and inconclusive and

       22   lacking in biological plausibility?

       23   A.      No, there is not, and the authors of Berge

       24   concur.

       25              MR. WILLIAMS:      No further questions, your
Case 3:16-md-02738-FLW-LHG Document 11637 Filed 12/23/19 Page 173 of 223 PageID:
                                  104110
                                Saenz  - Recross/Mr. Dearing

                                                                                1968

        1   Honor.

        2              THE COURT:     Thank you.

        3

        4   RECROSS-EXAMINATION

        5   BY MR. DEARING:

        6   Q.       Does your institution know or disclose on its

        7   website that the content is not reviewed for accuracy

        8   by staff physicians?

        9   A.       I don't know.

       10   Q.       Does your institution disclose on its website

       11   that the content may not be accurate?

       12   A.       I don't know.

       13   Q.       Does your institution disclose on its website

       14   that the content is meant for marketing and not for a

       15   woman's health?

       16   A.       I don't know.

       17   Q.       Were you aware your institution's website

       18   mentions talc as a possible risk factor for ovarian

       19   cancer before we had that conversation?

       20   A.       Before I had what conversation?

       21   Q.       Today with me when I asked you about your

       22   website.

       23   A.       No.

       24   Q.       Mr. Williams mentioned the Savant article.             I

       25   think he suggested that there is no suggestion here
Case 3:16-md-02738-FLW-LHG Document 11637 Filed 12/23/19 Page 174 of 223 PageID:
                                  104111
                                Saenz  - Recross/Mr. Dearing

                                                                              1969

        1   that talc causes inflammation and increases the risk

        2   of ovarian cancer, and I wanted to direct you back to

        3   it.    So would you turn to 115.         Let's look at page 6.

        4              This is the inflammation model in Savant, and

        5   it identifies sources of inflammation in the ovary and

        6   fimbriae, and it talks about talc exposure right

        7   there.     Right?

        8              So would you agree this article does discuss

        9   and proposes that talc exposure to the ovary does

       10   create an inflammatory reaction which could be a

       11   precursor to cancer?

       12   A.       This is a cartoon graphic, if you will, again,

       13   for the hypothesis that talc exposure causes chronic

       14   inflammation.       But this is still just their

       15   suggestions/hypothesis.         This is not proof.        This is

       16   not documentation of a mechanism.

       17   Q.       Since your working in California, are you

       18   familiar with the California Department of Public

       19   Health Occupational Health Cosmetic -- California Safe

       20   Cosmetics Program?

       21              MR. WILLIAMS:      Beyond the scope, your Honor.

       22              THE COURT:     Sustained.

       23   BY MR. DEARING:

       24   Q.       Do you know whether the state of California

       25   recognizes talc as a carcinogen?
Case 3:16-md-02738-FLW-LHG Document 11637 Filed 12/23/19 Page 175 of 223 PageID:
                                  104112
                                Saenz  - Recross/Mr. Dearing

                                                                              1970

        1              MR. WILLIAMS:      Same objection.

        2              THE COURT:     Sustained.

        3   BY MR. DEARING:

        4   Q.      You mentioned that there was no current or

        5   recent regression model that suggested that talc was a

        6   risk factor, and I wanted to draw your attention to

        7   the Wu study, which is a 2015.

        8   A.      I believe you are misstating my testimony.              What

        9   I said is that there is no algorithm -- I think at the

       10   time we were looking at that paper from Lake Como, and

       11   what I said is there is no algorithm in clinical

       12   practice that you plug in risk factors to assess a

       13   woman's risk of ovarian cancer.           There is nothing like

       14   that in clinical practice.

       15   Q.      Okay.

       16   A.      I didn't say other authors haven't published.                  I

       17   said nothing in clinical practice.

       18   Q.      I thought you said there was nothing recent.

       19   A.      I said there is nothing in clinical practice in

       20   2019 that algorithm was suggested in 2007.

       21   Q.      This says:

       22              "We used multivariate logistic regression to

       23   examine parity, oral contraceptive use, tubal

       24   ligation, endometriosis, family history of ovarian

       25   cancer, and talc use, and risk of invasive epithelial
Case 3:16-md-02738-FLW-LHG Document 11637 Filed 12/23/19 Page 176 of 223 PageID:
                                  104113
                                Saenz  - Recross/Mr. Dearing

                                                                              1971

        1   ovarian cancer among Hispanics, African-Americans, and

        2   non-Hispanics Whites."

        3              So that is exactly what the Wu scientists did;

        4   they created a multivariate logistic regression to

        5   look at those risk factors?

        6   A.       You are completely misrepresenting what this is.

        7   Q.       I am?

        8   A.       You are.

        9   Q.       We can read what it is.

       10   A.       This is not an algorithm to calculate a woman's

       11   odds ratio.      The authors of this study sat down.            The

       12   intent of their study was to look at the following

       13   risk factors: parity, oral contraceptive use, tubal

       14   ligation, endometriosis, et cetera, and calculate odd

       15   ratios for the risk of developing ovarian cancer.

       16   This is not an algorithm that is to be applied in

       17   clinical practice.        You can poll every case-control

       18   study.     You will see something in the methods section

       19   that talks about multivariate logistic regression that

       20   is the statistical technique to evaluate the influence

       21   or the odds ratio of each and every one of these risk

       22   factors on the development of ovarian cancer.

       23   Q.       I don't think you heard my question.

       24              THE COURT:     I don't think there was even a

       25   question, so let's go back, Doctor, and listen to his
Case 3:16-md-02738-FLW-LHG Document 11637 Filed 12/23/19 Page 177 of 223 PageID:
                                  104114
                                Saenz  - Recross/Mr. Dearing

                                                                              1972

        1   question.      He did not have one yet.         All he had done

        2   was read what was in this study.            So let's go back,

        3   please.

        4   BY MR. DEARING:

        5   Q.      Isn't it true they used talc use as a risk

        6   factor to calculate the risk of invasive epithelial

        7   ovarian cancer?       They list it right there?

        8   A.      They evaluated the use of talc and the risk of

        9   ovarian cancer, correct.

       10   Q.      You mentioned the Heller study on redirect.              I

       11   just wanted to ask you something.

       12              You remember in the Heller study one of the

       13   calculations they discovered when they were

       14   calculating the particle burden in the tissue was that

       15   the women who reported talc use actually reported

       16   about three times more -- actually was found to have

       17   about three times the particle burden of the women who

       18   did not use talc.        Do you see that?

       19   A.      In five of the subjects, yes -- I'm sorry.

       20   Could you put that back up for a second?

       21   Q.      Yes.

       22              (Pause.)

       23   A.      Yes.

       24   Q.      The five that reported talc use, five of the 12,

       25   they had almost three times the number of talc
Case 3:16-md-02738-FLW-LHG Document 11637 Filed 12/23/19 Page 178 of 223 PageID:
                                  104115
                                Saenz  - Recross/Mr. Dearing

                                                                              1973

        1   particles as those with no reported talc use.               Right?

        2   A.      Right.     It was about 2.5 times, but, yes.

        3   Q.      Real quickly, can you pull up PSC 76, please.

        4   One more quick look at this Cramer study.              This is the

        5   study Mr. Williams just mentioned, Cramer 2007.

        6              He took you to the quote that says,

        7   "Essentially, this study doesn't establish that talc

        8   causes ovarian cancer."         Do you remember that quote?

        9   I can find it exactly.

       10   A.      Correct.

       11   Q.      But you know this is a case note involving a

       12   68-year-old woman.        Right?

       13   A.      Okay.

       14   Q.      No reasonable scientist is ever going to suggest

       15   causation based on what they find in a single patient,

       16   are they?

       17   A.      No.

       18   Q.      And that was not the intent of the study?

       19   A.      I don't know the intent of the study other than

       20   it was to describe what their findings were.

       21   Q.      They were not trying to establish causation in

       22   that study, were they?

       23   A.      No.     That's what they said in their discussion

       24   section, they weren't trying to establish causation.

       25   Q.      Because you cannot do that with one patient.
Case 3:16-md-02738-FLW-LHG Document 11637 Filed 12/23/19 Page 179 of 223 PageID:
                                  104116
                                Saenz  - Recross/Mr. Dearing

                                                                                  1974

        1   Right?

        2   A.       No responsible scientist would try to establish

        3   causation with one patient.          That is correct.

        4   Q.       Isn't it true you did not complete a full

        5   Bradford Hill analysis when you were forming your

        6   causation opinions in this case?

        7   A.       So I did not complete a Bradford Hill analysis

        8   under the guise of describing it as a Bradford Hill

        9   analysis, but in my review of the literature and in

       10   the writing of my report I actually did look at many

       11   of the criteria.

       12              In fact, I would say almost all of the

       13   criteria that are described in a Bradford Hill

       14   analysis.       I looked for strength of association.             I

       15   looked for consistency.         I look for coherence.         I

       16   looked for what I call dose-response, which I believe

       17   Bradford Hill refers to as biologic gradient.

       18              I weighed all of the literature, the things

       19   that I reviewed very much along the lines of a

       20   Bradford Hill analysis.

       21   Q.       You would agree the Bradford Hill is

       22   generally-accepted as a method by which causation can

       23   be determined, right, or at least a causal

       24   association?

       25   A.       Yes.
Case 3:16-md-02738-FLW-LHG Document 11637 Filed 12/23/19 Page 180 of 223 PageID:
                                  104117
                                Saenz  - Recross/Mr. Dearing

                                                                              1975

        1   Q.      To do a complete Bradford Hill analysis you have

        2   to consider the totality of the evidence.              Right?    The

        3   totality of the studies, whatever you are researching?

        4   A.      Yes.

        5   Q.      Since you heard some of the testimony yesterday,

        6   do you agree that qualified, skilled scientists can

        7   conduct a Bradford Hill analysis and actually reach

        8   different conclusions at the end?

        9   A.      No, I don't agree with that because I think the

       10   methodology of the folks that have come to this room

       11   and testified that talc causes ovarian cancer, I think

       12   their methodology was flawed in the way that they

       13   conducted their analysis, because the only conclusion

       14   that you can draw is that talc does not cause ovarian

       15   cancer.

       16   Q.      If you do a thorough review, Doctor, you just

       17   said that a thorough complete Bradford Hill analysis

       18   requires consideration of the totality of the

       19   evidence.

       20              Isn't it true that when you were formulating

       21   your opinion, you didn't consider the in vitro studies

       22   pertaining to talc?

       23   A.      That's not entirely true because I actually read

       24   Dr. Saed's experiments, and I also knew from your

       25   expert reports -- for example, the Shukla study and
Case 3:16-md-02738-FLW-LHG Document 11637 Filed 12/23/19 Page 181 of 223 PageID:
                                  104118
                                Saenz  - Recross/Mr. Dearing

                                                                              1976

        1   Buz'Zard study did not show any evidence of malignant

        2   transformation.       So I considered them in my analysis.

        3              Additionally, one of the Bradford Hill

        4   criteria, which is experimental evidence, Bradford

        5   Hill in the actual document that is the Bradford Hill

        6   criteria, says that evidence of experimental evidence

        7   is not essential for a proper conduction of a Bradford

        8   Hill analysis.

        9   Q.      But you didn't read the cell studies, the Shukla

       10   studies, the Buz'Zard studies, the Saed studies?

       11   A.      I did read the Saed studies, that's incorrect.

       12   Q.      I believe you read the report of Dr. Saed.              You

       13   didn't read his studies.          Right?

       14   A.      That is his study.        His report is his study.         He

       15   testified to that in his deposition.

       16   Q.      You didn't read the other four studies.

       17   Correct?

       18   A.      The other four studies we talked about earlier?

       19   Q.      Yes.

       20   A.      I did not read those prior to writing my report

       21   but I did know what the content of them was, and it

       22   was not important to my analysis.

       23   Q.      One last question for you, Doctor:            Based on the

       24   IARC assessment of asbestos and risk of ovarian

       25   cancer, I want you now to assume that there is
Case 3:16-md-02738-FLW-LHG Document 11637 Filed 12/23/19 Page 182 of 223 PageID:
                                  104119

                                                                              1977

        1   asbestos in Johnson & Johnson's talcum powder

        2   products.      Is it your testimony that you would counsel

        3   your patients that it is safe, based on your review of

        4   the literature, to put that product containing

        5   asbestos on her genitals?          Is that your testimony?

        6   A.      Yes.

        7              MR. DEARING:     Thank you.      That's all I have.

        8              MR. WILLIAMS:      No questions, your Honor.

        9              THE COURT:     You are excused.

       10              (Witness excused.)

       11              THE COURT:     Off the record.

       12              (Discussion off the record.

       13              THE DEPUTY CLERK:       All rise.

       14              (Court concluded at 4:00 p.m.)

       15   ///

       16

       17

       18

       19

       20

       21

       22

       23

       24

       25
Case 3:16-md-02738-FLW-LHG Document 11637 Filed 12/23/19 Page 183 of 223 PageID:
                                  104120

                                                                               1978

        1                                 I N D E X

        2

        3

        4        Proceedings                                             Page

        5

        6     WITNESSES                   Direct Cross      Redirect Recross

        7
            Cheryl C. Saenz
        8
            By Mr. Williams                1798       --       1953       --
        9   By Mr. Dearing                   --     1863         --     1969

       10

       11

       12

       13

       14

       15

       16

       17

       18

       19

       20

       21

       22

       23

       24

       25
Case 3:16-md-02738-FLW-LHG Document 11637 Filed 12/23/19 Page 184 of 223 PageID:
                                  104121

                                                                              1979

        1

        2

        3
                                  C E R T I F I C A T E
        4

        5

        6
                       PURSUANT TO TITLE 28, U.S.C., SECTION 753, THE
        7
            FOLLOWING TRANSCRIPT IS CERTIFIED TO BE AN ACCURATE
        8
            TRANSCRIPTION OF MY STENOGRAPHIC NOTES IN THE
        9
            ABOVE-ENTITLED MATTER.
       10

       11
                  S/Vincent Russoniello
       12         Vincent Russoniello, CCR
                  Certificate No. 675
       13

       14

       15

       16

       17

       18

       19

       20

       21

       22

       23

       24

       25
Case 3:16-md-02738-FLW-LHG Document 11637 Filed 12/23/19 Page 185 of 223 PageID:
                                  104122

                                                                                                            1980
                0               1.91 [2] - 1851:11,                      2              2012 [1] - 1876:17
                                 1910:22                                                2013 [1] - 1917:15
   0.73 [1] - 1834:18                                       2 [13] - 1818:8, 1818:10,
                                1/2 [2] - 1864:23,                                      2014 [1] - 1937:6
   0.79 [1] - 1856:9                                         1818:19, 1818:21,
                                 1946:25                                                2015 [4] - 1856:19,
   0.84 [1] - 1837:11                                        1819:13, 1840:21,
                                10 [5] - 1816:17,                                        1856:25, 1857:6, 1970:7
   0.86 [1] - 1850:25                                        1844:8, 1883:18,
                                 1851:22, 1913:2,                                       2016 [9] - 1827:11,
   0.98 [1] - 1855:3                                         1883:22, 1885:25,
                                 1913:9, 1967:2                                          1834:3, 1834:14,
   0.99 [1] - 1859:16                                        1917:24, 1919:23,
                                100 [1] - 1819:6                                         1838:2, 1852:12,
   08608 [1] - 1796:7                                        1957:4
                                104 [2] - 1823:6, 1823:8                                 1856:18, 1856:25,
                                                            2,000 [1] - 1805:10
                                109 [1] - 1836:20                                        1857:7, 1881:7
                1                                           2.15 [1] - 1812:21
                                11 [3] - 1919:23,                                       2018 [8] - 1836:19,
                                                            2.2 [1] - 1930:25
   1 [30] - 1818:8, 1818:9,      1964:25, 1965:17                                        1859:5, 1900:5,
                                                            2.3 [2] - 1934:9, 1934:10
    1818:10, 1819:13,           115 [2] - 1929:1, 1969:3                                 1913:22, 1928:24,
                                                            2.4 [1] - 1934:25
    1820:1, 1831:7, 1834:4,     11th [1] - 1925:14                                       1929:9, 1929:10,
    1834:21, 1835:4,                                        2.5 [1] - 1973:2             1953:10
                                12 [11] - 1832:21,
    1836:14, 1836:16,                                       20 [15] - 1799:2,           2019 [4] - 1796:4,
                                 1832:23, 1837:23,
    1836:25, 1837:9,                                         1805:19, 1812:11,           1927:11, 1936:23,
                                 1864:1, 1876:3, 1876:4,
    1837:12, 1837:15,                                        1816:17, 1819:1,            1970:20
                                 1927:22, 1954:25,
    1837:22, 1840:21,                                        1839:16, 1898:7,
                                 1955:1, 1958:2, 1972:24                                21 [2] - 1799:8, 1921:16
    1855:2, 1859:17,                                         1921:14, 1954:11,
                                129 [1] - 1864:1                                        22 [1] - 1818:22
    1911:25, 1912:2,                                         1955:14, 1955:22,
                                13 [3] - 1823:8, 1949:10,                               23 [1] - 1883:15
    1912:3, 1913:19,                                         1955:23, 1956:2,
                                 1949:19                                                232 [1] - 1876:21
    1919:12, 1919:23,                                        1956:20, 1966:17
                                14 [6] - 1850:16,                                       24 [9] - 1832:19,
    1922:15, 1940:10,                                       2000 [12] - 1849:25,
                                 1857:15, 1891:6,                                        1832:21, 1852:1,
    1946:25, 1965:5,                                         1850:3, 1850:16,
                                 1891:17, 1891:24,                                       1857:16, 1871:21,
    1965:14                                                  1850:19, 1850:21,
                                 1960:25                                                 1900:6, 1900:10,
   1(e) [1] - 1949:20                                        1851:1, 1851:8,
                                14th [1] - 1929:9                                        1954:25, 1955:3
   1-A [1] - 1866:19                                         1851:25, 1854:19,
                                15 [2] - 1819:24, 1908:19                               25 [7] - 1808:20, 1834:4,
                                                             1910:5, 1910:14,
   1.0 [1] - 1854:25            1500 [1] - 1839:1                                        1918:3, 1955:22,
                                                             1912:22
   1.02 [3] - 1851:11,          16 [1] - 1819:24                                         1955:24, 1957:9,
                                                            2001 [1] - 1946:17
    1860:3, 1910:22             16-MD-2738(FLW)(LHG                                      1967:17
                                                            2005 [1] - 1904:11
   1.06 [1] - 1918:12            [1] - 1796:2                                           27 [1] - 1834:16
                                                            2007 [11] - 1881:3,
   1.09 [1] - 1850:24           1798 [1] - 1978:8                                       28 [1] - 1979:6
                                                             1925:15, 1927:7,
   1.17 [1] - 1813:4            18 [1] - 1824:12                                        29 [1] - 1819:20
                                                             1927:11, 1927:13,
   1.2 [4] - 1861:21,           1800 [1] - 1839:1
                                                             1927:20, 1936:18,
    1914:11, 1919:2, 1962:7     1863 [1] - 1978:9                                                   3
                                                             1959:7, 1960:8,
   1.24 [1] - 1918:12           1953 [1] - 1978:8
                                                             1970:20, 1973:5            3 [10] - 1830:24, 1844:9,
   1.25 [1] - 1859:15           1961 [1] - 1873:17                                       1844:14, 1844:23,
                                                            2008 [8] - 1844:4,
   1.29 [1] - 1911:10           1969 [1] - 1978:9                                        1850:17, 1851:5,
                                                             1849:25, 1851:15,
   1.3 [5] - 1818:18, 1819:5,   1976 [2] - 1849:22,                                      1854:21, 1922:15,
                                                             1854:15, 1854:17,
    1819:8, 1819:10, 1919:2      1850:8                                                  1930:14, 1949:10
                                                             1854:21, 1854:23,
   1.37 [1] - 1850:25           1979 [1] - 1873:17                                      30 [9] - 1808:10,
                                                             1855:1
   1.4 [4] - 1861:21,           1982 [8] - 1811:8,                                       1814:18, 1818:22,
                                                            2009 [1] - 1936:20
    1911:21, 1914:11,            1811:9, 1850:8, 1852:6,                                 1849:23, 1930:14,
                                                            2010 [19] - 1850:1,
    1962:7                       1852:11, 1852:16,                                       1934:11, 1934:25,
                                                             1851:13, 1851:14,
   1.40 [4] - 1851:9,            1927:17, 1940:13                                        1947:11, 1955:14
                                                             1851:16, 1851:18,
    1910:21, 1911:19,           1995 [2] - 1858:3, 1858:8                               30-year [1] - 1956:2
                                                             1851:25, 1852:22,
    1918:23                     1996 [2] - 1832:12,                                     307 [2] - 1851:25, 1852:3
                                                             1852:23, 1853:3,
   1.49 [5] - 1812:25,           1872:10                                                30th [1] - 1929:10
                                                             1853:10, 1853:13,
    1911:11, 1911:24,           1997 [2] - 1858:4, 1858:9                               31 [3] - 1796:4, 1848:25,
                                                             1854:5, 1855:24,
    1918:18, 1918:23                                                                     1904:10
                                                             1856:13, 1857:12,
   1.7 [3] - 1883:18,                                                                   33 [1] - 1899:6
                                                             1857:15, 1859:1,
    1883:22, 1885:24                                                                    34 [1] - 1898:5
                                                             1927:19, 1937:5
Case 3:16-md-02738-FLW-LHG Document 11637 Filed 12/23/19 Page 186 of 223 PageID:
                                  104123

                                                                                                            1981
   35 [2] - 1806:16, 1900:9    54 [1] - 1871:20            90 [3] - 1906:25, 1907:7,    1946:6
   359 [1] - 1959:15           55 [1] - 1849:23             1907:23                    acronym [1] - 1841:13
                               56 [2] - 1873:19, 1883:10   99 [1] - 1859:19            act [1] - 1815:21
               4               58 [2] - 1957:20, 1958:2                                ACTION [1] - 1796:2
                               588-9516 [1] - 1796:25                  A               action [1] - 1925:15
   4 [9] - 1830:24, 1834:4,
    1834:5, 1851:6,                                        ability [2] - 1871:22,      actively [1] - 1806:7
    1852:21, 1864:23,                       6               1873:21                    activities [3] - 1902:17,
    1934:11, 1955:10           6 [4] - 1849:16, 1922:21,   able [6] - 1837:5,           1902:18, 1902:20
   4,000 [1] - 1819:10          1922:24, 1969:3             1840:25, 1860:6,           activity [1] - 1886:21
   40 [9] - 1806:16,           60 [5] - 1814:16,            1949:22, 1951:12,          actual [2] - 1932:20,
    1818:12, 1819:1,            1832:12, 1907:2,            1951:16                     1976:5
    1819:9, 1910:24,            1955:9, 1955:10            ABOVE [1] - 1979:9          addition [4] - 1804:19,
    1911:19, 1912:14,          600 [1] - 1852:2            ABOVE-ENTITLED [1] -         1820:9, 1840:2, 1892:20
    1955:14                    609 [1] - 1796:25            1979:9                     additional [3] - 1852:2,
   402 [1] - 1796:7            656 [1] - 1926:5            absent [2] - 1889:2,         1878:18, 1953:23
   42 [1] - 1851:17            675 [1] - 1979:12            1901:16                    additionally [3] - 1814:4,
   43 [1] - 1854:22                                        absolutely [10] -            1901:2, 1976:3
                               68-year-old [1] - 1973:12
   430 [1] - 1934:10                                        1801:25, 1805:25,          address [1] - 1804:8
                               681 [2] - 1891:14, 1892:4
   45 [5] - 1806:16,                                        1807:15, 1810:12,          adenocarcinoma [1] -
                               6th [2] - 1891:11,
    1850:18, 1895:25,                                       1815:13, 1828:15,           1907:21
                                1891:14
    1927:1, 1954:11                                         1890:23, 1905:12,          adhesions [4] - 1842:18,
   48 [2] - 1847:22, 1847:24                7               1912:1, 1920:8              1842:19, 1842:20,
   49 [1] - 1910:9                                         abstract [8] - 1848:20,      1842:21
                               7 [5] - 1830:20, 1836:1,                                adjective [2] - 1902:9,
   4:00 [1] - 1977:14                                       1878:10, 1878:14,
                                1845:7, 1845:8, 1858:15                                 1908:12
                                                            1925:19, 1929:8,
                               7.59 [1] - 1927:5                                       advanced [1] - 1803:10
               5                                            1929:16, 1929:17,
                               70 [3] - 1814:16,                                       advocate [1] - 1903:10
                                                            1959:17
   5 [14] - 1829:19,            1819:16, 1907:2
                                                           academic [2] - 1921:9,      affiliated [2] - 1826:22,
    1836:24, 1844:23,          72 [2] - 1847:21, 1847:24
                                                            1921:19                     1963:8
    1872:3, 1878:3,            753 [1] - 1979:6
                                                           accept [1] - 1888:25        affirm [1] - 1889:22
    1878:13, 1879:22,          76 [4] - 1881:3, 1882:1,
                                                           accepted [2] - 1821:23,     affirmatively [1] -
    1907:16, 1918:9,            1960:13, 1973:3
                                                            1974:22                     1876:14
    1934:25, 1954:2,           78 [1] - 1923:2
                                                           according [1] - 1936:9      affirmed [1] - 1889:20
    1955:10, 1959:9,           79,000 [1] - 1850:13
                                                           account [2] - 1819:16,      African [1] - 1971:1
    1959:15
                                                            1833:8                     African-Americans [1] -
   5-to-10 [4] - 1814:16,                   8
                                                           accounts [3] - 1819:20,      1971:1
    1880:22, 1882:15,
                               8 [7] - 1796:5, 1830:20,     1820:1, 1907:23            age [9] - 1800:17,
    1883:6
                                1836:1, 1852:21,           accuracy [1] - 1968:7        1800:18, 1816:3,
   5-to-10-micron [2] -
                                1883:21, 1925:6,           accurate [9] - 1814:20,      1852:17, 1895:14,
    1882:18, 1882:24
                                1949:20                     1831:18, 1831:19,           1923:5, 1927:1, 1957:9
   50 [13] - 1805:4, 1884:1,
                               80 [6] - 1876:17,            1885:23, 1916:4,           agencies [1] - 1823:1
    1903:2, 1903:4,
                                1906:24, 1907:7,            1922:11, 1956:2,           agent [1] - 1816:2
    1903:11, 1903:17,
                                1908:24, 1909:13,           1957:6, 1968:11            agents [5] - 1811:17,
    1903:21, 1904:19,
                                1912:13                    ACCURATE [1] - 1979:7        1811:25, 1812:5,
    1918:2, 1925:19,
                               84 [1] - 1837:16            accurately [1] - 1926:22     1815:14, 1815:17
    1925:24, 1926:1, 1926:7
                               842 [1] - 1852:21           acknowledge [3] -           ages [6] - 1801:6,
   500 [2] - 1919:16,
                               8500 [1] - 1958:12           1869:18, 1872:17,           1816:4, 1849:23,
    1960:15
                               876 [1] - 1852:3             1941:3                      1955:24, 1956:5, 1957:3
   502 [2] - 1844:7, 1844:23
                                                           acknowledgements [2] -      aggressive [3] - 1908:7,
   505 [1] - 1963:22
                                            9               1845:9, 1967:3              1908:9, 1908:12
   51 [2] - 1907:15, 1910:12
                                                           acknowledging [1] -         ago [4] - 1802:11,
   515 [1] - 1937:22           9 [3] - 1938:20, 1965:2,
                                                            1966:10                     1809:18, 1887:11,
   53 [1] - 1818:12             1965:17
                                                           ACOG [2] - 1822:17,          1903:23
Case 3:16-md-02738-FLW-LHG Document 11637 Filed 12/23/19 Page 187 of 223 PageID:
                                  104124

                                                                                                         1982
   agree [73] - 1824:4,       ALLISON [1] - 1796:21       1848:8, 1902:1,            apply [2] - 1815:7,
    1824:7, 1829:23,          allow [1] - 1905:24         1922:13, 1922:20,           1872:25
    1829:24, 1864:22,         allows [1] - 1945:24        1922:24, 1922:25,          applying [3] - 1831:14,
    1870:5, 1872:18,          almost [11] - 1799:8,       1932:16, 1941:2,            1850:10, 1901:7
    1873:20, 1875:20,          1808:20, 1812:11,          1942:5, 1942:10,           appropriate [4] -
    1877:10, 1879:19,          1850:13, 1852:2,           1947:12, 1950:18,           1809:22, 1809:23,
    1880:2, 1880:8,            1909:14, 1909:16,          1952:16                     1941:23, 1950:23
    1880:11, 1880:16,          1921:16, 1958:18,         answering [1] - 1966:14     area [13] - 1804:15,
    1880:17, 1883:1,           1972:25, 1974:12          answers [1] - 1864:4         1806:22, 1807:23,
    1883:2, 1883:6, 1884:9,   amazed [1] - 1802:3        anterior [1] - 1831:2        1810:25, 1830:22,
    1887:22, 1887:24,         American [6] - 1946:8,     anti [4] - 1821:10,          1833:2, 1833:23,
    1892:17, 1892:25,          1947:17, 1948:1,           1935:2, 1935:7, 1935:24     1850:11, 1881:20,
    1894:21, 1894:23,          1948:4, 1948:21, 1950:3   anti-inflammatories [1] -    1923:11, 1941:22,
    1895:17, 1898:18,         Americans [1] - 1971:1      1821:10                     1948:16, 1957:16
    1899:14, 1899:15,         amount [2] - 1819:22,      anti-inflammatory [1] -     areas [2] - 1803:16,
    1900:23, 1901:14,          1859:3                     1935:24                     1814:13
    1904:4, 1905:3,           AN [1] - 1979:7            antibody [1] - 1841:23      Army [1] - 1844:12
    1905:23, 1906:20,         analogously [1] - 1879:5   anxiety [2] - 1813:3,       ARPS [1] - 1796:17
    1906:24, 1908:2,          analyses [6] - 1808:12,     1813:9                     article [13] - 1804:10,
    1908:6, 1908:14,           1809:12, 1913:13,         apart [3] - 1905:18,         1804:13, 1917:17,
    1908:17, 1908:23,          1913:14, 1913:23,          1906:7, 1948:14             1928:25, 1929:4,
    1909:5, 1909:20,           1914:10                   apologize [1] - 1899:1       1929:6, 1953:12,
    1910:6, 1913:17,          analysis [30] - 1808:13,   appear [2] - 1841:2,         1953:14, 1953:18,
    1913:21, 1913:25,          1810:9, 1832:18,           1914:2                      1953:22, 1954:1,
    1914:9, 1917:9,            1835:17, 1837:3,          appearance [1] - 1814:6      1968:24, 1969:8
    1917:20, 1919:9,           1837:5, 1848:16,          application [30] -          articles [5] - 1812:4,
    1919:11, 1919:15,          1850:12, 1852:10,          1807:24, 1809:24,           1947:11, 1947:12,
    1919:16, 1920:13,          1858:5, 1859:10,           1810:4, 1824:10,            1953:19, 1953:21
    1921:8, 1921:25,           1859:11, 1861:23,          1833:5, 1833:7, 1833:8,    artist [1] - 1867:18
    1923:24, 1926:10,          1873:7, 1939:9,            1858:22, 1861:17,          asbestiform [1] -
    1927:9, 1927:15,           1965:21, 1967:5,           1862:3, 1868:12,            1866:10
    1928:17, 1933:16,          1967:6, 1974:5, 1974:7,    1875:4, 1875:24,           asbestos [37] - 1809:8,
    1933:22, 1933:24,          1974:9, 1974:14,           1876:10, 1877:8,            1809:16, 1865:12,
    1935:11, 1948:16,          1974:20, 1975:1,           1877:12, 1877:18,           1865:16, 1865:18,
    1950:2, 1969:8,            1975:7, 1975:13,           1877:21, 1877:23,           1866:16, 1879:3,
    1974:21, 1975:6, 1975:9    1975:17, 1976:2,           1878:2, 1879:5,             1879:4, 1900:20,
   agreement [2] - 1882:25,    1976:8, 1976:22            1884:12, 1886:5,            1903:2, 1903:4,
    1932:2                    analysts [1] - 1809:13      1887:7, 1903:14,            1903:11, 1903:17,
   agrees [1] - 1935:13       analytical [1] - 1882:10    1939:15, 1939:22,           1903:21, 1938:23,
   ahead [3] - 1800:23,       analyzed [4] - 1833:22,     1940:3, 1943:9, 1955:1      1939:16, 1940:5,
    1841:22, 1902:3            1851:1, 1857:1, 1857:20   applications [1] - 1959:4    1940:10, 1940:14,
   aim [1] - 1844:17          analyzing [1] - 1810:13    applied [25] - 1830:3,       1940:17, 1940:22,
   Akhtar [1] - 1937:5        anatomic [2] - 1904:23,     1830:4, 1832:22,            1940:25, 1941:8,
   ALABAMA [3] - 1796:11,      1905:2                     1837:7, 1869:2,             1941:13, 1941:25,
    1796:12, 1796:12          anatomically [2] -          1872:19, 1872:23,           1942:8, 1942:21,
   albeit [1] - 1917:8         1903:24, 1904:2            1873:22, 1873:23,           1949:25, 1950:12,
   algorithm [9] - 1926:25,   anatomy [5] - 1830:8,       1874:17, 1880:5,            1952:2, 1952:4,
    1927:10, 1927:12,          1867:10, 1867:11,          1886:2, 1886:15,            1955:20, 1955:21,
    1927:22, 1970:9,           1867:21, 1899:9            1886:20, 1886:23,           1956:19, 1976:24,
    1970:11, 1970:20,         Anatomy [1] - 1899:4        1887:13, 1887:23,           1977:1, 1977:5
    1971:10, 1971:16          anesthesia [1] - 1905:15    1888:8, 1889:1, 1889:5,    ascend [6] - 1874:17,
   alike [1] - 1899:23        anesthetic [1] - 1904:21    1901:8, 1910:7, 1955:2,     1875:13, 1900:19,
   ALLEN [1] - 1796:11        answer [14] - 1808:4,       1959:2, 1971:16             1900:24, 1901:7,
Case 3:16-md-02738-FLW-LHG Document 11637 Filed 12/23/19 Page 188 of 223 PageID:
                                  104125

                                                                                                          1983
    1901:13                     1884:15                     1880:20, 1880:23,         Behalf [1] - 1797:9
   ascends [1] - 1901:6        assuming [5] - 1884:24,      1889:19, 1968:17          behalf [4] - 1796:14,
   ascribe [1] - 1933:8         1885:2, 1885:20,                                       1796:21, 1801:23,
   ASHCRAFT [1] - 1796:13       1885:23, 1956:2                        B               1875:11
   Ashkenazi [1] - 1919:22     assumption [4] -            babies [1] - 1898:24       BEISNER [1] - 1796:18
   aside [1] - 1847:25          1852:18, 1853:24,          Baby [4] - 1809:17,        believes [2] - 1812:14,
   aspect [1] - 1903:21         1855:14, 1855:15            1865:11, 1866:8,           1963:17
   aspects [1] - 1967:8        Atlas [3] - 1899:3,          1880:21                   below [4] - 1837:22,
   aspirin [7] - 1821:11,       1907:6, 1907:19            baby [9] - 1869:13,         1854:25, 1961:19,
    1821:17, 1935:8,           attached [1] - 1916:24       1939:14, 1939:15,          1964:10
    1935:17, 1935:19,          attempt [2] - 1856:14,       1939:16, 1939:20,         beneath [2] - 1911:3,
    1935:22, 1935:23            1859:7                      1940:12, 1956:21,          1951:20
   assert [1] - 1822:21        attend [1] - 1799:10         1956:23, 1957:8           benefit [1] - 1904:17
   asserted [1] - 1854:5       attendees [2] - 1926:6,     background [1] -           Berge [18] - 1849:8,
   assess [1] - 1970:12         1926:11                     1799:10                    1857:10, 1857:21,
   Assessing [2] - 1900:6,     attending [2] - 1921:13,    bacteria [1] - 1860:25      1857:23, 1858:5,
    1900:10                     1926:11                    Baggish [2] - 1898:15,      1858:14, 1858:17,
   assessment [3] -            attention [16] - 1823:13,    1899:6                     1858:21, 1859:5,
    1883:11, 1957:24,           1832:16, 1836:24,          bare [1] - 1945:1           1860:2, 1964:23,
    1976:24                     1861:14, 1871:10,          BART [1] - 1796:19          1965:2, 1965:8,
   associated [25] - 1806:5,    1883:9, 1891:5,                                        1965:16, 1965:17,
                                                           based [23] - 1807:9,
    1815:5, 1815:10,            1953:25, 1959:23,                                      1967:4, 1967:23
                                                            1808:17, 1814:15,
    1816:1, 1817:8,             1960:14, 1961:1,            1822:8, 1827:18,          best [1] - 1827:1
    1817:12, 1817:15,           1961:5, 1961:9,             1829:5, 1829:21,          better [2] - 1803:9,
    1818:4, 1827:1, 1829:2,     1962:23, 1965:1, 1970:6     1845:2, 1852:18,           1904:1
    1829:7, 1840:10,           attenuated [2] - 1853:14,    1865:14, 1867:21,         between [24] - 1802:12,
    1842:13, 1843:11,           1853:15                     1888:12, 1914:9,           1806:16, 1810:24,
    1854:7, 1861:17,           attenuation [1] - 1855:14    1920:10, 1920:18,          1816:14, 1816:23,
    1901:9, 1915:23,           atypia [1] - 1932:22         1936:14, 1958:16,          1818:25, 1822:4,
    1916:8, 1916:14,           author [5] - 1844:16,        1959:16, 1967:14,          1822:22, 1823:17,
    1930:7, 1933:14,            1874:15, 1875:11,           1967:17, 1973:15,          1838:7, 1839:1, 1857:9,
    1934:5, 1951:2, 1958:23     1887:10, 1910:13            1976:23, 1977:3            1858:18, 1875:3,
   association [23] -          authored [2] - 1926:8,      baseline [1] - 1834:21      1898:21, 1903:14,
    1810:11, 1810:14,           1960:8                     basic [1] - 1826:10         1906:9, 1912:6,
    1810:24, 1816:14,          authors [27] - 1844:24,                                 1943:18, 1951:17,
                                                           basing [1] - 1921:12
    1816:23, 1822:22,           1845:2, 1850:8, 1851:1,                                1960:4, 1960:18,
                                                           basis [2] - 1958:21,
    1823:11, 1823:17,           1851:23, 1855:1,                                       1967:9, 1967:19
                                                            1959:5
    1837:17, 1851:13,           1856:19, 1857:2,                                      beyond [6] - 1830:13,
                                                           bathroom [1] - 1824:3
    1853:5, 1858:18,            1857:18, 1859:5,                                       1852:17, 1866:17,
                                                           BE [1] - 1979:7
    1860:7, 1875:3,             1859:10, 1859:22,                                      1937:10, 1937:13,
                                                           bearing [1] - 1923:5
    1903:14, 1960:4,            1880:3, 1880:9,                                        1969:21
                                                           BEASLEY [1] - 1796:11
    1962:2, 1962:7,             1888:13, 1918:5,                                      bias [3] - 1910:1, 1921:6
                                                           become [7] - 1816:10,
    1962:11, 1967:11,           1926:1, 1926:14,                                      biases [2] - 1912:18,
                                                            1827:8, 1840:25,
    1967:19, 1974:14,           1933:8, 1933:20,                                       1966:16
                                                            1946:15, 1946:18,
    1974:24                     1935:3, 1960:16,                                      BIDDLE [1] - 1796:15
                                                            1947:2, 1950:5
   associations [3] -           1966:9, 1966:15,                                      big [2] - 1889:11,
                                                           becomes [1] - 1816:12
    1833:22, 1895:7,            1967:23, 1970:16,                                      1945:25
                                                           becoming [1] - 1933:6
    1961:22                     1971:11                                               bigger [1] - 1913:24
                                                           beg [1] - 1835:2
   assume [6] - 1852:9,        average [2] - 1880:22,                                 bilateral [2] - 1892:8,
                                                           began [1] - 1810:25
    1905:14, 1940:14,           1923:17                                                1892:18
                                                           beginning [2] - 1841:16,
    1956:16, 1976:25           averaged [1] - 1882:14                                 billions [1] - 1884:13
                                                            1934:10
   assumed [1] - 1854:4        aware [7] - 1828:24,                                   binder [8] - 1832:13,
                                                           begins [2] - 1954:2,
   assumes [2] - 1866:21,       1829:3, 1866:18,                                       1876:22, 1878:12,
                                                            1961:10
Case 3:16-md-02738-FLW-LHG Document 11637 Filed 12/23/19 Page 189 of 223 PageID:
                                  104126

                                                                                                            1984
    1878:13, 1881:10,            1952:11                     1818:9, 1818:10,           1846:10, 1846:13,
    1881:11, 1907:16,           Board [28] - 1825:6,         1818:19, 1818:21,          1846:22, 1848:20,
    1926:3                       1825:11, 1826:6,            1819:13, 1840:21,          1848:24
   biologic [12] - 1810:19,      1826:18, 1946:11,           1919:17, 1919:23          CA-125s [1] - 1806:4
    1827:14, 1827:15,            1946:13, 1946:15,          breadth [1] - 1809:3       calculate [3] - 1971:10,
    1827:17, 1827:22,            1946:18, 1947:2,           break [5] - 1862:7,         1971:14, 1972:6
    1827:25, 1828:19,            1947:9, 1947:17,            1868:16, 1895:24,         calculated [1] - 1895:21
    1869:23, 1875:2,             1947:22, 1947:25,           1952:21, 1963:5           calculating [2] - 1927:24,
    1941:10, 1942:2,             1948:1, 1948:2, 1948:4,    breaking [1] - 1871:1       1972:14
    1974:17                      1948:13, 1948:14,          breast [2] - 1820:9,       calculations [1] -
   biological [2] - 1874:22,     1948:21, 1948:24,           1927:2                     1972:13
    1967:22                      1949:2, 1949:8, 1950:3,    breastfed [1] - 1820:22    California [8] - 1799:6,
   biologically [14] -           1950:5, 1950:21,           breastfeeding [1] -         1799:12, 1799:15,
    1813:16, 1828:9,             1951:5, 1951:12             1895:14                    1921:14, 1969:17,
    1829:13, 1832:8,            Board's [1] - 1948:8        briefly [1] - 1799:9        1969:18, 1969:19,
    1833:18, 1835:11,           boarded [1] - 1948:19       bring [2] - 1823:5,         1969:24
    1875:12, 1916:18,           boards [1] - 1867:10         1963:21                   CALIFORNIA [1] -
    1916:20, 1916:23,           bodies [1] - 1959:5         bringing [1] - 1953:22      1796:19
    1941:12, 1941:15,           body [16] - 1830:14,        British [1] - 1904:10      Canada [9] - 1873:21,
    1942:18, 1962:13             1833:12, 1839:9,           brought [1] - 1870:9        1873:25, 1874:20,
   biologist [1] - 1865:2        1839:11, 1839:19,          Brown [2] - 1822:4,         1875:12, 1883:10,
   biologists [2] - 1848:5,      1839:24, 1839:25,           1824:22                    1885:3, 1885:10,
    1938:9                       1874:11, 1879:2,           BROWN [1] - 1796:21         1885:22, 1957:23
   biology [6] - 1864:21,        1880:14, 1893:9,           browsing [1] - 1826:20     Canadian [1] - 1919:25
    1864:24, 1864:25,            1895:8, 1903:12,           building [1] - 1868:1      cancer [338] - 1800:11,
    1937:19, 1938:10,            1933:15, 1958:22,          bullet [1] - 1964:6         1800:14, 1800:17,
    1945:1                       1960:2                     bunch [2] - 1815:23,        1800:21, 1800:22,
   biomarkers [2] - 1803:4,     body-type [1] - 1874:11      1953:21                    1800:25, 1801:12,
    1803:7                      book [5] - 1879:22,         burden [2] - 1972:14,       1801:14, 1801:16,
   Birrer [2] - 1889:23,         1893:24, 1898:2,            1972:17                    1801:21, 1802:13,
    1890:3                       1898:17                    Buz'Zard [4] - 1936:5,      1802:21, 1802:23,
   birth [4] - 1806:9,          borderline [6] - 1843:15,    1936:18, 1976:1,           1802:25, 1803:7,
    1820:23, 1821:7,             1843:16, 1908:16,           1976:10                    1803:9, 1803:17,
    1895:14                      1916:11, 1918:11,          BY [30] - 1796:11,          1803:18, 1803:23,
   bit [11] - 1799:1, 1809:6,    1931:13                     1796:14, 1796:16,          1804:1, 1804:8,
    1812:19, 1818:9,            born [1] - 1898:24           1796:18, 1796:19,          1804:11, 1804:18,
    1822:25, 1823:19,           bottles [1] - 1880:21        1796:21, 1797:8,           1804:23, 1804:24,
    1830:21, 1899:25,           bottom [7] - 1823:14,        1798:13, 1826:11,          1804:25, 1805:6,
    1908:5, 1913:16,             1851:5, 1876:25,            1827:12, 1849:4,           1805:8, 1805:12,
    1948:20                      1905:10, 1910:16,           1861:10, 1863:7,           1805:14, 1805:16,
   blanket [1] - 1931:14         1926:5, 1963:11             1864:9, 1867:8, 1880:1,    1805:17, 1805:18,
   Blaustein's [3] - 1891:6,    bound [1] - 1798:18          1882:3, 1884:18,           1805:21, 1805:23,
    1898:1, 1960:23             box [2] - 1817:4, 1817:6     1885:1, 1890:2, 1891:4,    1806:6, 1806:10,
   bleeding [1] - 1803:20       boxes [1] - 1817:7           1897:10, 1902:10,          1807:1, 1807:7, 1807:8,
   blocks [1] - 1868:1          Boyd [1] - 1925:23           1914:25, 1953:7,           1807:13, 1807:16,
   blood [1] - 1804:3           Bradford [14] - 1974:5,      1957:2, 1968:5,            1807:19, 1807:23,
   bloodstream [1] - 1803:5      1974:7, 1974:8,             1969:23, 1970:3, 1972:4    1807:25, 1808:7,
   blow [3] - 1878:7,            1974:13, 1974:17,                                      1808:16, 1808:22,
    1910:13, 1922:22             1974:20, 1974:21,                      C               1808:25, 1809:19,
   board [8] - 1824:24,          1975:1, 1975:7,                                        1810:2, 1810:3,
                                                            C-125 [1] - 1845:23
    1825:16, 1826:22,            1975:17, 1976:3,                                       1810:25, 1811:6,
                                                            CA-125 [10] - 1845:19,
    1858:8, 1858:11,             1976:4, 1976:5, 1976:7                                 1811:14, 1811:18,
                                                             1845:21, 1845:25,
    1949:13, 1951:15,           BRCA [11] - 1818:8,                                     1811:21, 1812:1,
                                                             1846:5, 1846:6,
Case 3:16-md-02738-FLW-LHG Document 11637 Filed 12/23/19 Page 190 of 223 PageID:
                                  104127

                                                                                                      1985
    1812:7, 1812:9,           1856:9, 1856:11,           1941:7, 1941:18,          cannot [6] - 1868:2,
    1812:11, 1812:17,         1858:19, 1858:23,          1942:19, 1943:6,           1885:5, 1885:6, 1886:1,
    1813:10, 1813:12,         1861:14, 1861:18,          1943:10, 1943:13,          1886:15, 1973:25
    1813:18, 1813:20,         1862:3, 1864:20,           1943:24, 1944:5,          capable [1] - 1859:18
    1813:21, 1814:7,          1864:24, 1865:1,           1944:8, 1944:24,          carcinogen [5] -
    1814:20, 1815:19,         1865:5, 1865:19,           1945:3, 1945:13,           1866:14, 1866:19,
    1815:20, 1815:21,         1865:23, 1875:6,           1945:17, 1948:23,          1940:10, 1969:25
    1816:3, 1816:5,           1879:15, 1892:13,          1950:1, 1950:12,          carcinogenesis [4] -
    1816:11, 1817:9,          1892:14, 1893:16,          1951:3, 1951:10,           1874:5, 1894:12,
    1817:20, 1817:22,         1895:7, 1895:18,           1951:14, 1951:18,          1894:20, 1961:4
    1818:1, 1818:8, 1818:9,   1897:15, 1900:21,          1951:22, 1952:8,          carcinogenic [10] -
    1818:11, 1818:18,         1901:10, 1903:15,          1952:14, 1954:18,          1866:4, 1866:5,
    1818:21, 1819:6,          1907:21, 1907:23,          1955:13, 1955:19,          1879:17, 1939:8,
    1819:7, 1819:12,          1909:9, 1910:20,           1955:22, 1957:11,          1939:17, 1939:18,
    1819:18, 1820:4,          1910:25, 1912:25,          1957:13, 1960:5,           1940:1, 1941:14,
    1820:10, 1820:12,         1913:4, 1913:14,           1960:18, 1961:22,          1942:21
    1820:14, 1820:17,         1914:16, 1914:18,          1964:3, 1964:6,           carcinogens [4] -
    1820:24, 1821:3,          1915:4, 1915:13,           1964:21, 1967:15,          1892:22, 1893:8, 1893:9
    1821:8, 1821:12,          1915:14, 1915:17,          1967:20, 1968:19,         carcinoma [8] - 1841:15,
    1821:19, 1821:22,         1915:21, 1916:19,          1969:2, 1969:11,           1908:7, 1916:4, 1916:7,
    1822:3, 1822:11,          1916:22, 1916:25,          1970:13, 1970:25,          1916:9, 1933:13,
    1822:13, 1822:23,         1917:11, 1918:1,           1971:1, 1971:15,           1945:1, 1945:25
    1823:18, 1824:5,          1919:8, 1920:3, 1920:7,    1971:22, 1972:7,          carcinomas [17] -
    1824:11, 1827:4,          1920:9, 1920:12,           1972:9, 1973:8,            1814:17, 1814:24,
    1828:5, 1828:6,           1920:17, 1920:23,          1975:11, 1975:15,          1815:1, 1815:13,
    1828:10, 1829:3,          1921:1, 1921:10,           1976:25                    1815:15, 1817:13,
    1829:6, 1829:10,          1922:1, 1922:5,           Cancer [16] - 1799:23,      1817:14, 1817:16,
    1829:15, 1832:7,          1922:12, 1923:2,           1823:1, 1824:4, 1900:7,    1840:23, 1906:21,
    1832:9, 1833:15,          1923:3, 1923:9,            1900:11, 1907:5,           1907:6, 1908:10,
    1833:20, 1834:16,         1923:16, 1925:15,          1907:18, 1907:19,          1908:18, 1909:3,
    1835:9, 1835:13,          1925:20, 1926:24,          1921:17, 1921:22,          1909:7, 1912:11,
    1835:25, 1836:2,          1927:2, 1927:3, 1927:8,    1922:8, 1922:10,           1944:12
    1836:7, 1838:5,           1927:14, 1927:17,          1922:17, 1924:16,         cardiac [1] - 1804:3
    1838:12, 1838:20,         1927:25, 1928:4,           1925:5, 1925:14           care [9] - 1805:17,
    1838:21, 1839:4,          1928:10, 1928:15,         Cancers [1] - 1922:19       1808:21, 1808:24,
    1839:21, 1840:3,          1928:20, 1928:23,         cancers [29] - 1798:25,     1838:23, 1838:25,
    1840:8, 1840:12,          1929:20, 1929:21,          1805:16, 1815:3,           1921:23, 1921:24,
    1841:3, 1841:6,           1930:3, 1930:7, 1930:8,    1815:21, 1819:23,          1922:3, 1958:12
    1841:12, 1841:16,         1930:19, 1931:6,           1820:2, 1843:17,          Care [1] - 1797:9
    1842:14, 1843:3,          1931:10, 1931:17,          1863:18, 1874:13,         career [5] - 1803:11,
    1843:6, 1843:10,          1932:12, 1932:14,          1892:2, 1906:22,           1805:7, 1811:15,
    1843:12, 1843:14,         1932:21, 1932:23,          1906:25, 1907:8,           1838:22, 1840:15
    1843:15, 1843:19,         1932:25, 1933:4,           1907:24, 1908:8,          carry [1] - 1902:21
    1843:20, 1843:25,         1933:13, 1933:25,          1908:15, 1909:4,          carrying [1] - 1902:7
    1844:2, 1844:19,          1934:3, 1934:9, 1935:9,    1909:15, 1912:12,         Carson [2] - 1860:5,
    1845:1, 1845:6,           1935:10, 1935:12,          1913:6, 1919:12,           1872:4
    1845:15, 1845:24,         1935:18, 1935:20,          1919:13, 1928:19,         cartoon [1] - 1969:12
    1846:11, 1846:13,         1935:24, 1936:2,           1928:22, 1929:19,         cascade [2] - 1875:5,
    1846:17, 1846:22,         1937:19, 1938:9,           1930:9, 1931:13,           1941:17
    1846:24, 1847:4,          1938:10, 1938:25,          1935:6, 1944:14           case [56] - 1798:20,
    1847:5, 1847:6, 1848:5,   1939:4, 1939:5, 1939:6,   candidate [1] - 1950:7      1807:17, 1808:11,
    1850:24, 1851:2,          1939:10, 1939:23,         candidates [3] - 1949:4,    1809:11, 1809:24,
    1851:24, 1852:4,          1940:2, 1940:18,           1950:22, 1951:7            1811:7, 1816:16,
    1853:6, 1855:17,          1940:20, 1941:1,
Case 3:16-md-02738-FLW-LHG Document 11637 Filed 12/23/19 Page 191 of 223 PageID:
                                  104128

                                                                                                         1986
    1816:18, 1828:21,          1861:13, 1903:13,          1921:22, 1922:8,            1847:25
    1829:9, 1838:3, 1844:5,    1960:4, 1960:17,           1922:10, 1922:17,          changes [2] - 1841:1,
    1849:25, 1856:17,          1967:10, 1967:19,          1923:18, 1924:16,           1886:11
    1857:22, 1857:24,          1974:23                    1925:5                     Chapter [3] - 1891:17,
    1859:4, 1859:9,           causality [1] - 1874:14    center [2] - 1921:23,        1891:24, 1900:6
    1861:19, 1861:22,         causation [10] - 1868:1,    1922:2                     chapter [4] - 1891:25,
    1861:25, 1869:2,           1928:6, 1936:17,          centers [2] - 1826:21,       1894:2, 1899:9, 1900:10
    1871:18, 1885:20,          1962:4, 1973:15,           1827:4                     characterization [1] -
    1890:4, 1890:12,           1973:21, 1973:24,         centimeters [3] -            1872:9
    1890:25, 1909:22,          1974:3, 1974:6, 1974:22    1830:21, 1830:24,          characterize [1] - 1921:4
    1911:16, 1912:10,         Causation [1] - 1878:12     1836:1                     chart [6] - 1837:2,
    1912:19, 1912:21,         caused [1] - 1951:4        certain [15] - 1815:6,       1858:12, 1911:3,
    1914:3, 1917:6,           causes [28] - 1807:19,      1815:8, 1815:10,            1913:18, 1947:14,
    1943:16, 1943:17,          1816:7, 1817:21,           1817:19, 1829:3,            1955:23
    1943:18, 1943:20,          1818:2, 1822:3,            1870:3, 1871:4,            chemical [1] - 1866:1
    1951:14, 1952:6,           1822:11, 1822:13,          1895:15, 1905:23,          chemicals [2] - 1866:5,
    1960:19, 1962:6,           1828:5, 1828:10,           1919:21, 1922:5,            1939:18
    1962:12, 1964:23,          1843:6, 1844:25,           1928:22, 1947:16,          chemo [1] - 1814:25
    1965:21, 1966:2,           1846:10, 1846:13,          1948:15, 1964:3            chemoresistant [1] -
    1966:7, 1966:9,            1861:13, 1861:18,         certainly [3] - 1890:12,     1908:11
    1966:16, 1966:18,          1862:3, 1915:13,           1890:15, 1910:11           chemotherapy [3] -
    1966:25, 1967:7,           1927:18, 1931:25,         certainty [1] - 1859:16      1815:2, 1815:18, 1909:9
    1967:9, 1971:17,           1932:6, 1932:10,          Certificate [1] - 1979:12   cherry [1] - 1860:20
    1973:11, 1974:6            1933:3, 1954:18,          Certification [1] -         cherry-picking [1] -
   case-control [31] -         1954:21, 1969:1,           1947:10                     1860:20
    1808:11, 1811:7,           1969:13, 1973:8,          certified [1] - 1949:14     Cheryl [2] - 1798:8,
    1816:18, 1844:5,           1975:11                   CERTIFIED [1] - 1979:7       1978:7
    1856:17, 1857:22,         causing [7] - 1810:1,      Certified [10] - 1946:11,   CHERYL [4] - 1798:10,
    1857:24, 1859:9,           1816:3, 1832:9,            1946:13, 1946:15,           1863:4, 1897:7, 1953:4
    1861:19, 1861:22,          1833:19, 1874:24,          1946:18, 1947:2,           chewing [1] - 1958:7
    1861:25, 1909:22,          1944:23, 1944:25           1947:23, 1948:2,           child [2] - 1895:14,
    1911:16, 1912:10,         cavity [9] - 1831:1,        1948:13, 1948:15,           1923:5
    1912:19, 1912:21,          1831:23, 1874:7,           1950:5                     childhood [1] - 1895:16
    1917:6, 1943:16,           1874:9, 1879:7,           cervical [4] - 1805:18,     children [6] - 1801:5,
    1943:17, 1943:18,          1892:23, 1894:11,          1951:3, 1951:10,            1801:6, 1801:7,
    1943:20, 1962:12,          1894:19, 1932:24           1951:14                     1820:13, 1820:22,
    1965:21, 1966:2,          CCR [2] - 1796:24,         cervix [10] - 1830:23,       1876:12
    1966:7, 1966:9,            1979:12                    1830:24, 1831:22,          choices [1] - 1964:15
    1966:16, 1966:18,         cell [8] - 1814:6,          1835:24, 1837:21,          chose [3] - 1905:1,
    1966:25, 1967:7,           1817:13, 1909:12,          1838:8, 1838:16,            1938:1, 1964:16
    1971:17                    1916:4, 1916:11,           1871:11, 1899:12,          chronic [15] - 1829:9,
   cases [8] - 1844:3,         1918:12, 1936:4, 1976:9    1931:4                      1829:14, 1832:6,
    1851:25, 1852:2,          cells [15] - 1813:24,      cetera [1] - 1971:14         1839:9, 1844:18,
    1857:18, 1858:3,           1839:19, 1841:1,          Challenges [1] - 1925:13     1844:25, 1845:14,
    1882:6, 1946:25, 1966:9    1841:24, 1841:25,         chance [8] - 1859:17,        1928:14, 1930:2,
   categories [1] - 1852:22    1842:11, 1842:12,          1859:20, 1914:6,            1930:6, 1944:15,
   categorize [1] - 1872:13    1845:21, 1846:4,           1915:9, 1923:1,             1944:23, 1944:24,
   category [4] - 1853:18,     1847:20, 1865:8,           1923:16, 1964:2             1962:14, 1969:13
    1853:19, 1854:24,          1932:22, 1933:3,          change [7] - 1809:17,       chronological [1] -
    1857:1                     1933:6, 1936:4             1815:17, 1833:15,           1913:22
   causal [12] - 1816:2,      cellular [1] - 1803:2       1833:17, 1942:25,          Cicero [1] - 1924:25
    1822:22, 1824:6,          Center [10] - 1799:23,      1943:2, 1964:14            circumstance [2] -
    1824:9, 1836:6,            1822:18, 1921:18,         changed [2] - 1847:21,       1868:19, 1906:12
Case 3:16-md-02738-FLW-LHG Document 11637 Filed 12/23/19 Page 192 of 223 PageID:
                                  104129

                                                                                                           1987
   circumstances [1] -         1927:12, 1927:23,            1960:16, 1965:18           comport [1] - 1860:9
    1871:4                     1970:11, 1970:14,           combination [1] -           composed [3] - 1805:5,
   citation [8] - 1893:13,     1970:17, 1970:19,            1926:20                     1805:19, 1842:22
    1893:23, 1895:1,           1971:17                     combine [1] - 1913:23       composing [1] - 1805:3
    1901:1, 1930:13,          close [2] - 1805:9,          combined [2] - 1837:2,      composite [1] - 1863:15
    1930:21, 1954:9,           1893:1                       1850:20                    compositions [1] -
    1954:11                   closed [3] - 1830:12,        coming [2] - 1826:10,        1866:1
   citations [2] - 1823:20,    1831:23, 1884:20             1892:23                    comprehensive [4] -
    1929:25                   closing [2] - 1830:8,        Command [1] - 1844:13        1921:23, 1922:1,
   cite [4] - 1812:19,         1893:6                      comment [2] - 1848:20,       1922:3, 1950:22
    1864:6, 1917:13,          cluster [1] - 1819:19         1848:21                    conceive [1] - 1806:8
    1935:10                   co [1] - 1960:8              commented [1] -             concept [3] - 1827:13,
   cited [3] - 1909:18,       co-authored [1] - 1960:8      1835:19                     1827:15, 1827:19
    1917:20, 1919:1           coherence [1] - 1974:15      Committee [2] - 1796:14,    conceptually [1] -
   cites [1] - 1932:1         cohesive [1] - 1828:13        1948:11                     1835:22
   CIVIL [1] - 1796:2         cohort [36] - 1808:12,       committees [2] - 1948:7,    concern [1] - 1900:21
   claim [1] - 1829:20         1816:22, 1849:6,             1948:8                     concerning [2] - 1824:5,
   claiming [1] - 1960:17      1850:12, 1851:18,           common [7] - 1804:25,        1824:13
   clarify [2] - 1866:23,      1851:20, 1851:21,            1814:14, 1818:7,           conclude [3] - 1844:25,
    1942:15                    1852:1, 1854:17,             1819:14, 1906:21,           1845:13, 1859:5
   clarifying [1] - 1953:8     1857:13, 1858:19,            1909:3, 1912:12            concluded [5] - 1845:4,
   Clarke [7] - 1822:5,        1858:21, 1858:24,           communications [2] -         1859:22, 1960:1,
    1823:3, 1823:22,           1859:4, 1859:6, 1859:9,      1924:10, 1924:22            1967:7, 1977:14
    1823:25, 1824:21,          1859:11, 1859:13,           community [8] -             concluding [1] - 1887:25
    1843:5, 1872:4             1859:17, 1859:23,            1812:14, 1821:23,          conclusion [6] - 1843:8,
   Clarke-Pearson [6] -        1859:24, 1860:2,             1822:2, 1822:10,            1845:8, 1845:16,
    1822:5, 1823:3,            1861:24, 1909:22,            1822:13, 1894:16,           1875:17, 1959:13,
    1823:22, 1824:21,          1910:2, 1910:4,              1894:17, 1959:25            1975:13
    1843:5, 1872:4             1912:10, 1917:7,            Como [2] - 1925:15,         conclusions [3] -
   Clarke-Pearson's [1] -      1918:19, 1943:16,            1970:10                     1861:12, 1950:24,
    1823:25                    1943:19, 1962:11,           comorbid [2] - 1804:2,       1975:8
   CLARKSON [1] - 1796:7       1966:8, 1966:19,             1804:9                     conclusive [2] - 1874:13,
   classification [1] -        1967:6, 1967:10             compared [3] - 1818:14,      1962:9
    1855:21                   cohorts [2] - 1860:5,         1818:16, 1872:23           concur [1] - 1967:24
   clean [1] - 1959:21         1912:16                     comparing [1] - 1810:15     condition [2] - 1931:20,
   clear [8] - 1817:13,       coincide [1] - 1802:14       comparison [1] -             1934:6
    1899:2, 1909:12,          colitis [1] - 1843:23         1852:23                    conditions [5] - 1804:2,
    1916:4, 1916:11,          collapsed [5] - 1830:16,     compatible [1] - 1882:21     1843:21, 1844:1,
    1918:12, 1920:6, 1941:8    1831:2, 1831:23,            complete [6] - 1848:18,      1845:3, 1870:4
   clearance [2] - 1860:22,    1871:9, 1899:19              1946:20, 1974:4,           condoms [4] - 1833:24,
    1861:3                    collect [2] - 1816:17,        1974:7, 1975:1, 1975:17     1836:10, 1836:11,
   clearly [2] - 1869:7,       1946:25                     completed [2] - 1799:19,     1836:12
    1941:20                   collected [2] - 1851:23,      1799:21                    conduct [1] - 1975:7
   CLERK [8] - 1798:4,         1857:18                     completely [2] - 1935:14,   conducted [4] - 1816:13,
    1862:8, 1863:1, 1896:1,   collection [1] - 1814:21      1971:6                      1840:11, 1865:7,
    1897:4, 1952:22,          collectively [2] - 1815:6,   completion [1] - 1946:21     1975:13
    1953:1, 1977:13            1838:2                      complex [3] - 1814:11,      conducting [1] - 1802:18
   click [1] - 1922:18        colon [2] - 1843:25,          1932:14, 1933:1            conduction [1] - 1976:7
   clicked [1] - 1825:13       1928:22                     component [2] -             conduit [6] - 1870:6,
   clicks [1] - 1825:15       color [1] - 1841:25           1894:25, 1958:20            1870:16, 1870:25,
   clinic [1] - 1921:19       column [7] - 1817:3,         components [5] -             1871:7, 1889:10, 1898:3
   clinical [10] - 1800:2,     1845:10, 1881:13,            1865:25, 1866:7,           conference [3] - 1839:7,
    1804:16, 1838:19,          1910:17, 1926:19,            1939:13, 1942:7, 1943:4     1925:23, 1925:24
Case 3:16-md-02738-FLW-LHG Document 11637 Filed 12/23/19 Page 193 of 223 PageID:
                                  104130

                                                                                                         1988
   confidence [19] -            1866:7, 1939:19,            1857:24, 1859:4,          correlates [1] - 1935:9
    1812:22, 1813:1,            1942:4, 1943:8              1859:9, 1861:19,          Cosmetic [1] - 1969:19
    1813:5, 1834:18,           consult [1] - 1924:11        1861:22, 1861:25,         cosmetic [3] - 1877:2,
    1834:19, 1834:20,          consumer [1] - 1877:5        1909:22, 1911:16,          1885:24, 1904:17
    1834:25, 1835:4,           contact [2] - 1877:8,        1912:6, 1912:10,          Cosmetics [1] - 1969:20
    1836:15, 1837:15,           1892:23                     1912:19, 1912:21,         cosmetics [1] - 1877:5
    1850:25, 1851:10,          contacted [2] - 1827:10,     1917:6, 1943:16,          Council [1] - 1797:9
    1910:21, 1911:25,           1963:13                     1943:17, 1943:18,         counsel [23] - 1813:7,
    1912:2, 1912:3,            contain [4] - 1842:11,       1943:20, 1962:6,           1813:11, 1813:13,
    1913:17, 1913:25,           1865:12, 1866:10,           1962:12, 1964:13,          1827:10, 1867:14,
    1914:4                      1942:24                     1965:21, 1966:2,           1867:18, 1941:23,
   conflict [2] - 1836:3,      contained [3] - 1939:3,      1966:7, 1966:9,            1953:11, 1956:10,
    1838:6                      1958:16, 1960:15            1966:16, 1966:18,          1959:10, 1959:16,
   confused [1] - 1885:11      containing [1] - 1977:4      1966:25, 1967:7,           1960:7, 1960:23,
   confusing [1] - 1838:9      contains [6] - 1866:4,       1967:9, 1971:17            1961:2, 1961:3,
   Congress [1] - 1946:8        1938:23, 1939:16,          Control [1] - 1822:18       1961:20, 1962:5,
   connecting [1] - 1935:5      1939:24, 1941:13,          conversation [3] -          1962:22, 1964:24,
   connection [2] - 1824:6,     1942:21                     1935:23, 1968:19,          1965:3, 1965:10, 1977:2
    1849:24                    contaminant [1] -            1968:20                   counsel's [1] - 1961:5
   connects [1] - 1899:11       1948:23                    convert [1] - 1887:2       counseled [1] - 1807:2
   consensus [3] - 1822:1,     contaminants [3] -          coordinators [1] -         counted [1] - 1918:4
    1822:9, 1822:12             1949:24, 1950:11,           1925:22                   country [4] - 1827:2,
   consider [13] - 1807:18,     1952:1                     corner [3] - 1876:25,       1827:4, 1924:14,
    1857:11, 1938:21,          contemplating [1] -          1911:3, 1926:6             1947:19
    1938:23, 1939:2,            1904:17                    correct [40] - 1799:21,    couple [3] - 1870:1,
    1939:8, 1939:13,           content [4] - 1968:7,        1807:21, 1816:8,           1873:15, 1928:7
    1939:19, 1939:20,           1968:11, 1968:14,           1816:9, 1821:9,           course [11] - 1800:10,
    1942:6, 1962:8, 1975:2,     1976:21                     1832:21, 1836:10,          1801:10, 1803:11,
    1975:21                    context [2] - 1820:21,       1837:25, 1840:6,           1805:7, 1811:15,
   consideration [1] -          1853:16                     1840:13, 1852:8,           1818:12, 1818:22,
    1975:18                    contiguous [1] - 1820:7      1853:7, 1853:24,           1819:2, 1838:22,
   considerations [1] -        continue [1] - 1928:2        1860:4, 1865:3, 1865:6,    1872:4, 1934:12
    1810:10                    continued [2] - 1796:22,     1865:9, 1865:15,          Court [8] - 1803:14,
   considered [7] -             1895:13                     1865:17, 1866:12,          1817:2, 1853:3, 1853:9,
    1808:21, 1936:4,           Continued [3] - 1862:10,     1888:17, 1912:21,          1855:12, 1890:1,
    1936:5, 1936:9,             1896:3, 1897:9              1914:8, 1923:23,           1890:5, 1913:16
    1936:12, 1942:8, 1976:2    continuing [1] - 1947:3      1931:22, 1936:19,         court [4] - 1798:3,
   considers [1] - 1948:24     contraceptive [2] -          1936:22, 1936:25,          1890:12, 1897:3,
   consistency [6] -            1970:23, 1971:13            1937:7, 1942:23,           1977:14
    1810:11, 1810:15,          contraceptives [1] -         1953:16, 1954:13,         COURT [59] - 1796:1,
    1810:17, 1835:17,           1820:7                      1954:16, 1957:17,          1796:25, 1798:5,
    1861:15, 1974:15           contract [1] - 1924:11       1957:18, 1963:25,          1825:24, 1826:4,
   consistent [6] - 1845:16,   contracted [1] - 1963:16     1964:9, 1972:9,            1826:9, 1827:6, 1835:1,
    1861:25, 1917:7,           contribute [4] - 1807:12,    1973:10, 1974:3            1841:20, 1846:20,
    1947:15, 1961:25,           1938:24, 1939:3, 1939:5    Correct [10] - 1809:14,     1847:8, 1847:11,
    1967:20                    contributes [1] - 1928:10    1852:7, 1863:21,           1847:15, 1847:23,
   consists [1] - 1820:1                                    1870:18, 1874:18,          1848:6, 1848:9,
                               contributors [1] -
   consortium [3] - 1918:2,                                 1923:22, 1936:6,           1848:17, 1848:23,
                                1916:19
    1926:12, 1927:6                                         1957:21, 1964:18,          1849:1, 1861:7, 1862:6,
                               control [39] - 1806:9,
   consortiums [1] - 1928:2                                 1976:17                    1863:2, 1863:25,
                                1808:11, 1811:7,
   constituent [1] - 1903:8                                correctly [5] - 1879:8,     1864:5, 1864:8,
                                1816:18, 1820:23,
   constituents [6] -                                       1894:13, 1911:12,          1864:16, 1866:25,
                                1821:7, 1844:5,
    1810:5, 1865:14,                                        1920:21, 1928:12           1867:7, 1881:7, 1882:1,
                                1856:17, 1857:22,
Case 3:16-md-02738-FLW-LHG Document 11637 Filed 12/23/19 Page 194 of 223 PageID:
                                  104131

                                                                                                        1989
    1884:17, 1884:24,         1824:22                     1864:7, 1864:9,            demonstrate [4] -
    1885:8, 1885:11,         cross-section [1] -          1866:23, 1867:4,            1870:6, 1870:10,
    1885:17, 1888:4,          1870:15                     1867:8, 1871:20,            1872:11, 1935:7
    1890:8, 1890:18,         cross-sections [1] -         1872:3, 1873:19,           demonstrated [7] -
    1895:23, 1897:5,          1870:12                     1878:3, 1878:7,             1868:13, 1869:1,
    1898:16, 1900:8,         crosses [5] - 1834:20,       1879:25, 1880:1,            1869:12, 1869:22,
    1901:24, 1902:1,          1836:16, 1911:25,           1881:2, 1881:8,             1870:2, 1938:19,
    1902:3, 1914:21,          1912:2, 1912:3              1881:12, 1882:3,            1948:15
    1942:5, 1942:12,         CRR [1] - 1796:24            1884:18, 1885:1,           demonstrates [2] -
    1950:18, 1952:21,        Crum's [1] - 1900:2          1885:10, 1885:21,           1868:12, 1935:15
    1953:2, 1956:21,         cure [2] - 1909:14,          1888:6, 1890:2, 1890:9,    demonstration [2] -
    1956:25, 1968:2,          1909:17                     1891:3, 1891:4,             1824:8, 1825:18
    1969:22, 1970:2,         curious [1] - 1922:5         1897:10, 1900:9,           denied [2] - 1876:10,
    1971:24, 1977:9,         current [11] - 1800:1,       1901:22, 1902:10,           1955:1
    1977:11                   1801:20, 1844:17,           1905:6, 1907:14,           Department [2] - 1800:3,
   COURTHOUSE [1] -           1891:11, 1899:8,            1910:12, 1913:9,            1969:18
    1796:7                    1908:22, 1920:10,           1914:25, 1917:24,          department [2] -
   cover [1] - 1960:13        1922:11, 1951:19,           1922:14, 1922:22,           1924:10, 1924:22
   covering [1] - 1831:24     1960:2, 1970:4              1925:6, 1929:1,            dependent [1] - 1966:21
   Cramer [14] - 1811:7,     CV [1] - 1798:19             1929:15, 1938:20,          deposition [12] -
    1834:3, 1834:13,         cytokines [1] - 1933:14      1942:1, 1942:16,            1825:21, 1840:20,
    1838:2, 1852:12,                                      1952:19, 1968:5,            1847:13, 1848:12,
    1857:6, 1881:3,                      D                1969:23, 1970:3,            1848:14, 1863:24,
    1881:18, 1885:4,                                      1972:4, 1977:7              1886:12, 1936:8,
                             D.C [2] - 1796:18, 1797:8
    1885:9, 1885:14,                                     death [1] - 1804:4           1936:9, 1936:17,
                             daily [3] - 1821:16,
    1960:7, 1973:4, 1973:5                               decide [1] - 1870:9          1937:3, 1976:15
                              1935:17, 1959:5
   Cramer's [1] - 1881:21                                decrease [7] - 1806:9,      depth [1] - 1809:3
                             damage [1] - 1894:9
   create [1] - 1969:10                                   1806:12, 1820:3,           DEPUTY [8] - 1798:4,
                             dan [1] - 1881:18
   created [3] - 1867:20,                                 1820:8, 1820:16,            1862:8, 1863:1, 1896:1,
                             dangerous [1] - 1909:4
    1927:11, 1971:4                                       1853:19, 1915:3             1897:4, 1952:22,
                             Daniel [1] - 1960:7
   creating [1] - 1838:8                                 decreased [4] - 1853:23,     1953:1, 1977:13
                             data [25] - 1816:17,
   credible [2] - 1909:25,                                1879:15, 1892:15,          dermal [1] - 1877:8
                              1822:22, 1828:12,
    1912:18                                               1935:17                    describe [3] - 1814:20,
                              1828:23, 1829:5,
   criteria [5] - 1945:16,                               decreases [1] - 1934:20      1949:23, 1973:20
                              1831:25, 1838:3,
    1974:11, 1974:13,                                    decreasing [1] - 1838:16    described [8] - 1889:3,
                              1843:19, 1851:18,
    1976:4, 1976:6                                       deemed [1] - 1938:14         1921:22, 1921:24,
                              1851:23, 1855:13,
   critical [1] - 1823:3                                 Defendant [2] - 1796:21,     1938:17, 1956:19,
                              1855:17, 1857:17,
   critique [1] - 1848:1                                  1797:9                      1957:5, 1965:3, 1974:13
                              1857:24, 1869:24,
   Crohn's [1] - 1843:23                                 defense [4] - 1798:7,       describes [3] - 1898:9,
                              1880:7, 1888:17,
   cross [8] - 1824:22,                                   1802:2, 1809:10,            1898:13, 1964:1
                              1913:23, 1918:15,
    1835:4, 1870:12,                                      1925:24                    describing [3] - 1877:3,
                              1919:20, 1928:13,
    1870:15, 1890:22,                                    deferred [1] - 1848:4        1906:1, 1974:8
                              1959:1, 1966:11,
    1956:10, 1956:13,                                    define [2] - 1904:1,        description [3] -
                              1967:14, 1967:18
    1965:11                                               1908:9                      1823:10, 1831:19,
                             date [3] - 1823:23,
   CROSS [2] - 1863:6,                                   definitely [3] - 1814:23,    1921:25
                              1852:11, 1878:8
    1897:9                                                1815:8, 1842:19            designated [1] - 1922:1
                             DAUBERT [1] - 1796:4
   Cross [1] - 1978:6                                    definition [1] - 1914:8     designed [1] - 1903:24
                             DAVID [1] - 1796:12
   cross-examination [3] -                               degree [2] - 1908:16,       destroyed [1] - 1945:11
                             days [2] - 1859:2, 1872:6
    1956:10, 1956:13,                                     1963:8                     detail [1] - 1949:18
                             Dearing [2] - 1959:17,
    1965:11                                              degrees [1] - 1863:9        detect [3] - 1859:14,
                              1978:9
   CROSS-EXAMINATION                                     delivery [1] - 1898:12       1859:21, 1873:5
                             DEARING [54] - 1796:12,
    [2] - 1863:6, 1897:9                                 demographic [1] -           detected [1] - 1803:19
                              1825:17, 1861:1,
   cross-examining [1] -                                  1926:20                    detection [1] - 1802:20
                              1863:7, 1863:23,
Case 3:16-md-02738-FLW-LHG Document 11637 Filed 12/23/19 Page 195 of 223 PageID:
                                  104132

                                                                                                         1990
   determination [1] -         1920:11, 1928:14,          1905:11, 1912:6, 1924:5     1968:13
    1921:12                    1928:18, 1929:19,         differences [2] - 1857:9,   discovered [2] -
   determine [1] - 1816:19     1932:21, 1946:2,           1857:19                     1883:17, 1972:13
   determined [3] -            1951:2, 1951:17,          different [39] - 1803:4,    discrepancy [1] -
    1873:21, 1874:1,           1954:8, 1971:22            1813:20, 1813:22,           1847:19
    1974:23                   diagnosed [11] -            1814:1, 1814:2, 1814:3,    discuss [9] - 1800:10,
   determining [1] -           1803:22, 1805:5,           1814:12, 1814:13,           1801:19, 1825:8,
    1938:24                    1805:14, 1805:21,          1814:21, 1814:23,           1825:9, 1827:13,
   develop [8] - 1802:20,      1811:23, 1840:3,           1814:25, 1815:4,            1911:4, 1949:16,
    1814:4, 1814:9,            1840:8, 1852:3,            1815:7, 1817:24,            1950:7, 1969:8
    1841:16, 1867:17,          1909:16, 1919:12,          1817:25, 1818:2,           discussed [13] -
    1923:15, 1926:22,          1920:3                     1819:24, 1822:6,            1804:16, 1872:5,
    1932:22                   diagnosing [1] - 1945:16    1822:19, 1841:25,           1880:10, 1909:19,
   developed [4] - 1839:5,    diagnosis [3] - 1803:25,    1853:11, 1855:19,           1913:1, 1918:20,
    1847:7, 1913:4, 1944:8     1805:12, 1808:22           1857:1, 1864:4, 1864:5,     1920:24, 1927:14,
   developing [49] -          Diagnostic [1] - 1900:2     1895:21, 1916:15,           1927:16, 1927:21,
    1800:11, 1800:22,         diagram [3] - 1905:1,       1918:3, 1918:10,            1949:6, 1951:6, 1959:1
    1801:11, 1801:14,          1906:16                    1920:14, 1922:9,           discusses [1] - 1931:23
    1801:21, 1806:10,         diagrams [2] - 1870:5,      1923:21, 1946:23,          discussing [3] - 1911:22,
    1808:25, 1810:3,           1870:9                     1947:14, 1953:21,           1943:15, 1966:15
    1811:6, 1811:13,          diameter [2] - 1884:2,      1975:8                     discussion [19] -
    1812:7, 1812:9,            1884:8                    differently [1] - 1814:5     1813:25, 1821:25,
    1812:11, 1812:17,         diapered [12] - 1876:6,    difficult [1] - 1802:24      1823:21, 1824:13,
    1816:4, 1818:11,           1876:7, 1876:11,          diluted [1] - 1854:8         1824:21, 1828:22,
    1818:17, 1818:21,          1876:14, 1956:1,          dimensions [1] -             1829:1, 1832:11,
    1819:6, 1819:7,            1956:12, 1956:18,          1905:10                     1836:19, 1859:3,
    1820:10, 1820:12,          1956:21, 1956:23,         DIRECT [1] - 1798:12         1951:8, 1951:13,
    1820:16, 1838:12,          1956:25, 1957:6, 1957:8   direct [20] - 1823:13,       1951:16, 1952:8,
    1840:12, 1840:23,         diapering [1] - 1955:6      1832:16, 1836:24,           1952:9, 1955:6, 1966:6,
    1841:3, 1842:15,          diaphragm [21] -            1867:1, 1867:2, 1874:4,     1973:23, 1977:12
    1843:25, 1844:2,           1834:11, 1835:3,           1881:5, 1883:9,            discussions [2] -
    1850:23, 1851:24,          1835:8, 1835:12,           1909:20, 1928:7,            1811:12, 1928:4
    1856:8, 1858:23,           1835:16, 1835:23,          1935:1, 1942:2,            disease [21] - 1803:10,
    1865:23, 1893:16,          1836:10, 1836:22,          1953:25, 1959:13,           1804:3, 1805:22,
    1901:10, 1915:10,          1837:4, 1837:7, 1837:8,    1959:23, 1960:14,           1811:22, 1812:2,
    1920:22, 1927:24,          1837:9, 1837:20,           1961:1, 1961:9, 1965:1,     1814:21, 1816:1,
    1931:10, 1932:14,          1838:7, 1838:16,           1969:2                      1816:7, 1816:15,
    1932:25, 1933:5,           1934:17, 1934:19,         Direct [1] - 1978:6          1816:24, 1842:17,
    1934:3, 1940:2, 1941:6,    1934:20, 1934:22,         directed [1] - 1962:23       1843:23, 1846:1,
    1944:15, 1971:15           1934:24                   disagree [14] - 1863:22,     1847:1, 1907:13,
   development [35] -         diaphragms [5] -            1870:19, 1872:8,            1908:21, 1915:10,
    1802:12, 1803:6,           1833:24, 1834:13,          1877:22, 1877:25,           1915:24, 1931:9, 1964:2
    1805:20, 1807:1,           1834:17, 1837:18,          1920:14, 1920:19,          Disease [1] - 1822:18
    1807:7, 1808:7, 1816:1,    1897:24                    1924:20, 1929:24,          diseases [3] - 1804:9,
    1816:15, 1816:24,         Diego [9] - 1799:6,         1930:12, 1930:20,           1814:22, 1814:23
    1817:12, 1817:16,          1799:15, 1921:14,          1931:7, 1931:14,           disorder [2] - 1931:3,
    1824:10, 1829:10,          1921:18, 1922:16,          1934:12                     1931:19
    1834:15, 1836:6,           1923:18, 1948:9,          disagreeing [1] -           dispersive [1] - 1882:19
    1843:12, 1844:19,          1962:17, 1962:18           1887:17                    disputes [1] - 1809:11
    1845:6, 1845:15,          diet [3] - 1895:15,        discard [1] - 1912:1        distal [1] - 1880:14
    1903:15, 1915:4,           1964:4, 1964:16           discern [1] - 1869:6        distant [1] - 1879:3
    1915:24, 1916:9,          difference [6] - 1859:8,   disclose [4] - 1801:22,     distinct [1] - 1843:16
    1916:14, 1916:24,          1861:23, 1890:17,          1968:6, 1968:10,           DISTRICT [2] - 1796:1,
Case 3:16-md-02738-FLW-LHG Document 11637 Filed 12/23/19 Page 196 of 223 PageID:
                                  104133

                                                                                                          1991
    1796:1                     1848:25, 1853:9,                       E                1906:18
   Division [1] - 1803:17      1853:20, 1853:25,                                      elevating [1] - 1847:6
                               1855:14, 1855:15,          early [5] - 1802:20,
   division [1] - 1925:4                                                              elevation [1] - 1910:19
                               1856:1, 1860:5, 1863:9,     1803:6, 1803:19,
   Doctor [14] - 1824:21,                                                             elicit [1] - 1874:10
                               1871:17, 1871:21,           1847:3, 1927:2
    1827:7, 1832:14,                                                                  elicits [1] - 1845:12
                               1872:4, 1881:18,           Early [1] - 1900:11
    1837:1, 1861:11,                                                                  elitest [2] - 1948:20
                               1881:21, 1881:22,          EAST [1] - 1796:7
    1889:23, 1890:3,                                                                  ELMO [2] - 1959:14,
    1892:10, 1892:25,          1881:23, 1882:4,           eat [2] - 1813:8, 1964:17
                                                                                       1965:9
    1942:5, 1955:13,           1882:7, 1885:3, 1885:4,    eating [4] - 1812:8,
                                                                                      emerges [1] - 1930:17
    1971:25, 1975:16,          1885:14, 1890:13,           1812:24, 1813:14,
                                                                                      encounter [1] - 1830:10
    1976:23                    1890:18, 1891:18,           1914:15
                                                                                      end [7] - 1805:2,
   document [11] -             1891:19, 1892:19,          edition [2] - 1891:9,
                                                                                       1831:12, 1845:7,
    1824:17, 1825:22,          1892:25, 1894:15,           1891:11
                                                                                       1959:24, 1964:23,
    1826:14, 1844:14,          1897:11, 1897:12,          Edition [2] - 1891:12,
                                                                                       1967:1, 1975:8
    1867:3, 1867:5,            1898:13, 1924:25,           1891:14
                                                                                      endometrial [14] -
    1950:16, 1952:12,          1925:23, 1937:2,           editions [1] - 1891:10
                                                                                       1803:17, 1803:18,
    1963:14, 1963:23,          1938:12, 1940:24,          editor [1] - 1891:18
                                                                                       1803:23, 1804:1,
    1976:5                     1941:20, 1948:9,           editorial [2] - 1824:24,
                                                                                       1804:7, 1831:1, 1874:9,
   documentation [2] -         1953:8, 1960:9,             1825:16
                                                                                       1932:17, 1932:22,
    1828:17, 1969:16           1960:13, 1962:23,          Editorial [3] - 1825:6,      1932:24, 1932:25,
   documented [2] -            1963:5, 1975:24,            1825:11, 1826:18            1933:2, 1933:6, 1935:10
    1875:1, 1875:21            1976:12                    editorially [1] - 1825:6    endometrioid [3] -
   done [16] - 1801:23,       draft [1] - 1957:24         educated [2] - 1951:15,      1817:12, 1916:3,
    1802:4, 1803:1,           dragged [3] - 1868:24,       1952:17                     1916:12
    1803:15, 1804:14,          1886:7, 1887:5             education [1] - 1947:4      endometriosis [14] -
    1809:13, 1814:15,         dragging [1] - 1836:12      educational [1] - 1799:9     1801:3, 1817:5,
    1816:18, 1822:9,          draw [2] - 1970:6,          effect [9] - 1834:15,        1817:11, 1845:4,
    1822:19, 1827:21,          1975:14                     1836:15, 1837:13,           1916:2, 1916:3,
    1828:14, 1845:17,         drawing [1] - 1875:17        1837:17, 1837:19,           1916:16, 1932:7,
    1856:17, 1941:5, 1972:1   drawings [2] - 1870:19,      1838:8, 1855:10,            1932:10, 1932:13,
   dose [3] - 1821:16,         1871:13                     1856:5, 1865:8              1932:16, 1961:11,
    1935:17, 1974:16          drew [2] - 1871:9, 1961:4   effective [1] - 1802:25      1970:24, 1971:14
   dose-response [1] -        dried [1] - 1958:7          efforts [1] - 1803:21       energy [1] - 1882:19
    1974:16                   DRINKER [1] - 1796:15       egress [1] - 1898:12        enrollment [3] - 1849:14,
   doubles [1] - 1812:7       drugs [3] - 1935:3,         eight [3] - 1837:6,          1849:21, 1849:22
   doubt [1] - 1874:16         1935:8, 1935:24             1840:24, 1926:15           enter [16] - 1868:9,
   down [12] - 1851:5,        due [2] - 1893:17,          either [7] - 1818:8,         1869:9, 1869:16,
    1868:16, 1871:1,           1962:10                     1819:12, 1876:5,            1879:2, 1880:14,
    1876:25, 1881:14,         Duration [1] - 1834:6        1877:12, 1887:3,            1885:5, 1885:6, 1886:1,
    1911:2, 1925:18,          during [7] - 1803:11,        1952:5, 1957:11             1886:15, 1887:14,
    1930:5, 1961:4,            1839:3, 1839:4, 1839:7,    elapsed [1] - 1851:22        1887:23, 1888:1,
    1963:11, 1964:10,          1851:22, 1883:13,          electron [3] - 1881:15,      1900:18, 1900:24,
    1971:11                    1898:12                     1882:11, 1882:17            1901:12, 1901:18
   dozen [1] - 1876:2         dusted [4] - 1834:17,       elementary [1] - 1898:25    entering [3] - 1884:21,
   Dr [67] - 1798:8,           1836:13, 1837:3,           elements [2] - 1809:16,      1887:3, 1892:22
    1798:14, 1798:22,          1934:19                     1939:24                    entire [3] - 1830:22,
    1809:13, 1811:7,          dusting [3] - 1835:8,       elevate [9] - 1845:21,       1890:13, 1945:19
    1822:5, 1823:3, 1823:9,    1835:12, 1837:20            1845:23, 1845:25,          entirely [6] - 1863:14,
    1823:22, 1823:25,         duties [1] - 1804:19         1846:1, 1846:2,             1865:20, 1907:12,
    1824:21, 1826:12,         dye [1] - 1841:24            1846:15, 1846:23,           1945:14, 1945:23,
    1827:15, 1843:5,          dynamics [1] - 1904:16       1847:1                      1975:23
    1846:3, 1847:8, 1848:1,                               elevated [4] - 1846:25,     entirety [1] - 1939:20
    1848:4, 1848:16,                                       1847:4, 1861:20,           entitled [4] - 1834:5,
Case 3:16-md-02738-FLW-LHG Document 11637 Filed 12/23/19 Page 197 of 223 PageID:
                                  104134

                                                                                                            1992
    1836:25, 1900:6,             1933:12, 1935:6,             1955:5, 1960:3, 1975:2,   excerpt [3] - 1876:18,
    1900:10                      1970:25, 1972:6              1975:19, 1976:1,           1876:23, 1885:19
   ENTITLED [1] - 1979:9        ESQUIRE [10] - 1796:11,       1976:4, 1976:6            exclusive [1] - 1944:22
   entity [2] - 1817:9,          1796:12, 1796:12,           Evidence [1] - 1961:10     excuse [3] - 1829:2,
    1843:16                      1796:14, 1796:16,           exact [1] - 1828:1          1834:24, 1846:20
   entrance [1] - 1830:8         1796:16, 1796:18,           exactly [11] - 1855:6,     excused [2] - 1977:9,
   entry [3] - 1830:14,          1796:19, 1796:21,            1864:22, 1867:1,           1977:10
    1831:3, 1880:19              1797:8                       1873:6, 1914:21,          exhaustive [1] - 1846:18
   environment [1] -            ESQUIRES [7] - 1796:11,       1917:10, 1919:5,          Exhibit [27] - 1823:6,
    1899:13                      1796:13, 1796:15,            1936:25, 1941:10,          1832:12, 1834:4,
   environmental [16] -          1796:17, 1796:19,            1971:3, 1973:9             1836:20, 1844:23,
    1811:17, 1811:24,            1796:20, 1797:8             exam [5] - 1887:2,          1850:18, 1851:16,
    1812:5, 1812:15,            essential [1] - 1976:7        1946:22, 1949:13,          1852:21, 1854:22,
    1812:16, 1892:22,           essentially [9] - 1839:24,    1952:11                    1878:13, 1881:3,
    1893:2, 1893:8,              1842:21, 1842:25,           EXAMINATION [5] -           1883:10, 1891:6,
    1926:21, 1930:17,            1847:15, 1851:21,            1798:12, 1863:6,           1898:5, 1907:15,
    1949:8, 1949:24,             1890:14, 1911:6,             1897:9, 1953:6, 1968:4     1910:12, 1949:10,
    1950:10, 1952:1,             1963:16, 1966:15            examination [10] -          1953:11, 1954:12,
    1955:19                     Essentially [1] - 1973:7      1881:5, 1890:13,           1957:20, 1958:2,
   EOC [2] - 1935:5, 1954:8     establish [6] - 1824:6,       1890:14, 1890:16,          1959:9, 1959:15,
   epidemiologic [7] -           1960:3, 1973:7,              1909:20, 1935:2,           1960:12, 1960:13,
    1803:12, 1803:24,            1973:21, 1973:24,            1949:17, 1956:10,          1964:25, 1965:17
    1804:5, 1816:13,             1974:2                       1956:13, 1965:11          exhibit [6] - 1851:6,
    1821:1, 1821:20,            established [6] -            examinations [1] -          1881:25, 1900:8,
    1831:25                      1808:15, 1816:10,            1947:1                     1959:7, 1963:21, 1967:2
   epidemiological [5] -         1816:12, 1817:2,            examine [6] - 1816:22,     exhibits [1] - 1959:6
    1833:21, 1846:19,            1866:14, 1950:14             1844:18, 1845:3,          exist [1] - 1893:21
    1879:14, 1917:5, 1960:3     estimate [2] - 1805:8,        1945:19, 1955:4,          existed [1] - 1859:15
   epidemiologist [1] -          1812:25                      1970:23                   existence [1] - 1958:22
    1864:10                     estimates [1] - 1965:5       examined [4] - 1810:6,     exists [4] - 1859:21,
   epidemiology [7] -           estimating [1] - 1926:7       1872:22, 1939:22,          1874:4, 1880:9, 1927:12
    1863:10, 1863:12,           et [1] - 1971:14              1943:21                   exit [1] - 1860:25
    1863:17, 1863:18,           evaluate [2] - 1938:10,      examining [2] - 1817:24,   expand [2] - 1889:15,
    1863:20, 1864:13,            1971:20                      1824:22                    1935:22
    1864:14                     evaluated [2] - 1895:19,     example [18] - 1802:17,    expect [2] - 1944:4,
   episode [2] - 1843:13,        1972:8                       1812:20, 1814:13,          1957:10
    1931:9                      evaluating [1] - 1828:5       1814:24, 1816:2,          expected [1] - 1949:13
   episodes [2] - 1931:11,      event [1] - 1944:16           1817:11, 1828:4,          experience [9] - 1807:11,
    1931:16                     events [2] - 1875:5,          1828:21, 1835:22,          1808:1, 1808:18,
   Epithelial [3] - 1891:25,     1927:4                       1839:19, 1843:23,          1809:3, 1829:22,
    1900:7, 1900:11             ever/never [1] - 1853:10      1858:2, 1860:24,           1838:19, 1879:11,
   epithelial [27] - 1813:20,   everyday [1] - 1905:24        1897:16, 1919:22,          1889:17, 1967:17
    1813:21, 1817:9,            evidence [30] - 1823:10,      1950:24, 1964:15,         experiment [1] - 1846:3
    1841:15, 1843:14,            1823:16, 1824:5,             1975:25                   experimental [5] -
    1844:19, 1845:21,            1832:6, 1839:2, 1839:8,     examples [2] - 1803:15,     1845:11, 1870:4,
    1851:24, 1852:4,             1839:9, 1839:17,             1811:20                    1960:2, 1976:4, 1976:6
    1874:12, 1906:22,            1839:20, 1842:5,            exams [2] - 1806:6,        experiments [4] -
    1906:25, 1907:7,             1845:11, 1846:7,             1830:17                    1846:4, 1848:3, 1865:7,
    1907:22, 1908:7,             1861:1, 1874:14,            excellent [1] - 1827:3      1975:24
    1909:4, 1912:12,             1875:2, 1875:20,            except [2] - 1824:3,       expert [20] - 1802:1,
    1919:13, 1929:20,            1887:16, 1887:20,            1908:15                    1808:2, 1816:6,
    1929:21, 1930:7,             1914:20, 1928:9,            exception [2] - 1895:17,    1831:16, 1847:9,
    1930:9, 1930:18,             1946:1, 1954:17,             1938:12                    1865:16, 1871:17,
Case 3:16-md-02738-FLW-LHG Document 11637 Filed 12/23/19 Page 198 of 223 PageID:
                                  104135

                                                                                                            1993
    1890:3, 1890:10,           1884:7, 1885:6, 1886:2,     1934:5, 1948:25,              1893:6, 1931:5, 1932:7,
    1890:20, 1890:23,          1886:15, 1886:20,           1964:1, 1964:16,              1945:17, 1945:19,
    1891:21, 1925:24,          1887:1, 1887:2, 1887:7,     1968:18, 1970:6, 1972:6       1945:21, 1945:24
    1936:15, 1938:5,           1888:2, 1888:22,           Factors [2] - 1892:5,         familial [1] - 1800:20
    1938:16, 1941:24,          1898:22, 1901:18,           1961:19                      familiar [27] - 1810:23,
    1942:7, 1943:1, 1975:25    1902:8, 1902:21,           factors [58] - 1800:11,        1823:9, 1849:10,
   expertise [3] - 1937:11,    1904:16, 1904:20,           1800:16, 1800:18,             1856:22, 1876:19,
    1937:13, 1948:16           1905:17, 1905:20,           1801:3, 1801:7,               1878:5, 1878:9,
   experts [3] - 1829:20,      1906:19, 1966:10            1808:16, 1815:5,              1881:19, 1881:21,
    1889:20, 1897:13          externally [2] - 1886:23,    1815:6, 1815:9,               1881:22, 1882:4,
   experts' [1] - 1938:18      1889:1                      1815:22, 1816:7,              1889:23, 1891:7,
   explain [6] - 1846:20,     externally-applied [1] -     1817:3, 1817:8,               1891:9, 1891:10,
    1855:12, 1894:22,          1889:1                      1817:19, 1820:3,              1898:6, 1898:15,
    1902:12, 1905:13,         extremely [1] - 1884:8       1820:15, 1820:17,             1899:3, 1900:2,
    1924:6                                                 1820:25, 1823:10,             1904:12, 1921:1,
   explained [2] - 1857:18,                F               1892:7, 1892:11,              1925:8, 1928:24,
    1914:22                                                1892:12, 1892:16,             1929:3, 1929:6, 1969:18
                              fact [21] - 1801:22,
   explaining [1] - 1877:1                                 1895:5, 1895:6,              family [7] - 1800:21,
                               1807:12, 1809:16,
   explains [1] - 1949:18                                  1895:18, 1895:19,             1819:25, 1923:5,
                               1817:18, 1843:22,
   explanation [3] -                                       1895:22, 1915:1,              1927:2, 1964:4,
                               1854:12, 1854:13,
    1829:14, 1893:19,                                      1915:2, 1915:14,              1964:12, 1970:24
                               1855:10, 1856:5,
    1933:10                                                1915:18, 1915:25,            far [2] - 1849:2, 1906:21
                               1873:23, 1880:12,
   explore [1] - 1816:13                                   1917:1, 1917:14,             favored [1] - 1966:24
                               1888:19, 1893:22,
   exposed [4] - 1874:12,                                  1922:11, 1923:3,             favorite [1] - 1904:9
                               1923:18, 1927:18,
    1879:4, 1958:8, 1958:25                                1923:4, 1923:7,              FDA [6] - 1822:18,
                               1927:19, 1950:21,
   exposure [28] - 1823:14,                                1923:14, 1923:19,             1873:20, 1873:25,
                               1954:24, 1956:15,
    1823:17, 1834:10,                                      1923:22, 1926:21,             1874:3, 1887:10,
                               1962:10, 1974:12
    1850:5, 1855:16,                                       1927:1, 1930:16,              1887:17
                              factor [58] - 1801:11,
    1865:19, 1865:22,                                      1949:1, 1949:6,              features [1] - 1904:23
                               1801:14, 1801:15,
    1875:4, 1877:1, 1877:2,                                1961:21, 1963:20,            feeding [1] - 1820:9
                               1801:20, 1806:25,
    1877:3, 1877:6, 1877:9,                                1963:24, 1964:3,             fell [1] - 1851:14
                               1807:6, 1808:6,
    1877:11, 1877:23,                                      1964:12, 1964:14,            fellow [3] - 1946:7,
                               1815:24, 1815:25,
    1900:16, 1915:9,                                       1964:21, 1970:12,             1949:15, 1949:22
                               1816:11, 1816:12,
    1932:9, 1934:9,                                        1971:5, 1971:13,             fellows [6] - 1800:9,
                               1816:14, 1816:23,
    1940:21, 1941:7,                                       1971:22                       1950:21, 1951:12,
                               1818:4, 1851:9,
    1954:6, 1955:16,                                      facts [2] - 1866:21,           1951:16, 1951:18,
                               1861:15, 1897:15,
    1955:19, 1966:12,                                      1884:15                       1952:7
                               1915:8, 1915:15,
    1969:6, 1969:9, 1969:13                               faculty [3] - 1963:1,         fellowship [12] - 1799:2,
                               1915:20, 1915:22,
   exposures [7] - 1812:15,                                1963:2, 1963:17               1799:20, 1799:21,
                               1916:3, 1916:6,
    1812:16, 1893:3,           1916:13, 1916:17,          failed [2] - 1920:25,          1799:24, 1799:25,
    1915:16, 1915:18,          1917:3, 1917:6,             1921:4                        1863:15, 1946:20,
    1949:8, 1958:5             1917:21, 1919:7,           fair [7] - 1826:24, 1827:3,    1946:22, 1949:4,
   extend [2] - 1828:3,        1920:7, 1920:9,             1859:2, 1872:13,              1950:7, 1950:21, 1951:7
    1905:17                    1920:11, 1920:22,           1883:23, 1885:17,            female [9] - 1830:1,
   extended [1] - 1906:18      1921:1, 1921:10,            1915:5                        1867:21, 1867:22,
   extension [1] - 1851:21     1923:9, 1923:25,           fairly [1] - 1843:10           1872:18, 1872:21,
   extensive [1] - 1808:9      1924:3, 1927:8,            fall [2] - 1851:13,            1879:13, 1889:7,
   extent [3] - 1816:6,        1927:14, 1927:16,           1914:11                       1898:11, 1931:4
    1831:16, 1906:1            1928:3, 1930:7,            fallopian [17] - 1814:17,     Female [2] - 1891:7,
   exterior [1] - 1868:18      1930:18, 1931:6,            1831:4, 1831:6,               1960:24
   external [25] - 1868:8,     1932:13, 1933:9,            1831:13, 1841:1,             feminine [1] - 1873:2
    1869:3, 1869:8,            1933:17, 1933:21,           1870:3, 1870:17,             fertility [1] - 1923:8
    1870:20, 1870:22,          1933:25, 1934:3,            1874:10, 1893:1,             fetal [1] - 1947:20
Case 3:16-md-02738-FLW-LHG Document 11637 Filed 12/23/19 Page 199 of 223 PageID:
                                  104136

                                                                                                              1994
   fetus [1] - 1898:12           1935:4, 1953:10,            1965:10                    1879:14
   few [10] - 1809:18,           1954:20, 1955:12,         form [2] - 1852:11,         future [1] - 1927:22
     1856:17, 1859:2,            1961:3, 1961:5              1943:25
     1869:5, 1894:1, 1932:1,   FISHER [1] - 1796:7         formal [2] - 1863:20,                   G
     1953:8, 1961:3, 1966:1,   five [13] - 1820:7,           1864:20                   gastrointestinal [2] -
     1966:19                     1840:24, 1908:17,         formally [2] - 1863:12,      1815:20, 1815:21
   fibers [3] - 1879:2,          1908:20, 1936:4,            1864:12                   Gates [23] - 1849:25,
     1879:3, 1880:14             1936:10, 1937:10,         format [1] - 1952:17         1851:13, 1851:14,
   fibrin [1] - 1842:22          1937:12, 1937:14,         formed [2] - 1850:12,        1851:15, 1851:18,
   fibroids [1] - 1846:1         1937:23, 1972:19,           1873:13                    1852:22, 1852:23,
   fibrous [9] - 1842:23,        1972:24                   forming [3] - 1849:24,       1853:3, 1853:10,
     1866:10, 1866:13,         five-year [2] - 1908:17,      1938:22, 1974:5            1853:13, 1854:5,
     1866:15, 1866:18,           1908:20                   formulating [2] - 1936:1,    1854:15, 1854:17,
     1939:2, 1939:17,          flawed [1] - 1975:12          1975:20                    1854:21, 1854:23,
     1941:13, 1942:21          Fletcher [1] - 1936:23      formulation [1] -            1855:1, 1856:13,
   field [6] - 1808:8,         flip [1] - 1957:7             1936:16                    1857:12, 1857:15,
     1808:19, 1827:21,         FLOM [1] - 1796:17          fornix [1] - 1871:11         1859:1, 1913:8, 1927:19
     1864:15, 1943:1,          focus [9] - 1802:19,        forth [7] - 1822:4,         gears [1] - 1827:13
     1947:16                     1810:10, 1849:5,            1829:8, 1875:18,          gene [2] - 1841:19,
   figure [1] - 1871:15          1849:9, 1850:3,             1880:3, 1880:9,            1919:17
   figuring [1] - 1808:3         1851:16, 1854:5,            1894:23, 1949:3           general [11] - 1822:9,
   filled [2] - 1830:25,         1856:15, 1856:16          forum [1] - 1925:15          1877:4, 1877:7,
     1852:11                   focused [8] - 1803:16,      forward [1] - 1811:16        1904:21, 1905:15,
   filmy [1] - 1842:24           1804:15, 1813:19,         foundation [4] - 1867:5,     1919:18, 1919:19,
   fimbriae [1] - 1969:6         1873:9, 1877:17,            1868:5, 1871:15,           1920:1, 1928:4,
   finally [1] - 1858:14         1877:20, 1939:14,           1884:16                    1947:20, 1960:19
   findings [10] - 1809:2,       1939:21                   foundational [2] -          General [2] - 1878:12,
     1809:4, 1847:16,          focusing [1] - 1803:21        1867:25, 1868:4            1948:1
     1848:2, 1848:6, 1851:2,   folks [2] - 1803:3,         founder [1] - 1919:21       generally [2] - 1817:21,
     1861:25, 1910:17,           1975:10                   four [6] - 1808:11,          1974:22
     1936:14, 1973:20          follow [4] - 1852:1,          1820:1, 1917:3,           generally-accepted [1] -
   fine [2] - 1891:1, 1908:3     1857:15, 1857:16,           1935:10, 1976:16,          1974:22
   finger [1] - 1830:22          1913:2                      1976:18                   generation [1] - 1848:21
   fingers [2] - 1887:4,       follow-up [4] - 1852:1,     fractions [1] - 1884:8      genes [4] - 1819:19,
     1905:19                     1857:15, 1857:16,         fragrance [2] - 1866:5,      1819:21, 1819:25,
   first [41] - 1801:7,          1913:2                      1939:18                    1820:1
     1802:11, 1805:14,         followed [1] - 1850:16      fragrances [2] - 1941:14,   genetic [9] - 1800:18,
     1811:7, 1823:24,          FOLLOWING [1] -               1942:22                    1818:3, 1819:11,
     1825:2, 1826:16,            1979:7                    FREDA [1] - 1796:9           1919:6, 1919:8,
     1827:10, 1837:1,          following [2] - 1879:5,     French [1] - 1919:24         1919:11, 1920:4,
     1844:16, 1850:3,            1971:12                   frequency [1] - 1850:10      1951:21
     1851:16, 1852:6,          fond [1] - 1892:10          frequent [1] - 1855:9       Genital [3] - 1834:6,
     1852:16, 1867:10,         food [1] - 1964:17          friendly [1] - 1924:9        1891:7, 1960:24
     1867:11, 1872:8,          FOR [1] - 1796:1            front [5] - 1798:17,        genital [15] - 1850:11,
     1875:16, 1878:13,         forced [4] - 1889:2,          1960:21, 1960:23,          1882:25, 1889:8,
     1878:24, 1880:11,           1901:17, 1902:5, 1902:9     1965:4, 1965:10            1898:23, 1899:20,
     1895:14, 1899:9,          forceful [1] - 1897:18      full [5] - 1844:15,          1900:19, 1900:25,
     1901:11, 1907:17,         foreign [7] - 1839:9,         1844:16, 1852:1,           1901:13, 1915:4,
     1909:7, 1909:15,            1839:11, 1839:19,           1958:4, 1974:4             1923:11, 1927:1,
     1910:4, 1910:16,            1839:25, 1874:11,         fully [1] - 1816:13          1927:7, 1927:23,
     1925:18, 1926:18,           1894:10, 1894:18          functions [1] - 1924:22      1950:1, 1959:3
     1929:9, 1929:17,          forest [5] - 1913:17,       fund [1] - 1802:3           genitalia [26] - 1830:4,
     1930:14, 1934:9,            1914:2, 1914:9, 1965:4,   furthermore [1] -            1868:9, 1868:18,
Case 3:16-md-02738-FLW-LHG Document 11637 Filed 12/23/19 Page 200 of 223 PageID:
                                  104137

                                                                                                         1995
    1869:3, 1869:8,            granulomas [2] - 1839:9,    1951:2                     heard [6] - 1845:19,
    1870:21, 1870:22,           1839:19                   gynecological [2] -          1849:7, 1853:4,
    1884:7, 1885:6, 1886:2,    graphic [2] - 1904:22,      1807:11, 1904:20            1956:19, 1971:23,
    1886:15, 1886:20,           1969:12                   Gynecological [1] -          1975:5
    1887:1, 1888:2,            great [2] - 1864:17,        1899:4                     hearing [4] - 1824:25,
    1888:22, 1889:8,            1917:19                   gynecologist [1] -           1901:16, 1920:18,
    1898:22, 1901:19,          greater [3] - 1852:25,      1889:17                     1920:24
    1902:8, 1902:22,            1853:11, 1856:10          Gynecologists [2] -         HEARING [1] - 1796:4
    1904:16, 1904:21,          Green [3] - 1858:3,         1948:22, 1950:3            heavily [1] - 1808:18
    1905:17, 1905:21,           1858:5, 1858:9            gynecology [1] -            heavy [9] - 1865:21,
    1906:19, 1955:2            Group [1] - 1940:10         1799:18                     1866:4, 1939:8,
   genitals [2] - 1884:14,     group [2] - 1912:6,        Gynecology [5] - 1800:3,     1939:17, 1940:21,
    1977:5                      1912:7                     1946:9, 1947:18,            1941:7, 1941:14,
   Genome [2] - 1907:5,        grouped [3] - 1854:11,      1948:1, 1948:5              1942:7, 1942:21
    1907:19                     1866:16, 1866:18                                      Heller [21] - 1832:12,
   Georgia [1] - 1963:12       grouping [5] - 1855:7,                 H                1833:10, 1872:11,
   GEREL [1] - 1796:13          1856:12, 1856:15,                                      1872:15, 1873:3,
                                                          habitual [5] - 1852:19,
   Gertig [22] - 1849:25,       1859:12, 1859:17                                       1875:1, 1875:22,
                                                           1854:6, 1854:7,
    1850:3, 1850:15,           groupings [1] - 1856:20                                 1875:23, 1876:9,
                                                           1854:13, 1856:16
    1850:19, 1850:21,          guess [2] - 1945:7,                                     1954:12, 1954:14,
                                                          hair [2] - 1884:1, 1884:9
    1851:1, 1851:8,             1948:14                                                1954:17, 1954:22,
                                                          half [9] - 1806:12,
    1852:15, 1853:10,          guessing [3] - 1828:20,                                 1954:24, 1955:3,
                                                           1811:22, 1812:9,
    1854:19, 1857:15,           1918:4, 1918:6                                         1955:7, 1955:10,
                                                           1820:8, 1846:23,
    1858:25, 1909:19,          guide [1] - 1949:11                                     1956:4, 1957:14,
                                                           1847:5, 1876:2,
    1910:2, 1910:4, 1910:6,    guise [1] - 1974:8                                      1972:10, 1972:12
                                                           1883:21, 1957:15
    1910:14, 1911:14,          gum [1] - 1958:7                                       help [3] - 1835:8,
                                                          hand [7] - 1817:3,
    1912:8, 1912:22,           gush [1] - 1889:12                                      1849:17, 1964:14
                                                           1845:9, 1876:25,
    1913:7, 1918:21            GYN [4] - 1864:15,                                     helped [2] - 1816:25,
                                                           1881:13, 1911:3,
   giant [1] - 1839:19          1889:17, 1948:11,                                      1867:17
                                                           1926:5, 1960:16
   given [3] - 1809:18,         1951:1                                                hematologist [1] -
                                                          happy [4] - 1848:8,
    1861:8, 1886:12            gyne [2] - 1947:21,                                     1963:9
                                                           1873:7, 1919:4, 1924:21
   glands [2] - 1932:17,        1950:9                                                hereditary [1] - 1930:16
                                                          hard [2] - 1909:11,
    1932:18                    gyne-oncologist [1] -                                  herpes [5] - 1951:1,
                                                           1926:2
   go-around [1] - 1909:8       1950:9                                                 1951:4, 1951:11, 1952:5
                                                          Harvard [2] - 1881:17,
   goal [1] - 1907:11          gyne-oncologists [1] -                                 herself [2] - 1869:13,
                                                           1960:9
   Godleski [4] - 1881:18,      1947:21                                                1942:6
                                                          hazard [1] - 1954:8
    1882:7, 1885:4, 1960:9     Gynecologic [6] -                                      heterogeneity [1] -
                                                          head [1] - 1873:7
   Godleski's [2] - 1881:22,    1900:3, 1925:9,                                        1967:9
                                                          heading [1] - 1961:2
    1882:4                      1925:10, 1946:3,                                      HHMT [1] - 1925:15
                                                          heads [1] - 1860:16
   Goldleskit's [1] -           1948:2, 1948:13                                       high [20] - 1804:2,
                                                          Health [18] - 1849:8,
    1885:14                    gynecologic [25] -                                      1805:20, 1806:2,
                                                           1849:10, 1849:18,
   Google [2] - 1867:16,        1798:23, 1798:25,                                      1808:24, 1817:13,
                                                           1850:4, 1851:19,
    1884:4                      1799:3, 1799:22,                                       1840:12, 1842:9,
                                                           1854:18, 1873:20,
   GOTSHAL [1] - 1796:20        1800:2, 1804:25,                                       1907:1, 1908:6,
                                                           1873:25, 1874:20,
   grab [1] - 1832:13           1808:9, 1808:20,                                       1908:10, 1908:24,
                                                           1875:11, 1883:10,
   grade [11] - 1817:13,        1812:14, 1821:23,                                      1909:2, 1909:6,
                                                           1885:3, 1885:10,
    1908:6, 1908:10,            1822:2, 1822:10,                                       1921:23, 1922:3,
                                                           1885:22, 1922:17,
    1908:24, 1909:2,            1822:12, 1839:17,                                      1929:20, 1930:8,
                                                           1957:23, 1969:19
    1909:6, 1929:20,            1863:16, 1863:18,                                      1933:13, 1944:11,
                                                          health [3] - 1813:13,
    1930:8, 1933:13,            1894:16, 1937:14,                                      1944:25
                                                           1822:20, 1968:15
    1944:12, 1944:25            1946:13, 1946:16,                                     higher [6] - 1818:9,
                                                          healthy [1] - 1964:17
   gradient [1] - 1974:17       1946:18, 1947:18,                                      1855:25, 1919:4,
                                                          hear [3] - 1843:6,
   granted [1] - 1838:24        1947:23, 1949:11,                                      1923:16, 1933:12,
                                                           1863:19, 1943:11
Case 3:16-md-02738-FLW-LHG Document 11637 Filed 12/23/19 Page 201 of 223 PageID:
                                  104138

                                                                                                                1996
    1933:14                      HONORABLE [1] -                1866:22, 1867:1,           IN [2] - 1796:4, 1979:8
   highlight [2] - 1881:13,       1796:9                        1876:17, 1877:1,           inadequate [3] -
    1929:15                      hope [1] - 1813:9              1877:10, 1877:22,           1823:10, 1824:6, 1824:8
   highlighted [3] -             hopefully [1] - 1876:23        1886:10, 1887:12,          incidence [5] - 1812:1,
    1934:16, 1935:13,            hopes [1] - 1812:1             1887:15, 1940:10,           1812:16, 1892:15,
    1950:25                      hormone [2] - 1801:3,          1940:19, 1940:23,           1907:13, 1919:22
   highly [1] - 1806:8            1923:11                       1941:3, 1941:9,            incidentally [1] - 1891:18
   Hill [14] - 1974:5, 1974:7,   horrible [1] - 1811:21         1957:19, 1976:24           incited [2] - 1839:10,
    1974:8, 1974:13,             hospital [2] - 1947:8,       idea [2] - 1829:1, 1884:3     1894:8
    1974:17, 1974:20,             1963:11                     identified [12] - 1803:5,    inciting [1] - 1944:16
    1974:21, 1975:1,             hours [2] - 1847:21,           1812:5, 1812:6,            include [10] - 1857:13,
    1975:7, 1975:17,              1847:22                       1871:21, 1875:7,            1857:24, 1870:20,
    1976:3, 1976:5, 1976:8       HPV [1] - 1951:9               1897:13, 1907:6,            1892:7, 1895:8,
   himself [1] - 1937:2          huge [1] - 1819:22             1914:22, 1915:23,           1897:21, 1923:7,
   Hispanics [2] - 1971:1,       human [5] - 1866:19,           1915:25, 1918:9,            1928:2, 1964:3, 1967:5
    1971:2                        1877:1, 1877:2, 1884:1,       1918:19                    included [3] - 1850:9,
   histologic [13] - 1814:2,      1884:9                      identifies [2] - 1872:12,     1858:4, 1858:5
    1814:12, 1814:14,            humans [2] - 1871:25,          1969:5                     includes [1] - 1853:2
    1815:4, 1815:7,               1872:1                      identify [10] - 1803:3,      including [6] - 1805:17,
    1815:12, 1817:10,            hygiene [3] - 1872:18,         1803:7, 1804:17,            1808:25, 1929:19,
    1817:17, 1817:25,             1872:21, 1873:2               1811:24, 1837:6,            1951:1, 1965:25, 1967:8
    1844:20, 1844:22,            hypotheses [2] -               1840:25, 1842:11,          inclusion [2] - 1917:14,
    1916:15                       1811:16, 1893:21              1885:15, 1923:4,            1917:21
   histologic-specific [1] -     hypothesis [31] -              1944:10                    inconclusive [5] -
    1817:10                       1822:15, 1827:18,           identifying [3] - 1916:16,    1895:8, 1961:23,
   histologies [4] -              1827:19, 1828:2,              1919:21, 1927:7             1962:3, 1962:8, 1967:21
    1813:23, 1814:4,              1828:12, 1828:16,           II [6] - 1846:24, 1850:17,   inconsistencies [4] -
    1917:4, 1918:10               1828:18, 1829:8,              1858:15, 1955:10,           1835:20, 1935:15,
   histology [3] - 1813:23,       1829:12, 1845:5,              1955:11, 1956:5             1943:17, 1943:19
    1851:8, 1909:12               1869:1, 1875:16,            III [6] - 1847:1, 1908:18,   inconsistent [7] -
   history [9] - 1800:25,         1875:19, 1880:4,              1908:21, 1908:23,           1821:15, 1821:21,
    1801:4, 1876:6,               1880:6, 1880:10,              1909:16, 1949:20            1838:9, 1843:10,
    1882:24, 1923:5,              1880:12, 1888:16,           illustration [1] - 1898:5     1861:19, 1892:17,
    1964:4, 1964:12,              1888:21, 1893:12,           image [3] - 1867:12,          1962:12
    1970:24                       1893:18, 1894:24,             1867:19, 1867:20           incorrect [1] - 1976:11
   hold [2] - 1864:10,            1895:3, 1901:4,             images [1] - 1867:22         increase [20] - 1811:25,
    1865:1                        1902:23, 1933:19,           immune [1] - 1839:25          1812:10, 1819:6,
   honestly [2] - 1887:18,        1944:22, 1961:12,           impact [3] - 1809:7,          1819:12, 1819:17,
    1889:18                       1961:13, 1961:18,             1815:9, 1966:19             1821:18, 1836:2,
   Honor [27] - 1798:7,           1969:13                     impacting [1] - 1812:1        1838:11, 1843:20,
    1825:17, 1825:23,            hypothesized [2] -           impeachment [1] -             1846:6, 1855:16,
    1847:12, 1848:4,              1874:23, 1876:11              1864:3                      1858:22, 1900:21,
    1848:19, 1857:8,             hypothetical [2] -           implanting [2] - 1932:17,     1915:3, 1915:16,
    1861:6, 1862:5,               1903:10, 1940:8               1932:18                     1923:8, 1931:9,
    1863:23, 1864:2,             hysterectomy [4] -           implication [1] - 1950:13     1935:25, 1943:10,
    1866:24, 1881:24,             1879:16, 1892:8,            important [7] - 1884:11,      1964:2
    1890:11, 1901:21,             1892:17, 1892:20              1894:12, 1894:20,          increased [29] - 1800:22,
    1901:25, 1902:2,                                            1930:6, 1930:18,            1801:1, 1810:2,
    1914:20, 1941:19,                         I                 1938:7, 1976:22             1811:17, 1818:4,
    1942:11, 1950:17,                                         impossible [2] - 1909:14,     1819:3, 1823:18,
                                 i.e [2] - 1888:22, 1898:22
    1952:19, 1957:1,                                            1909:16                     1840:22, 1843:24,
                                 IARC [21] - 1822:18,
    1959:8, 1968:1,                                           improper [1] - 1825:19        1844:1, 1846:5, 1846:9,
                                   1852:13, 1865:21,
    1969:21, 1977:8                                           improve [1] - 1806:19         1860:1, 1865:22,
                                   1866:15, 1866:18,
Case 3:16-md-02738-FLW-LHG Document 11637 Filed 12/23/19 Page 202 of 223 PageID:
                                  104139

                                                                                                            1997
    1901:9, 1910:9,             1829:2, 1829:7, 1829:9,    1924:8, 1937:9, 1967:15      1952:12, 1971:12,
    1910:24, 1911:18,           1829:14, 1829:16,         informative [1] - 1912:21     1973:18, 1973:19
    1911:19, 1911:20,           1832:7, 1842:5,           informs [1] - 1832:1         Intercepting [1] -
    1912:24, 1931:12,           1842:13, 1844:18,         infrequent [6] - 1853:18,     1900:11
    1935:19, 1939:24,           1844:25, 1845:5,           1854:8, 1855:9,             intercourse [6] -
    1940:2, 1940:11,            1845:14, 1874:24,          1856:12, 1856:15,            1868:25, 1869:15,
    1940:20, 1941:6, 1943:6     1894:3, 1894:4, 1894:7,    1856:20                      1871:5, 1886:22,
   increases [14] - 1800:17,    1894:17, 1928:7,          inhalation [4] - 1877:7,      1887:4, 1897:18
    1812:8, 1816:5,             1928:10, 1928:14,          1877:12, 1877:15,           interest [1] - 1966:12
    1912:13, 1914:16,           1928:17, 1929:18,          1877:19                     interesting [2] - 1883:14,
    1915:9, 1915:20,            1930:3, 1930:6,           inherent [2] - 1921:5,        1922:20
    1916:10, 1916:21,           1930:15, 1930:17,          1966:16                     internal [4] - 1870:23,
    1917:10, 1920:16,           1931:21, 1931:24,         inherit [1] - 1818:6          1887:2, 1887:8, 1898:11
    1934:8, 1943:12, 1969:1     1932:5, 1932:6,           inherited [10] - 1800:19,    interpose [1] - 1879:21
   increasing [3] - 1818:10,    1933:16, 1933:22,          1818:5, 1818:7,             interpretation [2] -
    1838:15, 1850:23            1934:7, 1935:5,            1818:17, 1818:20,            1950:20, 1967:11
   indeed [2] - 1957:12,        1943:22, 1943:25,          1819:17, 1819:21,           interval [17] - 1812:22,
    1962:3                      1944:12, 1944:16,          1819:23, 1820:2, 1920:5      1813:1, 1813:5,
   independent [1] - 1825:7     1944:23, 1944:25,         initial [2] - 1850:7,         1834:18, 1834:20,
   index [2] - 1895:9,          1945:6, 1954:7,            1850:15                      1834:25, 1835:4,
    1933:15                     1954:21, 1955:5,          initiated [1] - 1944:5        1836:16, 1837:15,
   Indiana [1] - 1929:14        1957:11, 1961:15,         initiates [1] - 1930:3        1850:25, 1851:10,
   indicate [1] - 1844:10       1962:15, 1969:1,          initiating [2] - 1846:17,     1910:22, 1911:25,
   indicated [2] - 1852:5,      1969:4, 1969:5, 1969:14    1847:5                       1912:2, 1912:3, 1914:5
    1941:24                    inflammatories [1] -       initiation [2] - 1928:18,    intervals [2] - 1913:18,
   indicates [2] - 1828:23,     1821:10                    1929:18                      1913:25
    1963:6                     inflammatory [33] -        inner [2] - 1830:8,          intervention [1] -
   indicating [1] - 1829:6      1839:2, 1839:5,            1830:10                      1806:19
   indisputable [4] -           1839:10, 1839:18,         insensitive [1] - 1815:1     interventions [1] -
    1874:7, 1874:16,            1842:16, 1842:25,         inserting [1] - 1837:21       1806:11
    1887:12, 1887:18            1843:20, 1843:25,         insertion [1] - 1897:21      interviews [1] - 1966:13
   individual [4] - 1806:14,    1845:3, 1845:12,          inside [9] - 1871:4,         intra [1] - 1841:15
    1810:17, 1835:21,           1846:1, 1874:11,           1871:6, 1888:10,            intra-epithelial [1] -
    1943:20                     1875:14, 1931:3,           1888:15, 1889:2,             1841:15
   individually [2] -           1931:8, 1931:19,           1889:6, 1897:17,            introduction [6] -
    1819:21, 1838:1             1932:11, 1932:19,          1898:14, 1898:19             1833:23, 1835:15,
   individuals [1] - 1826:25    1933:3, 1933:5, 1933:8,   instance [1] - 1879:3         1880:4, 1892:21,
   induced [3] - 1892:7,        1933:14, 1934:6,          Institute [3] - 1823:2,       1894:10, 1894:18
    1894:8, 1894:9              1935:3, 1935:8,            1824:4, 1907:18             invasive [12] - 1841:17,
   inducing [2] - 1957:13,      1935:24, 1936:3,                                        1843:14, 1906:20,
                                                          institution [4] - 1924:2,
    1962:14                     1940:7, 1940:15,                                        1907:6, 1908:18,
                                                           1968:6, 1968:10,
   infancy [4] - 1956:1,        1941:16, 1961:11,                                       1910:20, 1910:24,
                                                           1968:13
    1956:12, 1956:18,           1969:10                                                 1912:11, 1918:20,
                                                          institution's [1] -
    1957:6                     influence [2] - 1815:9,                                  1923:1, 1970:25, 1972:6
                                                           1968:17
   infection [4] - 1931:1,      1971:20                                                inverse [1] - 1942:16
                                                          institutions [5] - 1918:4,
    1931:3, 1931:21, 1932:1    influences [1] - 1966:22                                inversely [1] - 1935:9
                                                           1920:25, 1921:9,
   infections [1] - 1895:16    influential [1] - 1919:7    1924:13, 1928:1             investigators [1] -
   infertility [3] - 1934:2,   inform [1] - 1838:2        instructions [1] -            1937:17
    1934:4                     information [12] -          1934:21                     involve [2] - 1800:5,
   Inflammation [1] -           1816:21, 1818:25,         insufficient [1] - 1960:3     1871:10
    1961:3                      1826:5, 1850:5, 1922:4,                                involved [3] - 1827:8,
                                                          intake [1] - 1935:7
   inflammation [53] -          1922:11, 1923:19,                                       1848:5, 1955:25
                                                          intend [1] - 1865:24
    1809:5, 1828:23,            1923:20, 1924:2,                                       involves [2] - 1809:24,
                                                          intent [5] - 1854:12,
Case 3:16-md-02738-FLW-LHG Document 11637 Filed 12/23/19 Page 203 of 223 PageID:
                                  104140

                                                                                                           1998
     1932:17                    1899:6                      1849:5, 1849:7,             1841:18, 1842:12,
   involving [2] - 1904:20,    keep [1] - 1864:16           1861:11, 1872:5,            1842:13, 1943:24,
     1973:11                   keeping [1] - 1890:16        1898:7, 1918:19,            1944:10, 1945:5,
   ionized [1] - 1895:16       Kettering [1] - 1799:22      1923:13, 1934:7,            1945:8, 1945:10,
   irrespective [1] - 1840:1   kill [1] - 1803:22           1934:16, 1967:1,            1945:12
   irritation [1] - 1874:24    killing [1] - 1811:22        1967:17, 1976:23          less [19] - 1836:14,
   Irvine [1] - 1799:12        kind [5] - 1798:22,        latency [8] - 1913:8,         1837:12, 1853:1,
   IS [1] - 1979:7              1837:17, 1860:18,           1955:13, 1955:15,           1853:12, 1853:17,
   issue [7] - 1801:13,         1906:4, 1949:15             1955:18, 1955:21,           1853:22, 1854:11,
     1865:5, 1874:20,          kinds [1] - 1845:21          1956:3, 1956:18, 1957:4     1854:24, 1855:2,
     1890:11, 1932:15,         knees [1] - 1906:10        Latin [1] - 1898:9            1855:7, 1855:18,
     1933:1, 1941:8            knowing [2] - 1884:19,     Laura [1] - 1871:17           1855:20, 1856:8,
   issues [1] - 1821:24         1964:14                   lawsuit [1] - 1811:1          1859:16, 1908:19,
   itself [12] - 1810:16,      knowledge [3] - 1802:3,    lay [1] - 1867:5              1911:8, 1911:10, 1914:5
     1830:20, 1831:1,           1825:19, 1941:22          layman's [1] - 1902:12      level [4] - 1845:23,
     1833:8, 1839:4,           known [18] - 1799:17,      lead [1] - 1932:11            1845:25, 1846:9,
     1843:11, 1932:16,          1805:20, 1806:25,         leading [2] - 1925:20,        1918:18
     1932:23, 1933:23,          1807:6, 1808:15,            1925:25                   levels [4] - 1845:22,
     1939:14, 1953:23,          1815:13, 1817:8,          leads [4] - 1829:9,           1846:5, 1848:21,
     1963:20                    1817:9, 1817:11,            1831:5, 1928:14,            1933:15
   IV [5] - 1847:2, 1908:19,    1817:15, 1818:16,           1931:21                   life [2] - 1903:22,
     1908:21, 1908:23,          1819:17, 1843:20,         learn [1] - 1949:4            1905:24
     1909:16                    1866:19, 1879:1,          learners [4] - 1801:16,     lifestyle [1] - 1930:17
                                1880:13, 1915:2,            1802:7, 1802:11,          lifetime [4] - 1818:13,
                J               1919:24                     1811:12                     1818:23, 1819:2, 1923:1
                               Kurman [6] - 1891:18,      learning [4] - 1949:3,      ligation [8] - 1820:11,
   Jeff [1] - 1925:23
                                1891:19, 1892:19,           1949:7, 1949:11,            1820:23, 1879:16,
   JERSEY [3] - 1796:1,
                                1893:1, 1894:15,            1952:13                     1892:8, 1892:18,
    1796:16, 1796:16
                                1897:12                   least [11] - 1813:24,         1892:20, 1970:24,
   Jewish [1] - 1919:22
                                                            1859:15, 1904:9,            1971:14
   job [1] - 1800:5
                                           L                1909:7, 1911:6,           ligations [2] - 1893:15
   JOHN [1] - 1796:18
                                                            1911:17, 1918:3,          likelihood [2] - 1820:4,
   John [1] - 1881:18          labia [13] - 1830:4,
                                                            1924:23, 1947:14,           1913:6
   JOHNSON [2] - 1796:4          1830:6, 1830:9,
                                                            1957:9, 1974:23           likely [4] - 1804:4,
   Johnson [19] - 1796:21,       1830:10, 1830:18,
                                                          lectures [1] - 1801:13        1818:1, 1908:13,
    1865:10, 1865:11,            1831:9, 1831:24,
                                                          left [5] - 1855:21,           1908:15
    1865:25, 1866:4,             1889:9, 1889:14,
                                                            1876:25, 1881:13,         likewise [1] - 1951:15
    1866:7, 1866:8, 1866:9,      1904:6, 1904:8, 1905:4
                                                            1897:11, 1965:17          limit [1] - 1813:25
    1866:10, 1880:21,          laboratory [1] - 1864:24
                                                          left-hand [2] - 1876:25,    limitations [3] - 1809:7,
    1889:19, 1891:21,          lack [1] - 1835:11
                                                            1881:13                     1941:22, 1965:24
    1897:12, 1977:1            lacking [2] - 1845:13,
                                                          leftovers [1] - 1842:25     limiting [1] - 1861:7
   Johnson's [7] - 1809:17,      1967:22
                                                          legs [3] - 1905:16,         line [7] - 1836:8, 1864:1,
    1865:11, 1866:4,           lacks [1] - 1884:15
                                                            1906:7, 1906:18             1875:16, 1930:5,
    1869:13, 1897:13,          lagumes [1] - 1958:7
                                                          LEIGH [1] - 1796:11           1960:10, 1961:5,
    1977:1                     Lake [2] - 1925:15,
                                                          lengthy [1] - 1933:9          1961:10
   journal [1] - 1925:10         1970:10
                                                          lesion [7] - 1842:6,        lines [3] - 1932:2,
   JULIE [1] - 1796:16         Langseth [5] - 1878:4,
                                                            1932:20, 1932:23,           1961:17, 1974:19
   JULY [1] - 1796:4             1878:5, 1879:23,
                                                            1944:4, 1945:10,          link [4] - 1825:10,
   July [1] - 1929:10            1959:7, 1959:25
                                                            1945:20, 1945:23            1825:12, 1825:13,
   June [1] - 1929:9           large [1] - 1830:5
                                                          lesions [16] - 1840:20,       1826:14
                               larger [1] - 1805:3
                                                            1840:21, 1841:2,          list [16] - 1825:15,
               K               last [17] - 1814:16,
                                                            1841:8, 1841:9,             1825:16, 1917:14,
                                 1817:4, 1828:21,
   Karram [2] - 1898:15,                                    1841:10, 1841:14,           1917:22, 1920:25,
                                 1840:24, 1846:18,
Case 3:16-md-02738-FLW-LHG Document 11637 Filed 12/23/19 Page 204 of 223 PageID:
                                  104141

                                                                                                             1999
     1921:5, 1921:7, 1921:9,      1906:17                      1871:24, 1873:12,          1951:3, 1951:7
     1925:22, 1926:6,           litigation [4] - 1801:24,      1874:20, 1898:7,          Malignancy [1] - 1900:12
     1949:2, 1949:8, 1950:6,      1813:19, 1891:22,            1928:16, 1934:18,         malignant [5] - 1846:7,
     1961:23, 1965:25,            1897:13                      1943:3, 1954:25,           1930:8, 1938:6,
     1972:7                     litigations [1] - 1827:9       1963:5, 1974:14,           1938:19, 1976:1
   listed [7] - 1817:3,         lives [2] - 1803:8, 1958:9     1974:15, 1974:16          MANGES [1] - 1796:20
     1834:1, 1926:14,           Lloyd [1] - 1904:11          looking [18] - 1837:1,      manners [1] - 1958:24
     1951:11, 1956:5,           Lo [1] - 1924:25               1851:18, 1852:21,         manuscript [7] -
     1957:3, 1964:21            local [1] - 1844:18            1857:3, 1882:12,           1834:13, 1847:14,
   listen [3] - 1823:24,        localized [1] - 1932:19        1907:4, 1908:4,            1847:16, 1847:21,
     1824:2, 1971:25            LoCicero [3] - 1962:24,        1920:20, 1934:14,          1847:24, 1937:1, 1937:4
   listing [4] - 1826:17,         1963:5, 1963:6               1942:13, 1943:15,         manuscripts [1] -
     1949:15, 1950:6,           LOCKE [1] - 1797:8             1943:16, 1944:3,           1812:12
     1963:24                    logistic [3] - 1970:22,        1945:2, 1945:5, 1945:7,   March [1] - 1925:15
   lists [5] - 1878:18,           1971:4, 1971:19              1965:6, 1970:10           MARGARET [1] -
     1949:23, 1963:20,          long-term [2] - 1927:1,      lose [1] - 1860:17           1796:12
     1964:5, 1964:20              1927:7                     low [3] - 1821:16,          marked [2] - 1894:4,
   literally [1] - 1898:10      Longo [2] - 1890:13,           1859:23, 1935:16           1898:4
   literature [73] - 1801:20,     1890:18                    lower [7] - 1855:4,         marker [4] - 1806:5,
     1807:10, 1808:10,          Longo's [1] - 1809:13          1855:24, 1889:8,           1846:16, 1846:21,
     1808:14, 1809:22,          look [53] - 1813:24,           1899:12, 1899:20,          1847:3
     1809:23, 1810:2,             1826:16, 1834:3,             1950:1, 1964:15           marketing [3] - 1924:10,
     1810:6, 1810:7, 1810:8,      1834:4, 1835:20,           lunch [1] - 1895:24          1924:21, 1968:14
     1810:10, 1810:15,            1836:17, 1836:21,          luncheon [1] - 1896:2       MARKETING [1] - 1796:4
     1810:16, 1810:20,            1839:6, 1839:14,           lung [2] - 1828:5, 1828:6   marquis [1] - 1911:22
     1811:12, 1811:16,            1841:7, 1841:25,           lying [1] - 1905:14         mass [3] - 1805:15,
     1812:13, 1820:18,            1844:7, 1844:8,            lymph [5] - 1882:12,         1895:8, 1933:15
     1821:1, 1821:14,             1844:14, 1844:23,            1882:19, 1882:23,         material [3] - 1839:23,
     1821:20, 1824:7,             1845:7, 1850:17,             1885:3, 1885:15            1894:11, 1894:18
     1824:9, 1829:11,             1851:5, 1854:15,           Lynch [1] - 1819:25         materials [1] - 1868:8
     1829:23, 1831:7,             1854:21, 1858:15,                                      Materiel [1] - 1844:12
     1832:10, 1835:18,            1870:15, 1873:4,                       M               maternal [1] - 1947:20
     1836:5, 1838:4, 1843:2,      1873:8, 1876:22,                                       math [1] - 1840:18
                                                             M.D.s [1] - 1937:17
     1843:8, 1843:9,              1878:24, 1881:9,                                       matter [18] - 1809:25,
                                                             magnesium [1] -
     1845:17, 1852:18,            1891:14, 1910:16,                                       1810:6, 1831:8, 1832:4,
                                                              1882:20
     1861:13, 1861:16,            1911:5, 1917:18,                                        1832:25, 1847:20,
                                                             magnify [2] - 1854:13,
     1861:18, 1863:17,            1918:8, 1918:15,                                        1848:5, 1868:13,
                                                              1855:10
     1869:1, 1892:16,             1919:4, 1919:25,                                        1868:14, 1869:18,
                                                             magnifying [1] - 1819:10
     1893:14, 1895:20,            1920:2, 1921:20,                                        1869:24, 1886:20,
                                                             magnitude [1] - 1856:9
     1903:12, 1914:17,            1926:3, 1929:3, 1929:6,                                 1937:2, 1937:16,
                                                             main [2] - 1869:1,
     1914:18, 1917:6,             1929:8, 1930:24,                                        1937:18, 1937:21,
                                                              1966:12
     1918:25, 1919:1,             1949:10, 1949:20,                                       1938:11, 1941:21
                                                             maintain [4] - 1922:7,
     1920:20, 1931:8,             1955:23, 1955:24,                                      MATTER [1] - 1979:9
                                                              1947:3, 1947:7, 1947:8
     1931:11, 1931:15,            1959:20, 1969:3,                                       matters [2] - 1810:7,
                                                             maintains [1] - 1922:8
     1935:16, 1939:21,            1971:5, 1971:12,                                        1832:2
                                                             maintenance [1] -
     1940:4, 1943:3, 1943:5,      1973:4, 1974:10,                                       mature [2] - 1857:17,
                                                              1947:10
     1943:11, 1943:14,            1974:15                                                 1858:25
     1943:21, 1943:22,                                       major [2] - 1845:14,
                                looked [23] - 1808:14,                                   McTiernan [4] - 1853:9,
     1950:8, 1950:23,                                         1847:18
                                  1809:1, 1810:13,                                        1853:20, 1855:15,
     1955:15, 1955:20,                                       majora [4] - 1830:4,
                                  1810:14, 1810:19,                                       1856:1
     1962:1, 1962:6, 1962:8,                                  1830:6, 1830:9, 1831:9
                                  1825:10, 1825:12,                                      McTiernan's [2] -
     1974:9, 1974:18, 1977:4                                 majority [1] - 1879:11
                                  1842:8, 1842:10,                                        1853:25, 1855:14
   lithotomy [2] - 1905:16,                                  malignancies [4] -
                                  1853:10, 1853:11,                                      MDL [3] - 1890:3, 1911:7,
                                                              1949:25, 1950:12,
Case 3:16-md-02738-FLW-LHG Document 11637 Filed 12/23/19 Page 205 of 223 PageID:
                                  104142

                                                                                                        2000
    1953:11                    1813:9, 1958:19            1974:22                   migration [15] - 1829:18,
   MEAGHER [1] - 1796:17      medications [1] -          Method [1] - 1836:25        1867:9, 1868:14,
   mean [15] - 1827:16,        1958:20                   methodology [4] -           1871:21, 1871:24,
    1840:24, 1846:20,         Medicine [1] - 1948:10      1809:11, 1824:23,          1872:5, 1872:9,
    1853:16, 1860:13,         medicine [4] - 1799:4,      1975:10, 1975:12           1872:11, 1873:9,
    1872:13, 1889:22,          1799:17, 1803:3,          methods [1] - 1971:18       1873:13, 1887:16,
    1902:11, 1902:18,          1947:21                   metric [2] - 1853:11,       1887:18, 1893:17,
    1911:25, 1923:15,         medicines [1] - 1923:8      1920:2                     1895:1, 1959:11
    1927:17, 1956:21,         meetings [1] - 1825:8      Michael [1] - 1889:23      millions [1] - 1884:13
    1957:5, 1966:5            member [4] - 1800:21,      MICHELLE [1] - 1796:14     mine [1] - 1879:25
   meaning [6] - 1800:20,      1946:4, 1946:6, 1946:8    microenvironment [1] -     mineral [1] - 1954:6
    1804:2, 1830:6,           members [4] - 1825:16,      1961:11                   minora [2] - 1830:10,
    1841:15, 1853:11,          1826:6, 1826:18,          micron [1] - 1883:21        1889:9
    1966:11                    1826:22                   microns [8] - 1880:23,     minute [3] - 1871:15,
   means [16] - 1805:2,       Memorial [1] - 1799:22      1882:15, 1883:6,           1887:11, 1903:23
    1827:17, 1829:13,         memory [1] - 1959:20        1883:18, 1883:21,         minutes [3] - 1869:6,
    1830:11, 1833:24,         menopause [1] - 1801:9      1883:22, 1884:2,           1894:1, 1895:25
    1835:6, 1859:19,          menstruation [3] -          1885:25                   misplacement [1] -
    1893:9, 1899:16,           1879:12, 1880:8, 1894:9   microscope [3] -            1933:2
    1912:3, 1912:5, 1914:4,   mention [1] - 1801:11       1813:24, 1839:6, 1873:4   misrepresenting [1] -
    1923:21, 1947:10,         mentioned [19] -           microscopically [1] -       1971:6
    1948:17, 1955:15           1815:23, 1817:1,           1955:4                    missing [1] - 1879:23
   meant [3] - 1855:3,         1818:3, 1820:6, 1821:6,   microscopist [1] -         misspoke [2] - 1834:24,
    1859:16, 1968:14           1822:21, 1839:18,          1882:10                    1918:24
   measurements [2] -          1853:18, 1861:15,         microscopy [3] -           misstates [4] - 1866:22,
    1885:23, 1904:16           1866:1, 1872:16,           1881:16, 1882:11,          1901:20, 1914:20,
   measuring [3] - 1904:15,    1877:19, 1916:2,           1882:17                    1950:16
    1905:2, 1905:10            1923:14, 1953:14,         middle [1] - 1883:19       misstating [3] - 1886:4,
   meat [5] - 1812:24,         1968:24, 1970:4,          midway [1] - 1907:20        1912:15, 1970:8
    1813:8, 1813:15,           1972:10, 1973:5           might [18] - 1816:17,      mistake [1] - 1873:2
    1842:24, 1914:16          mentions [1] - 1968:18      1816:21, 1869:16,         mistaken [1] - 1917:17
   meats [1] - 1812:8         Merritt [4] - 1844:3,       1875:6, 1883:2,           model [3] - 1926:22,
   mechanism [11] -            1844:24, 1928:11,          1886:17, 1893:4,           1969:4, 1970:5
    1810:21, 1813:16,          1928:15                    1903:18, 1909:25,         modest [1] - 1910:19
    1828:17, 1832:8,          meta [8] - 1808:12,         1926:21, 1938:24,         molecular [5] - 1803:2,
    1833:18, 1835:12,          1837:3, 1837:5,            1939:3, 1939:5,            1814:3, 1817:24,
    1879:12, 1916:24,          1859:11, 1913:13,          1945:25, 1948:23,          1875:5, 1907:11
    1957:12, 1962:14,          1913:23, 1914:10,          1953:20, 1964:3,          moments [1] - 1809:18
    1969:16                    1965:21                    1964:15                   monitors [1] - 1924:16
   mechanisms [2] -           meta-analyses [4] -        migrate [17] - 1832:2,     monograph [7] -
    1875:5, 1897:18            1808:12, 1913:13,          1833:16, 1868:2,           1866:16, 1876:18,
   median [3] - 1883:17,       1913:23, 1914:10           1869:3, 1869:19,           1876:19, 1886:10,
    1883:21, 1885:24          meta-analysis [4] -         1871:22, 1873:23,          1887:15, 1957:20,
   medical [15] - 1799:10,     1837:3, 1837:5,            1874:6, 1874:23,           1957:21
    1799:11, 1800:8,           1859:11, 1965:21           1879:2, 1879:6,           month [2] - 1839:8,
    1800:12, 1811:8,          metals [6] - 1866:5,        1880:14, 1887:24,          1840:17
    1811:11, 1826:21,          1939:9, 1939:17,           1887:25, 1888:8,          Moore [1] - 1921:22
    1827:1, 1829:22,           1941:14, 1942:7,           1888:23, 1889:20          Moores [7] - 1921:17,
    1867:18, 1893:20,          1942:22                   migrated [1] - 1940:5       1922:8, 1922:10,
    1898:5, 1924:23,          metastasize [2] -          migrates [2] - 1829:20,     1922:17, 1923:18,
    1924:25, 1963:8            1908:13, 1908:15           1888:15                    1924:15, 1925:5
   Medical [1] - 1844:12      method [4] - 1821:12,      migrating [2] - 1831:8,    morning [12] - 1798:5,
   medication [3] - 1813:3,    1821:21, 1860:10,          1832:5                     1798:14, 1798:15,
Case 3:16-md-02738-FLW-LHG Document 11637 Filed 12/23/19 Page 206 of 223 PageID:
                                  104143

                                                                                                         2001
    1863:8, 1864:17,           1884:15, 1884:18,          1919:24, 1951:21           nevertheless [1] -
    1886:13, 1887:21,          1884:23, 1885:1,          MY [1] - 1979:8              1957:17
    1897:24, 1913:1,           1885:10, 1885:21,                                     NEW [3] - 1796:1,
    1934:18, 1935:14,          1888:3, 1888:6,                       N                1796:16, 1796:16
    1942:10                    1889:25, 1890:2,                                      new [2] - 1838:18,
                                                         name [5] - 1881:21,
   morph [1] - 1945:12         1890:6, 1890:9,                                        1895:23
                                                          1881:22, 1882:4,
   mortality [1] - 1804:9      1890:17, 1891:3,                                      news [1] - 1801:18
                                                          1923:6, 1962:23
   most [22] - 1804:4,         1891:4, 1897:10,                                      next [20] - 1799:19,
                                                         names [1] - 1881:19
    1804:15, 1804:24,          1900:9, 1901:20,                                       1823:20, 1835:1,
                                                         napkin [2] - 1838:11,
    1805:13, 1814:5,           1901:22, 1902:10,                                      1836:8, 1853:8,
                                                          1838:15
    1814:14, 1818:7,           1907:14, 1910:12,                                      1862:10, 1894:2,
                                                         napkins [1] - 1837:23
    1819:14, 1838:23,          1913:9, 1914:19,                                       1895:4, 1896:3,
                                                         National [3] - 1823:1,
    1846:25, 1852:13,          1914:25, 1917:24,                                      1904:25, 1926:14,
                                                          1824:4, 1907:18
    1891:11, 1906:21,          1922:14, 1922:22,                                      1930:4, 1930:25,
                                                         natural [2] - 1902:17,
    1908:7, 1908:13,           1925:6, 1929:15,                                       1931:23, 1932:1,
                                                          1902:18
    1909:3, 1909:4, 1909:9,    1938:20, 1941:19,                                      1932:4, 1933:11,
                                                         naturally [3] - 1830:7,
    1912:11, 1919:7,           1942:1, 1942:16,                                       1934:25, 1949:17,
                                                          1830:15, 1830:20
    1930:8, 1959:2             1950:16, 1952:19,                                      1958:11
                                                         NCI [9] - 1822:17,
   motion [1] - 1941:17        1953:7, 1955:9,                                       NIH [1] - 1822:17
                                                          1823:2, 1823:4, 1824:7,
   mounted [1] - 1839:25       1956:23, 1957:1,                                      nine [1] - 1926:15
                                                          1824:24, 1825:7,
   mouth [4] - 1835:24,        1957:2, 1959:8,                                       NJ [1] - 1796:7
                                                          1825:23, 1907:5, 1922:1
    1837:21, 1838:8,           1963:21, 1967:25,                                     NO [1] - 1796:2
                                                         necessarily [9] - 1816:2,
    1871:11                    1968:5, 1969:21,                                      nobody [1] - 1812:13
                                                          1875:18, 1926:8,
   move [1] - 1932:3           1969:23, 1970:1,                                      node [3] - 1882:19,
                                                          1932:15, 1933:4,
   moved [1] - 1870:22         1970:3, 1972:4, 1977:7,                                1885:3, 1885:15
                                                          1933:24, 1934:5,
   movement [1] - 1906:2       1977:8                                                nodes [2] - 1882:13,
                                                          1955:15, 1958:23
   movements [3] -            MS [2] - 1890:11, 1891:2                                1882:23
                                                         necessary [1] - 1825:5
    1886:16, 1905:24,         mucinous [8] - 1815:1,                                 non [4] - 1935:19,
                                                         need [10] - 1827:23,
    1906:3                     1815:15, 1815:20,                                      1935:23, 1948:14,
                                                          1827:24, 1827:25,
   moves [2] - 1828:12,        1817:16, 1909:11,                                      1971:2
                                                          1830:23, 1831:20,
    1886:20                    1916:7, 1916:9, 1916:11                               non-aspirin [2] -
                                                          1863:16, 1899:25,
   moving [1] - 1887:6        mucus [1] - 1830:25                                     1935:19, 1935:23
                                                          1907:9, 1908:9, 1945:20
   MR [95] - 1798:7,          multiple [3] - 1822:18,                                non-Board [1] - 1948:14
                                                         needs [2] - 1810:6,
    1798:13, 1823:5,           1861:22, 1924:13                                      non-Hispanics [1] -
                                                          1828:11
    1825:17, 1825:22,         multivariate [4] -                                      1971:2
                                                         Neel [1] - 1848:4
    1826:3, 1826:8,            1910:21, 1970:22,                                     nonaspirin [2] - 1821:11,
                                                         neoplastic [1] - 1846:15
    1826:11, 1827:12,          1971:4, 1971:19                                        1821:18
                                                         Netter [4] - 1898:6,
    1829:19, 1835:2,          mumps [1] - 1845:4                                     none [5] - 1822:24,
                                                          1898:8, 1898:9, 1898:13
    1848:15, 1848:24,         muscle [1] - 1830:14                                    1938:5, 1938:18,
                                                         never [25] - 1832:23,
    1849:4, 1849:15,          must [3] - 1860:7,                                      1955:5, 1964:8
                                                          1840:16, 1850:20,
    1861:1, 1861:4, 1861:9,    1888:21, 1902:5                                       nonstatistically [2] -
                                                          1852:24, 1853:2,
    1861:10, 1862:4,          mutation [10] - 1806:15,                                1850:21, 1850:24
                                                          1854:12, 1855:5,
    1863:7, 1863:23,           1818:6, 1818:15,                                      nonsteroidal [2] -
                                                          1855:7, 1855:19,
    1864:2, 1864:7, 1864:9,    1818:20, 1841:19,                                      1935:2, 1935:7
                                                          1856:13, 1856:15,
    1866:21, 1866:23,          1841:25, 1842:1,                                      normal [3] - 1886:16,
                                                          1856:21, 1857:4,
    1867:4, 1867:8,            1919:24, 1919:25,                                      1886:21, 1904:23
                                                          1857:5, 1857:18,
    1871:20, 1872:3,           1920:5                                                note [2] - 1817:2,
                                                          1865:4, 1868:9,
    1873:19, 1878:3,          mutations [15] - 1818:3,                                1973:11
                                                          1868:11, 1882:7,
    1878:7, 1879:21,           1818:5, 1818:7, 1818:8,                               notebook [1] - 1798:16
                                                          1902:4, 1912:20,
    1879:25, 1880:1,           1818:10, 1818:17,                                     noted [1] - 1911:10
                                                          1918:23, 1934:24,
    1881:2, 1881:8,            1819:11, 1819:17,                                     NOTES [1] - 1979:8
                                                          1945:9, 1957:15
    1881:12, 1881:24,          1819:21, 1842:11,                                     nothing [5] - 1886:9,
                                                         never/infrequent [1] -
    1882:2, 1882:3,            1919:6, 1919:11,                                       1970:13, 1970:17,
                                                          1857:6
Case 3:16-md-02738-FLW-LHG Document 11637 Filed 12/23/19 Page 207 of 223 PageID:
                                  104144

                                                                                                          2002
    1970:18, 1970:19            1882:22                    1853:17, 1853:22,           1931:9, 1945:16,
   noticed [1] - 1948:10       Obstetric [1] - 1900:3      1854:11, 1854:24,           1948:12, 1949:4,
   notion [2] - 1965:20,       obstetrics [1] - 1799:18    1869:25, 1871:6,            1949:7, 1949:9,
    1966:20                    Obstetrics [7] - 1800:3,    1911:6, 1911:9,             1949:23, 1950:2,
   notoriously [1] - 1815:1     1946:9, 1947:17,           1911:10, 1911:17,           1955:4, 1957:22,
   November [1] - 1827:11       1948:1, 1948:5,            1947:2, 1951:13             1959:6, 1960:8,
   NSAIDs [10] - 1821:10,       1948:22, 1950:3           oncologist [7] - 1798:23,    1971:21, 1972:1,
    1821:11, 1821:18,          obtain [2] - 1806:4,        1807:11, 1839:17,           1972:12, 1973:4,
    1821:21, 1935:8,            1850:4                     1889:18, 1937:14,           1973:25, 1974:3,
    1935:12, 1935:16,          obvious [1] - 1931:18       1950:9, 1963:9              1976:3, 1976:23
    1935:19, 1935:23,          Occupational [1] -         oncologists [2] -           one-to-six [1] - 1910:7
    1943:22                     1969:19                    1947:18, 1947:21           online [3] - 1924:25,
   nulliparous [1] - 1934:1    occupational [3] -         Oncology [6] - 1925:9,       1925:11, 1947:12
   number [7] - 1853:24,        1865:22, 1940:21,          1925:10, 1946:4,           onset [1] - 1927:2
    1881:25, 1900:8,            1941:7                     1948:2, 1948:11,           oophorectomies [1] -
    1907:1, 1961:24,           occur [1] - 1894:17         1948:13                     1944:19
    1966:21, 1972:25           occurs [1] - 1880:7        oncology [17] - 1799:3,     oophorectomy [2] -
   numbers [3] - 1911:22,      ocean [3] - 1889:10,        1799:22, 1800:3,            1892:9, 1892:18
    1966:17, 1966:23            1889:11, 1889:12           1808:9, 1808:20,           open [21] - 1798:3,
   numeral [1] - 1949:20       odd [1] - 1971:14           1812:14, 1821:23,           1830:16, 1831:17,
   nurse [1] - 1924:24         odds [19] - 1812:20,        1822:2, 1822:10,            1831:22, 1831:23,
   Nurses' [6] - 1849:8,        1816:19, 1834:17,          1822:13, 1863:16,           1870:6, 1870:16,
    1849:10, 1849:18,           1836:13, 1837:9,           1946:13, 1946:16,           1870:25, 1871:7,
    1850:4, 1851:19,            1837:11, 1837:16,          1946:19, 1947:23,           1871:8, 1889:9,
    1854:18                     1859:8, 1861:21,           1949:11, 1951:1             1889:13, 1889:14,
                                1895:21, 1917:8,          one [77] - 1803:1,           1893:24, 1897:3,
               O                1918:11, 1918:17,          1803:16, 1806:11,           1898:3, 1899:17,
                                1927:4, 1934:20,           1808:13, 1809:9,            1904:4, 1904:5, 1904:6,
   O'DELL [3] - 1796:11,
                                1962:6, 1965:13,           1820:22, 1821:24,           1906:13
    1890:11, 1891:2
                                1971:11, 1971:21           1823:1, 1825:15,           opening [1] - 1831:5
   obese [1] - 1933:12
                               OF [2] - 1796:1, 1979:8     1832:11, 1835:1,           operated [3] - 1838:22,
   obesity [16] - 1804:3,
                               offer [4] - 1865:24,        1836:17, 1843:13,           1838:24, 1839:13
    1817:5, 1895:10,
                                1890:9, 1892:16, 1938:2    1844:3, 1844:5, 1846:3,    operating [2] - 1809:2,
    1916:10, 1916:17,
                               offered [4] - 1890:4,       1851:17, 1852:25,           1840:2
    1916:21, 1917:3,
                                1921:24, 1922:10,          1853:1, 1854:7, 1855:8,    opine [2] - 1888:7,
    1917:10, 1917:14,
                                1928:6                     1855:11, 1855:18,           1941:21
    1917:21, 1918:17,
                               offering [1] - 1893:19      1855:20, 1855:22,          opinion [46] - 1807:22,
    1918:25, 1919:2,
                               offers [1] - 1922:11        1856:8, 1859:15,            1807:24, 1808:2,
    1932:8, 1933:9, 1933:17
                               offices [1] - 1921:19       1867:25, 1868:6,            1810:7, 1832:1,
   OBGYN [1] - 1946:11
                               OFFICIAL [1] - 1796:25      1870:8, 1870:10,            1833:14, 1833:17,
   OBGYNs [1] - 1947:20
                               often [4] - 1805:1,         1878:6, 1878:10,            1838:3, 1861:16,
   object [2] - 1825:17,
                                1825:9, 1853:23,           1886:3, 1888:16,            1865:18, 1866:9,
    1864:2
                                1855:23                    1891:10, 1895:20,           1868:1, 1868:4, 1868:6,
   objection [8] - 1861:1,
                               oftentimes [1] - 1802:2     1897:12, 1897:16,           1868:10, 1868:11,
    1866:21, 1879:21,
                               old [6] - 1806:16,          1910:2, 1910:7,             1868:17, 1869:7,
    1884:23, 1889:25,
                                1823:22, 1839:23,          1910:17, 1911:9,            1869:14, 1873:13,
    1914:19, 1941:19,
                                1849:13, 1849:20,          1911:11, 1912:15,           1877:14, 1880:24,
    1970:1
                                1945:25                    1913:15, 1915:5,            1884:20, 1885:4,
   objectives [3] - 1947:16,                               1916:25, 1919:16,
                               Olsen [5] - 1917:13,                                    1885:25, 1886:22,
    1949:3, 1949:7                                         1923:2, 1923:14,
                                1917:15, 1917:17,                                      1902:24, 1915:2,
   obliterated [1] - 1944:5                                1924:15, 1924:23,
                                1918:17                                                1915:6, 1920:6,
   observation [2] -                                       1924:24, 1925:23,
                               once [16] - 1798:20,                                    1920:19, 1924:5,
    1913:15, 1914:1                                        1926:25, 1928:15,
                                1830:9, 1853:12,                                       1928:16, 1938:8,
   observed [2] - 1882:13,
Case 3:16-md-02738-FLW-LHG Document 11637 Filed 12/23/19 Page 208 of 223 PageID:
                                  104145

                                                                                                  2003
    1940:17, 1940:24,           origins [1] - 1814:2       1819:18, 1819:23,   1910:24, 1912:12,
    1940:25, 1941:12,           otherwise [1] - 1831:20    1820:4, 1820:10,    1912:25, 1913:4,
    1941:25, 1942:18,           outer [2] - 1830:5,        1820:12, 1820:14,   1913:5, 1913:14,
    1942:20, 1942:25,            1831:9                    1820:17, 1820:24,   1914:16, 1914:18,
    1943:2, 1943:7, 1944:1,     outline [1] - 1949:12      1821:3, 1821:8,     1915:4, 1915:13,
    1975:21                     outside [14] - 1831:17,    1821:12, 1821:19,   1915:14, 1915:17,
   opinions [24] - 1807:17,      1836:1, 1838:11,          1821:22, 1822:3,    1915:21, 1916:9,
    1809:8, 1809:18,             1871:4, 1888:10,          1822:11, 1822:13,   1916:19, 1916:21,
    1849:24, 1861:8,             1888:14, 1888:22,         1822:23, 1823:18,   1916:25, 1917:11,
    1865:10, 1865:13,            1889:5, 1893:9,           1824:5, 1824:10,    1918:1, 1919:8,
    1865:24, 1866:3,             1897:17, 1898:14,         1829:6, 1829:10,    1919:12, 1919:13,
    1866:6, 1866:13,             1898:19, 1898:22,         1829:15, 1832:7,    1920:3, 1920:7, 1920:9,
    1866:17, 1868:6,             1899:12                   1832:9, 1833:15,    1920:11, 1920:16,
    1886:11, 1890:4,            Ovarian [1] - 1925:13      1833:20, 1834:15,   1920:22, 1921:1,
    1890:9, 1910:3, 1928:6,     ovarian [304] - 1800:11,   1835:9, 1835:13,    1921:10, 1922:12,
    1936:2, 1936:17,             1800:14, 1800:17,         1835:25, 1836:2,    1923:2, 1923:9,
    1938:2, 1938:15,             1800:22, 1801:11,         1836:6, 1838:5,     1923:16, 1925:14,
    1938:22, 1974:6              1801:14, 1801:16,         1838:12, 1838:19,   1925:20, 1926:23,
   Opportunities [1] -           1801:21, 1802:13,         1838:21, 1839:21,   1927:2, 1927:8,
    1925:13                      1802:21, 1802:23,         1840:3, 1840:8,     1927:14, 1927:17,
   opportunity [1] -             1802:25, 1803:6,          1840:12, 1841:3,    1927:25, 1928:4,
    1885:14                      1803:9, 1803:18,          1843:3, 1843:6,     1928:10, 1928:15,
   opposed [7] - 1830:6,         1804:11, 1804:18,         1843:10, 1843:12,   1928:20, 1929:20,
    1830:11, 1904:8,             1804:22, 1804:24,         1843:14, 1843:15,   1929:21, 1930:3,
    1945:17, 1945:22,            1804:25, 1805:6,          1843:19, 1844:2,    1930:7, 1930:8, 1930:9,
    1958:24, 1967:21             1805:7, 1805:12,          1844:19, 1845:1,    1930:18, 1931:6,
   opposes [1] - 1831:3          1805:14, 1805:21,         1845:6, 1845:15,    1931:10, 1931:13,
   opposite [1] - 1854:4         1805:23, 1806:5,          1845:24, 1846:10,   1931:17, 1932:8,
   Opposition [3] - 1959:9,      1806:10, 1807:1,          1846:13, 1846:22,   1932:12, 1932:14,
    1959:15, 1960:12             1807:7, 1807:8,           1846:24, 1847:3,    1933:13, 1933:20,
   oral [5] - 1820:6, 1947:1,    1807:13, 1807:16,         1850:23, 1851:2,    1933:24, 1933:25,
    1949:16, 1970:23,            1807:19, 1807:23,         1851:24, 1852:4,    1934:3, 1934:8, 1935:6,
    1971:13                      1807:25, 1808:7,          1853:6, 1855:16,    1935:9, 1935:12,
   order [10] - 1813:12,         1808:16, 1808:22,         1856:9, 1856:11,    1935:24, 1936:2,
    1816:18, 1828:18,            1808:25, 1809:19,         1858:19, 1858:23,   1939:5, 1939:6,
    1831:21, 1841:5,             1810:1, 1810:3,           1861:14, 1861:18,   1939:10, 1939:23,
    1841:7, 1888:23,             1810:25, 1811:6,          1862:3, 1865:5,     1940:2, 1940:18,
    1913:22, 1950:5, 1950:8      1811:14, 1811:18,         1865:19, 1865:23,   1940:20, 1940:25,
   organ [3] - 1830:5,           1811:21, 1811:25,         1873:4, 1874:5,     1941:7, 1942:19,
    1898:21, 1898:23             1812:7, 1812:9,           1874:24, 1875:4,    1943:6, 1943:10,
   organizations [8] -           1812:11, 1812:17,         1875:6, 1879:15,    1943:13, 1943:24,
    1822:6, 1822:14,             1813:10, 1813:12,         1892:1, 1892:13,    1944:23, 1945:3,
    1822:21, 1826:21,            1813:18, 1813:20,         1892:14, 1892:24,   1949:25, 1950:12,
    1826:24, 1827:1,             1813:21, 1814:9,          1893:16, 1894:12,   1951:6, 1951:18,
    1921:3, 1967:16              1814:20, 1815:18,         1894:20, 1895:7,    1951:22, 1952:8,
   organs [4] - 1879:3,          1815:20, 1816:3,          1895:18, 1897:15,   1952:14, 1954:18,
    1880:15, 1931:4,             1816:5, 1816:11,          1900:21, 1901:10,   1955:13, 1955:19,
    1932:18                      1817:9, 1817:20,          1903:15, 1906:20,   1955:21, 1957:11,
   orient [1] - 1798:16          1817:21, 1818:1,          1906:22, 1906:25,   1957:13, 1960:5,
   original [1] - 1851:21        1818:7, 1818:9,           1907:6, 1907:7,     1960:18, 1961:22,
   originate [2] - 1814:12,      1818:11, 1818:18,         1907:21, 1907:22,   1964:21, 1967:20,
    1814:19                      1818:21, 1819:6,          1907:24, 1908:8,    1968:18, 1969:2,
   originated [1] - 1945:18      1819:7, 1819:12,          1908:15, 1909:4,    1970:13, 1970:24,
                                                           1909:15, 1910:20,   1971:1, 1971:15,
Case 3:16-md-02738-FLW-LHG Document 11637 Filed 12/23/19 Page 209 of 223 PageID:
                                  104146

                                                                                                            2004
    1971:22, 1972:7,                       P               1907:17, 1926:19,            1886:19, 1886:25
    1972:9, 1973:8,                                        1931:23, 1933:11,           particulates [3] - 1870:2,
    1975:11, 1975:14,          P-527 [2] - 1953:11,        1934:16, 1954:2,             1874:6, 1882:18
    1976:24                     1954:12                    1958:4, 1958:11,            parties [1] - 1801:23
   ovaries [54] - 1806:18,     P-SC [3] - 1883:10,         1964:10                     partner [1] - 1803:2
    1821:4, 1829:21,            1898:5, 1960:12           parcel [3] - 1836:4,         partners [1] - 1948:12
    1830:2, 1831:10,           p.m [1] - 1977:14           1870:24, 1934:4             parts [1] - 1848:11
    1833:6, 1833:9,            p53 [5] - 1841:19,         pardon [1] - 1835:2          party [3] - 1924:12,
    1833:11, 1833:19,           1841:25, 1842:1,          PARFITT [1] - 1796:14         1924:13, 1963:14
    1840:7, 1841:6, 1842:9,     1842:11, 1944:11
                                                          parity [2] - 1970:23,        pass [1] - 1898:24
    1845:13, 1868:3,           Page [1] - 1978:4           1971:13                     passed [1] - 1957:10
    1869:4, 1869:5,            page [63] - 1823:8,        part [13] - 1805:23,         passing [1] - 1947:13
    1869:19, 1869:25,           1823:14, 1823:20,          1822:17, 1836:4,            past [4] - 1821:25,
    1870:3, 1870:7, 1871:7,     1824:12, 1825:13,          1839:12, 1846:15,            1830:9, 1859:2, 1870:22
    1871:23, 1872:12,           1826:2, 1834:4, 1834:5,    1848:9, 1863:15,            pathologic [1] - 1894:17
    1872:22, 1872:24,           1836:24, 1844:8,           1870:24, 1899:20,           pathological [2] -
    1873:24, 1874:10,           1844:9, 1844:14,           1922:3, 1934:4,              1879:1, 1880:13
    1874:18, 1874:25,           1844:23, 1845:7,           1960:20, 1962:10            pathologist [2] - 1839:7,
    1875:13, 1875:21,           1845:8, 1848:24,
                                                          participants [1] - 1850:6     1882:9
    1875:25, 1879:4,            1850:17, 1851:6,
                                                          particle [9] - 1860:24,      pathologists [1] -
    1879:7, 1879:14,            1852:21, 1858:15,
                                                           1869:18, 1883:18,            1945:21
    1879:18, 1880:6,            1862:10, 1864:1,
                                                           1885:24, 1886:6,            Pathology [4] - 1891:6,
    1887:24, 1888:9,            1876:21, 1878:24,
                                                           1902:7, 1902:21,             1898:2, 1900:3, 1960:24
    1888:24, 1889:21,           1881:10, 1881:12,
                                                           1972:14, 1972:17            pathology [4] - 1839:12,
    1931:5, 1932:7,             1883:14, 1891:14,
                                                          particles [38] - 1830:1,      1839:14, 1842:2, 1945:3
    1934:17, 1940:6,            1892:4, 1894:2, 1895:4,
                                                           1831:11, 1831:12,           pathway [2] - 1829:25,
    1941:15, 1954:7,            1896:3, 1904:25,
                                                           1836:12, 1868:18,            1879:17
    1954:22, 1955:3,            1911:2, 1911:4, 1918:9,
                                                           1868:24, 1869:15,           pathways [1] - 1814:3
    1955:4, 1956:6,             1925:18, 1926:5,
                                                           1871:6, 1871:10,            patient [7] - 1807:2,
    1957:11, 1957:17,           1926:15, 1926:18,
                                                           1871:22, 1872:17,            1839:14, 1921:23,
    1959:3                      1930:4, 1930:5,
                                                           1873:5, 1873:21,             1924:8, 1973:15,
   Ovary [1] - 1891:25          1930:14, 1930:25,
                                                           1873:22, 1874:22,            1973:25, 1974:3
   ovary [13] - 1814:19,        1934:11, 1934:25,
                                                           1879:2, 1879:6,             patients [31] - 1804:20,
    1832:3, 1832:6,             1949:17, 1949:19,
                                                           1879:13, 1880:13,            1804:22, 1804:23,
    1833:16, 1838:14,           1954:2, 1954:11,
                                                           1880:20, 1880:25,            1804:25, 1805:8,
    1860:23, 1860:24,           1955:10, 1958:2,
                                                           1882:14, 1882:23,            1805:11, 1806:21,
    1861:3, 1868:15,            1959:15, 1960:13,
                                                           1883:5, 1883:17,             1807:13, 1808:21,
    1945:18, 1945:22,           1960:15, 1961:1,
                                                           1884:6, 1884:13,             1813:7, 1816:17,
    1969:5, 1969:9              1965:1, 1965:17,
                                                           1884:19, 1884:21,            1835:10, 1838:19,
   overall [5] - 1844:19,       1967:1, 1967:2, 1969:3
                                                           1885:5, 1885:16,             1838:21, 1838:23,
    1844:22, 1845:13,          pages [1] - 1826:16
                                                           1886:1, 1889:20,             1838:24, 1839:21,
    1853:6, 1883:20            Pap [1] - 1803:5
                                                           1901:18, 1902:15,            1840:2, 1840:9,
   overlapping [3] - 1904:6,   paper [9] - 1878:17,        1903:8, 1906:14, 1973:1      1840:11, 1841:4,
    1904:7, 1905:4              1878:19, 1878:21,
                                                          particular [13] - 1824:19,    1842:3, 1842:6,
   overlaps [1] - 1837:15       1878:23, 1926:8,
                                                           1829:7, 1834:24,             1842:10, 1843:12,
   oversees [2] - 1924:24,      1959:19, 1959:21,
                                                           1849:6, 1861:14,             1904:18, 1943:23,
    1947:25                     1959:24, 1970:10
                                                           1878:17, 1878:19,            1952:10, 1952:15,
   ovulation [1] - 1894:8      papers [1] - 1886:10        1894:24, 1903:13,            1952:18, 1977:3
   ovulation-induced [1] -     paragraph [20] -            1913:3, 1954:1,             pattern [1] - 1814:25
    1894:8                      1823:14, 1844:15,          1955:16, 1962:2             pause [2] - 1823:7,
   own [3] - 1800:24,           1844:16, 1845:9,          particulate [7] - 1831:8,     1972:22
    1801:4, 1890:23             1878:24, 1879:20,          1868:12, 1868:14,
                                1880:2, 1881:14,                                       Pause [2] - 1891:15,
   oxygen [1] - 1848:22                                    1869:24, 1874:9,             1926:4
                                1883:15, 1883:20,
Case 3:16-md-02738-FLW-LHG Document 11637 Filed 12/23/19 Page 210 of 223 PageID:
                                  104147

                                                                                                          2005
   PCOS [1] - 1934:1           1805:4, 1805:19,           1940:3, 1943:9,            physician [4] - 1798:22,
   PDQ [4] - 1823:4,           1812:11, 1814:16,          1943:12, 1955:1,            1921:13, 1924:24,
    1824:14, 1825:5,           1814:18, 1818:12,          1957:16, 1958:23,           1925:2
    1825:10                    1818:18, 1818:22,          1960:4                     physicians [5] - 1800:12,
   Pearson [6] - 1822:5,       1819:1, 1819:4, 1819:5,   perineally [5] - 1874:17,    1924:11, 1948:15,
    1823:3, 1823:22,           1819:6, 1819:8, 1819:9,    1876:5, 1887:13,            1950:4, 1968:8
    1824:21, 1843:5, 1872:4    1819:16, 1819:20,          1887:23, 1888:8            picking [1] - 1860:20
   Pearson's [1] - 1823:25     1820:1, 1834:16,          perineally-applied [3] -    PID [11] - 1842:17,
   peer [2] - 1812:13,         1859:17, 1859:19,          1887:13, 1887:23,           1842:18, 1842:19,
    1953:19                    1903:2, 1903:4,            1888:8                      1843:2, 1843:5, 1843:9,
   peer-reviewed [2] -         1903:11, 1903:17,         perineum [24] - 1809:25,     1843:11, 1845:4,
    1812:13, 1953:19           1903:21, 1906:25,          1829:21, 1831:9,            1931:12, 1931:16,
   Pelvic [3] - 1899:3,        1907:2, 1907:7,            1832:5, 1832:23,            1931:19
    1900:6, 1900:10            1907:23, 1908:19,          1832:24, 1836:1,           piece [1] - 1842:23
   pelvic [11] - 1805:15,      1908:24, 1909:13,          1868:3, 1868:13,           pill [1] - 1958:18
    1806:4, 1806:6,            1910:9, 1910:24,           1872:20, 1872:23,          pillar [1] - 1868:4
    1830:17, 1842:16,          1911:19, 1912:13,          1872:25, 1873:22,          pillow [1] - 1906:9
    1845:25, 1882:12,          1912:14, 1919:12,          1873:23, 1874:6,           pills [4] - 1806:9,
    1882:23, 1931:3,           1919:23                    1875:13, 1880:5,            1820:24, 1821:7,
    1931:8, 1931:19           percentage [3] -            1888:19, 1889:21,           1958:17
   pelvis [2] - 1874:23,       1804:22, 1819:3, 1920:3    1900:18, 1900:24,          place [3] - 1806:3,
    1932:18                   perfect [1] - 1835:22       1901:12, 1902:25,           1831:20, 1838:15
   penetrance [1] - 1887:8    perform [2] - 1806:6,       1903:18                    placed [10] - 1806:8,
   penetrate [2] - 1868:19,    1839:15                   period [4] - 1909:10,        1834:12, 1869:19,
    1902:12                   performed [3] - 1803:12,    1955:13, 1956:18,           1885:6, 1887:1,
   penetrated [1] - 1906:14    1840:15, 1861:20           1957:4                      1900:18, 1900:24,
   penetrates [1] - 1902:6    perhaps [7] - 1804:9,      periods [1] - 1801:8         1901:12, 1962:24,
   penetration [2] -           1859:8, 1864:6,           peritoneal [3] - 1874:7,     1965:10
    1897:22, 1901:17           1876:11, 1884:13,          1879:7, 1892:22            placing [7] - 1831:10,
   Penninkilampi [14] -        1908:16, 1915:3           peritoneum [1] - 1874:10     1831:13, 1835:25,
    1836:19, 1836:25,         perineal [54] - 1806:22,   permissible [1] -            1838:7, 1838:10,
    1837:3, 1849:8,            1807:12, 1807:18,          1890:24                     1838:13, 1871:10
    1856:22, 1857:2,           1807:23, 1807:24,         permission [1] - 1863:23    plainly [1] - 1870:16
    1857:9, 1857:10,           1810:3, 1810:24,          person [2] - 1890:21,       plaintiffs [1] - 1879:22
    1857:13, 1857:20,          1822:2, 1822:10,           1941:24                    Plaintiffs [1] - 1796:14
    1858:1, 1858:4,            1823:13, 1823:17,         personal [3] - 1800:24,     plaintiffs' [4] - 1829:20,
    1858:12, 1965:6            1824:9, 1830:13,           1834:10, 1923:5             1881:2, 1936:15,
   people [6] - 1802:21,       1833:2, 1833:5, 1833:7,   Personal [1] - 1797:9        1953:11
    1811:24, 1861:5,           1833:8, 1838:4,           personally [2] - 1826:13,   Plaintiffs' [3] - 1891:5,
    1920:19, 1938:8,           1845:11, 1850:5,           1891:20                     1907:14, 1949:10
    1948:18                    1850:20, 1852:14,         perspective [2] -           planning [1] - 1839:7
   per [22] - 1852:25,         1858:19, 1858:22,          1818:24, 1925:14           plate [1] - 1882:18
    1853:1, 1853:12,           1861:17, 1862:2,          pertaining [3] - 1922:12,   plate-like [1] - 1882:18
    1853:17, 1853:22,          1874:8, 1875:3,            1966:6, 1975:22            platinum [2] - 1815:14,
    1854:11, 1854:24,          1875:24, 1876:1,          pertains [1] - 1864:15       1815:17
    1855:2, 1855:8,            1876:10, 1877:8,          Ph.D.s [1] - 1937:18        plausibility [14] -
    1855:18, 1855:21,          1877:12, 1877:17,         pharmaceuticals [1] -        1810:19, 1827:14,
    1855:22, 1856:8,           1877:20, 1877:22,          1877:6                      1827:16, 1827:17,
    1910:7, 1911:9,            1879:5, 1883:3, 1886:5,   phone [1] - 1884:5           1827:23, 1827:25,
    1911:10, 1911:11,          1897:14, 1903:14,         photo [1] - 1906:16          1828:19, 1869:23,
    1948:25, 1949:3,           1911:17, 1912:24,         physically [4] - 1806:17,    1874:22, 1875:3,
    1966:13, 1966:22           1920:16, 1928:3,           1889:15, 1905:18,           1941:11, 1942:2,
   percent [41] - 1805:3,      1939:15, 1939:22,          1906:19                     1942:19, 1967:22
Case 3:16-md-02738-FLW-LHG Document 11637 Filed 12/23/19 Page 211 of 223 PageID:
                                  104148

                                                                                                            2006
   plausible [14] - 1813:16,   poses [1] - 1954:7            1902:24, 1903:2,            1919:8
    1828:10, 1829:14,          position [7] - 1889:3,        1903:9, 1903:17,           predominance [4] -
    1832:8, 1833:18,            1905:5, 1905:8,              1906:13, 1913:14,           1965:20, 1966:1,
    1835:11, 1874:8,            1905:16, 1906:17,            1915:12, 1915:13,           1966:20, 1966:24
    1875:12, 1916:18,           1920:21, 1923:21             1927:24, 1928:3,           prefer [2] - 1876:22,
    1916:20, 1916:23,          positive [10] - 1827:23,      1938:23, 1938:24,           1909:21
    1941:12, 1941:16,           1827:24, 1851:12,            1939:9, 1939:14,           pregnancy [2] - 1845:25,
    1962:13                     1858:18, 1860:14,            1939:15, 1939:16,           1846:2
   Plaxe [1] - 1948:9           1860:18, 1876:6,             1939:20, 1940:12,          preliminary [2] -
   play [3] - 1845:14,          1919:17, 1919:23,            1943:9, 1956:22,            1926:25, 1955:12
    1928:17, 1933:16            1920:4                       1956:24, 1957:9,           prematurely [1] - 1836:8
   plays [3] - 1894:11,        possibility [1] - 1902:7      1958:24, 1977:1            premenopausal [1] -
    1894:20, 1929:18           possible [8] - 1869:10,      Powder [4] - 1809:17,        1904:19
   plot [5] - 1913:17,          1869:11, 1869:17,            1865:11, 1866:8,           prepare [1] - 1849:17
    1914:2, 1914:9, 1965:4,     1886:5, 1886:8, 1920:8,      1880:21                    prepared [6] - 1851:17,
    1965:10                     1923:7, 1968:18             POWDER [1] - 1796:4          1949:16, 1950:7,
   plug [1] - 1970:12          possibly [1] - 1909:3        powders [3] - 1877:9,        1951:8, 1952:7, 1952:11
   plugs [1] - 1927:23         post [1] - 1924:12            1877:13, 1939:3            prescribe [3] - 1821:5,
   Plunkett [2] - 1871:18,     posted [4] - 1924:8,         power [5] - 1859:3,          1821:7, 1821:11
    1871:21                     1924:9, 1947:11,             1859:6, 1859:10,           prescribed [1] - 1958:19
   point [16] - 1812:24,        1963:15                      1859:23, 1860:15           prescribing [1] - 1821:21
    1844:9, 1847:25,           posterior [4] - 1831:3,      powered [3] - 1859:14,      presence [2] - 1874:25,
    1870:11, 1884:6,            1831:11, 1831:14,            1859:20, 1860:8             1882:12
    1893:25, 1895:20,           1871:11                     practice [21] - 1799:1,     present [5] - 1802:24,
    1904:23, 1909:2,           posting [1] - 1948:25         1799:4, 1799:5,             1803:20, 1805:14,
    1912:8, 1919:5, 1927:6,    postmenopausal [1] -          1802:19, 1805:1,            1806:2, 1958:12
    1927:13, 1961:14,           1945:2                       1805:3, 1805:4,            presented [3] - 1885:19,
    1965:4                     posts [1] - 1924:13           1805:19, 1806:2,            1886:9, 1890:25
   pointed [2] - 1961:6,       potential [9] - 1834:10,      1808:23, 1810:13,          presenting [2] - 1890:20,
    1965:13                     1874:5, 1892:21,             1839:12, 1842:2,            1890:22
   pointer [1] - 1832:13        1895:6, 1897:14,             1927:12, 1927:23,          presently [2] - 1799:4,
   points [2] - 1905:2,         1899:11, 1899:16,            1947:15, 1970:12,           1799:5
    1964:6                      1949:5, 1961:21              1970:14, 1970:17,          pressure [1] - 1804:3
   Polish [1] - 1919:24        potentially [4] - 1836:14,    1970:19, 1971:17           presumed [2] - 1873:1,
   poll [1] - 1971:17           1894:8, 1900:21,            PRACTICES [1] - 1796:5       1888:13
   polycystic [3] - 1932:8,     1939:18                     practicing [2] - 1808:19,   presuming [1] - 1888:1
    1933:20, 1933:24           pouring [1] - 1884:12         1839:16                    prevent [3] - 1821:3,
   pooled [3] - 1808:13,       powder [55] - 1806:22,       preamble [1] - 1914:19       1835:9, 1892:21
    1913:14, 1914:11            1807:14, 1807:19,           precancer [1] - 1944:17     preventative [2] -
   population [6] - 1877:4,     1807:22, 1807:25,           precancerous [1] -           1821:2, 1840:4
    1877:7, 1904:19,            1809:25, 1810:1,             1933:6                     prevention [1] - 1805:23
    1919:18, 1919:19,           1810:8, 1830:3,             precise [1] - 1868:7        Prevention [3] - 1825:6,
    1920:1                      1831:14, 1838:5,            precisely [1] - 1914:23      1825:11, 1826:18
   populations [1] -            1838:13, 1852:7,            precursor [15] - 1840:20,   prevents [1] - 1884:21
    1919:21                     1868:17, 1869:8,             1841:2, 1841:8, 1841:9,    primarily [1] - 1909:6
   portal [3] - 1898:10,        1869:13, 1871:3,             1932:20, 1932:23,          primary [14] - 1804:14,
    1898:13, 1898:18            1874:17, 1876:7,             1943:23, 1944:4,            1874:1, 1877:6, 1877:9,
   portion [12] - 1824:14,      1876:8, 1877:24,             1945:5, 1945:8,             1877:11, 1877:23,
    1824:19, 1824:23,           1883:17, 1884:21,            1945:10, 1945:12,           1891:18, 1895:3,
    1899:12, 1953:25,           1885:5, 1886:14,             1945:23, 1969:11            1929:5, 1930:1, 1930:2,
    1954:20, 1954:21,           1887:13, 1887:23,           precursors [1] - 1944:11     1930:22, 1930:24,
    1958:3, 1961:20,            1888:8, 1889:5,             predict [1] - 1926:22        1953:20
    1963:19, 1964:20            1897:16, 1901:17,           predisposition [1] -        privileges [2] - 1947:8,
Case 3:16-md-02738-FLW-LHG Document 11637 Filed 12/23/19 Page 212 of 223 PageID:
                                  104149

                                                                                                            2007
    1963:11                    proposal [1] - 1959:24       1941:4, 1953:24,            quality [2] - 1921:23,
   pro [2] - 1933:14,          proposed [2] - 1810:23,      1970:16                      1922:3
    1961:10                     1927:20                    pull [18] - 1849:15,         questioning [1] -
   pro-inflammatory [1] -      proposes [1] - 1969:9        1871:20, 1872:3,             1960:10
    1933:14                    proposing [3] - 1827:18,     1876:17, 1878:3,            questionnaire [3] -
   problem [1] - 1945:7         1827:20, 1944:15            1881:2, 1904:25,             1962:19, 1962:22,
   problems [2] - 1940:22,     proposition [1] - 1889:1     1905:18, 1907:14,            1963:19
    1941:4                     PROSKAUER [1] -              1907:17, 1910:12,           questionnaires [1] -
   procedure [1] - 1839:4       1796:19                     1913:9, 1917:24,             1850:9
   procedures [2] - 1839:3,    protect [1] - 1835:13        1922:14, 1925:6,            questions [22] - 1802:6,
    1904:20                    protecting [1] - 1893:7      1929:1, 1955:9, 1973:3       1802:8, 1848:8,
   proceedings [3] -           protective [11] -           pulled [1] - 1854:10          1848:13, 1850:9,
    1883:14, 1890:10,           1820:17, 1834:15,          pulling [1] - 1855:8          1862:4, 1864:3, 1867:9,
    1890:15                     1836:14, 1837:13,          pulls [1] - 1947:14           1867:24, 1898:25,
   Proceedings [1] - 1978:4     1837:19, 1838:8,           pulmonary [1] - 1882:9        1928:8, 1935:1,
   process [8] - 1828:7,        1838:10, 1856:5,           Purdie [2] - 1858:2,          1938:10, 1947:12,
    1839:3, 1841:7,             1856:7, 1892:7, 1892:11     1858:8                       1953:9, 1957:19,
    1842:15, 1843:1,           protects [1] - 1893:2       pure [1] - 1940:8             1957:23, 1962:16,
    1933:9, 1944:5, 1944:14    protein [2] - 1845:20,      purport [1] - 1826:17         1963:18, 1964:24,
   processed [5] - 1812:8,      1846:13                    purported [1] - 1846:4        1967:25, 1977:8
    1812:24, 1813:8,           proven [1] - 1960:19        purporting [1] - 1939:25     quick [2] - 1926:3,
    1813:15, 1914:15           provide [3] - 1803:14,      purpose [3] - 1824:15,        1973:4
   processes [1] - 1839:18      1941:25, 1954:17            1844:21, 1952:13            quickly [5] - 1826:20,
   produce [1] - 1846:5        PSC [16] - 1876:17,         purposes [5] - 1810:9,        1836:17, 1913:12,
   product [5] - 1810:5,        1878:3, 1878:12,            1883:2, 1884:1,              1965:9, 1973:3
    1838:13, 1865:14,           1879:22, 1881:3,            1915:12, 1956:16            quite [3] - 1802:23,
    1914:6, 1977:4              1899:6, 1904:10,           PURSUANT [1] - 1979:6         1913:16, 1919:20
   PRODUCTS [1] - 1796:4        1907:16, 1910:12,          put [33] - 1802:7, 1804:6,   quiz [1] - 1963:23
   Products [1] - 1797:9        1922:14, 1925:6,            1808:16, 1811:16,           quote [6] - 1856:5,
   products [8] - 1807:19,      1929:1, 1959:9,             1812:4, 1818:24,             1857:4, 1921:20,
    1865:12, 1865:25,           1959:14, 1960:24,           1829:8, 1838:14,             1932:5, 1973:6, 1973:8
    1866:7, 1866:10,            1973:3                      1847:25, 1848:7,
    1877:5, 1958:12, 1977:2    public [2] - 1922:4,         1867:10, 1873:19,                       R
   professional [1] -           1924:17                     1889:14, 1897:25,           radiation [1] - 1895:16
    1822:14                    Public [1] - 1969:18         1902:14, 1902:15,           raise [2] - 1801:13,
   professor [1] - 1800:2      publication [6] -            1903:11, 1914:13,            1923:12
   professors [1] - 1811:13     1847:11, 1855:25,           1914:14, 1923:3,            random [1] - 1913:7
   profiles [1] - 1817:24       1857:25, 1858:6,            1923:19, 1927:10,           range [12] - 1818:12,
   profiling [1] - 1907:12      1912:23, 1925:8             1937:22, 1937:23,            1818:22, 1834:16,
   Program [1] - 1969:20       publications [1] - 1811:5    1938:20, 1959:4,             1861:21, 1882:14,
   program [3] - 1799:24,      publish [1] - 1863:17        1960:20, 1960:23,            1882:18, 1882:24,
    1804:7, 1806:3             published [25] -             1962:18, 1962:22,            1883:20, 1883:21,
   progress [1] - 1874:12       1803:24, 1804:6,            1965:3, 1972:20, 1977:4      1907:2, 1919:2, 1962:7
   progressed [1] - 1841:11     1804:13, 1808:11,          puts [1] - 1949:3            ranges [1] - 1883:18
   promise [1] - 1884:4         1811:7, 1812:12,           putting [10] - 1835:23,      rate [7] - 1803:8,
   proof [5] - 1827:23,         1821:16, 1829:11,           1838:7, 1853:17,             1803:19, 1908:4,
    1827:24, 1828:16,           1834:14, 1858:2,            1875:18, 1880:3,             1908:18, 1908:25,
    1874:4, 1969:15             1864:24, 1865:4,            1880:9, 1894:23,             1909:13, 1912:13
   proper [2] - 1864:3,         1865:21, 1866:15,           1924:2, 1951:5, 1953:21     rates [1] - 1843:19
    1976:7                      1867:19, 1881:19,                                       rather [2] - 1826:13,
   prophylactic [1] - 1944:9    1907:3, 1910:4,                         Q
                                                                                         1830:5
   prophylactically [2] -       1927:18, 1929:10,          qualified [2] - 1861:4,      ratio [18] - 1812:21,
    1841:5, 1944:19             1937:1, 1940:19,            1975:6                       1813:4, 1816:19,
Case 3:16-md-02738-FLW-LHG Document 11637 Filed 12/23/19 Page 213 of 223 PageID:
                                  104150

                                                                                                         2008
    1834:17, 1836:14,         1936:14, 1937:8,            1959:22, 1960:12,          regard [4] - 1809:5,
    1837:9, 1837:11,          1938:5, 1938:7,             1964:25, 1977:11,           1869:7, 1942:20, 1944:2
    1837:16, 1853:19,         1953:21, 1958:3,            1977:12                    regarding [3] - 1811:17,
    1861:21, 1917:8,          1958:16, 1959:17,          Recross [1] - 1978:6         1822:16, 1861:12
    1918:11, 1918:17,         1962:1                     RECROSS [1] - 1968:4        regardless [3] - 1942:13,
    1927:4, 1934:20,         reads [2] - 1895:5,         RECROSS-                     1943:7, 1943:8
    1962:6, 1971:11,          1929:17                     EXAMINATION [1] -          region [1] - 1959:3
    1971:21                  real [3] - 1913:12,          1968:4                     regression [4] - 1970:5,
   ratios [4] - 1859:8,       1926:3, 1973:3             recur [1] - 1805:1           1970:22, 1971:4,
    1895:21, 1965:13,        reality [1] - 1831:20       recurrence [3] - 1908:24,    1971:19
    1971:15                  realize [1] - 1826:12        1909:13, 1912:13           regular [2] - 1806:4,
   ray [1] - 1882:20         really [17] - 1802:23,      REDIRECT [1] - 1953:6        1806:6
   RE [1] - 1796:4            1811:21, 1812:14,          redirect [1] - 1972:10      regularly [1] - 1825:4
   reach [3] - 1879:18,       1820:19, 1832:4,           Redirect [1] - 1978:6       related [3] - 1833:22,
    1941:15, 1975:7           1836:17, 1848:4,           reduce [18] - 1804:9,        1837:3, 1954:1
   reaches [1] - 1874:9       1856:6, 1856:16,            1812:16, 1813:12,          relates [3] - 1836:9,
   reacted [1] - 1848:12      1857:5, 1857:14,            1813:17, 1820:4,            1859:4, 1965:21
   reaction [8] - 1874:11,    1912:5, 1932:14,            1820:9, 1820:11,           relationship [11] -
    1932:11, 1932:19,         1933:10, 1934:15,           1820:13, 1820:25,           1802:12, 1843:9,
    1936:3, 1940:7,           1955:18, 1959:1             1821:1, 1821:7,             1949:24, 1950:11,
    1941:16, 1941:17,        realm [1] - 1828:13          1821:12, 1821:17,           1950:15, 1951:6,
    1969:10                  reason [10] - 1835:10,       1821:22, 1835:25,           1951:17, 1952:2,
   reactive [1] - 1848:22     1836:4, 1859:24,            1841:5, 1893:15,            1952:3, 1952:14,
   read [52] - 1801:18,       1877:25, 1882:8,            1935:12                     1960:18
    1811:9, 1835:19,          1884:11, 1888:25,          reduced [1] - 1815:16       relative [16] - 1850:22,
    1847:13, 1863:23,         1889:3, 1903:16, 1908:9    reduces [1] - 1879:18        1853:23, 1855:3,
    1871:17, 1873:15,        reasonable [2] - 1845:5,    reducing [4] - 1812:15,      1855:23, 1856:7,
    1873:17, 1875:8,          1973:14                     1813:9, 1813:14,            1859:14, 1859:19,
    1877:3, 1878:14,         reasonably [1] - 1967:18     1892:12                     1859:21, 1860:3,
    1879:8, 1880:2,          reasons [2] - 1813:13,      reduction [1] - 1856:10      1910:8, 1910:21,
    1882:16, 1883:1,          1846:15                    refer [1] - 1798:20          1911:4, 1911:8,
    1887:11, 1890:7,         REATH [1] - 1796:15         reference [8] - 1825:22,     1914:10, 1918:21,
    1894:13, 1898:17,        recalling [1] - 1928:12      1848:15, 1848:24,           1919:1
    1901:3, 1901:11,         receive [1] - 1947:13        1858:8, 1884:1, 1907:9,    relevance [1] - 1889:25
    1911:12, 1918:25,        recent [2] - 1970:5,         1918:3, 1964:8             reliability [1] - 1809:12
    1936:10, 1936:13,         1970:18                    referenced [1] - 1881:4     reliable [4] - 1909:24,
    1936:18, 1936:20,        recently [2] - 1812:3,      references [3] - 1958:7,     1911:15, 1912:9,
    1936:23, 1937:1,          1840:23                     1963:12, 1964:17            1912:17
    1937:5, 1938:1,          recess [3] - 1862:9,        referencing [1] - 1928:5    relied [4] - 1808:18,
    1938:12, 1938:16,         1896:2, 1952:23            referred [2] - 1820:16,      1809:2, 1854:1, 1911:14
    1947:11, 1957:21,        recognize [2] - 1826:21,     1820:17                    rely [1] - 1912:8
    1957:25, 1960:1,          1934:8                     referring [6] - 1798:17,    relying [2] - 1867:3,
    1961:3, 1961:20,         recognized [3] -             1907:10, 1915:15,           1928:11
    1967:12, 1967:18,         1893:19, 1893:21,           1915:16, 1930:22,          remember [18] -
    1971:9, 1972:2,           1895:18                     1937:23                     1811:10, 1876:15,
    1975:23, 1976:9,         recognizes [2] - 1948:22,   refers [4] - 1824:23,        1878:20, 1878:22,
    1976:11, 1976:12,         1969:25                     1825:2, 1894:25,            1903:25, 1917:15,
    1976:13, 1976:16,        recollection [2] -           1974:17                     1925:16, 1945:7,
    1976:20                   1918:16, 1959:18           reflected [2] - 1884:25,     1955:7, 1956:14,
   Reading [1] - 1895:13     recommend [4] - 1806:8,      1885:2                      1958:9, 1960:9, 1961:7,
   reading [14] - 1811:11,    1806:17, 1903:16,          reflective [2] - 1907:13,    1962:24, 1965:14,
    1883:23, 1888:12,         1903:20                     1963:17                     1965:16, 1972:12,
    1890:14, 1890:19,        record [6] - 1959:8,        refreshes [1] - 1959:20      1973:8
Case 3:16-md-02738-FLW-LHG Document 11637 Filed 12/23/19 Page 214 of 223 PageID:
                                  104151

                                                                                                           2009
   remembered [1] -            1802:15, 1810:18,           1845:12, 1846:16,            1847:8, 1872:6,
    1956:12                    1816:16, 1837:22,           1846:21, 1874:11,            1878:11, 1885:18,
   remission [1] - 1909:10     1936:15, 1938:5,            1875:14, 1933:3,             1953:19, 1967:16,
   remove [2] - 1806:17,       1938:16, 1938:17,           1933:5, 1940:15,             1968:7, 1974:19
    1840:6                     1938:18, 1975:25            1974:16                    reviewer [1] - 1924:25
   removed [2] - 1833:12,     represent [1] - 1825:14     responsibility [2] -        reviewers [1] - 1824:16
    1841:10                   representation [3] -         1819:22, 1949:1            Reviewers [2] - 1824:20,
   removing [3] - 1821:3,      1826:10, 1827:3, 1828:1    responsible [3] - 1950:8,     1825:3
    1853:21, 1879:17          representing [1] - 1826:7    1950:22, 1974:2            rice [1] - 1958:8
   repeated [1] - 1931:16     reproductive [15] -         rest [1] - 1905:21          Richard [3] - 1924:25,
   repeating [1] - 1828:7      1799:17, 1801:4,           result [3] - 1838:1,          1962:23, 1963:6
   rephrase [1] - 1888:5       1805:16, 1830:1,            1854:25, 1860:19           right-hand [5] - 1817:3,
   replacement [1] - 1801:3    1867:23, 1870:12,          results [12] - 1850:19,       1845:9, 1911:3, 1926:5,
   replicability [1] -         1870:23, 1879:13,           1853:3, 1854:23,             1960:16
    1809:12                    1893:11, 1898:3,            1860:21, 1905:7,           rinse [1] - 1934:22
   report [46] - 1798:19,      1898:11, 1898:20,           1912:1, 1914:6, 1918:8,    rise [9] - 1798:4, 1862:8,
    1808:16, 1812:5,           1903:19, 1926:20,           1918:9, 1938:13,             1863:1, 1896:1, 1897:4,
    1812:19, 1825:20,          1931:4                      1967:8, 1967:9               1918:18, 1952:22,
    1825:23, 1834:1,          Reproductive [3] -          resumed [3] - 1863:4,         1953:1, 1977:13
    1847:9, 1847:15,           1800:4, 1892:5, 1922:19     1897:7, 1953:4             Risk [3] - 1900:7,
    1847:19, 1847:24,         reputable [2] - 1920:13,    retained [2] - 1937:15,       1900:11, 1961:19
    1848:1, 1848:7,            1920:15                     1937:18                    risk [247] - 1800:11,
    1848:10, 1848:16,         requirements [1] -          retrograde [5] - 1875:2,      1800:16, 1800:17,
    1848:20, 1848:25,          1947:4                      1879:11, 1880:8,             1800:18, 1800:20,
    1854:17, 1857:17,         requires [2] - 1950:4,       1893:17, 1894:9              1800:22, 1801:1,
    1857:23, 1861:2,           1975:18                    retrospective [2] -           1801:2, 1801:11,
    1871:17, 1873:15,         Research [2] - 1844:12,      1965:20, 1966:1              1801:14, 1801:15,
    1873:17, 1875:24,          1925:14                    retrospectively [1] -         1801:20, 1805:20,
    1876:1, 1876:5,           research [12] - 1802:17,     1966:14                      1806:3, 1806:9,
    1878:17, 1883:10,          1803:12, 1803:15,          revealed [1] - 1882:17        1806:12, 1806:25,
    1884:25, 1885:3,           1804:14, 1804:15,          reverse [1] - 1847:23         1807:6, 1808:6,
    1886:11, 1890:4,           1804:20, 1808:17,          review [31] - 1802:5,         1808:15, 1808:24,
    1909:21, 1916:1,           1814:15, 1844:11,           1807:9, 1809:23,             1810:3, 1811:6,
    1917:20, 1921:20,          1865:4, 1887:19,            1809:24, 1810:25,            1811:13, 1811:17,
    1936:7, 1936:8, 1937:2,    1959:25                     1829:5, 1829:22,             1811:25, 1812:7,
    1938:13, 1974:10,         researchers [3] -            1833:10, 1839:12,            1812:8, 1812:10,
    1976:12, 1976:14,          1920:15, 1925:20,           1842:2, 1845:16,             1813:4, 1813:10,
    1976:20                    1925:25                     1846:19, 1847:11,            1813:12, 1813:17,
   reported [22] - 1812:10,   researching [2] - 1808:5,    1849:25, 1877:17,            1815:4, 1815:6, 1815:8,
    1832:19, 1832:22,          1975:3                      1885:14, 1917:17,            1815:22, 1815:24,
    1832:23, 1833:1,          residency [3] - 1799:13,     1918:1, 1928:25,             1815:25, 1816:4,
    1833:5, 1837:6,            1799:14, 1811:11            1929:4, 1929:6, 1950:8,      1816:7, 1816:10,
    1843:13, 1847:19,         residents [2] - 1800:8,      1950:23, 1953:14,            1816:12, 1816:14,
    1850:21, 1851:8,           1893:20                     1953:18, 1953:19,            1816:23, 1817:2,
    1852:13, 1855:23,         respect [9] - 1834:9,        1953:22, 1967:14,            1817:8, 1817:19,
    1855:24, 1876:9,           1841:9, 1857:19,            1974:9, 1975:16, 1977:3      1818:4, 1818:9,
    1954:25, 1957:15,          1857:22, 1858:17,          reviewed [22] - 1808:10,      1818:11, 1818:17,
    1966:12, 1972:15,          1859:6, 1955:7, 1962:1,     1808:11, 1808:12,            1818:21, 1819:1,
    1972:24, 1973:1            1962:3                      1812:13, 1824:17,            1819:3, 1819:5, 1819:8,
   REPORTER [1] -             respond [1] - 1814:7         1825:4, 1826:14,             1819:12, 1819:17,
    1796:25                   responded [1] - 1814:4       1832:1, 1832:14,             1820:5, 1820:8,
   reporting [1] - 1810:20    response [12] - 1814:25,     1833:21, 1837:23,            1820:10, 1820:11,
   reports [12] - 1801:18,     1839:10, 1839:25,           1843:2, 1844:3, 1844:6,      1820:13, 1820:16,
Case 3:16-md-02738-FLW-LHG Document 11637 Filed 12/23/19 Page 215 of 223 PageID:
                                  104152

                                                                                                          2010
    1820:25, 1821:2,            1926:23, 1926:25,         routes [1] - 1877:9          1886:11, 1897:23
    1821:7, 1821:12,            1927:2, 1927:8,           RPR [1] - 1796:24           SC [3] - 1883:10, 1898:5,
    1821:17, 1821:18,           1927:14, 1927:16,         running [2] - 1902:19,       1960:12
    1821:22, 1823:18,           1927:24, 1928:3,           1906:4                     scabbard [1] - 1898:10
    1835:25, 1836:2,            1930:6, 1930:18,          Russoniello [2] -           scanning [3] - 1881:15,
    1838:11, 1838:15,           1931:6, 1931:10,           1979:11, 1979:12            1882:10, 1882:17
    1838:17, 1840:12,           1931:12, 1932:13,         RUSSONIELLO [1] -           scar [1] - 1842:21
    1840:22, 1841:3,            1933:9, 1933:17,           1796:24                    Schildkraut [2] -
    1841:5, 1842:9,             1933:21, 1933:25,                                      1856:18, 1856:25
    1843:20, 1843:24,           1934:3, 1934:4, 1934:8,               S               scholar [1] - 1864:23
    1844:2, 1850:22,            1935:9, 1935:12,                                      School [1] - 1948:10
                                                          S/Vincent [1] - 1979:11
    1850:23, 1851:9,            1935:17, 1935:19,                                     school [4] - 1799:10,
                                                          Saed [5] - 1936:23,
    1853:13, 1853:19,           1935:24, 1939:23,                                      1799:11, 1811:8,
                                                           1938:12, 1976:10,
    1853:23, 1854:6,            1940:2, 1940:11,                                       1811:11
                                                           1976:11, 1976:12
    1854:13, 1854:14,           1940:20, 1941:6,                                      science [16] - 1819:16,
                                                          Saed's [6] - 1846:3,
    1855:3, 1855:4,             1943:6, 1943:10,                                       1827:21, 1827:22,
                                                           1847:8, 1848:1,
    1855:16, 1855:18,           1943:13, 1948:24,                                      1828:3, 1828:13,
                                                           1848:16, 1937:2,
    1855:23, 1856:7,            1948:25, 1949:6,                                       1874:2, 1895:3,
                                                           1975:24
    1858:22, 1859:14,           1954:8, 1955:21,                                       1920:10, 1929:5,
                                                          Saenz [17] - 1798:8,
    1859:19, 1859:21,           1960:5, 1961:21,                                       1930:1, 1930:2,
                                                           1798:14, 1798:22,
    1860:1, 1860:3,             1961:22, 1963:20,                                      1930:23, 1930:24,
                                                           1823:9, 1826:12,
    1865:22, 1879:18,           1963:24, 1964:1,                                       1945:15, 1953:23,
                                                           1827:15, 1863:9,
    1892:12, 1893:16,           1964:2, 1964:5,                                        1962:10
                                                           1897:11, 1907:16,
    1895:5, 1895:6, 1895:7,     1964:12, 1964:14,                                     Sciences [1] - 1800:4
                                                           1917:24, 1925:6,
    1895:18, 1895:22,           1964:15, 1964:16,                                     scientific [6] - 1807:10,
                                                           1941:20, 1953:8,
    1897:14, 1900:22,           1964:21, 1968:18,                                      1828:12, 1828:22,
                                                           1960:13, 1960:25,
    1901:9, 1910:8, 1910:9,     1969:1, 1970:6,                                        1829:23, 1841:10,
                                                           1963:22, 1978:7
    1910:19, 1910:21,           1970:12, 1970:13,                                      1860:10
                                                          SAENZ [4] - 1798:10,
    1910:24, 1911:8,            1970:25, 1971:5,                                      scientifically [4] -
                                                           1863:4, 1897:7, 1953:4
    1911:19, 1911:20,           1971:13, 1971:15,                                      1909:24, 1911:15,
                                                          Saenz's [2] - 1848:25,
    1912:13, 1912:25,           1971:21, 1972:5,                                       1912:9, 1912:17
                                                           1940:24
    1913:15, 1914:10,           1972:6, 1972:8, 1976:24                               scientist [3] - 1904:11,
                                                          safe [4] - 1902:24,
    1914:16, 1915:1,          risks [5] - 1800:14,                                     1973:14, 1974:2
                                                           1903:3, 1903:7, 1977:3
    1915:2, 1915:3, 1915:8,     1879:15, 1911:4,                                      scientists [10] - 1873:3,
                                                          Safe [1] - 1969:19
    1915:13, 1915:15,           1914:23, 1933:12                                       1881:17, 1887:12,
    1915:17, 1915:18,                                     SALES [1] - 1796:5
                              risky [1] - 1924:19                                      1917:9, 1918:2,
    1915:20, 1915:21,                                     salpingitis [1] - 1894:10
                              Robert [2] - 1891:18,                                    1920:14, 1920:15,
    1915:22, 1915:25,                                     salpingo [2] - 1892:8,
                                1897:12                                                1929:13, 1971:3, 1975:6
    1916:3, 1916:6,                                        1892:18
                              robust [1] - 1914:17                                    scope [1] - 1969:21
    1916:10, 1916:17,                                     San [9] - 1799:6,
                              role [10] - 1805:24,                                    score [1] - 1947:13
    1916:21, 1916:25,                                      1799:15, 1921:14,
                                1824:9, 1836:6,                                       screening [7] - 1802:20,
    1917:3, 1917:6,                                        1921:18, 1922:16,
                                1844:18, 1845:14,                                      1802:23, 1802:25,
    1917:10, 1917:14,                                      1923:18, 1948:9,
                                1894:12, 1894:20,                                      1804:17, 1806:3,
    1917:21, 1918:21,                                      1962:16, 1962:18
                                1928:18, 1929:18,                                      1845:24, 1944:18
    1919:1, 1919:7, 1920:7,                               sanitary [3] - 1837:22,
                                1933:16                                               Screening [3] - 1825:5,
    1920:8, 1920:11,                                       1838:10, 1838:14
                              Roman [1] - 1949:20                                      1825:11, 1826:17
    1920:16, 1920:22,                                     sat [2] - 1959:18,
                              room [2] - 1823:25,                                     scroll [1] - 1925:18
    1920:25, 1921:9,                                       1971:11
                                1975:10                                               se [4] - 1948:25, 1949:3,
    1922:11, 1923:3,                                      Savant [4] - 1928:24,
                              ROSE [1] - 1796:19                                       1966:13, 1966:22
    1923:4, 1923:9,                                        1953:10, 1968:24,
                              roughly [2] - 1819:1,                                   search [2] - 1808:10,
    1923:11, 1923:12,                                      1969:4
                                1838:22                                                1867:16
    1923:14, 1923:19,                                     save [1] - 1803:8
                              route [2] - 1877:11,                                    seated [1] - 1798:6
    1923:22, 1923:25,                                     saw [6] - 1838:2, 1849:1,
                                1898:11                                               second [13] - 1844:15,
    1924:3, 1926:21,                                       1854:18, 1882:14,
Case 3:16-md-02738-FLW-LHG Document 11637 Filed 12/23/19 Page 216 of 223 PageID:
                                  104153

                                                                                                          2011
    1878:13, 1878:24,         self [2] - 1958:12,         set [1] - 1941:17           1821:1, 1831:8,
    1881:9, 1881:12,           1966:12                    sets [1] - 1948:14          1837:18, 1875:25,
    1883:15, 1901:2,          self-care [1] - 1958:12     seven [3] - 1808:12,        1879:15, 1883:3,
    1926:19, 1930:5,          self-reported [1] -          1926:25, 1927:4            1892:14, 1913:11,
    1954:20, 1958:4,           1966:12                    several [13] - 1821:15,     1913:18, 1935:25,
    1972:20                   seminal [1] - 1936:4         1861:19, 1881:20,          1941:6, 1959:6, 1962:6
   secondhand [3] -           sense [7] - 1810:20,         1889:19, 1892:5,          shows [2] - 1855:17,
    1828:6, 1828:8, 1828:10    1810:21, 1828:3,            1904:23, 1913:10,          1886:19
   secreted [1] - 1803:4       1835:23, 1838:12,           1913:11, 1915:25,         shrinking [1] - 1914:5
   Section [1] - 1934:10       1904:14, 1953:20            1922:9, 1923:4, 1935:6,   Shukla [3] - 1936:20,
   section [16] - 1870:15,    sensitive [2] - 1815:14,     1967:8                     1975:25, 1976:9
    1886:10, 1892:4,           1909:8                     sex [1] - 1886:6           side [1] - 1922:22
    1894:3, 1895:4,           sensitivity [2] - 1815:16   SEYFARRTH [1] -            signature [1] - 1882:21
    1895:22, 1895:23,         sent [1] - 1850:8            1797:8                    signatures [1] - 1944:11
    1900:16, 1905:7,          sentence [19] - 1825:2,     SGO [3] - 1822:17,         significance [2] - 1835:5,
    1918:8, 1930:15,           1844:15, 1880:11,           1946:4                     1953:17
    1932:4, 1934:11,           1881:15, 1894:25,          shade [2] - 1817:6,        significant [29] -
    1961:14, 1971:18,          1899:10, 1899:21,           1817:7                     1812:21, 1812:25,
    1973:24                    1901:2, 1901:11,           shaded [1] - 1817:4         1813:5, 1816:20,
   SECTION [1] - 1979:6        1910:18, 1923:13,          shaped [1] - 1904:2         1834:18, 1834:22,
   Sections [1] - 1934:25      1929:17, 1930:5,           share [1] - 1952:15         1835:6, 1835:15,
   sections [2] - 1870:12,     1930:14, 1934:9,           SHARKO [1] - 1796:16        1836:9, 1836:16,
    1871:2                     1935:4, 1954:21,           SHAW [1] - 1797:8           1837:14, 1837:17,
   see [46] - 1805:11,         1961:10, 1965:23           sheath [1] - 1898:10        1850:22, 1850:25,
    1824:19, 1825:24,         sentences [1] - 1961:3      shed [2] - 1846:14          1851:9, 1851:10,
    1830:18, 1831:21,         separate [3] - 1830:18,     sheer [1] - 1966:17         1851:12, 1853:5,
    1831:22, 1834:7,           1889:14, 1964:10           short [2] - 1876:23,        1859:25, 1860:6,
    1834:20, 1839:8,          separated [1] - 1906:19      1887:6                     1861:23, 1910:8,
    1854:15, 1858:7,          separating [1] - 1905:19    show [28] - 1810:2,         1910:23, 1911:18,
    1858:9, 1870:8,           separation [3] - 1905:25,    1821:16, 1825:14,          1912:4, 1912:23,
    1870:16, 1876:23,          1906:2, 1906:5              1826:1, 1826:3,            1913:19, 1918:22,
    1878:10, 1883:19,         series [1] - 1816:16         1831:10, 1843:19,          1931:6
    1887:19, 1890:6,          serous [33] - 1814:13,       1861:20, 1861:22,         significantly [1] -
    1894:3, 1907:9,            1814:17, 1814:24,           1868:14, 1876:23,          1906:13
    1907:25, 1911:24,          1815:13, 1817:13,           1881:1, 1888:18,          silicate [2] - 1882:20,
    1925:1, 1926:15,           1840:23, 1841:15,           1888:20, 1889:4,           1954:6
    1929:11, 1929:22,          1851:2, 1851:8, 1856:2,     1898:4, 1900:13,          similar [3] - 1847:16,
    1929:23, 1929:25,          1856:4, 1856:10,            1904:9, 1905:2, 1905:9,    1856:20, 1900:20
    1930:10, 1930:11,          1906:20, 1907:6,            1910:10, 1931:8,          simple [1] - 1860:23
    1937:24, 1944:4,           1907:21, 1908:6,            1931:11, 1935:11,         simply [5] - 1859:22,
    1954:3, 1954:9,            1908:10, 1908:18,           1943:5, 1943:24,           1872:12, 1889:7,
    1957:10, 1958:13,          1908:23, 1908:24,           1962:11, 1976:1            1893:17, 1966:13
    1960:15, 1963:9,           1909:3, 1909:7,            showed [10] - 1875:22,     single [3] - 1814:21,
    1964:6, 1965:23,           1910:20, 1910:24,           1882:20, 1906:17,          1893:13, 1973:15
    1966:3, 1971:18,           1912:11, 1912:25,           1910:6, 1927:3, 1938:6,   sit [4] - 1878:20,
    1972:18                    1913:5, 1918:20,            1953:11, 1959:10,          1878:22, 1927:11,
   seeing [3] - 1802:14,       1929:20, 1930:8,            1960:7, 1961:2             1946:25
    1925:16, 1926:2            1933:13, 1944:12,          Shower [4] - 1865:11,      sits [2] - 1835:24,
   seem [5] - 1815:7,          1944:25                     1865:12, 1880:22           1948:11
    1815:9, 1815:15,          served [3] - 1802:1,        showing [5] - 1836:14,     sitting [2] - 1902:19,
    1898:25, 1927:7            1948:4, 1948:7              1871:13, 1897:11,          1905:21
   segment [1] - 1950:24      serves [3] - 1898:10,        1910:23, 1919:3           situation [1] - 1948:25
   selection [1] - 1910:1      1898:18, 1898:21           shown [14] - 1806:19,      six [12] - 1855:22,
Case 3:16-md-02738-FLW-LHG Document 11637 Filed 12/23/19 Page 217 of 223 PageID:
                                  104154

                                                                                                             2012
    1872:5, 1872:7, 1872:9,    1938:13, 1963:13            1893:14, 1911:5,              1969:24
    1873:11, 1876:13,         someplace [1] - 1940:15      1921:17, 1923:20,            statement [22] - 1861:5,
    1910:7, 1911:9,           sometimes [5] - 1815:17,     1931:9, 1931:12,              1874:15, 1877:10,
    1911:11, 1927:4,           1820:15, 1820:18,           1935:8, 1935:21,              1878:1, 1880:12,
    1956:11, 1956:17           1821:6, 1830:21             1950:4, 1957:20               1880:16, 1880:17,
   sixth [1] - 1961:9         somewhat [1] - 1913:21      specify [1] - 1899:25          1887:11, 1887:17,
   size [11] - 1880:23,       somewhere [8] -             specimens [2] - 1842:8,        1893:13, 1893:22,
    1880:24, 1882:15,          1806:15, 1808:10,           1907:10                       1899:14, 1900:23,
    1883:5, 1883:16,           1811:4, 1811:10,           spectroscopy [1] -             1901:2, 1901:14,
    1884:19, 1884:24,          1818:11, 1839:1,            1882:20                       1908:2, 1921:5,
    1885:2, 1885:9,            1945:18, 1955:22           spectrum [1] - 1946:1          1923:24, 1930:22,
    1885:15, 1885:24          sophisticated [1] -         speculating [1] -              1931:15, 1950:13,
   sizes [1] - 1883:18         1840:25                     1945:12                       1960:14
   SKADDEN [1] - 1796:17      sorry [7] - 1873:22,        speculation [1] - 1888:3      statements [3] - 1861:2,
   skilled [1] - 1975:6        1876:3, 1881:8,            speculum [2] - 1831:21,        1874:2, 1879:19
   skin [1] - 1830:5           1903:25, 1911:18,           1887:4                       states [2] - 1844:16,
   SLATE [1] - 1796:17         1918:24, 1972:19           speculums [1] - 1830:17        1910:17
   sleeping [3] - 1902:19,    sort [11] - 1822:1,         sponsor [1] - 1844:10         STATES [2] - 1796:1,
    1906:7, 1906:9             1828:11, 1828:18,          sprinkled [4] - 1868:8,        1796:7
   slide [21] - 1816:25,       1857:1, 1860:16,            1868:18, 1869:8, 1871:3      stating [1] - 1916:17
    1829:19, 1849:15,          1868:3, 1887:7, 1933:2,    sprinkling [1] - 1884:7       statistical [1] - 1971:20
    1850:18, 1851:17,          1948:14, 1949:12,          staff [1] - 1968:8            statistically [22] -
    1853:8, 1858:7,            1962:2                     stage [1] - 1803:10            1812:21, 1812:25,
    1858:11, 1867:12,         sound [1] - 1948:20         Stage [9] - 1803:9,            1813:4, 1834:22,
    1867:17, 1872:3,          sounds [1] - 1948:19         1846:24, 1847:1,              1835:6, 1835:14,
    1913:9, 1913:10,          source [3] - 1877:23,        1847:2, 1908:18,              1836:9, 1837:14,
    1914:13, 1914:14,          1933:21, 1934:7             1908:21, 1908:23,             1837:16, 1851:9,
    1922:14, 1922:15,         sources [4] - 1877:6,        1909:16                       1851:12, 1853:5,
    1922:23, 1938:20,          1931:23, 1932:4, 1969:5    stain [3] - 1841:18,           1859:25, 1860:6,
    1944:3, 1949:10           space [3] - 1899:11,         1841:20, 1841:21              1861:23, 1910:8,
   slides [9] - 1808:25,       1899:16, 1899:17           stained [1] - 1842:11          1910:23, 1911:18,
    1839:6, 1839:13,          spanned [1] - 1849:23       staining [1] - 1841:7          1912:4, 1912:23,
    1839:14, 1943:22,         speaks [2] - 1913:6,        stand [2] - 1798:8,            1913:18, 1918:22
    1944:2, 1944:7, 1944:9,    1958:4                      1890:23                      statistics [2] - 1908:22,
    1945:3                    special [1] - 1841:7        standing [2] - 1905:22,        1920:1
   slightly [2] - 1817:4,     specialists [1] - 1947:21    1947:9                       stay [3] - 1805:1, 1873:9,
    1923:8                    specializes [1] - 1882:10   stands [2] - 1841:14,          1951:18
   Sloan [1] - 1799:22        specialties [1] - 1948:19    1903:12                      Steering [1] - 1796:14
   slurry [2] - 1870:2,       specialty [2] - 1948:17,    staples [1] - 1839:24         STENOGRAPHIC [1] -
    1871:12                    1948:18                    start [6] - 1802:6, 1802:8,    1979:8
   small [3] - 1816:16,       species [1] - 1848:22        1816:16, 1852:14,            Steve [1] - 1948:9
    1831:5, 1884:8            specific [11] - 1812:19,     1885:11, 1932:22             STIC [6] - 1841:18,
   smaller [1] - 1913:24       1817:10, 1817:19,          started [5] - 1798:21,         1842:6, 1842:12,
   smears [1] - 1803:5         1822:25, 1826:1,            1801:8, 1802:14,              1842:13, 1944:10,
   smoke [3] - 1828:6,         1835:3, 1874:3, 1875:5,     1850:7, 1852:10               1945:20
    1828:8, 1828:10            1880:19, 1931:17,          starting [3] - 1871:16,       STICs [1] - 1841:14
   smoking [8] - 1817:5,       1965:24                     1889:8, 1910:17              still [14] - 1814:18,
    1817:15, 1828:5,          specifically [20] -         starts [2] - 1881:15,          1820:24, 1832:6,
    1828:9, 1895:15,           1800:16, 1800:20,           1930:5                        1833:17, 1884:20,
    1916:16, 1950:1, 1964:4    1800:25, 1804:10,          STATE [1] - 1796:7             1885:4, 1885:25,
   Society [1] - 1946:3        1809:5, 1824:14,           state [6] - 1801:19,           1903:3, 1917:2, 1921:4,
   solidify [1] - 1816:22      1851:2, 1856:18,            1819:15, 1890:12,             1930:12, 1930:20,
   someone [3] - 1903:17,      1858:24, 1876:16,           1920:10, 1962:9,              1951:11, 1969:14
Case 3:16-md-02738-FLW-LHG Document 11637 Filed 12/23/19 Page 218 of 223 PageID:
                                  104155

                                                                                                           2013
   stop [2] - 1834:19,           1902:23, 1909:22,          1858:20, 1858:25,         subject [5] - 1802:4,
    1852:5                       1910:2, 1911:16,           1859:1, 1860:14,           1859:3, 1910:1,
   stratified [1] - 1918:10      1912:19, 1912:21,          1860:20, 1868:12,          1912:18, 1937:10
   STREET [1] - 1796:7           1913:22, 1913:24,          1872:11, 1872:15,         subjects [3] - 1913:24,
   strength [3] - 1810:11,       1914:11, 1917:7,           1872:16, 1872:22,          1949:5, 1972:19
    1810:14, 1974:14             1918:18, 1923:10,          1873:3, 1873:8,           submit [1] - 1947:9
   strike [2] - 1808:1,          1928:15, 1932:1,           1873:17, 1875:1,          submitted [1] - 1907:11
    1821:5                       1935:6, 1935:10,           1875:8, 1875:9, 1878:4,   subscribe [1] - 1925:9
   strong [1] - 1967:21          1935:11, 1935:18,          1878:5, 1878:9,           subsection [1] - 1949:20
   structurally [1] - 1900:20    1936:5, 1936:13,           1878:13, 1881:3,          subset [1] - 1840:9
   students [4] - 1800:8,        1937:6, 1937:9,            1881:10, 1881:12,         subspecialty [2] -
    1800:12, 1802:9,             1937:10, 1937:12,          1882:11, 1882:16,          1808:19, 1947:22
    1893:20                      1937:15, 1937:23,          1883:6, 1885:3,           substance [1] - 1887:3
   studied [10] - 1850:14,       1938:1, 1938:4, 1938:5,    1885:15, 1885:18,         substances [1] - 1879:18
    1877:14, 1878:1,             1938:14, 1938:17,          1886:19, 1889:16,         substantiated [1] -
    1883:16, 1895:7,             1938:19, 1940:23,          1904:10, 1904:14,          1827:20
    1907:22, 1940:13,            1941:5, 1941:6,            1904:22, 1907:3,          substantiates [2] -
    1940:16, 1956:6,             1943:16, 1943:17,          1908:4, 1909:19,           1828:18, 1899:17
    1961:22                      1943:18, 1943:19,          1910:6, 1910:14,          subsumed [4] - 1857:25,
   studies [138] - 1803:24,      1943:20, 1962:11,          1911:14, 1912:6,           1858:3, 1934:1, 1945:11
    1804:6, 1808:11,             1962:12, 1965:21,          1912:8, 1912:10,          subtype [7] - 1814:13,
    1808:12, 1812:18,            1966:2, 1966:7, 1966:8,    1912:22, 1913:2,           1814:14, 1844:20,
    1812:19, 1816:13,            1966:9, 1966:16,           1913:7, 1913:8,            1844:22, 1856:2,
    1821:15, 1822:19,            1966:18, 1966:19,          1917:13, 1917:15,          1856:4, 1930:9
    1823:22, 1823:23,            1966:22, 1966:24,          1918:14, 1918:17,         subtypes [14] - 1813:21,
    1831:10, 1831:25,            1966:25, 1967:6,           1918:19, 1918:21,          1813:22, 1814:2,
    1833:21, 1833:22,            1967:10, 1967:14,          1927:19, 1928:11,          1814:12, 1815:4,
    1834:1, 1835:20,             1975:3, 1975:21,           1928:24, 1929:3,           1815:8, 1815:10,
    1836:3, 1837:2, 1837:6,      1976:9, 1976:10,           1929:4, 1936:5,            1815:12, 1817:17,
    1837:23, 1844:5,             1976:11, 1976:13,          1936:18, 1936:20,          1817:20, 1817:25,
    1846:19, 1849:6,             1976:16, 1976:18           1936:24, 1953:10,          1818:1, 1850:20,
    1854:1, 1856:18,            study [152] - 1810:16,      1953:20, 1954:12,          1916:15
    1857:20, 1857:22,            1810:17, 1810:18,          1954:14, 1954:17,         successfully [1] -
    1857:24, 1858:4,             1811:7, 1816:18,           1954:22, 1954:24,          1946:21
    1858:21, 1858:24,            1816:22, 1832:11,          1955:7, 1955:10,          sufficiently [1] - 1859:14
    1859:4, 1859:6, 1859:9,      1832:12, 1832:14,          1955:25, 1956:4,          suggest [8] - 1837:12,
    1859:10, 1859:11,            1832:17, 1832:18,          1956:17, 1957:14,          1837:19, 1887:22,
    1859:12, 1859:13,            1832:21, 1833:4,           1959:14, 1959:25,          1917:2, 1923:10,
    1859:18, 1859:20,            1833:10, 1835:21,          1960:7, 1960:20,           1943:12, 1955:25,
    1859:23, 1859:25,            1836:17, 1836:18,          1965:19, 1965:25,          1973:14
    1860:3, 1861:19,             1836:19, 1836:21,          1967:4, 1967:5, 1967:7,
                                                                                      suggested [8] - 1855:25,
    1861:22, 1861:24,            1844:4, 1844:17,           1970:7, 1971:11,
                                                                                       1894:7, 1895:2,
    1862:1, 1869:12,             1844:24, 1845:2,           1971:12, 1971:18,
                                                                                       1956:10, 1961:6,
    1869:21, 1870:1,             1849:18, 1850:7,           1972:2, 1972:10,
                                                                                       1968:25, 1970:5,
    1871:9, 1871:14,             1850:8, 1850:15,           1972:12, 1973:4,
                                                                                       1970:20
    1871:21, 1871:24,            1850:16, 1852:15,          1973:5, 1973:7,
                                                                                      suggesting [6] -
    1872:5, 1872:10,             1855:13, 1856:14,          1973:18, 1973:19,
                                                                                       1866:25, 1879:16,
    1873:11, 1873:16,            1856:19, 1856:23,          1973:22, 1975:25,
                                                                                       1894:15, 1914:14,
    1879:1, 1879:15,             1857:9, 1857:10,           1976:1, 1976:14
                                                                                       1965:8, 1967:19
    1880:13, 1887:22,            1857:11, 1857:14,         Study [5] - 1849:8,
                                                                                      suggestion [4] - 1895:2,
    1888:7, 1888:9,              1857:17, 1857:25,          1849:11, 1850:4,
                                                                                       1955:20, 1961:17,
    1888:13, 1888:18,            1858:6, 1858:12,           1851:19, 1854:18
                                                                                       1968:25
    1888:20, 1889:4,             1858:16, 1858:17,         subgroup [1] - 1853:5
                                                                                      suggestions [1] -
Case 3:16-md-02738-FLW-LHG Document 11637 Filed 12/23/19 Page 219 of 223 PageID:
                                  104156

                                                                                                       2014
    1894:16                   surprised [1] - 1907:5      1828:23, 1829:2,          1885:24, 1886:1,
   suggestions/               surrounding [1] -           1829:20, 1830:1,          1886:6, 1886:23,
    hypothesis [1] -           1808:15                    1832:2, 1832:5,           1886:25, 1887:5,
    1969:15                   survival [5] - 1803:8,      1832:19, 1832:22,         1887:9, 1887:15,
   suggests [4] - 1879:12,     1803:19, 1806:20,          1832:24, 1832:25,         1889:1, 1895:15,
    1898:2, 1912:11,           1908:17, 1908:20           1833:2, 1833:4, 1833:6,   1895:18, 1897:14,
    1950:10                   survives [1] - 1803:25      1833:9, 1833:11,          1897:24, 1900:16,
   sum [3] - 1943:14,         survivorship [1] - 1804:7   1833:15, 1833:19,         1900:18, 1900:21,
    1943:15                   SUSAN [1] - 1796:16         1833:23, 1834:12,         1900:23, 1901:6,
   summarize [2] - 1860:2,    suspect [2] - 1906:16,      1834:18, 1835:8,          1901:9, 1901:12,
    1861:12                    1926:14                    1835:12, 1835:16,         1902:7, 1902:15,
   summarizing [2] -          sustained [3] - 1884:17,    1835:23, 1836:1,          1902:21, 1903:14,
    1858:11, 1953:24           1969:22, 1970:2            1836:6, 1836:12,          1910:7, 1910:20,
   summary [6] - 1824:15,     suture [1] - 1839:23        1836:13, 1837:3,          1911:5, 1911:8,
    1825:4, 1849:17,          swim [1] - 1889:10          1837:7, 1837:18,          1911:17, 1912:24,
    1913:13, 1915:5,          switch [2] - 1827:5,        1837:20, 1838:7,          1914:18, 1915:4,
    1953:22                    1827:13                    1845:12, 1846:5,          1920:6, 1920:16,
   supine [1] - 1905:14       switching [1] - 1827:6      1846:10, 1846:12,         1920:22, 1920:25,
   supplement [1] -           sworn [1] - 1798:10         1850:5, 1850:10,          1921:9, 1923:9,
    1958:17                   syndrome [4] - 1819:25,     1850:20, 1850:22,         1923:10, 1923:20,
   support [16] - 1822:14,     1932:8, 1933:21,           1852:10, 1852:14,         1923:21, 1923:25,
    1823:16, 1829:11,          1933:24                    1852:17, 1852:22,         1924:3, 1927:1, 1927:8,
    1843:8, 1855:13,          system [3] - 1884:20,       1852:25, 1854:11,         1927:13, 1927:16,
    1861:24, 1874:14,          1889:13, 1889:14           1854:24, 1855:2,          1932:8, 1934:9,
    1902:23, 1903:13,                                     1855:16, 1855:18,         1934:17, 1934:19,
    1910:3, 1917:13,                      T               1856:8, 1858:19,          1936:2, 1939:2,
    1917:21, 1920:21,                                     1858:22, 1860:24,         1939:11, 1939:14,
                              Table [14] - 1834:4,        1861:13, 1861:17,         1939:17, 1939:22,
    1928:16, 1931:15,
                               1836:25, 1837:9,           1862:3, 1865:5, 1865:8,   1939:24, 1940:1,
    1967:10
                               1837:22, 1844:23,          1865:25, 1866:4,          1940:5, 1941:13,
   supported [4] - 1828:13,
                               1850:17, 1851:5,           1866:10, 1866:11,         1942:2, 1942:3, 1942:4,
    1853:25, 1940:3,
                               1852:21, 1854:21,          1866:13, 1866:16,         1942:8, 1942:19,
    1945:14
                               1858:15, 1955:10,          1866:18, 1868:1,          1942:20, 1942:21,
   supports [7] - 1822:22,
                               1955:11, 1956:5, 1957:4    1868:2, 1872:10,          1942:24, 1943:3,
    1836:5, 1838:4,
                              table [4] - 1834:5,         1872:12, 1872:16,         1943:4, 1943:5, 1943:8,
    1861:13, 1875:2,
                               1855:12, 1910:10,          1872:17, 1872:19,         1943:12, 1944:20,
    1930:2, 1961:12
                               1959:20                    1872:23, 1872:25,         1944:23, 1944:24,
   suppose [1] - 1919:8
                              tagged [1] - 1841:23        1873:5, 1874:4, 1874:8,   1948:22, 1949:9,
   supposed [1] - 1921:6
                              Taher [2] - 1875:8,         1874:22, 1874:25,         1949:25, 1950:11,
   Surface [1] - 1891:25
                               1875:9                     1875:3, 1875:6,           1951:6, 1951:17,
   surface [4] - 1830:6,
                              tails [1] - 1860:16         1875:12, 1875:20,         1952:2, 1952:3, 1952:8,
    1831:2, 1831:3, 1894:8
                              talc [276] - 1801:11,       1875:24, 1875:25,         1952:14, 1954:1,
   surgeons [1] - 1904:17
                               1801:14, 1801:17,          1876:2, 1876:5,           1954:3, 1954:6,
   surgeries [3] - 1809:1,
                               1801:20, 1802:8,           1876:10, 1876:12,         1954:17, 1954:21,
    1840:11, 1840:14
                               1802:12, 1804:11,          1876:15, 1877:2,          1955:1, 1955:2, 1956:6,
   surgery [11] - 1806:17,
                               1806:25, 1807:3,           1877:7, 1877:15,          1957:12, 1957:16,
    1838:25, 1839:15,
                               1807:6, 1807:12,           1877:18, 1879:5,          1958:5, 1958:8,
    1839:22, 1840:6,
                               1808:6, 1809:19,           1879:12, 1880:5,          1958:11, 1958:15,
    1840:17, 1841:4,
                               1810:4, 1810:24,           1880:20, 1880:24,         1958:16, 1958:18,
    1904:18, 1943:23,
                               1811:5, 1811:13,           1882:12, 1882:14,         1958:22, 1958:25,
    1944:10
                               1822:2, 1822:10,           1882:21, 1882:22,         1959:2, 1959:4, 1960:4,
   Surgery [1] - 1899:4        1822:13, 1822:22,          1882:25, 1883:3,          1960:18, 1962:1,
   surgical [1] - 1821:3       1823:14, 1823:17,          1883:5, 1884:6,           1962:14, 1964:8,
   surgically [1] - 1892:7     1824:5, 1824:10,           1884:13, 1885:5,          1964:21, 1966:14,
Case 3:16-md-02738-FLW-LHG Document 11637 Filed 12/23/19 Page 220 of 223 PageID:
                                  104157

                                                                                                              2015
    1967:20, 1968:18,           1812:6, 1812:20,            1826:9, 1827:6,               1881:19
    1969:1, 1969:6, 1969:9,     1813:14                     1827:10, 1835:1,            thick [1] - 1842:24
    1969:13, 1969:25,          term [5] - 1892:10,          1841:20, 1841:21,           thinks [1] - 1950:19
    1970:5, 1970:25,            1909:23, 1915:15,           1846:20, 1846:22,           third [4] - 1924:12,
    1972:5, 1972:8,             1927:1, 1927:7              1847:8, 1847:10,              1924:13, 1958:3,
    1972:15, 1972:18,          terms [15] - 1811:22,        1847:11, 1847:12,             1963:14
    1972:24, 1972:25,           1815:11, 1819:3,            1847:15, 1847:18,           third-party [3] - 1924:12,
    1973:1, 1973:7,             1819:15, 1828:5,            1847:23, 1848:3,              1924:13, 1963:14
    1975:11, 1975:14,           1835:17, 1838:9,            1848:6, 1848:7, 1848:9,     thirds [1] - 1881:14
    1975:22                     1850:23, 1869:23,           1848:13, 1848:17,           THOMAS [1] - 1797:8
   Talc [2] - 1834:6,           1902:12, 1931:16,           1848:19, 1848:23,           THOMPSON [1] -
    1836:25                     1937:13, 1941:10,           1849:1, 1861:7, 1862:6,       1796:12
   talcum [44] - 1806:22,       1949:7, 1962:9              1862:8, 1863:1, 1863:2,     thorough [3] - 1802:5,
    1807:14, 1807:19,          TERSIGNI [1] - 1796:16       1863:25, 1864:5,              1975:16, 1975:17
    1807:22, 1807:24,          test [6] - 1804:17,          1864:8, 1864:16,            thousands [2] - 1805:9,
    1809:25, 1810:1,            1845:24, 1913:3,            1866:25, 1867:7,              1819:4
    1810:8, 1830:3, 1838:5,     1919:16, 1922:20,           1881:7, 1882:1,             three [19] - 1799:3,
    1838:13, 1852:7,            1947:12                     1884:17, 1884:24,             1799:25, 1802:10,
    1868:17, 1874:17,          testified [12] - 1802:22,    1885:8, 1885:11,              1812:3, 1817:4,
    1876:6, 1876:8, 1877:8,     1826:13, 1840:19,           1885:17, 1888:4,              1840:16, 1858:24,
    1877:12, 1877:24,           1843:5, 1853:13,            1890:8, 1890:18,              1859:11, 1859:12,
    1883:16, 1884:21,           1860:5, 1882:5,             1895:23, 1896:1,              1872:2, 1872:6,
    1885:5, 1886:14,            1899:18, 1919:6,            1897:4, 1897:5,               1873:11, 1873:14,
    1887:13, 1887:23,           1941:21, 1975:11,           1898:16, 1900:8,              1929:13, 1964:6,
    1888:8, 1889:4,             1976:15                     1901:24, 1901:25,             1972:16, 1972:17,
    1897:16, 1901:17,          testify [4] - 1816:6,        1902:1, 1902:2, 1902:3,       1972:25
    1902:24, 1903:2,            1831:16, 1882:7, 1937:9     1902:4, 1914:21,            throughout [3] -
    1903:9, 1906:13,           testimony [32] -             1942:5, 1942:11,              1886:16, 1942:13,
    1913:14, 1915:12,           1822:16, 1823:25,           1942:12, 1950:18,             1959:2
    1915:13, 1927:23,           1842:17, 1843:6,            1952:21, 1952:22,           Timing [1] - 1834:6
    1928:3, 1938:23,            1844:8, 1845:20,            1953:1, 1953:2,             tissue [10] - 1833:12,
    1938:24, 1939:9,            1848:12, 1849:7,            1956:21, 1956:25,             1842:21, 1842:22,
    1943:9, 1958:24, 1977:1     1853:25, 1860:22,           1968:2, 1969:22,              1872:10, 1873:4,
   talks [9] - 1824:15,         1886:4, 1886:14,            1970:2, 1971:24,              1874:24, 1892:24,
    1892:5, 1892:6, 1894:2,     1890:12, 1890:14,           1977:9, 1977:11,              1901:6, 1944:3, 1972:14
    1949:5, 1959:24,            1890:19, 1890:20,           1977:13, 1979:6, 1979:8     tissues [3] - 1841:6,
    1965:19, 1969:6,            1890:23, 1890:25,          themselves [4] - 1836:4,       1842:10, 1842:14
    1971:19                     1899:2, 1899:22,            1899:19, 1933:7,            title [5] - 1800:1, 1878:7,
   tallied [1] - 1840:16        1901:20, 1901:23,           1962:13                       1891:24, 1900:13,
   tampon [1] - 1897:21         1906:12, 1912:16,          theoretical [8] - 1900:20,     1910:13
   task [1] - 1808:3            1914:21, 1937:3,            1901:3, 1901:5, 1901:8,     TITLE [1] - 1979:6
   TCGA [2] - 1907:19,          1937:8, 1942:12,            1950:14, 1951:9,            TO [2] - 1979:6, 1979:7
    1907:22                     1970:8, 1975:5, 1977:2,     1951:22, 1952:3             tobacco [3] - 1817:5,
   teach [9] - 1800:7,          1977:5                     theoretically [2] -            1817:15, 1916:6
    1800:8, 1800:9,            tests [1] - 1802:20          1836:11, 1897:23            today [10] - 1815:23,
    1800:14, 1800:16,          textbook [7] - 1867:15,     theory [1] - 1828:13           1821:6, 1865:13,
    1800:18, 1800:19,           1891:8, 1891:17,           therapies [1] - 1814:5         1867:6, 1867:12,
    1800:24                     1893:20, 1897:14,          therapy [2] - 1801:4,          1899:22, 1914:13,
   teaching [4] - 1800:5,       1899:8, 1900:5              1923:12                       1937:8, 1959:2, 1968:21
    1800:10, 1801:10,          textbooks [1] - 1893:21     thereby [1] - 1892:23        together [6] - 1804:6,
    1804:19                    THE [83] - 1796:1,          therefore [2] - 1864:4,        1808:16, 1819:23,
   technique [1] - 1971:20      1796:9, 1798:4, 1798:5,     1874:8                        1859:13, 1859:18,
   television [4] - 1802:15,    1825:24, 1826:4,           they've [2] - 1801:5,          1953:22
Case 3:16-md-02738-FLW-LHG Document 11637 Filed 12/23/19 Page 221 of 223 PageID:
                                  104158

                                                                                                            2016
   took [2] - 1921:20,            1846:7, 1846:16,           1945:19, 1945:20,          1928:18, 1929:19,
     1973:6                       1938:6, 1938:19, 1976:2    1945:22, 1945:25           1964:3
   top [7] - 1831:4, 1832:16,   transport [1] - 1875:2      tubes [16] - 1806:18,      typically [2] - 1815:18,
     1861:15, 1873:7,           travel [1] - 1879:13         1821:4, 1831:4, 1831:6,    1816:15
     1905:10, 1913:23,          traverse [1] - 1830:2        1831:13, 1840:7,
     1930:4                     traversed [1] - 1830:23      1841:1, 1841:6, 1842:9,                U
   topic [18] - 1802:5,         treat [2] - 1804:20,         1842:12, 1870:3,          U.C [4] - 1922:16,
     1804:11, 1829:17,            1909:11                    1870:17, 1874:10,          1923:18, 1962:16,
     1836:18, 1838:18,          treated [3] - 1805:8,        1893:2, 1931:5, 1932:7     1962:18
     1846:18, 1849:5,             1846:5, 1847:20           tumor [8] - 1806:5,        U.S [2] - 1796:25,
     1852:19, 1871:22,          treating [2] - 1798:24,      1843:16, 1944:3,           1844:12
     1890:10, 1903:13,            1838:19                    1944:6, 1945:3, 1945:9,
                                                                                       U.S.C [1] - 1979:6
     1937:10, 1937:12,          treatment [4] - 1815:11,     1945:11, 1945:25
                                                                                       ubiquitous [1] - 1845:20
     1937:14, 1938:2,             1839:7, 1909:8            Tumors [1] - 1891:25
                                                                                       UC [1] - 1948:9
     1950:10, 1953:10,          treatments [1] - 1814:8     tumors [7] - 1814:9,
                                                                                       UCC [1] - 1921:18
     1959:10                    tree [1] - 1963:3            1843:16, 1908:11,
                                                                                       UCSD [9] - 1800:1,
   topics [6] - 1827:5,         TRENTON [1] - 1796:7         1908:16, 1916:11,
                                                                                        1803:3, 1922:8,
     1827:6, 1922:5,            trials [1] - 1804:16         1918:11, 1961:12
                                                                                        1924:11, 1925:2,
     1949:15, 1950:2, 1950:6    true [29] - 1819:13,        turn [11] - 1807:17,
                                                                                        1963:1, 1963:2,
   totality [3] - 1975:2,         1819:14, 1821:8,           1823:8, 1824:12,
                                                                                        1963:15, 1963:17
     1975:3, 1975:18              1856:2, 1856:4,            1876:21, 1891:5,
                                                                                       ulcerative [1] - 1843:23
   toto [1] - 1889:8              1863:14, 1864:12,          1891:24, 1892:4,
                                                                                       ultimate [1] - 1835:18
   touch [1] - 1799:9             1865:20, 1867:25,          1899:8, 1900:6, 1911:2,
                                                                                       ultimately [2] - 1803:22,
   touching [1] - 1830:7          1876:2, 1876:4,            1969:3
                                                                                        1805:13
   toxicologist [1] -             1934:21, 1936:13,         turns [1] - 1941:18
                                                                                       ultrasounds [1] - 1806:4
     1864:18                      1938:22, 1939:1,          TV [2] - 1813:8, 1914:15
                                                                                       under [14] - 1813:24,
   trace [2] - 1809:16,           1939:7, 1939:13,          twenties [1] - 1852:15
                                                                                        1824:20, 1825:2,
     1945:9                       1944:2, 1945:14,          twice [1] - 1839:8
                                                                                        1870:3, 1871:4, 1873:4,
   track [2] - 1830:1, 1950:1     1945:23, 1951:4,          two [24] - 1802:10,
                                                                                        1904:21, 1905:15,
   Tract [2] - 1891:7,            1951:15, 1956:11,          1803:25, 1818:7,
                                                                                        1906:12, 1961:2,
     1960:24                      1963:3, 1963:4, 1972:5,    1819:7, 1819:14,
                                                                                        1961:19, 1963:11,
   tract [14] - 1867:23,          1974:4, 1975:20,           1821:25, 1826:16,
                                                                                        1964:20, 1974:8
     1870:12, 1879:14,            1975:23                    1828:21, 1840:16,
                                                                                       undergo [1] - 1841:7
     1889:9, 1893:11,           try [5] - 1803:3, 1804:8,    1849:7, 1867:10,
                                                                                       underlying [2] - 1818:2,
     1898:3, 1898:11,             1816:22, 1859:7, 1974:2    1867:22, 1870:9,
                                                                                        1857:20
     1898:20, 1898:23,          trying [16] - 1802:19,       1871:1, 1872:5,
                                                                                       understood [2] -
     1899:20, 1900:19,            1804:17, 1806:7,           1881:14, 1882:5,
                                                                                        1844:21, 1897:20
     1900:25, 1901:13,            1811:24, 1845:3,           1886:3, 1886:9,
                                                                                       unfortunately [1] -
     1903:19                      1856:16, 1866:23,          1886:10, 1931:11,
                                                                                        1941:2
   trained [2] - 1863:12,         1869:6, 1871:15,           1946:25, 1947:14
                                                                                       unhealthy [1] - 1964:16
     1864:12                      1890:21, 1894:21,         Type [2] - 1834:5,
                                                                                       unique [5] - 1814:22,
   training [11] - 1800:12,       1902:11, 1909:2,           1961:12
                                                                                        1814:23, 1815:3,
     1807:10, 1811:4,             1948:20, 1973:21,         type [14] - 1803:15,
                                                                                        1856:13, 1913:5
     1811:10, 1829:22,            1973:24                    1810:16, 1839:20,
                                                                                       UNITED [2] - 1796:1,
     1863:15, 1863:20,          tubal [12] - 1820:11,        1840:14, 1840:17,
                                                                                        1796:7
     1864:14, 1864:20,            1820:23, 1841:15,          1842:22, 1843:14,
                                                                                       universities [1] -
     1948:17, 1948:18             1879:16, 1892:8,           1874:11, 1878:1,
                                                                                        1826:25
   TRANSCRIPT [1] -               1892:18, 1892:20,          1907:22, 1912:12,
                                                                                       University [6] - 1799:5,
     1979:7                       1892:23, 1893:14,          1929:21, 1931:17,
                                                                                        1799:11, 1799:14,
   TRANSCRIPTION [1] -            1893:15, 1970:23,          1932:11
                                                                                        1921:14, 1929:13,
     1979:8                       1971:13                   types [8] - 1829:3,
                                                                                        1963:7
   transfer [1] - 1838:25       tube [7] - 1814:18,          1843:17, 1895:15,
                                                                                       unless [2] - 1843:12,
   transformation [5] -           1893:6, 1945:17,           1904:18, 1906:3,
                                                                                        1906:14
Case 3:16-md-02738-FLW-LHG Document 11637 Filed 12/23/19 Page 222 of 223 PageID:
                                  104159

                                                                                                        2017
   unlike [1] - 1803:18        1855:7, 1855:9,            1831:21, 1833:23          walls [2] - 1831:22,
   unnecessary [1] -           1855:22, 1856:12,         vaginas [2] - 1899:22,      1899:18
    1938:14                    1856:13, 1856:15,          1903:23                   wants [2] - 1950:21,
   unquote [2] - 1856:5,       1856:16, 1856:17,         validation [1] - 1966:11    1951:12
    1857:4                     1856:20, 1856:21,         Valium [4] - 1812:9,       WASHINGTON [2] -
   up [62] - 1802:22,          1857:4, 1857:5, 1857:6,    1813:4, 1813:15,           1796:18, 1797:8
    1805:2, 1823:5,            1911:8, 1944:20            1914:15                   watch [1] - 1813:8
    1823:23, 1828:16,         uses [1] - 1895:2          value [1] - 1850:24        watchdogs [1] - 1967:15
    1831:4, 1831:11,          uterine [3] - 1805:17,     Vanderbilt [1] - 1963:7    watching [4] - 1812:6,
    1831:12, 1831:13,          1894:11, 1894:19          variable [1] - 1919:20      1812:20, 1813:14,
    1849:15, 1852:1,          uterus [5] - 1831:1,       variances [2] - 1821:16,    1914:15
    1857:15, 1857:16,          1831:4, 1899:12,           1907:3                    water [2] - 1889:11,
    1864:16, 1867:10,          1931:5, 1932:24           varies [1] - 1908:4         1889:12
    1871:20, 1872:3,          utilizing [2] - 1858:23,   variety [1] - 1892:21      ways [2] - 1814:7, 1958:8
    1873:19, 1876:17,          1858:25                   various [2] - 1811:4,      weak [9] - 1887:16,
    1878:3, 1878:7, 1881:1,                               1958:5                     1895:8, 1916:8,
    1881:2, 1904:25,                      V              vary [1] - 1815:12          1916:13, 1917:8,
    1905:16, 1906:24,                                    vehicle [2] - 1887:5,       1961:23, 1962:3,
                              vagina [71] - 1830:15,
    1907:7, 1907:14,                                      1939:11                    1962:7, 1967:21
                               1830:19, 1830:20,
    1907:17, 1909:21,                                    vein [1] - 1951:5          website [18] - 1825:23,
                               1831:11, 1831:14,
    1910:12, 1910:13,                                    vendor [3] - 1924:12,       1826:15, 1922:7,
                               1831:17, 1831:21,
    1911:22, 1911:24,                                     1924:13, 1963:14           1922:10, 1922:16,
                               1836:12, 1868:9,
    1913:2, 1913:9,                                      venue [1] - 1801:19         1923:20, 1924:16,
                               1868:20, 1869:9,
    1914:13, 1914:14,                                    version [1] - 1900:5        1962:17, 1962:18,
                               1869:16, 1869:19,
    1917:24, 1919:12,                                    versus [5] - 1852:25,       1963:15, 1963:18,
                               1869:25, 1870:6,
    1921:21, 1922:14,                                     1853:12, 1857:4,           1963:19, 1964:20,
                               1870:17, 1871:6,
    1922:22, 1923:24,                                     1859:9, 1918:22            1968:7, 1968:10,
                               1871:8, 1871:23,
    1925:6, 1926:2, 1929:1,                              vestibule [1] - 1830:15     1968:13, 1968:17,
                               1874:6, 1879:6, 1880:6,
    1931:25, 1937:22,                                    via [1] - 1943:5            1968:22
                               1884:22, 1885:7,
    1937:24, 1938:20,                                    view [2] - 1822:8,         websites [2] - 1922:9,
                               1886:1, 1886:7,
    1947:17, 1955:9,                                      1827:22                    1924:9
                               1886:16, 1886:21,
    1956:4, 1958:2,                                      vigorously [1] - 1809:11   week [22] - 1802:22,
                               1886:24, 1887:3,
    1959:21, 1962:19,                                                                1852:25, 1853:1,
                               1887:8, 1887:9,           Vincent [1] - 1979:12
    1962:22, 1962:24,                                                                1853:12, 1853:17,
                               1887:14, 1887:24,         VINCENT [1] - 1796:24
    1963:21, 1972:20,                                                                1853:22, 1854:11,
                               1888:1, 1888:10,          viral [1] - 1895:15
    1973:3                                                                           1854:25, 1855:3,
                               1888:11, 1888:14,         VIRGINIA [1] - 1796:14
   updated [1] - 1825:5        1888:15, 1888:19,                                     1855:8, 1855:18,
                                                         virus [1] - 1951:9
   updates [1] - 1824:16       1888:23, 1889:5,                                      1855:21, 1855:22,
                                                         viruses [1] - 1950:25
   Updates [2] - 1824:20,      1889:6, 1889:12,                                      1856:8, 1910:7, 1911:6,
                                                         vitamins [1] - 1958:16
    1825:3                     1889:15, 1893:3,                                      1911:9, 1911:10,
                                                         vitro [1] - 1975:21
   upper [4] - 1898:23,        1893:5, 1893:10,                                      1911:11, 1911:17
                                                         voice [1] - 1864:16
    1900:19, 1900:25,          1894:11, 1894:19,                                    weeks [3] - 1821:25,
                                                         VOLUME [1] - 1796:5
    1901:13                    1897:17, 1898:1,                                      1828:21, 1849:7
                                                         volume [2] - 1798:18,
   usage [1] - 1857:1          1898:9, 1898:18,                                     weigh [1] - 1937:18
                                                          1966:8
   USDJ [1] - 1796:9           1898:21, 1899:9,                                     weighed [1] - 1974:18
                                                         vulva [1] - 1838:11
   useful [1] - 1920:2         1899:11, 1899:19,                                    weight [5] - 1823:16,
   user [3] - 1853:18,         1900:19, 1900:24,                                     1829:6, 1829:10,
                                                                     W
    1853:19, 1855:19           1901:13, 1901:18,                                     1895:15, 1964:17
   users [27] - 1852:19,                                 wait [2] - 1890:8,         WEIL [1] - 1796:20
                               1902:6, 1902:8,
    1852:20, 1852:24,                                     1946:24                   Welch [2] - 1881:18,
                               1902:16, 1902:22,
    1853:2, 1854:6, 1854:8,                              waiting [1] - 1890:6        1881:23
                               1904:24, 1905:3,
    1854:9, 1854:12,           1906:13                   walk [1] - 1829:25         well-recognized [2] -
    1854:13, 1855:5,          vaginal [3] - 1803:20,     walking [1] - 1902:19       1893:19, 1893:21
Case 3:16-md-02738-FLW-LHG Document 11637 Filed 12/23/19 Page 223 of 223 PageID:
                                  104160

                                                                                                          2018
   whatsoever [1] - 1828:17   woman [25] - 1798:24,       1852:25, 1853:16,          1963:16
   whereas [2] - 1835:25,      1803:25, 1816:4,           1853:21, 1853:22,         writes [1] - 1892:19
    1853:10                    1818:20, 1820:21,          1854:10, 1854:18,         writing [3] - 1873:16,
   Whites [1] - 1971:2         1868:19, 1869:13,          1854:24, 1855:2,           1974:10, 1976:20
   whole [4] - 1822:4,         1877:24, 1879:11,          1855:4, 1855:8,           written [2] - 1804:10,
    1895:22, 1942:8,           1882:13, 1882:24,          1855:20, 1856:7,           1946:22
    1942:14                    1884:12, 1886:6,           1856:10, 1872:17,         wrote [3] - 1929:23,
   wide [3] - 1830:16,         1886:17, 1889:18,          1872:18, 1872:19,          1936:7, 1960:16
    1831:22, 1871:8            1893:2, 1893:7, 1905:8,    1872:23, 1872:24,         Wu [5] - 1856:19,
   William [1] - 1881:18       1905:21, 1905:24,          1874:12, 1875:24,          1856:25, 1857:6,
   WILLIAMS [45] -             1923:3, 1935:17,           1876:1, 1876:4,            1970:7, 1971:3
    1796:19, 1798:7,           1940:21, 1943:5,           1876:13, 1877:11,
    1798:13, 1823:5,           1973:12                    1879:4, 1884:7, 1889:9,                X
    1825:22, 1826:3,          woman's [26] - 1818:12,     1892:15, 1897:25,
                                                                                    X-ray [1] - 1882:20
    1826:8, 1826:11,           1819:2, 1820:10,           1902:25, 1903:3,
    1827:12, 1829:19,          1820:16, 1870:12,          1904:16, 1904:19,
                                                                                                 Y
    1835:2, 1848:15,           1892:12, 1898:3,           1905:5, 1905:15,
    1848:24, 1849:4,           1898:19, 1912:13,          1909:9, 1910:7, 1911:5,   year [6] - 1811:23,
    1849:15, 1861:4,           1914:16, 1915:17,          1911:6, 1911:16,           1908:17, 1908:20,
    1861:9, 1861:10,           1915:20, 1916:10,          1913:4, 1919:16,           1910:5, 1947:11,
    1862:4, 1864:2,            1916:21, 1917:10,          1919:22, 1920:2,           1947:14
    1866:21, 1879:21,          1920:16, 1923:1,           1920:4, 1923:10,          years [32] - 1799:2,
    1881:24, 1882:2,           1927:24, 1931:10,          1923:15, 1927:3,           1799:3, 1799:8,
    1884:15, 1884:23,          1934:8, 1935:12,           1931:16, 1933:12,          1799:24, 1799:25,
    1888:3, 1889:25,           1943:12, 1958:23,          1934:1, 1939:12,           1802:10, 1803:25,
    1890:6, 1890:17,           1968:15, 1970:13,          1944:9, 1944:18,           1805:2, 1806:16,
    1901:20, 1914:19,          1971:10                    1954:25, 1955:3,           1808:20, 1814:16,
    1941:19, 1950:16,         women [122] - 1800:18,      1955:24, 1956:5,           1820:7, 1839:16,
    1953:7, 1955:9,            1803:20, 1803:22,          1956:11, 1956:17,          1840:24, 1850:16,
    1956:23, 1957:1,           1804:7, 1805:5,            1957:3, 1957:8,            1851:22, 1852:1,
    1957:2, 1959:8,            1805:13, 1805:17,          1957:15, 1966:7,           1857:15, 1857:16,
    1963:21, 1967:25,          1805:19, 1806:2,           1966:11, 1966:13,          1864:23, 1898:7,
    1969:21, 1970:1, 1977:8    1806:7, 1806:20,           1966:23, 1972:15,          1913:2, 1921:14,
   Williams [5] - 1834:23,     1808:23, 1811:23,          1972:17                    1923:11, 1927:22,
    1914:14, 1968:24,          1818:14, 1818:16,         women's [1] - 1803:8        1946:25, 1955:14,
    1973:5, 1978:8             1832:19, 1832:21,         word [15] - 1820:20,        1955:22, 1955:24,
   willing [2] - 1888:25,      1833:1, 1833:2, 1833:5,    1874:16, 1887:11,          1956:20, 1957:9,
    1917:2                     1834:10, 1834:12,          1895:2, 1897:22,           1967:17
   win [1] - 1860:16           1834:14, 1834:17,          1901:3, 1901:5, 1901:8,   yesterday [8] - 1822:3,
   withstand [1] - 1913:3      1839:13, 1840:7,           1902:4, 1915:19,           1823:3, 1823:21,
   witness [5] - 1802:1,       1840:21, 1840:22,          1954:3, 1961:4, 1961:7,    1824:13, 1824:21,
    1825:18, 1890:18,          1841:2, 1843:20,           1961:13                    1843:5, 1857:8, 1975:5
    1890:22, 1977:10           1843:22, 1843:24,         words [4] - 1853:14,       yourself [2] - 1864:10,
   WITNESS [14] - 1827:10,     1844:1, 1846:23,           1897:19, 1906:15,          1865:1
    1841:21, 1846:22,          1846:25, 1847:6,           1916:20
    1847:10, 1847:12,          1849:13, 1849:20,         works [3] - 1860:11,                    Z
    1847:18, 1848:3,           1849:22, 1850:10,          1860:15, 1963:12          zoom [1] - 1905:6
    1848:7, 1848:13,           1850:12, 1850:13,         world [4] - 1831:17,
    1848:19, 1901:25,          1850:14, 1850:15,          1898:14, 1898:19,
    1902:2, 1902:4, 1942:11    1851:23, 1852:3,           1898:22
   WITNESSES [1] - 1978:6      1852:6, 1852:10,          world's [1] - 1925:20
   witnesses [1] - 1913:11     1852:13, 1852:15,         WRHR [1] - 1864:23
   WOLFSON [1] - 1796:9        1852:19, 1852:24,         write [2] - 1963:14,
